Case 8:19-ap-01050-SC    Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33          Desc
                         Main Document    Page 1 of 152


1    MATTHEW A. LESNICK (SBN 177594)
      matt@lesnickprince.com
2    LESNICK PRINCE & PAPPAS LLP
3    315 W. Ninth Street, Suite 705
     Los Angeles, CA 90015
4    Telephone: (213) 493-6496
     Facsimile: (213) 493-6596
5
     SHANNA M. KAMINSKI (admitted pro hac vice)
6     smkaminski@varnumlaw.com
7    VARNUM LLP
     160 W. Fort Street, 5th Floor
8    Detroit, MI 48226
     Telephone: (313) 481-7332
9    Facsimile: (313) 481-7340
10
     Attorneys for Defendant West Coast Business
11   Capital, LLC f/k/a Yellowstone Capital West, LLC

12
                           UNITED STATES BANKRUPTCY COURT
13
                             CENTRAL DISTRICT OF CALIFORNIA
14
                                     SANTA ANA DIVISION
15

16
     In re:                                             Case No. 8:18-bk-10969-SC
17
     LUMINANCE RECOVERY CENTER, LLC,                    Chapter 7
18   et al.
                                                        Adv. No. 8:19-ap-01050-SC
19                      Debtor.
                                                        NOTICE OF MOTION AND MOTION
20
                                                        TO DISMISS; MEMORANDUM OF
21   RICHARD A. MARSHACK,                               POINTS AND AUTHORITIES
     Chapter 7 Bankruptcy Trustee
22
                        Plaintiff,                      Hearing:
23                                                      Date:       October 23, 2019
              v.                                        Time:       10:00 a.m.
24                                                      Place:      Courtroom 5C
25                                                                  411 W. Fourth Street
     WEST COAST BUSINESS CAPITAL, LLC                               Santa Ana, CA 92701
26   f/k/a YELLOWSTONE CAPITAL WEST, LLC,

27                      Defendant.
28
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33          Desc
                           Main Document    Page 2 of 152


1
     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
2
           PLEASE TAKE NOTICE that on October 23, 2019 at 10:00 a.m., or as soon
3
     thereafter as counsel may be heard in Courtroom 5C of the above-entitled Court, located
4
     at 411 West Fourth Street, Santa Ana, California 92701, Defendant West Coast Business
5
     Capital, LLC, fka Yellowstone Capital West, LLC (“WCBC”), will and hereby does move
6
     the Court to dismiss Plaintiff’s First Amended Complaint [Dkt. No. 27] as follows:
7
           •      Counts One, Two, Three, Four of the Amended Complaint, which seek to
8
                  avoid alleged transfers to WCBC pursuant to 11 U.S.C. §§ 547, 548, and
9
                  549, should be dismissed for failure to state a claim because they do not
10
                  concern transfers of the Debtor’s property or property of the estate.
11
           •      Count Eight of the Amended Complaint, by which the Trustee seeks
12
                  turnover pursuant to 11 U.S.C. § 542, should be dismissed for failure to
13
                  state a claim because they do not concern transfers of the Debtor’s property
14
                  or property of the estate.
15
           •      Count Seven of the Amended Complaint, which seeks to disallow WCBC’s
16
                  claims against the Debtor pursuant to 11 U.S.C. § 502(d), should be
17
                  dismissed because WCBC never filed a proof of claim, and the deadline to
18
                  do so was 14 months ago.
19
           •      Count Ten of the Amended Complaint seeks to have WCBC’s claims
20
                  equitably subordinated pursuant to 11 U.S.C. § 510(c), and should similarly
21
                  be dismissed because WCBC did not filed a proof of claim in this case and
22
                  the deadline to do so was 14 months ago.
23
           •      Count Nine of the Amended Complaint for fraud should be dismissed
24
                  because the Trustee has failed to plead fraud with the requisite particularity
25
                  required by Rule 9(b).
26
           •      If this Court dismisses Counts One, Two, Three, Four, and Eight of the
27
                  Amended Complaint, it should likewise dismiss Counts Five (Recovery of
28



                                                  2
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                           Main Document    Page 3 of 152


1
                  Property Pursuant to 11 U.S.C. § 550) and Six (Preservation of Avoided
2
                  Transfers Pursuant to 11 U.S.C. § 551) because such claims would be
3
                  mooted by the dismissal.
4
           •      Count Twelve of the Amended Complaint for usury should be dismissed for
5
                  failure to state a claim because usury laws do not apply to the transaction at
6
                  issue, which was not a loan.
7
           •      Count Eleven of the Amended Complaint for declaratory relief should be
8
                  dismissed for failure to state a claim because the Trustee fails to allege an
9
                  actual controversy.
10
           PLEASE TAKE FUTHER NOTICE that this motion is based upon this Notice of
11
     Motion and Motion, the accompanying Memorandum of Points and Authorities, the
12
     accompanying Request for Judicial Notice, and the papers and pleadings on file in this
13
     adversary proceeding and in the corresponding chapter 7 bankruptcy case, and any such
14
     oral and documentary evidence as may be presented prior to, or at the time of, the
15
     hearing on this matter.
16
           PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f) requires
17
     that any response must be filed with the Court and served on the parties no less than 14
18
     days before the hearing on the Motion. The failure to timely respond to this Motion may
19
     be deemed to be consent to the relief requested in this Motion.
20

21    DATED: September 6, 2019                   LESNICK PRINCE & PAPPAS LLP
22                                                     and
23
                                                 VARNUM LLP
24

25                                               By:     /s/ Matthew A. Lesnick
26                                                      Matthew A. Lesnick
                                                        Counsel for West Coast Business Capital,
27                                                      LLC f/k/a Yellowstone Capital West, LLC

28



                                                   3
Case 8:19-ap-01050-SC            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                     Desc
                                 Main Document    Page 4 of 152


1
                                                  TABLE OF CONTENTS
2

3    I.     INTRODUCTION ...................................................................................................... 1
     II.    SUMMARY OF JUDICIALLY-NOTICEABLE FACTS .............................................. 1
4
     III.   LEGAL STANDARD FOR RULING ON THIS MOTION TO DISMISS ..................... 4
5
     IV.    ARGUMENT ............................................................................................................. 5
6           A.       Counts One, Two, Three, Four and Eight of the Amended Complaint Should
7                    Be Dismissed Because There Was No Transfer of an Interest of the Debtor
                     or Estate ......................................................................................................... 5
8           B.       Counts Seven and Ten of the Amended Complaint Should be Dismissed
                     Because WCBC Has Not Asserted Claims Against the Debtor ...................... 6
9
            C.       Count Nine of the Amended Compliant Should be Dismissed Because the
10                   Trustee has Failed to Plead Fraud with Particularity ...................................... 7
11          D.       Count Twelve of the Amended Complaint Should be Dismissed Because
                     Usury is Entirely Inapplicable ......................................................................... 9
12
            E.       Count Eleven of the Amended Complaint Should be Dismissed Because the
13                   Trustee Fails to Allege an Actual Controversy ............................................. 10

14   V.     CONCLUSION ........................................................................................................ 12

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                                    i
Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                 Desc
                                   Main Document    Page 5 of 152


1                                                 TABLE OF AUTHORITIES
2
     Cases                                                                                                                    Page
3
     Adams v. Johnson
4      355 F.3d 1179 (9th Cir. 2004) ........................................................................................... 5
     Ashcroft v. Iqbal
5
       556 U.S. 662 (2009) ......................................................................................................... 4
6    Balistreri v. Pacifica Police Dep’t
       901 F.2d 696 (9th Cir. 1990) ............................................................................................. 4
7
     Bell Atl. Corp. v. Twombly
8      550 U.S. 544 (2007) ......................................................................................................... 4
9    Clegg v. Cult Awareness Network
       18 F.3d 752 (9th Cir. 1994) ............................................................................................... 4
10
     Conrad v. Bank of America
11     45 Cal.App.4th 133 (1996) ................................................................................................ 8
     Elizabeth Womack & Oklahoma Specialized Transport, LLC v. Capital Stack, LLC et al.
12
        2019 WL 4142740 (S.D.N.Y. August 30, 2019) ............................................................... 3
13   Falk v. Gen. Motors Corp.
       496 F. Supp. 2d 1088 (N.D. Cal. 2007) ............................................................................ 7
14
     Gibbo v. Berger
15     123 Cal. App.4th 396 (2004) ............................................................................................. 9
16   Ileto v. Glock, Inc.
        349 F.3d 1191 (9th Cir. 2003) ........................................................................................... 4
17
     In re R.J. Pizza Corp.
18      2014 Bankr. LEXIS 5461 (Bankr. E.D. N.Y. Oct. 14, 2014)............................................ 6
     Jensen v. Quality Loan Service Corp.
19
       702 F.Supp.2d 1183 (E.D. CA 2010) ............................................................................ 11
20   Khan v. CitiMortgage, Inc.
       975 F. Supp.2d 1127 (E.D. Cal. 2013) ............................................................................. 8
21
     Lee v. City of Los Angeles
22     250 F.3d 668 (9th Cir. 2001) ............................................................................................. 5
23   Manzarek v. St. Paul Fire & Marine Ins. Co.
      519 F.3d 1025 (9th Cir. 2008) ........................................................................................... 4
24
     Merit Healthcare Int'l, Inc. v. Merit Medical Systems, Inc.
25    721 Fed. Appx. 628 (9th Cir. 2018) ................................................................................. 10
     Mullis v. U.S. Bankr.Court for Dist. Of Nev.
26
      828 F.2d 1385 (9th Cir. 1987) ........................................................................................... 5
27   Neilson v. Union Bank of California, N.A.
       290 F.Supp.2d 1101 (C.D. Cal. 2003) .............................................................................. 7
28



                                                                    ii
Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                              Desc
                                   Main Document    Page 6 of 152


1    Robinson Helicopter Co. v. Dana Corp.
       34 Cal.4th 979; 102 P.2d 268 (2004) ................................................................................ 7
2
     Shroyer v. New Cigular Wireless Services, Inc.
3      622 F.3d 1035 (9th Cir. 2010) ........................................................................................... 7
4    Sprewell v. Golden State Warriors
       266 F.3d 979 (9th Cir. 2002) ............................................................................................. 5
5
     Veoh Networks, Inc. v. UMG Recordings, Inc.
6      522 F.Supp.2d 1265 (S.D. Cal. 2007) ........................................................................... 10
     Vess v. Ciba-Geigy Corp. USA
7      317 F.3d 1097 (9th Cir. 2003) ........................................................................................... 7
8    Wishnev v. Nw. Mut. Life Ins. Co.
      162 F. Supp. 3d. 930 (N.D. Cal. 2016) ............................................................................. 9
9
     WRO Opportunity Loans II LLC v. Cooper
10    154 Cal. App. 4th 525 (2007) ............................................................................................ 9
11   Yellowstone Capital, LLC v. Central USA Wireless LLC
       60 Misc.3d 120(A) (N.Y. Sup. Ct. June 25, 2018) ............................................................ 2
12
     Statutes                                                                                                              Page
13   11 United States Code § 542 ............................................................................................... 5
14   11 United States Code § 547 ............................................................................................... 5
     11 United States Code § 548 ............................................................................................... 5
15
     11 United States Code § 549 ............................................................................................... 5
16
     California Civil Code § 3439.04(a)(2)................................................................................... 5
17   California Civil Code § 3439.05 ........................................................................................... 5
18   California Civil Code §1916-3(a) .......................................................................................... 9
19   California Constitution Article XV, § 1 ................................................................................ 10
     California Financial Code § 22002 ..................................................................................... 10
20
     Federal Rule of Bankruptcy Procedure 7008(a) .................................................................. 4
21
     Federal Rule of Bankruptcy Procedure 7012(b) .................................................................. 4
22   Federal Rule of Civil Procedure 12(b)(6) ..................................................................... 4, 5, 7
23   Federal Rule of Civil Procedure 8(a).................................................................................... 4

24   Federal Rule of Civil Procedure 9(b)................................................................................ 7, 8

25

26

27

28



                                                                   iii
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                           Main Document    Page 7 of 152


1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION

3           This entire adversary proceeding is a baseless smear campaign against

4    Defendant, Yellowstone Capital West, LLC, now known as West Coast Business Capital,

5    LLC (“WCBC”), rather than a legitimate effort by the Trustee aimed at maximizing

6    recovery for the estate’s creditors.

7           Contrary to the Trustee’s unfounded assertions in his Amended Complaint, the

8    Debtor was not damaged in any way by WCBC. In fact, the opposite is true. WCBC paid

9    far more to the Debtor than WCBC ever received from the Debtor in return. For this

10   reason, and for the reasons more fully stated below, this adversary proceeding should be

11   dismissed in its entirety, pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6),

12   made applicable to these proceedings by Bankruptcy Rule 7012.

13   II.    SUMMARY OF JUDICIALLY-NOTICEABLE FACTS

14          The Agreement: On November 22, 2017, Luminance Health Group, Inc. (the

15   “Debtor”) entered into a Secured Merchant Agreement (the “Agreement”) with WCBC

16   pursuant to which the Debtor sold a portion of its “Receipts” (defined in the Agreement as

17   “all payments made by cash, check, credit or debit card, electronic transfer or other form

18   of monetary payment in the ordinary course of [the Debtor’s] business”) in exchange for

19   an upfront lump sum payment of the “Purchase Price” (defined in the Agreement as

20   $200,000, less fees and costs) to WCBC. The Agreement is attached as Exhibit 1 to the

21   Trustee’s Amended Complaint [See Ex. 1 to Docket No. 27].

22          Pursuant to Section 1.8 of the Agreement, WCBC purchased and owned its

23   specified percentage of the daily Receipts as they were created up to the “Purchased

24   Amount” (defined in the Agreement as $289,800) [See Dkt. No. 27, Ex. 1, § 1.8]. The

25   Debtor was required to deposit all of its Receipts into a bank account it had designated.

26   WCBC would then obtain the Receipts it purchased from the Debtor by withdrawing each

27   weekday from that bank account a “Specified Percentage” (defined in the Agreement as

28   15%) of the Receipts deposited by the Debtor. The Specified Percentage is not an



                                                   1
Case 8:19-ap-01050-SC       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33             Desc
                            Main Document    Page 8 of 152


1
     interest rate (there is no interest rate associated with the transaction); it is merely the
2
     percentage of the Debtor’s receipts that WCBC was entitled to withdraw on a daily basis.
3
     The Debtor had the right to request a reconciliation of the amounts withdrawn on any
4
     given day by WCBC to confirm it was indeed 15% of the Receipts for that particular day.
5
            The entire transaction was contingent on the Debtor operating and generating
6
     Receipts. As a result, the agreement was for an indefinite term. The business
7
     relationship was to continue until WCBC received the Purchased Amount, however long
8
     that took. If the Debtor stopped operating at any point, WCBC would have no recourse,
9
     and the mere fact that the Debtor stopped operating was not considered a breach of the
10
     Agreement. This is why the Purchased Amount is more than the Purchase Price. It is
11
     best described as a risk factor that takes into account the possibility that the Debtor will
12
     stop operating and generating Receipts. And, unlike interest, it is a fixed amount that
13
     does not increase over time.
14
            In general, the only ways the Debtor could breach the Agreement was by blocking
15
     WCBC’s access to its Receipts or by transferring, moving, selling, disposing of, or
16
     otherwise conveying its assets without WCBC’s consent [See Dkt. No. 27, Ex. 1, § 1.10.].
17
     If the Debtor did any of those things (and only then), WCBC had the option of taking
18
     certain protective actions specifically enumerated in Section 1.10 of the Agreement.
19
            The Agreement contains a choice of law provision stating that it “shall be governed
20
     by and construed conclusively in accordance with the laws of the state of New York,
21
     without regards to any applicable principles of conflicts of lawO” [Dkt. No. 27, Ex. 1,
22
     § 4.6.]. New York courts have declined to recharacterize transactions virtually identical to
23
     the transaction outlined in the Agreement as loans. See Exhibit 1 (sampling of New York
24
     cases, including Yellowstone Capital, LLC v. Central USA Wireless LLC, 60 Misc.3d
25
     120(A), *1-2 (N.Y. Sup. Ct. June 25, 2018) (unpublished) (“Defendant’s arguments (that
26
     the transactions effectuated by the merchant agreements at issue are actually loans)
27
     have been submitted time and time again to a plethora of New York Courts, and have
28



                                                     2
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33          Desc
                           Main Document    Page 9 of 152


1
     been almost uniformly been rejected. Indeed, as this Court has previously determined in
2
     similar matters, the merchant agreements are in fact business contracts that are entered
3
     into between sophisticated business parties, which clearly reflect the purchase of a
4
     certain percentage of a merchant’s total future accounts receivable, up to a certain
5
     amount, for a specified purchase price.”); Elizabeth Womack & Oklahoma Specialized
6
     Transport, LLC v. Capital Stack, LLC et al., 2019 WL 4142740, at *5 (S.D.N.Y. August 30,
7
     2019) (“An MCA transaction is not a loan where the agreement provided that the buyer
8
     purchased a fixed amount of the seller’s future sales proceeds which were deliverable to
9
     the buyer from a percentage of the seller’s daily sales proceeds.”).
10
           WCBC’s License: WCBC is licensed by the State of California under the California
11
     Financing Law. [RJN No. 1; Business License.]
12
           The Bankruptcy Case: The deadline to file proofs of claim in the Debtor’s
13
     bankruptcy case was in July of 2018. WCBC has not filed a proof of claim in the Debtor’s
14
     bankruptcy case. [See Bk. Docket No. 83 and Claims Register.]
15
           The Adversary Complaint: The Trustee filed his Amended Complaint on August
16
     16, 2019 [Dkt. No. 27]. The Amended Complaint seeks (i) to avoid and recover the
17
     Receipts under Sections 547, 548, 549, and 550 of the Bankruptcy Code and California
18
     Civil Code §§ 3439.04(a)(2) and 3439.05 and preserve them pursuant to 11 U.S.C. § 551,
19
     (ii) to disallow and subordinate a claim that has never been filed by WCBC pursuant to 11
20
     U.S.C. §§ 502(d) and 510(c), (iii) actual and treble damages and attorney’s fees for
21
     supposed fraud, (iii) turnover of the Receipts under 11 U.S.C. § 542, (iv) a judgment in
22
     the amount of all interest paid to WCBC (even though there was never any interest paid
23
     to WCBC – WCBC did not even receive back the amount it paid to the Debtor to
24
     purchase the Receipts), plus a penalty equal to three times the amount of the interest
25
     paid (which was nothing), and (v) a declaratory judgment that the transaction between
26
     WCBC is a loan.
27

28



                                                   3
Case 8:19-ap-01050-SC        Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33              Desc
                             Main Document    Page 10 of 152


1
     III.     LEGAL STANDARD FOR RULING ON THIS MOTION TO DISMISS
2
              A motion to dismiss pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6)
3
     (made applicable here by Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”)
4
     7012(b)) “tests the legal sufficiency of the claims asserted in the complaint.” Ileto v.
5
     Glock, Inc., 349 F.3d 1191, 1199-1200 (9th Cir. 2003). “Dismissal can be based on the
6
     lack of a cognizable legal theory or the absence of sufficient facts alleged under a
7
     cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
8
     1990).
9
              Rule 12(b)(6) must be read in conjunction with Rule 8(a) (made applicable here by
10
     Bankruptcy Rule 7008(a)), which requires “a short and plain statement of the claim
11
     showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Ileto, 349 F.3d at
12
     1200. “While legal conclusions can provide the framework of a complaint, they must be
13
     supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). To plead
14
     sufficiently, a plaintiff must proffer “enough facts to state a claim to relief that is plausible
15
     on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[W]here the well-
16
     pleaded facts do not permit the court to infer more than a mere possibility of misconduct,”
17
     the complaint is subject to dismissal. Iqbal, 556 U.S. at 679. “A claim has facial plausibility
18
     when the plaintiff pleads factual content that allows the court to draw the reasonable
19
     inference that the defendant is liable for the misconduct alleged.” Id. at 678. “Threadbare
20
     recitals of the elements of a cause of action, supported by mere conclusory statements,
21
     do not suffice.” Id.
22
              In ruling on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in the
23
     complaint as true and construe[s] the pleadings in the light most favorable to the
24
     nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th
25
     Cir. 2008). “However, the court is not required to accept legal conclusions cast in the form
26
     of factual allegations if those conclusions cannot reasonably be drawn from the facts
27
     alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754-755 (9th Cir. 1994). Mere
28



                                                      4
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                           Main Document    Page 11 of 152


1
     “conclusory allegations of law and unwarranted inferences are insufficient to defeat a
2
     motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004) (quotes and
3
     citation omitted).
4
            Although courts will not normally look beyond the four corners of the complaint in
5
     resolving a Rule 12(b)(6) motion, a court may consider material that the plaintiff properly
6
     submitted as part of the complaint or, even if not physically attached to the complaint,
7
     material that is not contended to be inauthentic and that is necessarily relied upon by the
8
     plaintiff’s complaint. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
9
     Moreover, the court is not required to accept as true allegations contradicted by judicially
10
     noticed facts. Mullis v. U.S. Bankr. Court for Dist. Of Nev., 828 F.2d 1385, 1388 (9th Cir.
11
     1987); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2002).
12
     IV.    ARGUMENT
13
            A.     Counts One, Two, Three, Four and Eight of the Amended Complaint
14                 Should Be Dismissed Because There Was No Transfer of an Interest
                   of the Debtor or Estate1
15
            In Counts One, Two, Three and Four of the Amended Complaint, the Trustee
16
     seeks to avoid alleged transfers of the Receipts to WCBC pursuant to 11 U.S.C. §§ 547,
17
     548, and 549. In Count Eight of the Amended Complaint the Trustee seeks turnover of
18
     the Receipts, pursuant to 11 U.S.C. § 542. One of the essential elements of the causes
19
     of action set forth in Sections 547, 548 and 549 of the Bankruptcy Code and of the
20
     causes of action set forth in California Civil Code §§ 3439.04(a)(2) and 3439.05 is that the
21
     property that was allegedly transferred must be the debtor’s property. Likewise, Section
22
     549 of the Bankruptcy Code requires that the property allegedly transferred be property of
23
     the debtor’s estate. Finally, Section 542 of the Bankruptcy Code simply requires that the
24
     property be property of the estate.
25

26

27
     1If this Court dismisses these Counts it should likewise dismiss Counts Five and Six
28
     because such claims would be mooted by the dismissal.


                                                   5
Case 8:19-ap-01050-SC       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33             Desc
                            Main Document    Page 12 of 152


1
            It is apparent from the four corners of the Agreement that the Receipts the Trustee
2
     seeks to recover under Counts One, Two, Three and Four of the Amended Complaint
3
     were owned by WCBC at the time of the alleged transfers. Indeed, the Agreement
4
     expressly provides that WCBC owned the Receipts it purchased from the Debtor up to
5
     the full Purchased Amount as the Receipts were created. [See Dkt. No. 27, Ex. 1,
6
     § 1.8.].
7
            Additionally, there are bankruptcy courts that have expressly held that receipts
8
     purchased pre-petition in transactions virtually identical to the one that is at issue in this
9
     case were not property of the bankruptcy estate. See, e.g., In re R.J. Pizza Corp., 2014
10
     Bankr. LEXIS 5461 (Bankr. E.D. N.Y. Oct. 14, 2014).
11
            Because the property was not property of the Debtor at the time of the transfers, is
12
     not property of the estate, and was not property of the estate at the time of the transfers
13
     the Trustee has not and cannot state a plausible claim for relief under Sections 542, 547,
14
     548, or 549 of the Bankruptcy Code or California Civil Code §§ 3439.04(a)(2) and
15
     3439.05.
16
            B.     Counts Seven and Ten of the Amended Complaint Should be
17                 Dismissed Because WCBC Has Not Asserted Claims Against the
                   Debtor
18
            In Count Seven of the Amended Complaint, the Trustee asks that this Court
19
     disallow WCBC’s claims against the Debtor, pursuant to 11 U.S.C. § 502(d). In Count
20
     Ten of the Amended Complaint, the Trustee asks this Court to equitably subordinate
21
     WCBC’s claims, pursuant to 11 U.S.C. § 510(c). WCBC has not filed a proof of claim in
22
     this case and the deadline to do so was approximately 14 months ago. [See Bk. Dkt. No.
23
     83. and Claims Register.] Therefore, even if WCBC believed it had claims (it does not) it
24
     would be prohibited from asserting them in this case anyway. As a result, Count Seven
25
     and Count Ten of the Amended Complaint should be dismissed.
26

27

28



                                                     6
Case 8:19-ap-01050-SC       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33               Desc
                            Main Document    Page 13 of 152


1           C.     Count Nine of the Amended Compliant Should be Dismissed
                   Because the Trustee has Failed to Plead Fraud with Particularity
2
            Count Nine of the Amended Complaint is a common law fraud claim. In the Ninth
3
     Circuit, “claims for fraud [] must meet Rule 9(b)’s particularity requirements.” Neilson v.
4
     Union Bank of California, N.A., 290 F.Supp.2d 1101, 1141 (C.D. Cal. 2003). Rule 9(b)
5
     provides, in relevant part, that when alleging fraud “a party must state with particularity
6
     the circumstances constituting fraudO” Rule 9(b)‘s particularity requirement also applies
7
     to state law causes of action. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th
8
     Cir. 2003))(“[W]hile a federal court will examine state law to determine whether the
9
     elements of fraud have been pled sufficiently to state a cause of action, the Rule 9(b)
10
     requirement that the circumstances of the fraud must be stated with particularity is a
11
     federally imposed rule.”).
12
            In order to plead fraud with particularity, the complaint must allege time, place, and
13
     content of the fraudulent representation; conclusory allegations do not suffice.” Shroyer
14
     v. New Cigular Wireless Services, Inc., 622 F.3d 1035, 1042 (9th Cir. 2010). “Claims
15
     made on information and belief are usually not sufficiently particular.” Id.
16
            A court may dismiss a claim grounded in fraud when its allegations fail to satisfy
17
     Rule 9(b)‘s heightened pleadings requirements. Vess, 317 F.3d at 1107. A motion to
18
     dismiss a claim “grounded in fraud” under Rule 9(b) for failure to plead with particularity is
19
     the “functional equivalent” of a Rule 12(b)(6) motion to dismiss for failure to state a claim.
20
     Vess, 317 F.3d at 1107.
21
            The elements of fraud in California are: “(1) a misrepresentation (false
22
     representation, concealment, or nondisclosure); (2) knowledge of falsity (or scienter);
23
     (3) intent to defraud, i.e., to induce reliance; (4) justifiable reliance; and (5) resulting
24
     damage.” Falk v. Gen. Motors Corp., 496 F. Supp. 2d 1088, 1099 (N.D. Cal. 2007) citing
25
     Robinson Helicopter Co. v. Dana Corp., 34 Cal.4th 979, 990; 102 P.2d 268 (2004).
26
     Importantly, there must be a showing “that the defendant thereby intended to induce the
27
     plaintiff to act to his detriment in reliance upon the false representation” and “that the
28



                                                      7
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33             Desc
                           Main Document    Page 14 of 152


1
     plaintiff actually and justifiably relied upon the defendant’s misrepresentation in acting to
2
     his detriment.”   Khan v. CitiMortgage, Inc., 975 F. Supp.2d 1127, 1139-40 (E.D. Cal.
3
     2013) citing Conrad v. Bank of America, 45 Cal.App.4th 133, 156 (1996).
4
            Here, the Trustee’s entire fraud claim consists of three allegations:
5
            74.    Plaintiff is informed and believes and based thereon alleges that
6                  Defendant fraudulently represented to the Debtors that the interest rate
                   chargeable for the Loan was 15% when in fact the rate was
7
                   approximately 198%.
8
            75.    Plaintiff is informed and believes and based thereon alleges that the
9                  Debtors reasonably relied upon the false representation and was
                   induced to enter into the Agreement by this fraudulent and deceitful
10                 falsehood.
11          76.    Plaintiff is informed and believes and based thereon alleges that the
                   Debtors were damages by the above fraud in the amount of all interest
12
                   paid on the Loan above the stated rates per annum stated above.
13
            Each and every one of these allegations is made on information and belief. As
14
     stated above, facts alleged on information and belief are not sufficient to meet Rule 9(b)‘s
15
     particularity requirement.
16
            Further, there are zero details regarding the allegedly fraudulent representation.
17
     The entire claim is essentially a formulaic recitation of the elements of a fraud claim. It is
18
     not even clear whether the Trustee is claiming that the Agreement itself was the
19
     fraudulent representation or if an employee of WCBC made a mis-representation and if
20
     so, when and where the representation was made, among other necessary details.
21
            What is clear, however, from the face of the Amended Complaint, is that the
22
     Debtor could not have justifiably relied on the alleged representation because there is no
23
     interest rate indicated anywhere in the Agreement. The Specified Percentage of 15%
24
     that the Trustee claims is an interest rate is very clearly explained on the first page of the
25
     Agreement as the percentage of the Debtor’s daily receipts that WCBC was entitled to
26
     obtain. By simply reading the Agreement, the Debtor’s principal, presumably a
27

28



                                                    8
Case 8:19-ap-01050-SC       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                            Main Document    Page 15 of 152


1
     sophisticated business owner, could have easily understood the meaning of the Specified
2
     Percentage.
3
            Finally, it would not even be possible to calculate an interest rate for the
4
     transaction because the term of the Agreement is indefinite. In order to calculate an
5
     interest rate, there needs to be a time period involved. The term of the Agreement is not
6
     pre-determined, but instead, entirely based on how long it takes for WCBC to receive the
7
     full amount of the Receipts that it purchased.
8
            D.     Count Twelve of the Amended Complaint Should be Dismissed
9                  Because Usury is Entirely Inapplicable
10          Count Twelve of the Amended Complaint is a usury claim.2 The Trustee claims
11   that WCBC charged the Debtor interest in excess of the amount permitted by California
12   law. The essential elements of a usury claim in California are: “(1) the transaction must
13   be a loan or forbearance; (2) the interest to be paid must exceed the statutory maximum;
14   (3) the loan and interest must be absolutely repayable by the borrower; and (4) the lender
15   must have a willful intent to enter into a usurious transaction.” WRO Opportunity Loans II
16   LLC v. Cooper, 154 Cal. App. 4th 525, 533 (2007).
17          As explained previously, the transaction was a sale of receivables not a loan.
18   Because the transaction is not a loan and interest was not charged (or collected), usury
19   laws do not apply to it.
20

21

22
     2 This claim is extremely perplexing because the Trustee stands to gain absolutely nothing
23   by bringing it. The typical remedy for violation California usury law is that the lender can
24   only collect the principal amount and not the interest. See e.g. Gibbo v. Berger, 123 Cal.
     App.4th 396, 403 (2004) (“Rather, the typical remedy for violation of California's usury law
25   is to reduce the interest on any loan to zero, and permit the borrower to pay back only the
     principal.”) While Cal. Civ. Code § 1916-3(a) allows for the recovery of triple the interest
26   amount, the statute only applies where interest in excess of the usury limit has already
     been collected. See also, e.g. Wishnev v. Nw. Mut. Life Ins. Co., 162 F. Supp. 3d. 930,
27
     950 (N.D. Cal. 2016)(“A penalty of treble interest is recoverable where usurious interest
28   has already been collected.”) Here, WCBC did not even receive back in Receipts the
     amount it paid to the Debtor.


                                                      9
Case 8:19-ap-01050-SC        Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33             Desc
                             Main Document    Page 16 of 152


1
              Additionally, the Trustee has not even alleged that the transaction is “absolutely
2
     repayable” and, by the very terms of the Agreement, it is not. The entire transaction is
3
     contingent on the Debtor continuing to operate and actually generating receipts.
4
              Finally, even if this Court were to recharacterize this transaction, usury would still
5
     not apply because WCBC is licensed under the California Finance Law so it is exempt
6
     from usury laws. Cal. Fin. Code § 22002; see also Cal. Const. Art XV, § 1.
7
              E.     Count Eleven of the Amended Complaint Should be Dismissed
8                    Because the Trustee Fails to Allege an Actual Controversy
9             In Count Eleven of the Amended Complaint, the Trustee asks this Court to enter a
10   declaratory judgment deeming the transaction between WCBC and the Debtor to be a
11   loan. “The Complaint in a declaratory relief action must allege facts sufficient to establish
12   an actual controversy.” Veoh Networks, Inc. v. UMG Recordings, Inc., 522 F.Supp.2d
13   1265, 1269 (S.D. Cal. 2007). Simply suggesting that there is a disagreement between
14   the parties in the Amended Complaint does not mean that the nature and extent of the
15   controversy has been adequately defined to support a declaratory judgment claim. Id.
16   Instead, the facts alleged must show that there is a substantial controversy between
17   parties having adverse legal interests of sufficient immediacy and realty to warrant the
18   issuance of a declaratory judgment. Id. The controversy “must be based on a real and
19   immediate injury or threat of future injury that is caused by the defendants.” Merit
20   Healthcare Int’l, Inc. v. Merit Medical Systems, Inc., 721 Fed. Appx. 628, 629 (9th Cir.
21   2018).
22            Like the Trustee’s fraud claim, the Trustee’s factual allegations in the declaratory
23   relief claim are threadbare:
24            85.    A dispute exists between Plaintiff and Defendant over the existence and
25                   validity of the lien and claims asserted by the Defendant in this case.

26            86.    Plaintiff contends that the transactions reflected in the Agreement are
                     loans of money under California law subject to California usury
27                   limitations. Defendant disputes this contention and alleges the
                     transactions reflected in the Agreement was [sic] purchase of future
28                   “receivables” not loans.


                                                     10
Case 8:19-ap-01050-SC      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33              Desc
                           Main Document    Page 17 of 152


1           87.    Plaintiff is informed and believes and based thereon alleges that the
                   funds subject to the Transfers are property of the Estates.
2

3           First off, the allegation in Paragraph 85 is contrary to judicially-noticed facts.
4    WCBC did not file a claim and is not asserting any claims against the Debtor in this case
5    and therefore, there cannot be a dispute regarding its “claims.” As a result, the Court
6    should disregard the allegation in Paragraph 85 of the Amended Complaint altogether.
7           This then leaves the allegations in Paragraph 86 of the Amended Complaint, which
8    simply suggest that there is a disagreement between the parties, but provide no factual
9    information that would lead one to the conclusion that the controversy is substantial or
10   that there is an immediate injury or threat of injury to the Trustee if the Court does not
11   make a decision. And indeed, there is no need for this Court to make the determination.
12   The stated purpose for the determination is so usury law will apply. It is already clear that
13   usury law will not apply even if the transaction is deemed a loan. Therefore, there is
14   simply no need for the Court to make the determination.
15          Furthermore, the Declaratory Relief claim should be dismissed because it is
16   duplicative of the other claims in the Amended Complaint. A “separate declaratory relief
17   claim should not be usedO to determine identical issues subsumed without other claims.”
18   Jensen v. Quality Loan Service Corp., 702 F.Supp.2d 1183 (E.D. CA 2010). Here, each
19   of issues in the Declaratory Relief claim will necessarily be decided by the other claims.
20   The existence of claims asserted by Defendant would necessarily be determined by the
21   Seventh Count for Disallowance of Claims. Whether the Agreements are loans of money
22   subject to usury limitations will be decided in the Twelfth Count for Usury, and whether
23   the funds subject to the Transfers are property of the estate will be determined by the
24   avoidance claims. Accordingly, Count Eleven should be dismissed.
25   //
26   //
27   //
28   //



                                                    11
Case 8:19-ap-01050-SC     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                          Main Document    Page 18 of 152


1
     V.    CONCLUSION
2
           For the reasons stated above, WCBC respectfully requests that the Court enter an
3
     Order (1) granting this Motion and dismissing all claims without leave to amend, and
4
     (2) for such further relief as the Court may deem just and proper.
5

6     DATED: September 6, 2019                 LESNICK PRINCE & PAPPAS LLP
7                                                    and
8
                                               VARNUM LLP
9
10                                             By:      /s/ Matthew A. Lesnick
11                                                     Matthew A. Lesnick
                                                       Counsel for West Coast Business Capital,
12                                                     LLC f/k/a Yellowstone Capital West, LLC

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                  12
Case 8:19-ap-01050-SC   Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33   Desc
                        Main Document    Page 19 of 152




                        EXHIBIT 1
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 20 of 152




                                               1 of 9
                                                                              INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 21 of 152




                                               2 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 22 of 152




                                              3 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 23 of 152




                                               4 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 24 of 152




                                               5 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 25 of 152




                                               6 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 26 of 152




                                               7 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED     Desc 06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 27 of 152




                                               8 of 9
                                                                             INDEX NO. 811837/2017
          Case
NYSCEF DOC. NO. 8:19-ap-01050-SC
                 35                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33
                                                                       RECEIVED      Desc06/25/2018
                                                                                 NYSCEF:
                                   Main Document    Page 28 of 152




                                               9 of 9
    Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                       Desc
                                         Main Document    Page 29 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)




                                                               allegations are not consistent with the Agreement. The
                2019 WL 4142740                                Court points out that though a complaint’s factual
  Only the Westlaw citation is currently available.            allegations are presumed true for motion to dismiss
   United States District Court, S.D. New York.                purposes, the Court may consider documents attached to a
                                                               complaint and “matters of which judicial notice may be
      ELIZABETH WOMACK & OKLAHOMA                              taken.” Chambers v. Time Warner, Inc., 282 F.3d 147,
    SPECIALIZED TRANSPORT, LLC, Plaintiffs,                    153 (2d Cir. 2002). Under Fed. R. Evid. 201(b)(2), courts
                      v.                                       may take judicial notice of facts which “can be accurately
     CAPITAL STACK, LLC ET AL., Defendants.                    and readily determined from sources whose accuracy
                                                               cannot reasonably be questioned.” Additionally, courts
                   1:18-cv-04192 (ALC)                         may take notice of documents to establish their existence,
                             |                                 not for the truth of the statements contained in those
                    Filed 08/30/2019                           documents. See Global Network Commc’ns Inc. v. City of
                                                               New York, 458 F.3d 150, 157 (2d Cir. 2006).

                                                               After laying out Plaintiffs’ allegations, the Court will
                                                               highlight the provisions of the Agreement relevant to
                                                               Plaintiffs’ claims.




                  OPINION & ORDER
                                                                  A. Plaintiffs’ Allegations
ANDREW L. CARTER, JR. United States District Judge             Plaintiff OST is a family-owned trucking company with
                                                               its principal place of business in Bixby, Oklahoma. SAC ¶
*1 Plaintiffs Oklahoma Specialized Transport LLC               5-6. Plaintiff Elizabeth Womack is OST’s registered agent
(“OST”), and Elizabeth Womack bring this action against        and Danny Womack is its principal employee. Id.
Defendants Capital Stack, LLC (“Capital Stack”), Anna
Rubin, David Rubin, E-Prodigy Technology (“eProdigy”),         Plaintiffs describe Defendants as “disreputable
The Rubin Law Firm, and Fig Capital alleging violations        businesspeople in league with a pool of lawyers in league
of N.Y.PL § 190.40, failure to disclose, fraudulent            with securities law recidivists” who took advantage of and
misrepresentation, breach of fiduciary duty, breach of         exploited Plaintiffs’ “naiveté” and lack of business
contract, and deceptive acts and practices. The                acumen. Id. ¶ 1. Specifically, Plaintiffs allege they were
Defendants now move to dismiss the Complaint in its            solicited, tricked, and deceived into entering a predatory
entirety pursuant to Fed. R. Civ. P. 12(b) (1), (5) and (6).   personal loan agreement bearing an unconscionable and
For the following reasons, Defendants’ motion to dismiss       illegal 44% interest. Id.
is granted.
                                                               Plaintiffs also allege that Defendant Capital Stack is a
                                                               predatory lending arm created by Anna Rubin; a “crafty
                                                               attorney” who carefully cloaks her loan instruments
                                                               behind various labels to avoid New York’s “loan sharking
                                                               statute”. Id. The SAC claims she is also Capital Stack’s
                                                               general counsel and founded the Rubin Law Firm. Id. ¶
                    BACKGROUND                                 43. The SAC also depicts Defendant David Rubin, Anna’s
                                                               husband, as Capital Stack’s undisclosed principal and
                                                               agent. Id. Plaintiffs’ claim David did not reveal his
                                                               identity and background to hide his “prior uncharged
                                                               criminal activity, including securities and wire fraud”. Id.
I. Factual Background
                                                               Plaintiffs’ further allege that Defendants eProdigy and Fig
The following facts derive from Plaintiffs’ Second
                                                               Capital are “corporate artifices” solely created to bilk
Amended Complaint (“SAC’) and the Agreement for the
                                                               money from unsuspecting citizens and to hide David
Purchase and Sale of Receipts (“the Agreement”) it
                                                               Rubin’s identity from unsophisticated individuals who fall
references.1 See ECF No. 35. Many of Plaintiffs’
                                                               victim to Defendants’ “diabolical machinations”. Id. ¶ 14.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
    Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                     Desc
                                        Main Document    Page 30 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



                                                            provides that only the following events constitute a
                                                            default:



   B. The Agreement                                                     (a)Seller interferes with Buyer’s
*2 On February 26, 2018, OTC and Capital Stack entered                  right to collect the Daily Amount;
the Agreement. SAC. ¶ 22. Pursuant to the Agreement,                    (b) Seller violates any term or
Capital Stack purchased $216,000 of OTC’s future                        covenant in this Agreement; (c)
receivables for $150,000. Id. Plaintiff Elizabeth Womack                Seller uses multiple depository
signed the Agreement as the owner of OST. Womack also                   accounts without the prior written
signed a Personal Guaranty of Performance (the                          consent of Buyer; (d) Seller
“Guaranty”) of the Agreement. Id; See also ECF No. 1-1.                 changes its depositing account or
Boxer Decl. Exhibit 2.                                                  its payment card processor without
                                                                        the prior written consent of Buyer;
The Agreement provides that Capital Stack would deliver                 (e) Seller defaults under any of the
the purchase price to OTC in exchange for a specified                   terms, covenants and conditions of
percentage of OTC’s future receivables up to an                         any other agreement with Buyer; or
agreed-upon amount:                                                     (f) Seller fails to provide timely
                                                                        notice to Buyer such that in any
                                                                        given calendar month there are four
                                                                        or    more     ACH      transactions
            Seller, identified above, hereby                            attempted by Buyer are rejected by
            sells, assigns and transfers to                             Seller’s bank.
            CAPITAL STACK, LLC, ...
            (“Buyer”), without recourse, the
            Specified Percentage of the
            proceeds of each future sale made               Id. ¶ 5. The Agreement also specifies that it was a sale of
            by Seller (collectively “Future                 future receivables, not a loan.4 Id. ¶ 4.
            Receipts”) until Buyer has received
            the Purchased Amount. “Future                   *3 Pursuant to the Guaranty, Womack unconditionally
            Receipts” includes all payments                 guaranteed the performance of OTC’s obligations under
            made by cash, check, ACH or other               the Agreement and acknowledged that the Agreement was
            electronic transfer, credit card,               a purchase of receivables, not a loan. See Guaranty p. 2, 5.
            debit card, bank card, charge card              OTC received $150,000 from Capital Stack and only paid
            (each such card shall be referred to            Capital Stack $9,000 of the $216,000 purchase price. See
            herein as a “Payment Card”) or                  SAC ¶¶ 25-26.
            other form of monetary payment in
            the ordinary course of Seller’s
            business. As payment for the
            Purchased Amount, Buyer will
            deliver to Seller the Purchase Price,
            shown      above,      minus     any               I. Procedural Background
            Origination Fee shown above....                 On May 11, 2018 Plaintiffs filed their initial Complaint
                                                            and claimed the Agreement constituted a usurious loan.
                                                            ECF No. 1. On June 13, 2018, Plaintiffs filed an
                                                            Amended Complaint. ECF. No. 19. On October 1, 2018,
Agreement ¶ 1.                                              the Court granted Plaintiffs’ request to file the now
                                                            operative Second Amended Complaint. ECF No. 36.
The receivables were payable to Capital Stack at the rate   Defendants now move to dismiss the SAC on various
of 8% of each receipt and the Agreement called for a        grounds. ECF No. 39.
daily payment amount of $1,714.29.2 Id. The Agreement
also allowed OST to request a daily payment amount          Pursuant to Fed. R. Civ. P. 12(b)(5), Defendants move to
adjustment.3 The Agreement does not provide Capital         dismiss the SAC based upon allegedly forged summonses
Stack with recourse against Plaintiffs in the event of      which Plaintiffs attempted to serve.5
business failure or slow down. Instead, the Agreement
                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                 2
    Case 8:19-ap-01050-SC                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                      Desc
                                          Main Document    Page 31 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



Pursuant to Fed. R. Civ. P. 12(b)(6), Defendants move to                              DISCUSSION
dismiss the SAC claiming it fails to state a claim entitled
to relief. Plaintiffs’ filed their opposition (“Pl’s. Opp”) on
January 22, 2019 and Defendants replied on February 7,
2019.6 ECF Nos. 47, 50.
                                                                 I. Plaintiffs’ Usurious Contract Claim
                                                                 Plaintiffs argue the Agreement was “usury and void,”
                                                                 whereas Defendants declare the transaction was a
                                                                 merchant cash advance transaction (“MCA”) outside of
                                                                 New York’s usury laws. The crux of Plaintiffs’ SAC is
                                                                 the allegation that the Agreement constitutes a usurious
                  LEGAL STANDARD                                 loan. Thus, the Court must determine how to truly
                                                                 describe the Agreements.
To survive a 12(b)(6) motion to dismiss a complaint must
“provide the grounds upon which [the] claim rests.” ATSI
Commc’ns. Inc. v. Shaar Fund Ltd., 493 F.3d 87, 98 (2d
Cir. 2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading
that states a claim for relief must contain ... a short and
plain statement of the claim showing that the pleader is            A. New York Usury Law
entitled to relief....”). To meet this standard, a plaintiff     New York Penal Law § 190.40 provides in relevant part
must allege “enough facts to state a claim to relief that is     that:
plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the
                                                                             A person is guilty of criminal usury
court to draw the reasonable inference that the defendant
                                                                             in the second degree when ... he
is liable for the misconduct alleged.” Ashcroft v. Iqbal,
                                                                             knowingly charges, takes or
556 U.S. 662, 678 (2009). As previously stated, the Court
                                                                             receives any money or other
accepts as true all factual allegations in the operative
                                                                             property as interest on the loan or
complaint and draws all reasonable inferences in
                                                                             forbearance of any money or other
Plaintiffs’ favor. ATSI Commc’ns, 493 F.3d at 98.
                                                                             property, at a rate exceeding
However, that tenet “is inapplicable to legal conclusions.”
                                                                             twenty-five per centum per annum
Iqbal, 556 U.S, at 678. Thus, a pleading that offers only
                                                                             or the equivalent rate for a longer
“labels and conclusions” or “a formulaic recitation of the
                                                                             or shorter period.
elements of a cause of action will not do.” Twombly, 550
U.S. at 555. If the plaintiff “ha[s] not nudged [its] claims
across the line from conceivable to plausible, [his]
complaint must be dismissed.” Id. at 570. The Court is not       The essential element of usury is the existence of a loan
“bound to accept conclusory allegations or legal                 or forbearance of money. See Colonial Funding Network,
conclusions masquerading as factual conclusions.” Faber          Inc. for TVT Capital, LLC v. Epazz, Inc., 252 F. Supp. 3d
v. Metro. Life Ins., Co., 648 F.3d 98, 104 (2d Cir. 2011).       274, 280 (S.D.N.Y. 2017) (“TVT Capital”) (quoting
                                                                 Feinberg v. Old Vestal Rd. Assocs., 157 A.D.2d 1002,
*4 Additionally, when considering fraud allegations, “the        1003, 550 N.Y.S.2d 482, 483 (3d Dep’t 1990). Without a
circumstances constituting fraud shall be stated with            loan, “ ‘there can be no usury, however unconscionable
particularity.” Novak v. Kasaks, 216 F.3d 300, 306 (2d           the contract may be.’ ” TVT Capital, 252 F. Supp. 3d at
Cir. 2000) (quotation and alteration omitted); see also          280 (quoting Seidel v. 18 E. 17th St. Owners, Inc., 79
Fed. R. Civ. P. 9(b). To meet this standard, a complaint         N.Y.2d 735, 744, 598 N.E.2d 7, 11–12, 586 NY.S.2d 240,
alleging fraud must “(1) specify the statements that the         244–45 (1992)). Determining usury is a question of fact.
plaintiff contends were fraudulent, (2) identify the             Id. (citing Ujueta v. Euro-Quest Corp., 29 A.D.3d 895,
speaker, (3) state where and when the statements were            896 (2006)).
made, and (4) explain why the statements were
fraudulent.” Novak, 216 F.3d at 306 (quotation omitted).         To constitute a loan, the transaction must involve a
                                                                 borrower and a lender. See TVT Capital, 252 F. Supp. 3d
                                                                 at 281. Furthermore, the lender must have purposefully
                                                                 loaned money at a usurious interest reserved in some form
                                                                 by the contract, and the borrower must have agreed to
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    3
    Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                      Desc
                                       Main Document    Page 32 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



these usurious terms. Id.; see also Donatelli v. Siskind,   merchant agreement: (1) whether there is a reconciliation
170 A.D.2d 433, 434, 565 N.Y.S.2d 224, 226 (2d Dep’t        provision; (2) whether the agreement has an indefinite
1991). Thus, courts must determine a transaction’s          term; and (3) whether the plaintiff has any recourse
purpose by its true character, under all circumstances,     should the merchant declare bankruptcy. Power Up
rather than its title. Kelly, Grossman & Flanagan, LLP v.   Lending, 2019 WL 1473090, at *5, K9 Bytes, Inc. v. Arch
Quick Cash, Inc., 950 N.Y.S.2d 723, 35 Misc.3d 1205(A),     Capital Funding, 56 Misc. 3d 807, 817 (N.Y. Sup. Ct.
2012 WL 1087341, at *6 (Sup. Ct. 2012); see also Vjuetta    2017) (citing IBIS Capital Group, LLC v. Four Paws
v. Euro–Quest Corp., 29 AD3d 895 (2d Dep’t 2006).           Orlando LLC, 2017 WL 1065071 (N.Y. Sup. Ct. 2017)
                                                            (“Four Paws Orlando”)). An MCA transaction is not a
Additionally, where the effective interest rate is based    loan where the agreement provided that the buyer
upon a contingency in the debtor’s control, usury laws do   purchased a fixed amount of the seller’s future sales
not apply. Hamilton Capital VII, LLC v. Khorrami, LLP,      proceeds which were deliverable to the buyer from a
2015 N.Y. Misc. LEXIS 2954, *20 fn. 14 (N.Y. Co. Sup.       percentage of the seller’s daily sales proceeds. Id. at *5-6.
Ct. 2015); see also Power Up Lending Grp., Ltd. v.          Instead, this constitutes an “agreement to purchase future
Cardinal Energy Grp., Inc., No. 216CV1545DRHGRB,            receivables for a lump sum discounted purchase price
2019 WL 1473090, at *5 (E.D.N.Y. Apr. 3, 2019)              payable in advance by the plaintiff in exchange for a
(quoting TVT Capital, 252 F. Supp. 3d at 281 (“When a       contingent return.” Id.
payment or enforcement rests on a contingency, the
agreement is valid though it provides for a return in       The primary indicia of a loan are the debtor’s absolute
excess of the legal rate of interest.”))                    obligation to repay the principal sum without risk to the
                                                            creditor of the debtor’s business failure. Zoo Holdings,
                                                            LLC v. Clinton, 2006 N.Y. Misc. LEXIS 225, *10 (N.Y.
                                                            Co. Sup. Ct. 2006) (citing Rubenstein v. Small, 273 A.D.
                                                            102, 104 (1st Dep’t 1947).
   B. The Agreement is Not A Loan.                          Here, there is no dispute that the Agreement contains a
The Agreement explicitly excludes an interest rate and      reconciliation provision and provides a fixed share of
boldly states “(THIS IS NOT A LOAN)”. See Agreement         revenues until the purchased amount has been remitted,
¶ 4. Nevertheless, “[w]hen a[n agreement] is not usurious   regardless of the passage of time. The parties dispute,
on its face, a court will not presume usury; rather, the    however, whether Defendants bore any risk of a potential
party asserting [usury] must prove all the elements,        OTC bankruptcy.
including usurious intent.” LG Capital Funding, LLC v.
ExeLED Holdings, Inc., No. 17 Civ. 4006 (RJS), 2018
U.S. Dist. LEXIS 202540, 2018 WL 6547160, at *5
(S.D.N.Y. Aug. 28, 2018) (internal quotation marks
omitted); see also EMA Fin., LLC v. AIM Expl., Inc.,
2019 U.S. Dist. LEXIS 26141, at *17 (S.D.N.Y. Feb. 19,        D. There was no Unconditional Guarantee to Repay
2019). There is a strong presumption against a finding of     the Purchase Amount
usury. Giventer v. Arnow, 37 N.Y.2d 305,309 (1975);         Plaintiffs argue Defendants’ bore no risks because the
Richardson v. Brisard & Brisard, Inc., 2012 N.Y. Misc.      Agreement and Guaranty created an “unconditional”
LEXIS 3215, *8 (Sup. Ct. Kings. Co. 2012).                  guarantee to pay the Purchase Amount. See Pl’s. Opp. at
                                                            10. However, the express terms of the Agreement and
*5 Plaintiffs argue Defendants had a usurious intent.       Guaranty say otherwise.
Specifically, Plaintiffs contend they were “tricked and
deceived” into entering a predatory loan without knowing    The buyer bears a risk if the contingency—the seller’s
the “true interest rate of 44%”.7 Accordingly, the Court    success    (or     lack    thereof)    collecting   future
turns to the substance of the transaction to find usury.    receivables—determines the rate and completeness of
                                                            repayment. Four Paws, 2017 N.Y. Misc. LEXIS 884,
                                                            *6-11. MCA transactions cannot be considered loans
                                                            where the MCA funders’ purchase price was placed at
                                                            hazard and they had no absolute right of repayment if the
                                                            businesses failed. In Four Paws Orlando, a New York
   C. The Substance of the Agreement                        court ruled that an agreement for the purchase of future
New York State Courts encourage courts to consider three    receivables and sales proceeds was not a loan transaction
factors to determine if an agreement is a loan or a         and not subject to usury laws. Id. 2017 N.Y. Misc. LEXIS
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    4
    Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                        Desc
                                        Main Document    Page 33 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



884, *4 (internal quotations omitted). The court found that   Defendants of any risk. See Opp. at 12. The New York
the “primary indicia of usury is repayment of the principal   Appellate Division, First Department recently affirmed a
sum advanced absolutely” and “in the underlying               decision dismissing a complaint alleging that a confession
agreement ... the advance will only assuredly [be] repaid     of judgment to enforce a merchant agreement was
if the defendant defaults. Moreover, plaintiff surrendered    usurious and void. See Champion Auto Sales, LLC v.
control of repayment.” Id; see also Merchant Cash &           Pearl Beta Funding LLC, 159 A.D.3d 507 (1st Dep’t
Capital, LLC v. Liberation Land Co., LLC, 2016 N.Y.           2018) aff’g 2017 N.Y. Misc. LEXIS 5355 (Sup. Ct N.Y.
Misc. LEXIS 4854, *8 (Sup. Ct. Nassau Co. Dec. 12,            Co. June 15, 2017). In Champion, the court determined
2016).                                                        that the agreement was not a loan because, as here, the
                                                              defendant purchased a percentage of the plaintiff’s future
*6 Similarly, in Liberation Land, the agreement at issue      receivables for a specified advance minus fees. Id., 2017
involved a purchase of future receivables in return for an    N.Y. Misc. LEXIS 5355, at* 1-2.
upfront payment. Liberation Land, 2016 N.Y. Misc.
LEXIS 4854, at *5-6. The repayment was based upon a           Here, Womack’s Guaranty merely guaranteed “prompt
percentage of daily receipts, and the repayment period        and complete performance of all of Seller’s obligations
was indeterminate. Id. The court ruled the agreement was      under the Purchase Agreement.” Guaranty, ¶ 2, Ex. 2,
not a loan because the defendants bore a risk. The court      Boxer Decl. Thus, Womack’s obligations under the
reasoned that “[u]nder the terms of the subject               Guaranty were no broader than OTC’s obligations under
Agreement, if Seller/Defendant produces no daily              the Agreement, and Womack did not agree to pay the
revenue, no payments are required, and there is no            Purchase Amount if OTC was unable to pay because it
absolute obligation of repayment.” Id. at *8. The court       ceased operations in the ordinary course of business. The
also noted that converting the agreement to a loan would      Guaranty did not alter Capital Stack’s risk of
require “unwarranted speculation” and contradict the          non-payment if OTC’s business failed.
explicit terms of the agreement. Id. at *6.
                                                              *7 Similarly, Womack’s confession of judgment does not
Here, according to the Agreement, Capital Stack bears the     convert the Agreement into a loan either. Parties routinely
risk of OTC’s failure (i.e., discontinuance of receipt of     enter into confessions of judgment in connection with
future receivables) and there is no absolute payment          agreements for the sale of future account receivables and
obligation. As with the MCA agreements in Four Paws           courts reject arguments claiming these agreements are
Orlando and Liberation Land, Capital Stack has no             usurious. See, e.g. Champion, 159 A.D.3d 507. Like the
recourse against OTC in the event of OTC’s bankruptcy.        Guaranty, the confession of judgment is triggered only if
See Four Paws Orlando, 2017 N.Y. Misc. LEXIS 884, at          OTC breaches the Agreement; not if OTC is unable to pay
*7; Liberation Land Co., LLC, 2016 N.Y. Misc. LEXIS           the Purchased Amount. Therefore, neither the Guaranty
4854, *8. The Agreement expressly provides that “if the       nor the confession of judgment alleviated Defendants’
full Purchased Amount is never remitted because Seller’s      risks and, thus, the Agreement was not a loan. See
business went bankrupt or otherwise ceased operations in      Platinum Rapid Funding Group Ltd. v. VIP Limousine
the ordinary course of business, and Seller has not           Servs., Inc., 2016 N.Y. Misc. LEXIS 4131, at *9 (Sup. Ct.
breached this Agreement, Seller would not owe anything        Nassau Co. Oct. 27, 2016).
to Buyer and would not be in breach of or default under
this Agreement.”8 Agreement ¶ 4. Instead, default occurs
only where OTC breaches the Agreement, such as by
obtaining a new credit card processor or using multiple
depository accounts. Id. ¶ 15. Accordingly, neither OTC
nor Womack would owe Capital Stack anything if OTC               E. Dura lex, sed lex - The Law Is Harsh, But It Is
ceased operations in the ordinary course of business.            The Law
Under the express terms of the Agreement, neither OTC         At least twenty-eight other recent decisions by State and
nor Womack would be responsible for paying the                Federal courts in New York found that similar MCA
Purchased Amount if OTC ceased operations in the              transactions were not loans subject to New York’s usury
ordinary course of business. Therefore, Plaintiffs did not    laws.9 Plaintiffs fail to cite any persuasive authority ruling
have an unconditional requirement to repay the Purchase       in their favor. Indeed, Plaintiffs acknowledge the
Amount, and Defendants bore a risk of loss.                   overwhelming New York authority opposing their
                                                              contentions. Yet, Plaintiffs suggest the Court overlook
Notwithstanding the Agreement, Plaintiffs argue that          these decisions and essentially re-write New York law.
Womack’s Confession of Judgment and Guaranty relieves         See Opp. at 12. Plaintiffs’ counsel admits that “New York
                                                              has a judicially entrenched favor against finding ... [MCA
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
    Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                       Desc
                                         Main Document    Page 34 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



agreements] usurious,” but in their ‘humble opinion, New       “The arm’s length nature of [a] transaction negates any
York’s rules are antiquated and fail to understand the         alleged duty to disclose based upon a fiduciary
level of trickery and deceit” in the industry. Id. The         relationship.” Swersky v. Dreyer & Traub, 219 A.D.2d
Constitution does not prevent Plaintiffs and their counsel     321, 327 (1st Dep’t 1996). Even without a fiduciary
from holding this opinion and sharing it with the Court.       relationship, however, a duty to disclose a material fact to
However, the Constitution does prevent the Court from          a negotiation will be triggered where “ ‘one party
ignoring established law. To effect change, the proper         possesses superior knowledge, not readily available to the
place for Plaintiffs to present such opinions is before the    other, and knows that the other is acting on the basis of
state legislature, not this court.3 Presently, courts have     mistaken knowledge.’ ” Henneberry v. Sumitomo Corp. of
established that an MCA transaction is not a loan where,       Am., 532 F. Supp. 2d 523, 551 (S.D.N.Y. 2007) (quoting
as here, the buyer: 1) purchases a fixed amount of the         Grumman Allied Indus., Inc. v. Rohr Indus., Inc., 748
seller’s future sales proceeds; 2) the proceeds are            F.2d 729, 739 (2d Cir.1984).
deliverable from a percentage of the seller’s daily sales
proceeds; and, 3) the agreement provides no liability if the   Additionally, the plaintiff must allege that the undisclosed
seller ceases operations in the ordinary course of business.   material fact was “peculiarly within the knowledge” of
See, e.g. Colonial Funding Network, Inc. v. Epazz, Inc.,       the other party and “that the information was not such that
252 F. Supp. 3d 274, 281-83 (S.D.N.Y. 2017); Four              could have been discovered ... through the exercise of
Paws, 2017 N.Y. Misc. LEXIS 884, at *5-7.                      ordinary intelligence.” Jana L. v. W 129th St. Realty
                                                               Corp., 22 A.D.3d 274,278 (1st Dep’t 2005) (quotation
*8 Accordingly, the transaction at issue here was a            and punctuation omitted).
purchase of future receivables, not a loan, and Plaintiffs’
first cause of action for usury and void contract fails as a
matter of law.


                                                                  A. Defendants Had No Duty to Disclose
                                                               Here, Plaintiffs’ claim fails because the SAC does not
                                                               adequately allege that the Defendants had a duty to
II. Failure to Disclose Claim                                  disclose the allegedly false material. Plaintiffs do not
Plaintiffs’ second cause of action alleges Defendants          allege that they had any relationship giving rise to a duty
made various misrepresentations and failed to disclose         to disclose. In the absence of such a relationship,
material information. Specifically, Plaintiffs allege that     Plaintiffs cannot assert a duty to disclose claim against
Capital Stack failed to disclose that (1) Capital Stack is     Defendants. See, e.g. Aetna Cas. and Sur. Co. v. Aniero
“intertwined” with the Rubin Law Firm; (2) Capital             Concrete Co., 404 F.3d 566, 582 (2d Cir. 2005) (noting
Stack’s sole principal is David; (3) David changed his sir     that duty to disclose only arises in “three circumstances,”
name to Rubin from “Rubinov” and was previously the            where there is a “fiduciary relationship,” one party has
subject of an SEC investigation; and (4) Defendants’           superior knowledge not readily available to the other and
corporate structures are designed to conceal that the          knows the other is acting based on mistaken knowledge,
Agreement is a loan. SAC. ¶¶ 39-51. These claims fail as       or the party has made a partial or ambiguous statement).
well.                                                          Plaintiffs do not allege their relationship with Capital
                                                               Stack stretched beyond arms’ length. The SAC
To properly claim fraud under New York law, “a plaintiff       demonstrates the relationship was commercial: solely
must show a material representation or omission of fact,       related to the Agreement and Guaranty. This does not
made with knowledge of its falsity, with scienter or an        create a fiduciary or other relationship giving rise to a
intent to defraud, upon which the plaintiff reasonably         Capital Stack duty to disclose. See Henneberry, 532 F.
relied, and that such reliance caused damage to the            Supp. 2d at 550 (no fiduciary duty in arms’ length
plaintiff.” Alpha Capital Anstalt v. Schwell Wimpfheimer       transaction absent “extraordinary circumstances”).
& Assocs. LLP, No. 1:17-cv-1235-GHW, 2019 U.S. Dist.           Accordingly, Plaintiffs fail to establish that Defendants
LEXIS 55977, at *35 (S.D.N.Y. Mar. 30, 2019) (internal         had a duty to disclose.
quotations omitted). “A fraud cause of action may be
predicated on acts of concealment where the defendant
had a duty to disclose material information.” Kaufman v.
Cohen, 307 A.D.2d 113, 119-20 (1st Dep’t 2003). Such a
duty can arise where there is a fiduciary relationship. Id.
                                                                 B. Undisclosed Material was Discoverable

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     6
    Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                        Desc
                                         Main Document    Page 35 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



*9 Furthermore, even if there were a duty to disclose,          claims in Count II are dismissed.
Plaintiffs’ claim fails because the undisclosed material
was reasonably discoverable. For example, the SAC
alleges that Defendants failed to disclose that Capital
Stack and the Rubin Law Firm were “intertwined.” SAC ¶
40. However, Plaintiffs acknowledge that “all of Rubin’s
law office attorneys are listed on the promotional              III. Fraudulent Misrepresentation – Counts III and IV
materials for Defendant [Capital Stack] as if the entities      In Count III, the SAC alleges that Capital Stack
are one and the same and operating in unity” and that           “knowingly and fraudulently allow[ed] the Plaintiffs to
Anna “is general counsel of Capital Stack” and the              enter into the usurious agreement,” and that unidentified
“principal and founder of the Rubin Law Firm...” Id. ¶¶         “representatives of Fig Capital and Capital Stack’
40-43. Similarly, David is prominently listed on the            allegedly misrepresented that the Agreement was a “loan
e-Prodigy website as the CEO and founder of e-Prodigy           at 8% interest” with “reasonable fees,” that Plaintiffs had
and as the President and CEO of Capital Stack prior to          to hurry to accept it, and that “it was a great offer”. SAC.
forming e-Prodigy.10 David is also listed as the CEO on         ¶¶ 57, 61. Plaintiffs also allege fraudulent
Capital Stack’s website.11 Thus, the SAC concedes that          misrepresentation in Count IV, stating that Capital Stack’s
the allegedly undisclosed information is disclosed in           “lenders and accounting practices were conducted in a
Defendants’ promotional materials. The SAC also fails to        negligent manner inconsistent with the industry
allege that the Plaintiffs could not discover the               standards.” Id. ¶ 63. Both Counts fail to state a claim.
undisclosed information through ordinary due diligence.
Therefore, there is no basis for a failure to disclose claim    Essentially, both claims contend that Defendants misled
based on this information. See, e.g. Grumman Allied             Plaintiffs into believing that the Agreement was a loan
Indus. v. Rohr Indus., Inc., 748 F.2d 729, 739 (2d Cir.         with 8% interest. As previously discussed, the Agreement
1984) (“knowledge is not superior where the relevant            constituted a purchase of future account receivables. The
information was either a matter of public record, was not       terms Plaintiffs claim Defendants misrepresented were
pursued by plaintiffs, or was disclosed at least in part”)      disclosed in the written agreement, and thus cannot be the
(quotation omitted). Moreover, though Plaintiffs allege to      basis for a misrepresentation claim. See Mandarin v.
be “unsuspecting and unsophisticated people” of Bixby,          Wildenstein, 16 N.Y.3d 173, 178 (2011) (for fraudulent
Oklahoma deceived by “slick and fast-talking” New               misrepresentation claims, plaintiff must allege a
Yorkers, Plaintiffs were business people nonetheless. See       “misrepresentation or a material omission of fact which
e.g., SAC. ¶¶ 1, 6, 34, 77.12 Plaintiffs reviewed the           was false and known to be false”) (quotation omitted); see
Agreement and the Guaranty before signing them, so they         also JPMorgan Chase Bank, N.A. v. Controladora
cannot allege these terms were not disclosed.                   Comercial Mexicana S.A.B. de C.V., 2010 N.Y. Misc.
                                                                LEXIS 5656 at *22 (Sup. Ct. N.Y. Co. Mar. 16, 2010)
                                                                (rejecting fraudulent misrepresentation claim where
                                                                complained of terms were disclosed in agreement and
                                                                thus “any failure to scrutinize the contractual provisions”
                                                                was plaintiff’s fault) (quotation omitted).
   C. David’s Identity was Immaterial
Finally, the undisclosed information was immaterial.            *10 Plaintiffs assert that Defendants assured them
Plaintiffs assert that if they knew David Rubin’s “true         telephonically that the Agreement was a loan. SAC ¶ 50,
identity” and “nefarious past”, they would not have             Pl’s. Opp. p. 2. However, even if Defendants made these
entered the Agreement. Like the other allegedly                 oral representations, the Agreement specifies that it
undisclosed information, Rubin’s past and name change           “embodies the entire agreement” between the parties and
were discoverable. Plaintiffs cite to no case law               “supersedes all prior agreements, and understandings
suggesting that Rubin had a duty to disclose his alleged        relating to the subject matter hereof.” Agreement § 23.
securities law violations or his name change. See In re         Even without those deficiencies, the third cause of action
Enron Creditors Recovery Corp., 376 B.R. 442, 471               fails to meet Rule 9(b) pleading requirements because it
(Bankr. S.D.N.Y. 2007) (holding that plaintiff was a            does not identify the purported speaker or where and
sophisticated business person and, if she had any concerns      when the statements were allegedly made. See, e.g.
as to the identity of a party to a transaction she could have   Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004) (to
insisted on more specificity in the agreement and she had       meet Rule 9(b) pleading requirements, plaintiff must (1)
an equal opportunity to discover the party’s identity).         specify statements, (2) identify the speaker, (3) state
                                                                where and when statements were made, and (4) explain
Therefore, Plaintiffs’ breach of duty to disclose and fraud     why statements were fraudulent). Therefore, Plaintiffs’
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      7
    Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                        Desc
                                         Main Document    Page 36 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



third cause of action is dismissed.                             allegations indicating the parties intended for their
                                                                relationship to be more than arms’ length. See WIT
Plaintiffs’ claim that Capital Stack’s deficient accounting     Holding Corp. v. Klein, 282 A.D.2d 527, 529 (2d Dep’t
standards constitutes fraudulent misrepresentation fails as     2001) (dismissing claim for breach of fiduciary duty
well. The SAC does not allege that Capital Stack made           where parties “were involved in an arm’s-length business
any representations about the quality of its accounting         transaction’); Aaron Ferer & Sons, 731 F.2d at 122
standards or had any duty to disclose such information.         (dismissing claim for fiduciary duty where there was “no
Furthermore, Plaintiffs fail to meet Rule 9(b)’s pleading       evidence” that either party “intended that their
requirements since SAC does not identify any speakers           relationship be something more than just the
misrepresenting the accounting standards, where and             debtor-creditor relationship”); Henneberry, 532 F. Supp.
when such statements were made, or how or why the               2d at 554 (“a fiduciary obligation will not be imposed on
statements were fraudulent. See Rombach, 355 F.3d at            a party merely because it possesses relative expertise as
170. Therefore, Plaintiffs’ fourth cause of action is           compared to the other”) (quotation omitted).
dismissed.
                                                                Thus, Plaintiffs’ fiduciary duty claim fails because (1)
                                                                they did not allege to have any communications or contact
                                                                with Anna, David, e-Prodigy Technology or the Rubin
                                                                Law Firm giving rise to a duty and (2) their relationship
                                                                with Capital Stack was limited to an arms’ length
IV. Breach of Fiduciary Duty, Covenant of Good                  commercial transaction that did not create a fiduciary
Faith, and Fair Dealing                                         relationship.



   A. Fiduciary Duty
In Count Five, Plaintiffs allege breach of fiduciary duty
arising out of Defendants’ total “monopoly and                     B. Covenant of Good Faith and Fair Dealing
advantage” regarding the structure, formation and               *11 Plaintiffs’ breach of the covenant of good faith and
operation of the agreement. SAC ¶ 69. Specifically,             fair dealing claim fails as well. Courts have held that a
Plaintiffs claim that Defendants exploited them for their       party does not breach the covenant of good faith and fair
own personal gain and therefore breached the fiduciary          dealing when, as here, it “act[ed] in [its] own self-interest
duty they owed to Plaintiffs. Id. ¶ 66. The Court               consistent with [its] rights under [the] contract....” BH
disagrees.                                                      Sutton Mezz LLC v. Sutton 58 Assocs. LLC (In re BH
                                                                Sutton Mezz LLC), Nos. 16-10455 (SHL), 16-01187
Nothing in the SAC suggests Defendants were Plaintiffs’         (SHL), 2016 Bankr. LEXIS 4113, at *102 (Bankr.
fiduciaries. “Absent extraordinary circumstances,”              S.D.N.Y. Dec. 1, 2016) (quoting Ray Legal Consulting
“parties dealing at arm’s length [sic] in a commercial          Grp. v. Dijoseph, 37 F. Supp. 3d 704, 726 (S.D.N.Y.
transaction lack the requisite level of trust or confidence     2014); DeBlasio v. Merrill Lynch & Co., Inc., 2009 U.S.
between them necessary to give rise to a fiduciary              Dist. LEXIS 64848, at *116 (S.D.N.Y. July 27, 2009)
obligation.” Henneberry, 532 F. Supp. 2d at 550.                (“Defendants did not violate the implied covenant of good
Plaintiffs’ argument that a fiduciary relationship is created   faith and fair dealing by acting in [their] own self-interest
whenever one party drafts a contract fails as a matter of       consistent with [their] rights under a contract.”) (internal
law.                                                            quotation marks omitted); Suthers v. Amgen Inc., 441 F.
                                                                Supp. 2d 478, 485 (S.D.N.Y. 2006) (“Plaintiffs have no
Plaintiffs’ assertion that Capital Stack had more               support for the broad proposition that an entity violates
information than Plaintiffs regarding the structure,            the implied covenant of good faith and fair dealing by
formation and operation of the Agreement is also                acting in its own self-interest consistent with its rights
insufficient to allege a fiduciary relationship. Despite        under a contract. Indeed, courts have refused attempts to
Plaintiffs’ self-portrayals of naiveté, they were business      impose liability on a party that engaged in conduct
people who read and presumably understood the                   permitted by a contract, even when such conduct is
documents they signed. Plaintiffs do not allege that the        allegedly unreasonable.”)).
Agreement or Guaranty omit terms or provisions
Plaintiffs’ expected to see. See Grumman Allied Indus.,         As explained above, Plaintiffs do not allege Defendants
748 F.2d at 739. The Court cannot reasonably infer a            performed any actions that were not permitted by the
fiduciary relationship where there are no factual               Agreement. Therefore, Plaintiffs’ breach of the covenant
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
    Case 8:19-ap-01050-SC                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                       Desc
                                          Main Document    Page 37 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



of good faith and fair dealing claim is dismissed.               Laborers’ Local 214 Pension Fund, 623 N.Y.S.2d at 745
                                                                 (holding conduct to be “consumer-oriented” where
                                                                 defendant Bank interacted with plaintiffs’ representative
                                                                 the same as any other customer opening a savings
                                                                 account). According to the SAC, Defendants represent to
                                                                 consumers that its MCA agreements are not loans,
V. Declaratory Judgment                                          incorrectly label them as “purchase of accounts
In Count VI, Plaintiffs seek a declaratory judgment that         receivables”, and do not disclose the agreement’s usurious
the Agreement was a loan with a usurious interest rate.          interest rates. SAC ¶ 80. Accepting these allegations as
SAC ¶¶ 72-74. However, the Court finds this claim to be          true, the SAC properly alleges that Defendants’ conduct
duplicative of Plaintiffs’ first cause of action.. See Safi      was “consumer-oriented” since it was not limited to a
Classic S.A. de CV v. Hurowitz, 444 F. Supp. 2d 231,             single consumer but rather was how Defendants
249-50 (S.D.N.Y. 2006) (declaratory judgment claim is            interacted with all consumers. See Genesco Entm’t v.
duplicative where it “seeks no relief that is not implicitly     Koch, 593 F. Supp. 743, 752 (S.D.N.Y. 1984) (finding
sought in the other causes of action”). Even if not              that conduct was “consumer-oriented” because it was “not
duplicative, for the reasons stated earlier, the agreement is    unique” to the plaintiffs, was not “private in nature” and
not a loan. Therefore, Count VI is dismissed.                    not a “single shot transaction”).

                                                                 *12 However, Plaintiffs’ SAC fails to meet the statute’s
                                                                 additional requirements. Under the second prong, the
                                                                 New York Court of Appeals has defined the term
                                                                 “materially misleading” conduct using an objective
VI. Deceptive Acts and Practices
                                                                 standard under which “the alleged act must be ‘likely to
Plaintiffs also contend that Defendants violated New
                                                                 mislead a reasonable consumer acting reasonably under
York General Obligations Law § 349(a), which prohibits
                                                                 the circumstances.’ ” RD Legal Funding”), 332 F. Supp.
certain deceptive acts or practices in commercial
                                                                 3d 729, 782 (quoting Orlander v. Staples Inc., 802 F.3d
transactions. To state a claim under section 349, a
                                                                 289, 300 (2d Cir. 2015)); see also Cohen v. JP Morgan
plaintiff must show: (1) that the act, practice, or
                                                                 Chase & Co., 498 F.3d 111, 126 (2d Cir. 2007). If the
advertisement was consumer-oriented; (2) that the act,
                                                                 allegedly deceptive act was “fully disclosed,” there can be
practice, or advertisement was misleading in a material
                                                                 no § 349(a) claim. Id; see also Broder v. MBNA Corp.,
respect; and (3) that the plaintiff was injured as a result of
                                                                 281 A.D.2d 369, 371 (1st Dep’t 2001); Watts v. Jackson
the deceptive act, practice, or advertisement. Consumer
                                                                 Hewitt Tax Service, Inc., 579 F. Supp. 2d 334, 346
Fin. Prot. Bureau v. RD Legal Funding, LLC (“RD Legal
                                                                 (E.D.N.Y. 2008).
Funding”), 332 F. Supp. 3d 729, 781-82 (S.D.N.Y. 2018);
see also Oswego Laborers’ Local 214 Pension Fund v.
                                                                 Here, the transaction at issue did not involve deception.
Marine Midland Bank, NA, 85 N.Y.2d 20, 25 (1995).
                                                                 As demonstrated above, the Agreement specifically stated
                                                                 it was not a loan and failed to operate as such.
Under the first prong, “consumer oriented” conduct is that
                                                                 Furthermore, the amount of time to pay the Purchased
which “has a broad impact on consumers at large.” Id.
                                                                 Amount can vary, thus rendering impossible any alleged
(citing Bennett v. State Farm Fire and Casualty Co., 78
                                                                 calculation of an “interest rate.” Moreover, the Agreement
N.Y.S.3d 169, 161 A.D.3d 926, 2018 N.Y. App. Div.
                                                                 provides that the Purchase Price is $150,000 and the
LEXIS 3482, 2018 WL 2225321, at *2 (N.Y. App Div.
                                                                 Purchased Amount is $216,000 and lists the origination
May 16, 2018). A “single shot transaction” tailored to a
                                                                 fee and other fees which might be charged. See
specific consumer is insufficient to show a “broad impact
                                                                 Agreement at ¶ 1; Appendix A. Plaintiffs do not allege
on consumers.” Hall, 996 N.Y.S.2d at 315 (quoting N.
                                                                 they were charged an undisclosed amount. Therefore,
State Autobahn, Inc. v. Progressive Ins. Grp. Co., 102
                                                                 since the Agreement disclosed all the material terms of
A.D.3d 5, 953 N.Y.S.2d 96, 102 (NY. App. Div. 2012)).
                                                                 the transaction, Defendants are not liable under NY GOL
Rather, the conduct must amount to a “standard practice
                                                                 § 349. See Broder, 281 A.D.2d at 371; Walts, 579 F.
that was [or is] routinely applied to all [consumers]” who
                                                                 Supp. 2d at 346. Thus, Count VIII is dismissed.
engaged with the defendant. Id. at 102.

Here, the SAC properly alleges that Defendants’ conduct
was consumer oriented in that Defendants “solicited
[business] over the internet and via phone aimed at
unsophisticated consumers.” SAC ¶ 80; See also Oswego

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      9
    Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                    Desc
                                           Main Document    Page 38 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)



                     CONCLUSION

For the foregoing reasons, Defendants’ Motion to Dismiss                  All Citations
Plaintiffs’ SAC is GRANTED. The Clerk of Court is
respectfully directed to close the case.                                  Slip Copy, 2019 WL 4142740

SO ORDERED.

Footnotes

1      A copy of the Agreement was attached to the first complaint filed by Plaintiffs on May 11, 2018. See ECF No. 1-1. Plaintiffs did not
       attach the Agreement to the Amended Complaint or the Second Amended Complaint. A copy of the Agreement is attached as
       Exhibit I to the Declaration of Jeffrey S. Boxer dated Oct. 29, 2018 (“Boxer Decl.”)

2      The daily payment amount was calculated as Average Monthly Sales multiplied by the Specified Percentage; the product divided
       by Average Business Days in a Calendar Month. Id.

3      The Agreement reads: “Seller May Request Changes to the Daily Amount: The initial Daily Amount is intended to represent the
       Specified Percentage of Seller’s daily Future Receipts. For as long as no Event of Default has occurred, once each calendar month,
       Seller may request that Buyer adjust the Daily Amount to more closely reflect the Seller’s actual Future Receipts times the
       Specified Percentage. Seller agrees to provide Buyer any information requested by Buyer to assist in this reconciliation.... After
       each adjustment made pursuant to this paragraph, the new dollar amount shall be deemed the Daily Amount until any
       subsequent adjustment.” Agreement, ¶ 2.

4      The Agreement reads, “Sale of Future Receipts (THIS IS NOT A LOAN): Seller is selling a portion of a future revenue stream to
       Buyer at a discount, not borrowing money from Buyer. There is no interest rate or payment schedule and no time period during
       which the Purchased Amount must be collected by Buyer. If Future Receipts are remitted more slowly than Buyer may have
       anticipated or projected because Seller’s business has slowed down, or if the full Purchased Amount is never remitted because
       Seller’s business went bankrupt or otherwise ceased operations in the ordinary course of business, and Seller has not breached
       this Agreement, Seller this Agreement. Buyer is buying the Purchased Amount of Future Receipts knowing the risks that Seller’s
       business may slow down or fail, and Buyer assumes these risks based on Seller’s representations, warranties and covenants in
       this Agreement that are designed to give Buyer a reasonable and fair opportunity to receive the benefit of its bargain. By this
       Agreement, Seller transfers to Buyer full and complete ownership of the Purchased Amount of Future Receipts and Seller retains
       no legal or equitable interest therein. Seller agrees that it will treat Purchase Price and Purchased Amount in a manner consistent
       with a sale in its accounting records and tax returns....” Agreement, ¶ 4.

5      Specifically, Defendants argue that on or about May 16, 2018, Plaintiffs attempted to serve Defendants with the Complaint
       accompanied by invalid summonses that were signed by the clerk of court for the United States Court for the Eastern District of
       New York and did not include a seal from any court. See Declaration of Anna Rubin dated Oct. 29, 2018. ECF No. 41. (“Rubin
       Decl.”) ¶ 2, Ex. 1. In June 2018 Plaintiffs caused the Court to issue proper summonses. See ECF Nos. 11, 12, 13, 15, 17. The
       summonses were delivered to Anna at Capital Stack’s office on or about June 14, 2018, and Anna rejected the summons for
       “e-Prodigy Technology” because there is no such company. Rubin Decl. ¶ 4.

6      Plaintiffs withdrew the Intentional Infliction of Emotional Distress claim (count seven) in their moving papers.


7      Plaintiffs also encourage the Court to calculate the “operative interest rate,” to find that it is actually 82%, 57% over New York
       State’s usury rate of 25% inasmuch as the money was borrowed on February 26, 2018 and the Judgment calculated on March 12,
       2018. Importantly, it was not filed until June of 2018, one month after commencement of this action and entered with the Court
       in August of 2018. (Exs. “C” and “D”)

8      The Agreement specifically provides: “Seller is selling a portion of a future revenue stream to Buyer at a discount, not borrowing
       money from Buyer. There is no interest rate or payment schedule and no time period during which the Purchased Amount must
       be collected by Buyer. If Future Receipts are remitted more slowly than Buyer may have anticipated or projected because Seller’s
       business has slowed down, or if the full Purchased Amount is never remitted because Seller’s business went bankrupt or
       otherwise ceased operations in the ordinary course of business, and Seller has not breached this Agreement, Seller would not
       owe anything to Buyer and would not be in breach of or default under this Agreement.” Agreement, ¶ 4, Ex. 1

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   10
     Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                     Desc
                                            Main Document    Page 39 of 152

ELIZABETH WOMACK & OKLAHOMA SPECIALIZED..., Slip Copy (2019)




9      See Wilkson Floor Covering, Inc. v. Cap Call LLC, 2018 NY Slip Op 30943(U) (Sup. Ct. N.Y. Co. May 16, 2018); Colonial Funding
       Network, Inc. v. Epazz, Inc., 2017 U.S. Dist. LEXIS 70747, *9-14 (S.D.N.Y. May 9, 2017); K9 Bytes, Inc. v. Arch Capital Funding, LLC,
       2017 N.Y. Misc. LEXIS 1903, *12-15 (Sup. Ct. Westchester Co. May 4, 2017); IBIS Capital Group, LLC v. Frontier Auto Plans, Inc.,
       2017 N.Y. Misc. LEXIS 1684, *I (Sup. Ct. Apr. 25, 2017); Four Paws Orlando LLC, 2017 N.Y. Misc. LEXIS 884, *6-11; Merchant Cash
       & Capital, LLC v. Sogomonyan, 2017 N.Y. Misc. LEXIS 1983, *12-13 (Sup. Ct. Nassau Co. Mar. 2, 2017); Chartock v. National Bank
       of California, 2017 N.Y. Misc. LEXIS 673, *4 (Sup. Ct. Queens Co. Jan.17, 2017); Merchant Cash & Capital, LLC v. Frederick & Cole,
       LLC, 2016 N.Y. Misc. LEXIS 5084, *13-14 (Sup.Ct. N.Y. Co. Dec. 21, 2016); Merchant Cash & Capital, LLC v. Fire Suppression Servs.,
       inc., 2016 N.Y. Misc. LEXIS 4855, *2-3 (Sup. Ct. Nassau Co. Dec.16, 2016); Retail Capital, LLC v. Spice intentions Inc., 2016 N.Y.
       Misc. LEXIS 4883, *6-7 (Sup. Ct. N.Y.Co. Dec. 9, 2016); Liberation Land Co., LLC, 2016 N.Y. Misc. LEXIS 4854, *5-8; Merchant Cash
       & Capital, LLC v. South Jersey Speed LLC, 2016 N.Y. Misc. LEXIS 4852, *3-4 (Sup. Ct. Nassau Co. Dec. 13, 2016); Merchant Cash &
       Capital, LLC v. Transfer Intl. Inc, 2016 N.Y. Misc. LEXIS 4515, *7-8 (Sup.Ct. Nassau Co. Nov. 2, 20 I 6); Merchant Cash & Capital, LLC
       v. Randa’s Bakely, Inc., 20 I 6 N.Y. Misc. LEXIS 3342, *7-9 (Sup. Ct. Nassau Co. Sept. 20, 2016); Merchant Cash & Capital, LLC v.
       Yehowa Med Servs., Inc., 2016 N.Y. Misc. LEXIS 3065, *7-8 (Sup. Ct. Nassau Co. July 29, 2016); Merchant Cash & Capital, LLC v.
       G&E Asian Am. Enter., Inc., 2016 N.Y. Misc. LEXIS 3067, *7-9 (N.Y. Sup. Ct. July 29, 2016); Platinum Rapid Fzmding Group Ltd. v.
       VIP Limousine Servs., Inc., 2016 N.Y. Misc. LEXIS 3068, *7-8 (Sup. Ct. Nassau Co. June 8, 2016); Professional Merchant Advance
       Capital, LLC v. Your Trading Room, LLC, 2012 N.Y. Misc. LEXIS 6757, *12-14 (Sup.Ct. Suffolk Co. Nov. 28, 2012); Merchants Capital
       Access, LLC v. South Shore Motorsports, LLC, 2011 N.Y. Misc. LEXIS 4202, *27 (Sup. Ct. Nassau Co. Aug. 19, 2011); Merchants
       Advance, LLC v. Tera K, LLC, 2008 N.Y. Misc. LEXIS 10889, *4 (Sup. Ct. N.Y. Co. Dec. 16, 2008); Merchant Cash & Capital, LLC v.
       Edgewood G,p., LLC, 2015 U.S. Dist. LEXIS 94162, *10-12 (S.D.N.Y. July 2, 2015) aff’d 2015 U.S. Dist. LEXIS 94018, *1-2 (S.D.N.Y.
       July 20, 2015); Merchant Cash & Capital, LLC v. Hobby Horse Welding, Inc., 2016 N.Y. Misc. LEXIS 4894, *3 (Sup. Ct. Nassau Co.
       Dec. 21, 2016); Merchant Funding Services, LLC v. Micromanos Colp., Sup. Ct. Orange Co. Index No. EF000598/2017 (ECF. No. 23;
       May 4, 2017) (attached as Ex. 7 to Boxer Decl.); Merchant Cash & Capital, LLC v. Ethnicity, Inc., 2016 N.Y. Misc. LEXIS 4856 (Sup.
       Ct. Nassau Co. Dec. 8, 2016); Merchant Cash & Capital, LLC v. Cramer E. Constr. LLC, 2016 N.Y. Misc. LEXIS 4647 (Sup. Ct. Nassau
       Co. Nov. 4, 2016); Retail Capital. LLC v. Daniel Leahy, 2016 N.Y. Misc. LEXIS 4040 (Sup. Ct. Nassau Co. Oct. 13, 2016); First Funds,
       LLC v. Yoshi Trading Co., Sup. Ct. N.Y. Co. Index No. 650030/2011 (ECF. No. 14, Sept. 28, 2011) (attached as Ex. 8 to Boxer Decl.).

10     See https://e-prodigy.com/.


11     http://capitalstackllc.com/company


12     Indeed, court records demonstrate that the Plaintiffs and Danny Womack entered into and defaulted on multiple merchant cash
       agreements with at least three other MCA companies besides Capital Stack. For instance, on August 25, 2017, Mantis Funding LLC
       filed a “Notice of Filing a Foreign Judgment” against Danny Womack and Oklahoma Express Heavy Haul LLC in the District Court
       of Tulsa County, Oklahoma, attaching a judgment obtained pursuant to an Affidavit of Confession of Judgment in connection with
       a “Merchant Agreement.” See Boxer Decl. Ex. 3. Similarly, on July 20, 2017, Global Merchant Cash, Inc. filed a petition in the
       District Court of Tulsa County, Oklahoma against Oklahoma Express Heavy Haul, LLC and Danny Womack to enforce a “Merchant
       Agreement” and subsequently obtained a judgment in its favor, and on September 6, 2018, the District Court of Muskogee
       County, Oklahoma, granted a default judgment in Western Surety Company v. Danny Womack, Elizabeth Womack, and 165 Auto
       Auction of Muskogee Inc. d/b/a I-40 Auto Auction of Muldrow. See Boxer Decl. Exs. 4-6.




End of Document                                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    11
  Case 8:19-ap-01050-SC                      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                              Desc
                                             Main Document    Page 40 of 152


No Shepard's Signal™
As of: May 10, 2018 7:19 PM Z



                       Platinum Rapid Funding Group Ltd. v Uncle Jimmy's

                                             Supreme Court of New York, Nassau County

                                     February 27, 2018, Decided; March 2, 2018, Entered

                                                                 608077/17

Reporter
2018 N.Y. Misc. LEXIS 811 *; 2018 NY Slip Op 30396(U) **
                                                                        proceeds of each future sale until a certain sum had
                                                                        been     paid.       For the         purchase     price     of $40,000.00,
[**1] PLATINUM RAPID FUNDING GROUP LTD.,                                Platinum purchased $53,200 of Uncle Jimmy's future
Plaintiff -against- UNCLE JIMMY'S BRAND                                 [**2]    receivables.               The Agreement           was   personally
PRODUCTS, LLC d/b/a UNCLE JIMMY'S BRAND                                 guaranteed             by     individual        Defendant      JAMES      F.
PRODUCTS and JAMES F. URBANSKI, Defendants.                             URBANSKI.
Index No. 608077/17
                                                                        Platinum alleges that, on August 8, 2017, Uncle Jimmy's

Notice: THIS OPINION IS UNCORRECTED AND WILL                            breached       its     obligation         under the Agreement while
NOT BE PUBLISHED               IN THE PRINTED OFFICIAL                  continuing       its    normal        business operations.          Platinum
REPORTS.                                                                further alleges             that    Uncle     Jimmy's     made    payments
                                                                        totaling $10,450.1 1 under the Agreement, [*2] leaving a
                                                                        balance of $42,749.89. Platinum filed the Summons and
Core Terms
                                                                        Complaint on August 11, 2017 (see Plaintiffs Exhibit B):
                                                                        The Defendants filed an Answer with counterclaims on
Merchant
                                                                        September 20, 2017, wherein they admit to executing

Judges: [*1] Present: HON. SHARON M.J. GIANELLI,                        the agreement, receiving $40,000 from Platinum and .
J.S.C.                                                                  paying $10,450.11                  pursuant to the Agreement,            but
                                                                        allege that the Agreement is a criminally usurious loan
Opinion by: SHARON M.J. GIANELLI                                        (see Plaintiffs Exhibit C).



Opinion
                                                                        Analysis


                                                                        A party moving for summary judgment must make a
Motion by Plaintiff (Seq. No. 1) for an Order of this                   prima facie showing of entitlement to judgment as a
Court, pursuant to CPLR §321 1. dismissing Defendants'                  matter     of        law,          offering    sufficient    evidence     to
counterclaims and affirmative defenses, and motion by                   demonstrate the absence of any material issues of fact
Plaintiff (Seq. No. 2) for an Order of this Court, pursuant             (see Winearad v. New York Univ. Med. Ctr., 64 N.Y. 2d
to CPLR §3212, granting summary judgment against the                    851.     476     N.E.2d            642.   487    N.Y.S.2d     316    f19851.
Defendants, are determined as hereinafter provided.                     Zuckerman v. City of New York. 49 N.Y. 2d 557. 404
                                                                        N.E.2d 718. 427 N.Y.S.2d 595 (19801). Once such a
                                                                        prima facie showing has been made, the burden shifts
Underlvino Facts                                                        to the party opposing the motion for summary judgment
                                                                        to produce evidentiary proof in admissible form sufficient
This action arises out of a Merchant Cash Advance
                                                                        to raise material issues of fact which require a trial of the
Agreement     (Agreement),       dated       June    7,   2017   (see
                                                                        action (see Alvarez v. Prospect Hosd., 68 N.Y.2d 320.
Plaintiffs   Exhibit    F)    whereby        Plaintiff,   PLATINUM
                                                                        501 N.E.2d 572. 508 N.Y.S.2d 923 f19861 Zuckerman
RAPID FUNDING GROUP LTD. (Platinum) purchased
                                                                        v. City of New York, supra).
from corporate Defendant, UNCLE JIMMY'S BRAND
PRODUCTS,        LLC     d/b/a    UNCLE         JIMMY'S     BRAND       Here, the issue is whether the Agreement qualifies as a
PRODUCTS        (Uncle       Jimmy's),   a     percentage    of the     loan, which would be subject to the usury statute.



                                                             shanna kaminski
  Case 8:19-ap-01050-SC                            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                  Desc
                                                   Main Document    Page 41 of 152
                                                                                                                                               Page 2 of 3
                                    2018 N.Y. Misc. LEXIS 811, *2; 2018 NY Slip Op 30396(U), "2


Defendants contend that the Agreement is a criminally                                     Agreement)
usurious     loan     disguised       as       a   purchase         and    sale
agreement, and is therefore void as a matter of law.                               Next, the Court in K9 Bytes explains that a transaction

[**3]    Defendants calculated an effective interest rate                          can only be a loan if it contains a finite term, as

of[*3]   72.12%, a rate that exceeds the legal rate of                             indefinite      terms    are    consistent with         the     contingent

interest of 25% per annum for a corporation (see Penal                             nature of other types of transactions (id.). Here, the

Law       190.40). Plaintiff argues that the terms of the                          Agreement states on numerous occasions that no finite

contract make clear that the agreement is not a loan                               term exists. For example, the first page of the Merchant

and therefore not subject to usury laws.                                           Agreement specifies that Uncle Jimmy's shall remit a
                                                                                   certain    percentage          of    each   transaction,        "until       the

The recent case of IBIS Capital Group, LLC v. Four                                 amount specified below (the Purchased Amount) has
Paws Orlando LLC. 2017 N.Y. Misc. LEXIS 884. 2017                                  been delivered by Merchant to FUNDER." Further, in
WL 1065071 {Sun, Co. Nassau Co. March 10, 2017). is                                Section 1.2, the Agreement [*5]                states that "[tjhere is
instructive. The Court in IBIS stated "[ujnless a principal                        no interest rate or payment schedule and no time period
sum advanced is repayable absolutely, the transaction                              during which the Purchased Amount must be collected

is not a loan. Where payment or enforcement rests on a                             by FUNDER."

contingency,      the   contract       is      valid       even    though     it
provides for a return in excess of the legal rate of                               Finally, a transaction is a loan if there is recourse

interest" (2017 N.Y. Misc. LEXIS 884 at *2).                                       should the merchant's business fail (id.                       at p.     818).
                                                                                   Section 1.2 of the Agreement states "Merchant going
The Court in IBIS found that "IBIS could never have                                bankrupt or going out of business, in and of itself, does
possessed usurious intent because it was impossible                                not constitute a breach of this Agreement. Funder is
for the parties to know when, if ever, IBIS might collect                          entering into this Agreement knowing the risks that
the full purchased amount, or whether IBIS would even                              Merchant's business may slow down or fail, and Funder
be entitled to collect the full purchased amount" (2017                            assumes          these         risks     based         on      Merchant's
N.Y. Misc. LEXIS 884 at *10). The Court further noted                              representations         warranties       and      covenants        in        this
that the    proposed         "interest        rate"    put    forth   by    the    Agreement,        which    are       designed     to    give    Funder a
defendant improperly attempts to treat variables in the                            reasonable and fair opportunity to receive the benefit of
agreement that were subject to change as though they                               its bargain."
were fixed terms (id.).
                                                                                   [**5] Regarding the distinctions between loans that are
Another recent case, K9 Bytes,                     Inc. v. Arch Capital            subject to usury laws and other transactions that are
Funding, LLC. 56 Misc. 3d 807. 57 N.Y.S.3d 625 (Sun.                               not,      the     Agreement            contains        clear     language
Co. Westchester Co. 2017). is likewise useful, reviewing                           demonstrating that: (1 ) adjustments of the amount paid
IBIS in depth and providing factors that a court should                            are to be made based on Uncle Jimmy's cash flow; (2)
consider to determine if repayment under an agreement                              the term of the agreement was indefinite and contingent
is absolute or contingent. [*4]                                                    on Uncle Jimmy's cash flow; and (3) Platinum assumed
                                                                                   the risks of Uncle Jimmy's business failure, in which
[**4]    First,   it was      noted      in    K9      Bytes that         courts   case Platinum would receive no further payment. As
consistently find that a transaction is not a loan if a                            such, the Agreement cannot be [*6]                      construed as a
reconciliation      provision        exists,          which       allows    the    loan and is therefore not subject to usury laws.
merchant to seek an adjustment of the payments based
on the cash flow (id.            at pp.        816-7).        Here,   such a       The Defendants' attempt to impute conclusions of law
provision    exists     in    the    second           paragraph       of    the    onto. Plaintiff via a Notice to Admit, for which no proof of
Agreement, which states, in part:                                                  service exists and for which the parties agreed via
                                                                                   stipulation to give until January 30, 2018 for responses,
      FUNDER will debit the Specific Daily Amount each                             is without merit. The Defendants' arguments all rest on
      business day and upon receipt of the Merchants                               the premise that the Agreement was a usurious loan.
      monthly      bank       statements              to     reconcile      the    which is not the case.
      Merchant's account by either crediting or debiting
      the difference from or back to the 'Merchant's bank                          Accordingly, it is hereby

      account so that the amount debited                           per month
                                                                                   ORDERED, that the Plaintiffs motion, pursuant to CPLR
      equals the specified percentage, (see: ^2 of the
                                                                                   3212.      for    summary           judgment      (Mot.     Seq.        2)     is


                                                                      shanna kaminski
  Case 8:19-ap-01050-SC                   Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33          Desc
                                          Main Document    Page 42 of 152
                                                                                                Page 3 of 3
                               2018 N.Y. Misc. LEXIS 81 1 , *6; 2018 NY Slip Op 30396(11), "5


GRANTED. As such, the Plaintiffs motion to dismiss
Defendants'       counterclaims    and    affirmative   defenses
(Mot. Seq. 1) is dismissed as moot; and it is further

ORDERED, that the Nassau County Clerk is directed to
enter a judgment against Defendants Uncle Jimmy's
Brand    Products,       LLC   d/b/a    Uncle   Jimmy's   Brand
Products and James F. Urbanski, jointly and severally,
for the sum of forty-two thousand, seven hundred forty-
nine dollars and eighty-nine cents ($42,749.89) with
interest there on from August 7, 2017; and it is further


[**6] ORDERED, that all proceedings under Index No.
608077/17 are terminated; and it is further


ORDERED,         that Plaintiff shall serve a copy of this
Order [*7]    upon Defendants by certified mail, with a
return receipt.


All   requests     not   specifically   addressed   herein   are
DENIED.


This constitutes the Decision and Order of the Court.


DATE: February 27, 2018


Mineola, New York


Is/ Sharon M.J. Gianelli


HON. SHARON M.J. GIANELLI


Justice of the Supreme Court



  End of Document




                                                          shanna kaminski
     Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                    Desc
                                         Main Document    Page 43 of 152


No Shepard's Signal™
As of: May 10, 2018 7:12 PM Z



                                     LG Funding, LLC v City N. Grill Corp.

                                         Supreme Court of New York, Nassau County

                                                  February 26, 2018, Decided

                                                          606786/2017

Reporter
2018 N.Y. Misc. LEXIS 728 *; 2018 NY Slip Op 30372(U) **
                                                                    but that City North breached its agreement by failing to
                                                                    pay amounts due. Plaintiff seeks $50,879 owed on the
[**1] LG FUNDING, LLC, Plaintiff, -against- CITY                    [**2]    receivables,           $150 for insufficient funds fees
NORTH GRILL CORP. D/B/A RIVERDALE GRILL                             pursuant to the contract, and $2,500 for a default fee
HOUSE AND IGOR BIRZH, Defendants. Index No.:                        under the contract.
606786/2017
                                                                    Plaintiff commenced this action with the filing of the
Notice: THIS OPINION IS UNCORRECTED AND WILL                        Summons and Verified Complaint on July 12, 2017.
NOT BE PUBLISHED              IN THE     PRINTED OFFICIAL           Defendants appeared in the action and asserted various

REPORTS.                                                            affirmative [*2]             defenses            and             counterclaims.
                                                                    Defendants contend that the Merchant Agreement at
                                                                    issue is a usurious loan. Plaintiff seeks to dismiss the
Core Terms
                                                                    seventh affirmative defense and each counterclaim (one
                                                                    through six), all of which rely on the usurious loan
Counterclaim, affirmative defense, receivable, Funding
                                                                    argument, except as set forth below.

Judges: [*1] LEONARD D. STEIN MAN, J.S.C.
                                                                    Pursuant to         CPLR        §     3211(a)(7).      the       court    "[wjhen
                                                                    assessing       a    motion           to     dismiss        a    complaint       or
Opinion by: LEONARD D. STEINMAN
                                                                    counterclaim .... for failure to state a cause of action, the
                                                                    court must afford the pleading a liberal construction,
Opinion
                                                                    accept as true all facts as alleged in the pleading,
                                                                    accord    the       pleader         the    benefit     of       every    possible
                                                                    inference, and determine only whether the facts as
                                                                    alleged fit within any cognizable legal theory." V Groppa
DECISION AND ORDER
                                                                    Pools. Inc. v. Massello, 106 A.D.3d 722. 964 N.Y.S.2d
                                                                    563 (2d Dept. 2013): see also Dorce v.                              Gluck,      140
LEONARD D. STEINMAN, J.
                                                                    A.D.3d 1111, 34 N.Y.S.3d 501 (2d Dept. 2016).
In   this   action,   plaintiff LG   Funding,   LLC,   seeks   to
recover from defendants for an alleged breach of a                  Notably, on a motion to dismiss, a party is not obligated
February 8, 2017 Merchant Agreement between                    LG   to   demonstrate            evidentiary        facts        to    support       the
Funding and defendant City North Grill Corp. ("City                 allegations contained in the pleadings. See Aurora Loan
North"). Pursuant to the terms of the agreement, City               Servs,   LLC.       v.     Cambridge Home               Capital,         LLC,    12
North sold and plaintiff purchased certain City North               Misc. 3d 1152[A], 819 N.Y.S.2d 208, 2006 NY Slip Op
accounts receivable for a sum of $45,690. In exchange               50869[U]     (Supreme                Ct.   Nassau       Co.        2006).       And
for the purchase, City North agreed to pay plaintiff 15%            "[wjhether      a        plaintiff     can     ultimately         establish      its

of its daily revenue until plaintiff received $64,879.80.           allegations is not part of the calculus in determining a
Pursuant to the agreement, if a default were to occur,              motion to dismiss." EBC I. Inc. v. Goldman Sachs & Co.,
the $64,879.80 was due to plaintiff immediately. The                5 N.Y. 3d 11.        19. 832 N.E.2d 26.                799 N.Y.S.2d 170
individual       defendant,      Igor    Birzh,    guaranteed       (2005): International Oil Field Supply Services Corp. v.
performance of City North.                                          Fadevi, 35 A.D.3d 372, 825 N.Y.S.2d 730 (2d Dept.
                                                                    2006). "[A] court may consider any factual submissions
Plaintiff contends that it performed under the contract             made in opposition to a motion to dismiss in order to



                                                         shanna kaminski
  Case 8:19-ap-01050-SC                            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                               Desc
                                                   Main Document    Page 44 of 152
                                                                                                                              Page 2 of 2

                                   2018 N.Y. Misc. LEXIS 728, *2; 2018 NY Slip Op 30372(U), **2


remedy pleading defects." See Quinones v. Schaap, 91                          Med. Servs., Inc.. 2016 N.Y. Misc. LEXIS 3065, 2016
A.D.3d 739.        937 N.Y.S.2d 262 (2d Dept. 2012): see                      WL 4458806 (Sup. Ct. Nassau Co. 2016 ) ("Under the
also   CPLR       3211(c).    "[T]he    criterion      is whether the         terms of the subject Agreement,        if Seller/Defendant
proponent of the pleading has a cause of action, [*3]                         produces no daily revenue, no payments are required,
not whether he has stated one." Leon v. Martinez. 84                          and there is no absolute obligation of repayment.")
N.Y. 2d 83. 638 N.E.2d 511. 614 N.Y.S.2d 972 (1994).
                                                                              Based upon the determinations above,            the Seventh

Pursuant to the Penal Law, a party raising a claim of                         Affirmative Defense and the First Counterclaim, Second

criminal   usury       must       demonstrate        that     the    lender   Counterclaim, Third Counterclaim,          Fifth Counterclaim

"knowingly charges, takes or receives any money or                            and Sixth Counterclaim are dismissed.

other property as interest on the loan or forbearance of
                                                                              [**4]      The       remaining     counterclaim       (Fourth
any money or other property, at a rate [**3] exceeding
                                                                              Counterclaim) seeks a declaration that defendant Igor
twenty-five per centum per annum or the equivalent rate
                                                                              Birzh did not have the authority to bind City North and
for a longer or shorter period." Penal Law § 190.40.
                                                                              therefore City North is not bound by the agreement. This
"There is a strong presumption against the finding of
                                                                              counterclaim is similar to the Second through Fourth
usury." Giventer v. Arnow, 37 N.Y. 2d 305, 333 N.E.2d
                                                                              Affirmative Defenses, [*5] which also challenge Birzh's
366. 372 N.Y.S.2d 63 (1975). A "heavy burden rests
                                                                              authority to enter into the agreement and whether the
upon the party seeking to impeach a transaction based
                                                                              agreement is binding on City North. Plaintiff has not
upon usury. Thus, usury must be proved by clear and
                                                                              sought to dismiss these affirmative defenses. Because
convincing evidence as to all its elements and usury will
                                                                              City North may litigate the issue of whether it is bound
not be presumed." Hochman v. LaRea. 14 A.D.3d 653,
                                                                              by the agreement as a result of its affirmative defenses
789 N.Y.S.2d 300 (2d Dept. 2005). see also Freitas v.
                                                                              and because its obligations will not be in doubt after the
Geddes Sav. Loan Assn..                63 N.Y.2d 254. 261. 471
                                                                              merits of the affirmative defenses are determined -it will
N.E.2d 437. 481 N.Y.S.2d 665 (1984).
                                                                              either be obligated to pay all of the sums under the

Plaintiff asserts first that the Merchant Agreement does                      contract   or    nothing   -the   Fourth     Counterclaim     is

not contain usurious terms but in all events it is not a                      dismissed as mere surplusage.

loan but instead the purchase of accounts receivable
                                                                              Any relief requested not specifically addressed herein is
and therefore would not be covered by the statute.
                                                                              denied.
Defendants contends that the transaction                       is a loan
agreement and points to the Addendum page which
                                                                              This constitutes the Decision and Order of this court.
defendants read to require it to pay $2,000 per week
until the loan is paid. Defendants calculate that the                         Dated: February 26, 2018
interest rate could be 56% percent. However, a careful
review     of    the    agreement       reflects       that    the    most    Mineola, New York

defendants [*4] could be responsible each week to pay
                                                                              ENTER:
is 15% of the weekly revenue — capped at $2,000.
There is no term in the agreement that would require
                                                                              Is/ Leonard D. Steinman
56% interest as defendants would suggest. Therefore,
even assuming this court were to determine that said                          LEONARD D. STEINMAN, J.S.C.
agreement is a loan, which it does not, there is no
evidence        that   the   amount      of    interest       charged    is
usurious.                                                                       JEnd of Document



In all events, there is no basis to deem the transaction a
loan     but    instead,     as    courts     in    this    county    have
repeatedly held, the transaction is an agreement to
purchase receivables and not a loan. See LG Funding,
LLC v. Christenburv Eve Center. P. A.. 2017 N.Y. Misc.
LEXIS 4891. 2017 WL 6550160 ISup , Ct. Nassau Co.
2017Y. see also LG Funding, LLC v. Balsamo, 2017 N.Y.
Misc. LEXIS 5116. 2017 WL 6806304 (Sup. Ct. Nassau
Co. 2017): Merchant Cash & Capital, LLC v. Yehowa


                                                                     shanna kaminski
  Case 8:19-ap-01050-SC                      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                Desc
                                             Main Document    Page 45 of 152


0 Cited
As of: May 10, 2018 6:54 PM Z



                            LG Funding, LLC v Christenburv Eve Ctr., P.A.

                                             Supreme Court of New York, Nassau County

                                     December 7, 2017, Decided; December 14, 2017, Entered

                                                                 606785/17


Reporter
2017 N.Y. Misc. LEXIS 4891 *; 2017 NY Slip Op 32609(11) **
                                                                        Center's weekly            revenues.       There    was       no     minimum
                                                                        weekly amount; so if there was no revenue, no payment
[**1] LG FUNDING, LLC, Plaintiff, -against-                             was    required.      In    the    event     of     a    default     the    full
CHRISTENBURY EYE CENTER, P.A., and JONATHAN                             uncollected      Purchase          Price     accelerated,           becoming
CHRISTENBURY a/k/a JONATHAN DAVID                                       immediately due and payable. Defendant Christenbury
CHRISTENBURY, Defendants. INDEX # 606785/17                             personally guaranteed all of Eye Center's obligations
                                                                        under the terms of the Agreement. Plaintiff alleges that
Notice: THIS OPINION IS UNCORRECTED AND WILL                            defendants       defaulted         in      performance             under    the
NOT      BE   PUBLISHED       IN     THE     PRINTED      OFFICIAL      Agreement by failing to remit the 15% of the weekly [*2]
REPORTS.                                                                revenues        and        breaching        other        covenants          and
                                                                        warranties.
Core Terms
                                                                        [**2] A defendant raising the defense of criminal usury

weekly, Receivables, contingency, Merchant, legal rate                  must prove that the lender: 1 ) knowingly charged, took

of interest, terms of the agreement, usurious loan, no                  or received; 2) annual interest exceeding 25%; 3) on a

revenue, Defendants', forbearance, collected, provides,                 loan or forbearance (Penal Law Section 190.40). The
usurious, default, equaled, lender, rests                               fundamental element of usury is the existence of a loan
                                                                        or forbearance of money. Where there is no loan there
Judges: [*1] PRESENT: HON. JACK L. LIBERT,                              can be no usury (Seidel v. 18 E. 17th St. Owners. Inc..
J.S.C.                                                                  79 NY2d 735. 744. 598 N.E.2d 7. 586 N.Y.S.2d 240
                                                                        [19921: Fein berg v.          Old Vestal Rd. Assoc.                 Inc..   157
Opinion by: JACK L. LIBERT                                              AD2d 1002, 550 N.Y.S.2d 482 [3rd Dent.                              19901). In
                                                                        determining whether a transaction is usurious, the law

Opinion                                                                 looks not to its form, but its substance, or real character
                                                                        (see Min Capital Corp. Retirement Trust v. Pavlin, 88
                                                                        AD3d     666,      930       N.Y.S.2d       475         [2d   Dept     20111:
                                                                        O'Donovan v. Galinski. 62 AD3d 769, 878 N.Y.S.2d 443
Defendants move for an order dismissing the complaint
                                                                        [2d Dent. 20091). "There is a strong presumption against
on the ground that the transaction at bar constituted a
                                                                        the finding of usury" (Giventer v Arnow, 37 NY2d 305,
usurious loan.
                                                                        309, 333 N.E.2d 366, 372 N.Y.S.2d 63 [19751) and a
                                                                        "heavy burden rests upon the party seeking to impeach
On    February      1,     2017,      plaintiff   and    defendant,
                                                                        a transaction based upon usury. Thus, usury must be
Christenbury Eye Center, P.A. ("Eye Center") entered
                                                                        proved by clear and convincing evidence as to all its
into an agreement entitled "Merchant Agreement" (the
                                                                        elements and usury will not be presumed" (Hochman v.
"Agreement"). Under the terms of the Agreement, Eye
                                                                        LaRea, 14 AD3d 653. 789 N.Y.S.2d 300 [2d Deot 20051:
Center     sold   and    plaintiff    purchased     Eye      Center's
                                                                        Freitas v Geddes Sav. & Loan Assn. 63 NY2d 254. 471
accounts      receivable    and      other   sources    of   revenue
                                                                        NE2d     437.      481      NYS2d          665    [19841:          Lehman     v.
(collectively " Receivables") for the sum of $100,890.00.
                                                                        Roseanne        Investors         Corp..    106     A.D.2d          617,    483
Eye Center represented that the Receivables, if fully
                                                                        N.Y.S.2d 106 [2d Deot 19841).
collected equaled the sum of $142,254.90 ("Purchase
Price"). The Purchase Price was to be made in weekly
                                                                        Unless     a    principal         sum      advanced           is    repayable
installments each in an amount equal to 15% of the Eye
                                                                        absolutely, the transaction is not a loan ( Rubenstein v


                                                              shanna kaminski
  Case 8:19-ap-01050-SC                             Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                               Desc
                                                    Main Document    Page 46 of 152
                                                                                                                           Page 2 of 2
                                   2017 N.Y. Misc. LEXIS 4891, *2; 2017 NY Slip Op 32609(U), **2


Small. 273 AD 102, 75 N.Y.S.2d 483 f1st Dept 19471).                                2018, Lower Level, Supreme Court, Nassau County,
Where payment or enforcement rests on a contingency,                                100 Supreme Court Drive, Mineola, NY 11501.
the contract is valid even though it provides for a return
                                                                                    ENTER
in excess of the legal rate of interest (Kelly, Grossman &
Flanagan, LLP v Quick Cash, Inc., 35 Mlsc 3d 1205[A],
                                                                                    DATED: December 7, 2017
950 N.Y.S.2d 723, 2012 NY Slip Op 50560[U] [Sup Ct
Suffolk County 2012% Professional Merchant Advance                                  Isl Jack L. Libert
Capital, LLC v Your Trading Room, LLC. 2012 N.Y.
Misc. LEXIS 6757. 2012 WL 12284924. at *5 [Sup Ct.                                  HON. JACK L. LIBERT
Suffolk County 20121: see also Lehman v Roseanne
Investors Corp., 106 AD2d at 617.. supra f"loan is not                              J.S.C.

usurious merely because there is a possibility that the
lender   will        receive     more        than    the    legal     rate    of
                                                                                      End of Document
interest"). [*3]


Defendants' point to a page of the Agreement entitled
"Addendum." According to defendants the terms of the
Addendum make the transaction a loan. Defendants
claim that the Addendum could be read to require Eye
Center to pay $6,000.00 per week until the $142,254.90
was paid off irrespective of the weekly revenue amount.
By calculating payment of the difference between the
Purchase        Price      and   the        potential    collection    of the
amount of the Receivables over the 24 months it would
take for payment of the Purchase Price, defendants
impute an interest rate of 89% per annum. Defendants
argue that the Agreement constitutes a usurious loan
rather than a purchase and sale of assets and assert
the defense of criminal usury.


The court disagrees. The main portion of the Agreement
provides    that       defendants           were    to   pay    a   specified
percentage           (or   15%)        of     weekly       revenues.         The
Addendum modifies the payment provision stating that if
the 15% equals more than $6,000.00 in any given week,
then the Eye Center need not pay any sum                              [**3]    in
excess of $6,000.00.              The Addendum                 is clear and
unambiguous            contrary        to     defendants        attempt        to
characterize the phrase containing the words "specified
amount" as uncertain in meaning, [*4]                          because that
phrase is not a defined term.


The Agreement does not require any minimum payment
to be made by the merchant. Payments are made from
revenues,       if    any.     Plaintiff      assumed       the     risk     that
defendant would have no revenues. Plaintiff's ability to
receive payment was contingent upon the success or
failure of defendants' business. The transaction set forth
by the Agreement was not a loan. Payments were
based on a contingency. Usury laws do not apply.

ORDERED, the motion is denied. The parties shall
appear for a Preliminary Conference on                            January 4,



                                                                       shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                     Desc
                                              Main Document    Page 47 of 152


No Shepard's Signal™
As of: May 10, 2018 4:57 PM Z



                                        LG Funding. LLC v Snowstar, Inc.

                                              Supreme Court of New York, Nassau County

                                     December 7, 2017, Decided; December 12, 2017, Entered

                                                                     606811/17


Reporter
2017 N.Y. Misc. LEXIS 5190 *; 2017 NY Slip Op 32741 (U) **
                                                                             [**2] J.


                                                                             Joseph       Lerman      ("Lerman"),           Managing         Member            of
 [**1] LG FUNDING, LLC, Plaintiff, - against -
                                                                             plaintiff corporation, submits, in pertinent part, that "[o]n
SNOWSTAR, INC. d/b/a BJ ADAMS AND COMPANY,
                                                                             December 28, 2016, LG and Snowstar entered into a
INC., MICHAEL ADAMS a/k/a MICHAEL BRYSON
                                                                             written Merchant Agreement, ..., whereby Snowstar sold
ADAMS and BARBARA ADAMS a/k/a BARBARA ANN
                                                                             LG $214,263.80 ('Purchased Amount') of Snowstar's
ADAMS, Defendants. Index No.: 606811/17
                                                                             accounts, contract rights, and other obligations arising
                                                                             from    or    relating    to    the       payment        of    monies       from
Notice: THIS OPINION IS UNCORRECTED AND WILL
                               IN    THE     PRINTED           OFFICIAL      Snowstar's      customers           and     other      third   party    payors
NOT    BE     PUBLISHED
REPORTS.                                                                     (' Receivables') for the sum of $150,890.00 ('Purchase
                                                                             Price'), to be paid to LG from 15% of Snowstar's daily
                                                                             revenue, with the payments to LG to [*2] be capped at
Core Terms
                                                                             $4,865.00 per week. Snowstar agreed that in the event
                                                                             of its default under the contact, the full uncollected
Merchant, receivables, summary judgment,
                                                                             Purchased Amount plus all fees due under the Merchant
documentary evidence, issue of fact, matter of law,
                                                                             Agreement would become immediately due and payable
Affirmation, repayment, parties, issues, conclusively,
                                                                             in full to LG. Michael and Barbara executed guarantees
defendants', usurious. Funding, accounts receivable,
                                                                             of performance of all the representations, warranties,
allegations, attorney's, contingent, terms
                                                                             and    covenants made by Snowstar in the                             Merchant
                                                                             Agreement....       On     December              29,     2016,       LG     paid
Judges: [*1] PRESENT: HON. DENISE L. SHER,
                                                                             Snowstar the Purchase Price.... Snowstar breached the
Acting Supreme Court Justice.
                                                                             Merchant         Agreement                by     defaulting            on        its
                                                                             representations          and        warranties      to     LG    under           the
Opinion by: DENISE L. SHER
                                                                             Merchant Agreement by failing to direct Snowstar's
                                                                             payments       to   LG,        by     blocking      LG's       access       to    a
Opinion
                                                                             designated bank account ('Designated Account') from
                                                                             which      Snowstar      agreed        to      permit    LG     to   withdraw
                                                                             Receivables, by failing to deposit Receivables into the
Upon the foregoing papers, it is ordered that the motion                     Designated Account, by disposing of Snowstar's assets
is decided as follows:                                                       without LG's prior express written consent, and/or by
                                                                             depositing Receivables into a bank account other than
Plaintiff moves, pursuant to CPLR                  3211(a)(1) and
                                                                             the Designated Account. LG held Snowstar in breach of
(1).   for an       order dismissing        defendants'        affirmative
                                                                             the Merchant Agreement on April 13, 2017.... Snowstar
defense       and    counterclaim;    and     moves,      pursuant to
                                                                             owes     LG     $146,153.80            of the       Purchased          Amount.
CPLR      §    3212.    for   an    order    granting     it    summary
                                                                             Snowstar owes LG $2,500 for a default fee. In Appendix
judgment. Defendants oppose the motion.
                                                                             A to the Merchant [*3] Agreement, Snowstar agreed to
                                                                             pay LG this amount if Snowstar would default under the
This breach of contract action was commenced with the
                                                                             agreement.... Snowstar owes LG $50.00 for Not [**3]
filing and service of a Summons and Verified Complaint
                                                                             Sufficient Funds ('NSF') fees.                  In Appendix A to the
on or about July 12, 2017. See Plaintiffs Affirmation in
                                                                             Merchant Agreement, Snowstar agreed to pay LG a $50
Support Exhibit D. Issue was joined on or about August
                                                                             NSF fee for each instance in which a withdrawal by LG
14, 2017. See Plaintiffs Affirmation in Support Exhibit


                                                                  shanna kaminski
   Case 8:19-ap-01050-SC                                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                      Desc
                                                             Main Document    Page 48 of 152
                                                                                                                                                           Page 2 of 5
                                    2017 N.Y. Misc. LEXIS 5190, *3; 2017 NY Slip Op 32741 (U), **3


from the Designated Account would be rejected.... In                                      MCA        agreement,             and        the     guarantor's        payment

total,Snowstar            owes      LG         $148,703.80                under    the    requirements are no greater than that of the merchant's.
Merchant Agreement. LG requests $37,175.95 for its                                        The money advanced by Plaintiff is not repayable in the
reasonable attorney's fees. The Merchant Agreement                                        absolute.        Defendants'             payments        under      the      MCA

contains     a     provision       that       I        am     advised       requires      agreement were wholly contingent on the performance
Snowstar to pay LG's reasonable attorney's fees if LG                                     of their own business. Plaintiff assumed the risk that
prevails in this action." See Plaintiffs Lerman Affirmation                               there     would      be      no    receivables           and     therefore      no
in Support Exhibits A-C; Plaintiffs Rosen Affirmation in                                  payment.         Attempting         to       calculate     a    corresponding

Support.                                                                                  interest      rate     for        the        transaction       would       require
                                                                                          unwarranted speculation.... The express language of the
Counsel for plaintiff argues that defendants' affirmative                                 MCA agreement, the attendant circumstances, and the
defenses      and        counterclaims                 should     be      dismissed       business relationship between the parties establishes
because the Merchant Cash Advance that is the subject                                     that    the      parties     intended          the    MCA       agreement       to
of this action is a legal transaction for the purchase of                                 constitute a purchase [*6]                    of receivables and not a
receivables that is not a loan and is not usurious.                                       loan."     See     Plaintiffs       Lerman Affirmation             in   Support
Counsel      asserts       that,   "[a]       merchant            cash      advance       Exhibits A and K-O.
('MCA') is a specialized form of factoring in which a
merchant sells its future receivables for a discounted                                    In    opposition to the motion, counsel for defendants
amount is (sic) paid up front. The advantage to an                                        argues that plaintiffs motion to dismiss the affirmative
MCA [*4]         transaction       is        that       it    typically     provides      defenses and counterclaims should be denied because
merchants        with     access        to    funds           much      faster than       plaintiff failed      to     establish         that the        Merchant     Cash

applying for a traditional loan li-om a lending institution.                              Advance was not a loan and not usurious. Counsel
An MCA agreement should be upheld as a transaction                                        asserts, in pertinent part, that, "[t]o determine whether a
for the sale of account receivables and not as a loan                                     transaction is an actual sale versus a loan coupled with
subject to usury laws where the money advanced to the                                     a security interest, the Court must look at the substance
merchant is not repayable in the absolute."                                               of the relationship between [the parties], and not simply
                                                                                          the     labels       attached           to    the     transaction.'       [citation
Counsel      for    plaintiff      adds           that,      "[h]ere,     the     MCA     omitted].... Where a               [**5]      lender purchases accounts
agreement is complete, clear, and unambiguous on its                                      receivables, the lender rather than the borrower bears
face and is entitled to enforcement according to the                                      the risk of non-performance. Where the lender only
plain meaning of its terms. The language of the MCA                                       holds a security interest in a loan, the borrower remains
agreement evidences a clear intent by the parties to                                      liable for the debt and bears the risk of non-payment....
enter into a transaction for the purchase of receivables                                  Here, Plaintiff never undertook any action under the
and not a loan. The MCA agreement itself states that                                      agreement to assume any risk.... Plaintiff attempts to
the transaction is not intended to be a loan. There is no                                 mischaracterize the terms of the underlying agreement
indication       that    Defendants            believed          that      the    MCA     as a 'Merchant Agreement' in order to avoid complying
agreement was a loan or that they were paying interest                                    with     New      York       lending          and     usury     laws....    Thus,
thereunder. The conduct of the                          [**4]    parties entering         although      the form        of this [*7]            Agreement does           not
into the MCA agreement further shows that the parties                                     exactly       resemble        a     loan,       the    unconditional          and
intended to enter into a transaction for the purchase of                                  absolute promise to repay the cash advances is a key
receivables because Plaintiff fully performed under the                                   attribute that makes this Agreement a loan rather than a
(sic) by paying for the receivables and the obligor                                       purchase of future accounts receivables."
Defendant partially performed by delivering Plaintiff [*5]
part but not all of the receivables. There is no indication                               Counsel for defendants further argues that, "[p]laintiffs
that Defendants objected to the terms of the                                      MCA     motion should also be denied because (1) there are
agreement.         In    short,    there          is    nothing      to    rebut    the   triable    issues of material fact regarding the alleged
presumption that the MCA agreement is enforceable.                                        breach of contract; (2) there are disputable material
The MCA agreement is missing several material terms                                       facts denying Plaintiffs right to attorney's fees; and (3)
that typically define a loan of money. There is no                                        there      are    disputable            material      facts    concerning      the

promissory note. There is no maturity date. The amount                                    validity of the individual guarantees. Here, there can be
owed      never         increases        with          time.     There       are     no   no breach of contract if the underlying agreement of a
scheduled payments or a fixed repayment term. The                                         criminally usurious loan in the guise of an agreement
guarantee is no broader than the obligations under the                                    for the purchase of accounts receivables. As asserted


                                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                          Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                      Desc
                                                 Main Document    Page 49 of 152
                                                                                                                                                  Page 3 of 5
                                   2017 N.Y. Misc. LEXIS 5190, *7; 2017 NY Slip Op 32741 (U), **5


previously, here, Plaintiff attempts to mischaracterize                               must be unambiguous and of undisputed authenticity."
the terms of the underlying agreement as a 'Merchant                                  Fotanetta v. John Doe 1, supra, citing Siegel, Practice
Agreement1 in order to avoid complying with New York                                  Commentaries, Mckinney's Cons Laws of NY, Book
lending and usury laws. When determining whether a                                    7B, CPLR 3211: 10 pp. 21-22. "[T]hat is, it must be
transaction      constitutes a         usurious loan it must be                       'essentially unassailable.'" Torah v. Dell Equity, LLC, 90
'considered      in    its    totality    and    judged       by        its   real    A.D. 3d 746. 935 N.Y.S.2d 33 (2d Dept. 2011)                             [**7]
character, rather than by the name, color, or form which                              quoting Suchmacher v. Manana Grocery,                          73 A.D. 3d
the parties have seen fit to give it.' [citation omitted].                            1017. 900 N.Y.S.2d 686 (2d Dept. 2010).
It [*8]   is well settled that the maximum annual interest
rate that may be charged for a loan or forbearance of                                 A complaint may be dismissed pursuant to CPLR §
any money, goods, or things, is 16% and any interest                                  3211(a)(1). based on documentary evidence, only if the
rate charged in excess of this, is a civil usury, [citation                           factual allegations are definitively contradicted by the
omitted]. In contrast,          under New York Penal Law §                            evidence or a defense is conclusively established. See
190.40. '[a] person is guilty of criminal usury in the                                Yew    Prospect        v.     Szulman,      305   A.D. 2d       588.      759

second degree when, not being authorized or permitted                                 N.Y.S.2d       357        (2d     Dept.     2003).      A     motion        to

by law to do so, he knowingly charges, takes or receives                              dismiss [*10] based on documentary evidence may be
any money or other             [**6]     property as interest on the                  granted only where such documentary evidence utterly

loan or forbearance of any money or other property, at                                refutes the        plaintiffs' factual      allegations,     resolves       all

a rate exceeding twenty-five per centum per annum or                                  factual     issues as       a   matter of law        and     conclusively
the   equivalent rate for a              longer or shorter period.'                   disposes of the claims at issue. See Yue Fung USA

[citation omitted].          Generally, corporations are barred                       Enters., Inc. v. Novelty Crystal Corp., 105 A.D.3d 840,
from asserting the usury defenses,                     however, where                 963 N.Y.S. 2d 678 (2d Dept. 2013). In sum, the analysis
GOL § 5-521(3) does not apply, a corporation can raise                                is two-pronged - the evidence must be documentary and
the   defense     of criminal          usury,    [citation    omitted].         In    it must resolve all the outstanding factual issues at bar.
addition,    where       a    guarantor      cannot        use      a     usury
defense because the corporation                      is precluded from                "In reviewing a motion to dismiss pursuant to CPLR

using a civil usury defense, if the interest rate is so                               321 1(a)(7), "'the court will accept the facts as alleged in

egregious, the guarantor and corporate entity can avoid                               the complaint as true, accord plaintiffs the benefit of

itself of the defense of the criminal usury, [citation                                every possible favorable inference, and determine only

omitted].... For those reasons, there is, at the least, a                             whether the facts as alleged fit within any cognizable

factual     dispute      regarding        whether       the        underlying         legal theory.'" Mills v. Gardner, Tompkins, Terrace. Inc.,

agreement        here [*9]      was      truly   a   sale     of    accounts          106 A.D. 3d 885. 965 N.Y.S.2d 580 (2d Dept. 2013)
receivables or in fact a criminally usurious loan."                                   quoting Matter of Walton v. New York Slate Dept. of
                                                                                      Correctional Servs..            13 N.Y.3d 475. 921 N.E.2d 145.
CPLR § 3211(a)(1) states that "[a] party may move for                                 893 N.Y.S. 2d 453 (2009) quoting Nonnon v. City of New
judgment dismissing             one or more causes of action                          York. 9 N.Y. 3d 825. 874 N.E.2d 720. 842 N.Y.S.2d 756
asserted against him on the ground that.. .a defense is                               (2007): ABN AMRO Bank. N.V v. MB!A Inc.. 17 N.Y.3d
founded      upon       documentary          evidence."          To       obtain      208. 952 N.E.2d 463. 928 N.Y.S.2d 647 (2011). The
dismissal of a complaint pursuant to CPLR $ 3211(a)(1).                               task of the Court on such a motion is to determine
a defendant must submit documentary evidence which                                    whether,      accepting         the    factual    averment          of     the

"utterly refutes plaintiffs factual allegations, conclusively                         complaint      as     true,     plaintiff   can   succeed           on    any

establishing a defense as a matter of law." Goshen v.                                 reasonable view of facts               stated.    See   Campaign for

Mutual Life Ins. Co. of N.Y. , 98 N.Y.2d 314. 774 N.E.2d                              Fiscal Equity v. State of New York, 86 N. Y, 2d 307, 655

1190. 746 N.Y.S. 2d 858 (2002) citing Leon v. Martinez,                               N.E.2d 661.         631     N.Y.S.2d 565 (1995).             In analyzing

84 N.Y. 2d       83.   638     N.E.2d 511.           614    N.Y.S.2d 972              them, the Court must determine whether the facts as
(1994). An application predicated upon this section of                                alleged     fit within      any    cognizable     legal      theory       (see
law will    be    granted       only     upon    a    showing that the                Sokoloffv. Harriman Estates Dev. Corp.. 96 N.Y. 2d 409.
"documentary evidence resolves all factual issues as a                                754 N.E.2d 184. 729 N.Y.S.2d 425 (2001)). not whether
matter of law, and conclusively disposes of the plaintiffs                            plaintiff    can     ultimately       establish   the       truth    of    the
claim." Fontanetta v. John Doe 1,                    73 A.D. 3d 78, 898               allegations. [**8]          See       219     Broadway          Corp.        v.

N.Y.S. 2d     569      (2d    Dept.      2010)   quoting      Scadura           v.    Alexander's. Inc., 46 N.Y.2d 506, 387 N.E.2d 1205, 414

Robillard. 256 A.D.2d 567. 683 N.Y.S.2d 108 (2d Deot.                                 N.Y.S. 2d 889 (1979). The test to be applied is whether
1998). "[T]o be considered documentary evidence,                                 it   the complaint gives sufficient notice of the transactions


                                                                         shanna kaminski
     Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                            Desc
                                                 Main Document    Page 50 of 152
                                                                                                                                                      Page 4 of 5
                                    2017 N.Y. Misc. LEXIS 5190, *10; 2017 NY Slip Op 32741 (U), **8


or    occurrences       intended [*11]           to    be     proved        and     is not to resolve issues of fact or determine matters of
whether the requisite elements of any cause of action                               credibility, but merely to determine whether such issues
known to our law can be discerned from the factual                                  exist. See Barr v. Albany County. 50 N.Y. 2d 247, 406
averments. See Treeline 990 Stewart Partners. LLC v.                                N.E.2d 481.           428 N.Y.S.2d 665 (1980):                      Daliendo      v;
RAIT Atria. LLC. 107 A.D. 3d 788. 967 N.Y. S. 2d 119 (2d                            Johnson. 147 A.D.2d 312, 543 N.Y.S.2d 987 (2d Dept.
Dept. 2013). However, bare legal conclusions are not                                1989).
presumed to be true. See Goel v. Ramachandran. 111
A.D. 3d 783. 975 N.Y.S.2d 428 (2d Dept. 2013): Felix v.                             "The elements of a cause of action to recover damages
Thomas R.        Stachecki Gen. Contr.,                LLC,        107 A.D. 3d      for breach of contract are (1 ) the existence of a contract,
664. 966 N.Y.S.2d 494 (2d Dept. 2013).                                              (2) the plaintiffs performance under the contract, (3) the
                                                                                    defendant's breach of the contract, and (4) resulting
It is well settled that the proponent of a motion for                               damages."        Kausal           v.    Educational Prods.             Info.,   105
summary judgment must make a prima facie showing of                                 A.D. 3d       909.     964        N.Y.S.2d        550       (2d   Dept.     2013 ):
entitlement to judgment as a matter of law by providing                             Palmetto Partners. L.P. v. AJW Qualified Partners. LLC,
sufficient    evidence        to    demonstrate        the     absence         of   83 A.D. 3d 804. 921 N.Y,S.2d 260 (2d Dept. 2011 J; JP
material     issues    of     fact.    See     Sillman        v.    Twentieth       Morgan Chase v. J.H. Elec. of N Y., Inc.. 69 A.D. 3d 802.
Centurv-Fox Film Corp.. 3 N.Y.2d 395. 144 N.E.2d 387.                               893 N.Y.S. 2d 237 (2d Dept. 2010): Furia v. Furia, 116
165 N.Y.S.2d 498 (1957): Alvarez v. Prospect Hospital.                              A.D. 2d 694. 498 N.Y.S.2d 12 (2d Dept. 1986).
68 N.Y. 2d 320.        501         N.E.2d 572,        508 N.Y.S. 2d 923
(1986): Zuckerman v. City of New York, 49 N.Y. 2d 557.                              "In New York, there is a presumption that a transaction
404 N.E.2d 718. 427 N.Y.S.2d 595 (1980): Bhatti v.                                  is not usurious. As a result, claims of usury must be
Roche, 140 A.D. 2d 660, 528 N.Y.S. 2d 1020 (2d Dept.                                proven by clear and convincing evidence, a much higher
1988). To obtain summary judgment, the moving party                                 standard        than        the        usual    preponderance,            [citation
must     establish     its    claim     or    defense        by      tendering      omitted]. In determining whether a transaction is a loan
sufficient evidentiary proof, in admissible form, sufficient                        or    not,    the     Court        must        examine        whether      or    not
to warrant the court,              as a      matter of law, to direct               defendant is absolutely entitled to repayment under all
judgment in the movant's favor. See Friends of Animals.                             circumstances. 'For a true loan it is essential to provide
Inc. v. Associated Fur Mfrs., Inc., 46 N.Y. 2d 1065. 390                            for repayment absolutely and at all [*13] events or that
N.E.2d 298. 416 N.Y.S.2d 790 (1979). Such evidence                                  the principal in some way be secured as distinguished
may include deposition transcripts,                    as well as other             from being put in hazard.' [citation omitted]. Many trial
proof annexed to an attorney's affirmation. See CPLR S                              courts have examined similar [merchant] agreements in
3212 (b): Plan v. Farrell Lines Inc.. 64 N.Y.2d 1092. 479                           the    last    several           [**10]        years,       and   have     largely
N.E.2d 229. 489 N.Y.S.2d 884 (1985).                                                determined           that   most        of them         are   not      loans,    but
                                                                                    purchases of receivables, [citations omitted]." K9 Bytes,
If a sufficient prima facie showing is demonstrated, the                            Inc. v. Arch Capital Funding, LLC, 56 Misc. 3d 807. 57
burden then shifts to the non-moving party to come                                  N.Y.S. 3d       625     (Supreme           Court        Westchester County
forward with competent evidence to demonstrate the                                  2017) citing Giventer v. Arnow,                         37 N.Y.2d 305,          333
existence of a material issue of fact, the existence of                             N.E.2d        366.     372    N.Y.S.2d           63     (1975)      and   quoting
which necessarily precludes the granting of summary                                 Rubenstein v. Small. 273 A.D.                         102. 75 N.Y.S.2d 483
judgment and necessitates a trial. See Zuckerman v.                                 (1st Dept. 1947).
City of New York, supra. When considering a                              [**9]
motion     for   summary           judgment,     the    function       of     the   The Court in K9 Bytes, Inc. v. Arch Capital Funding.
court [*12]      is   not     to    resolve    issues       but      rather    to   LLC, supra, found that there are certain factors that a
determine if any such material issues of fact exist. See                            court should look for to see if repayment is absolute or
Sillman v.       Twentieth         Centurv-Fox Film          Corp.,     supra.      contingent. "The first, and the one cited by each and
Mere     conclusions         or unsubstantiated          allegations          are   every court that found that the transaction was not a
insufficient to raise a triable issue. See Gilbert Frank                            loan, is whether or not there is a reconciliation provision
Corp. v. Federal Ins. Co.. 70 N.Y. 2d 966. 520 N.E.2d                               in the agreement. The reconciliation provisions allow the
512. 525 N.Y.S. 2d 793 (1988).                                                      merchant to seek an adjustment of the amounts being
                                                                                    taken out of its account based on its cash flow (or lack
Further, to grant summary judgment,                      it must clearly            thereof)....     If there is no reconciliation provision, the
appear that no material triable issue of fact is presented.                         agreement        may        be     considered           a   loan....    The     next
The burden on the court in deciding this type of motion                             provision that is deemed quintessential is whether the


                                                                       shanna kaminski
  Case 8:19-ap-01050-SC                                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                                                       Main Document    Page 51 of 152
                                                                                                             Page 5 of 5
                                      2017 N.Y. Misc. LEXIS 5190, *13; 2017 NY Slip Op 32741 (U), **10


agreement has a finite term or not.                            If the term is     Isl Denise L. Sher
indefinite, then it is consistent with the contingent nature
of each and every collection of future sales proceeds                             DENISE L. SHER, A.J.S.C.
under the contract.' [citation omitted]. This is because
                                                                                  Dated: Mineola, New York
defendants'         'collection [*14]            of    sales     proceeds    is
contingent upon            [plaintiffs'] actually generating              sales   December 7 2017
and those sales actually resulting in the collection of
revenue.'" K9 Bytes, Inc. v. Arch Capital Funding, LLC,
supra, quoting IBIS Capital Group, LLC v, Four Paws                                 End of Document

Orlando. LLC. 2017 N.Y. Misc. LEXIS 884. 2017 WL
1065071 (Supreme Court. Nassau County, March 10,
2017).


Having weighed these factors, the Court finds that the
Merchant Agreement in the instant action cannot be
considered      a     loan       as    a    matter of law.         Under    no
circumstances could plaintiff be assured of repayment,
because the subject Merchant Agreement is contingent
on defendants' success and the term is indefinite. See
Plaintiff's Affirmation in Support Exhibit A; K9 Bytes, Inc.
v. Arch Capital Funding. LLC, supra: [**111 IBIS Capital
Group, LLC v. Four Paws Orlando, LLC, supra.

Therefore,          based       upon       the        evidence     and    legal
arguments made in the papers before it, the Court finds
that    plaintiff    has        made       a prima       facie    showing    of
entitlement to judgment as a matter of law by providing
sufficient    evidence           to   demonstrate         the    absence     of
material issues of fact with respect to its claims.


Since plaintiff demonstrated prima facie entitlement to
summary judgment, the burden shifts to defendants to
demonstrate an issue of fact which precludes summary
judgment. See Zuckerman v. City of New York, supra.


The Court finds that defendants failed to demonstrate
an issue of fact which precludes summary judgment.


Accordingly,         based       upon      the    above,       plaintiffs [*15]
motion, pursuant to CPLR $§ 321 1(a)(1) and £7], for an
order dismissing defendants' affirmative defense and
counterclaim; and, pursuant to CPLR 5 3212. for an
order     granting         it    summary          judgment,        is    hereby
GRANTED. And it is further


ORDERED that plaintiff is directed to submit to the clerk
a judgment against defendants, jointly and severally, in
the sum of $148,703.80, with interest thereon from April
13, 2017,      reasonable attorney's fees in the sum of
$37,175.95, plus costs and disbursements of this action.

This constitutes the Decision and Order of this Court.

ENTER:


                                                                         shanna kaminski
     Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                               Desc
                                                 Main Document    Page 52 of 152


No Shepard's Signal™
As of: May 10, 2018 7:29 PM Z



                                      LG Funding, LLC v Grace Plastics, Inc.

                                                 Supreme Court of New York, Nassau County

                                                           December 11, 2017, Decided

                                                                     606948-17


Reporter
2017 N.Y. Misc. LEXIS 5195 *; 2017 NY Slip Op 32750(U) "
                                                                           Defendant has submitted opposition to this application.


[**1] LG FUNDING, LLC, Plaintiff, - against - GRACE
PLASTICS, INC. and HAROLD JOHNSON a/k/a                                    [**2] BACKGROUND
HAROLD J. JOHNSON, Defendants. Index No.:
                                                                           As    best        as   can    be   determined        from     the     papers
606948-17
                                                                           submitted herein, the facts are as follows:

Notice: THIS OPINION IS UNCORRECTED AND WILL
                                                                           On    December18,             2015,   plaintiff,    LG      Funding,      LLC
NOT     BE      PUBLISHED         IN THE         PRINTED     OFFICIAL
                                                                           ("LG") and defendant Grace                    Plastics,     Inc.    ("Grace")
REPORTS.
                                                                           entered into a written Merchant Agreement pursuant to
                                                                           which Grace sold LG $79,503.90 ("Purchased Amount")
Core Terms                                                                 of Grace's accounts, contrat rights, and other obligations
                                                                           arising from or relating to the payment of monies from
Merchant, receivables, parties, affirmative defense,
                                                                           Grace's           customers     and    other       third    party     payors
summary judgment, defendants', guarantor,
                                                                           ("Receivables") for the sum of $60,690.00 ("Purchase
counterclaims, obligations, warranties, covenants,
                                                                           Price") to be paid to LG [*2]                 for 15% Grace's daily
guaranty, attorney's fees, issue of fact, directing,
                                                                           revenue with the payments to LG to be capped at
damages, terms
                                                                           $9,000.00 per month. Grace agreed that in the event of
                                                                           its default under the agreement, the full uncollected
Judges: [*1] PRESENT: HON. JEROME C. MURPHY,
                                                                           Purchased Amount plus all fees due under the Merchant
Justice.
                                                                           Agreement would become immediately due and payable
                                                                           in full to LG.
Opinion by: JEROME C. MURPHY

                                                                           Defendant          Harold Johnson        a/k/a      Harold J.       Johnson
Opinion                                                                    ("Johnson") executed a guarantee of performance of all
                                                                           the representations, warranties, and covenants made by
                                                                           Grace in the Merchant Agreement. In pertinent part, the
                                                                           Guaranty stated in pertinent part as follows:
DECISION AND ORDER                                                               *   *   *




PRELIMINARY STATEMENT
                                                                                 Personal           Guaranty        of        Performance:            The
                                                                                 undersigned            Guarantor(s)      hereby guarantees            to
Plaintiff brings this application for an Order, pursuant to
                                                                                 LG,         Merchant's       performance         of     all    of    the
CPLR        §   3211(a)(1)     and (71,     dismissing      defendants'
                                                                                 representations,          warranties,        covenants        made    by
affirmative defenses and counterclaims, and pursuant to
                                                                                 Merchant [LG] in this Agreement and the Merchant
CPLR §3212. granting summary judgment and directing
                                                                                 Agreement, as each agreement may be renewed,
the entry of a judgment against defendants, jointly and
                                                                                 amended,          extended      or otherwise          modified       (the
severally, in the sum of $58,448.90 with interest thereon
                                                                                 "Guaranteed Obligations"). Guarantor's obligations
from June 8, 2017, plaintiffs reasonable attorney's fees
                                                                                 are due (i) at the time of any breach by Merchant of
in    the       aim   of    $14,612.23,      and     the     costs   and
                                                                                 any representation, warranty, or covenant made by
disbursements of this action, together with any such
                                                                                 Merchant         in    this Agreement         and     the     Merchant
other   and       further    relief   as   the    Court    deems just.
                                                                                 Agreement, and (ii) at the time Merchant admits its


                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                    Desc
                                                      Main Document    Page 53 of 152
                                                                                                                                                   Page 2 of 5
                                         2017 N.Y. Misc. LEXIS 5195, *2; 2017 NY Slip Op 32750(U), **2


     inability       to    pay     its    debts,    or   makes      a     general    (13) failure to satisfy a condition precedent; (14) fraud;
     assignment for the benefits of [*3] creditors, or any                           (15) lack of consideration; (16) failure of consideration;
     proceeding            shall         be   instituted     by    or     against    (17) improper notice of breach; and, (18) breach of
     Merchant             seeking        to   adjudicate      it   bankrupt    or    [**4] implied covenant of good faith and fair dealing. In
     insolvent, or seeking reorganization, arrangement,                              their 19th affirmative defense, the defendants reserve
     adjustment, or composition of it or its debts.                                  the [*5] right to amend their Answer to assert additional
     *   *   *
                                                                                     affirmative defenses and to supplement, alter or change
                                                                                     their Answer and affirmative defenses.
On December 21, 2015, LG paid Grace the Purchase
Price. On June 8, 2017, LG held Grace in breach of the                               The defendants' three counterclaims are as follows: (1)
Merchant Agreement.                                                                  fraud;    (2)    unjust       enrichment;         and    (3)       declaratory
                                                                                     judgment that the Agreement is a loan in violation of
[**3]        On    July    17,    2017,        LG   commenced           this suit    New       York        State's     usury          laws        and     therefore
asserting four causes of action; to wit, (1) breach of                               unenforceable and/or void ab initio.
contract; (2) reasonable attorneys' fees by Grace for
breach of contract; (3) enforcement of guarantee; and                                Upon the instant application, the plaintiff seeks an order
(4) reasonable attorneys' fees by Johnson based upon                                 pursuant to CPLR § 3211(a)(1) and (7}, dismissing
the guarantee. In bringing this complaint, LG claims that                            defendants' affirmative defense and counterclaims, and
Grace breached the Merchant Agreement by, inter alia:                                pursuant to CPLR § 3212. granting summary judgment
                                                                                     and      directing      the     entry      of    a    judgment         against
- defaulting on its representations and warranties to LG
                                                                                     defendants,       jointly       and     severally,      in    the     sum     of
under the Merchant Agreement and by failing to direct
                                                                                     $58,448.90 with interest thereon from June 8, 2017, and
Grace's payments to LG;
                                                                                     plaintiff's   reasonable         attorney's fees         in    the    sum     of
                                                                                     $14,612.23, and the costs and disbursements of this
- by blocking LG's access to a designated bank account
                                                                                     action.
("Designated Account") from which Grace agreed to
permit LG to withdraw Receivables;                                                   DISCUSSION


- by failing to deposit Receivables into the Designated                              The law is clear. On a motion to dismiss pursuant to
Account;                                                                             CPLR 3211(a)(7). the complaint is to be afforded a
                                                                                     liberal construction, the facts alleged are presumed to
- by disposing of Grace's assets without LG's prior
                                                                                     be true, the plaintiff is afforded the benefit of every
express written consent; and/or
                                                                                     favorable inference, and the Court is to determine only
                                                                                     whether the facts as alleged fit within any cognizable
- by depositing Receivables into a bank account other
                                                                                     legal theory (CPLR 3026: Thompson Bros. Pile Corn, v.
than the Designated Account. [*4]
                                                                                     Rosenblum.        121 AD3d 672. 993 N.Y.S.2d 353 f2nd
On   September             5,     2017,       the   defendants       filed   their   Dept.     20141).     "Whether the complaint will                    later [*6]
answer asserting                19 affirmative defenses and three                    survive a motion for summary judgment, or whether the
counterclaims. The affirmative defenses are as follows:                              plaintiff will ultimately be able to prove its claims, of
(1) failure to state a claim upon which relief can be                                course,       plays    no     part    in   the       determination       of   a
granted; (2) unclean hands; (3) Agreement is illegal and                             prediscovery CPLR 3211 motion to dismiss" (Shava B.
violates         New York         State and/or Ohio's              usury and         Pac.,     LLC v.       Wilson.    Elser.        Moskowitz,         Edelman    &
criminal laws; (4) Agreement is void as it violates public                           Dicker. LLP. 38 AD3d 34. 38. 827 N.Y.S.2d 231 (2nd
policy       of the       State    of New York and/or Ohio;                    (5)   Dept. 20061; EBC /, Inc. v. Goldman. Sachs & Co., 5
Agreement is void and illegal due to the fact that the                               NY3d 11. 19. 832 N.E.2d 26. 799 N.Y.S.2d 170 (20051).
plaintiff is not a licensed lender under the law of the                              A motion to dismiss a complaint pursuant to CPLR
State of New York and/or Ohio; (6) unjust enrichment;                                3211(a)(1) may be granted only where the documentary

(7) causes of action pleaded by plaintiff fails to accord                            evidence utterly refutes the                [**5]     complaint's factual
properly          with    the     UCC;        (8)   unconscionability;         (9)   allegations, conclusively establishing a defense as a
defendants' alleged actions or omissions were not the                                matter of law (Goshen v. Mutual Life Ins. Co. of N.Y. , 98
proximate          cause of any alleged                  injury,   loss    and/or    NY2d 314. 326. 774 N.E.2d 1190. 746 N.Y.S.2d 858
damages incurred by plaintiff; (10) statute of frauds; (11)                          (20021: Cavaliere v. 1515 Broadway Fee Owner. LLC,
statute of limitations; (12) failure to mitigate damages;                            150 AD3d 1190.              1191. 57 N.Y.S.3d 171 (2nd Dept.



                                                                          shanna kaminski
  Case 8:19-ap-01050-SC                                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                         Desc
                                                         Main Document    Page 54 of 152
                                                                                                                                                            Page 3 of 5
                                     2017 N.Y. Misc. LEXIS 5195, *6; 2017 NY Slip Op 32750(U), "5


20171).                                                                                      cannot overlook the fact that if the parties truly intended
                                                                                             this to be a loan transaction rather than a purchase and
This Court begins by noting that there is no dispute                                         sale of receivables, the parties' failure to document
herein that the subject Merchant Cash Agreement was                                          several key and material terms that typically define a
an agreement. That is, it was a contract. While the                                          loan, renders it unenforceable as such. For instance,
defendants submit herein that the MCA was in fact a                                          there is no promissory note. There is no maturity date.
loan agreement (rather than                          a   purchase         and         sale   There are no scheduled payments or a fixed repayment
agreement of defendants'                      receivables), there                is    no    term.   The      money advanced                by      the   plaintiff   is        not
dispute       that    the     MCA        is    entitled        to   enforcement              repayable in the absolute. The merchants' payments
according to the plain meaning of its terms. Indeed, the                                     under    the      MCA         are   wholly        contingent        upon           the
fundamental, neutral precept of contract interpretation is                                   performance        of     its    own    business         —    indeed,         it    is
that    agreements           are    construed            in    accord        with     the    apparent that the plaintiff assumed the risk that there
parties' intent (Slatt v. Slatt, 64 NY2d 966, 967, 477                                       would be no receivables and therefore no payment.
N.E.2d 1099. 488 N.Y.S.2d 645 119851. rearg. denied 65
N.Y. 2d       785,    482     N.E.2d          568,       492    N.Y.S.2d            1026     In the end, this Court finds that the express language of
[1985]). "The best evidence of what parties to a written                                     the Merchant Agreement, the attendant circumstances,

agreement intend is what they say in their writing"                                          and the business relationship between the parties, all

(Slamow v. Del Col, 79 NY2d 1016, 1018, 594 N.E.2d                                           establish      that     the      parties    intended         the    Merchant

918,     584     N.Y.S.2d          424        [1992]).        Thus,      a      written      Agreement to constitute a purchase of receivables and

agreement that is complete, clear and unambiguous on                                         not a loan.

its    face    must     be    enforced          according           to    the       plain
                                                                                             Having determined that the subject transaction was a
meaning of its terms [*7]                (see e.g., R/S Assoc. v. New
                                                                                             purchase and sale agreement rather than a loan, this
York Job Dev. Auth., 98 NY2d 29. 32. 771 N.E.2d 240.
                                                                                             Court herewith grants the plaintiffs instant application to
744 N.Y.S.2d 358 120021. rearg. denied 98 N.Y. 2d 693,
                                                                                             dismiss the defendants' affirmative defenses and [*9]
775 N.E.2d 1291,              747 N.Y.S.2d 411 [2002]\ W.W.W.
                                                                                             counterclaims          each      of which         is    predicated       on        the
Assocs. v. Giancontieri, 77 N.Y.2d 157, 162. 566 N.E.2d
                                                                                             defendants' contention that this transaction was a loan.
639. 565 N.Y.S.2d 440 [19901).

                                                                                             In   addition,     this         Court   also      grants      the    plaintiffs
To that extent, and based upon a plain and simple
                                                                                             application      for summary judgment,                    inter    [**7]      alia,
reading of the MCA, this Court finds that the language of
                                                                                             directing the entry of a judgment against the defendants,
the MCA evidences a clear intent by the parties to enter
                                                                                             jointly and severally in the sum of $58,448.90 with
into a transaction for the purchase of receivables and
                                                                                             interest thereon from June 9, 2017;
not a loan.           Indeed,      the    Merchant Agreement itself
states that the transaction is not intended to a be a
                                                                                             The law is settled. Summary judgment is the "procedural
loan. Nor is there any indication on this record that the
                                                                                             equivalent of a trial" IFalk v. Goodman. 7 NY2d 87, 91,
defendants believed that the Merchant Agreement was
                                                                                             163 N.E.2d 871.            195 N.Y.S.2d 645 (19591). and, as
a loan or that they were paying interest thereunder.
                                                                                             such,   it is a "drastic remedy" which should not be
                                                                                             granted where there is any doubt as to the existence of
In addition, this Court finds no evidence on this record
                                                                                             a triable and "bona fide" issue of fact (Rotuba Extruders
that at any point did the defendants [**6] object to the
                                                                                             v. Ceppos, 46 NY2d 223. 231. 385 N.E.2d 1068. 413
terms of the Merchant Agreement. To the contrary, the
                                                                                             N.Y.S.2d 141 [19781). Ultimately, the purpose of the
conduct of the parties after entering into the Merchant
                                                                                             motion is to sift out evidentiary facts and determine from
Agreement evidences an intent by the parties to enter
                                                                                             them whether an issue of fact exists (Matter of Suffolk
into    a transaction         for the         purchase          of receivables
                                                                                             County Dept. of Social Servs. v. James M.. 83 NY2d
because not only did the plaintiff perform under the
                                                                                             178. 630 N.E.2d 636. 608 N.Y.S.2d 940 119941). As
agreement        by     paying       for the         receivables,             but     the
                                                                                             such, "[ijn determining a motion for summary judgment,
merchant (defendant) also partially performed under the
                                                                                             the court must view the evidence in the light most
Agreement by delivering to the plaintiff part (but not all)
                                                                                             favorable to the nonmoving party" (Stukas v. Streiter. 83
of the receivables.
                                                                                             AD3d 18.         22.    918 N.Y.S.2d           176 f2nd Dept.              20111:

Inasmuch         as     the        defendants            contend         that         said   Pearson     v.    Dix McBride,             LLC,        63 AD3d      895,       883

agreement is really a loan, this Court does not find this                                    N. Y.S.2d 53 [2nd Dept. 2009]).

argument to           be    persuasive. [*8]              Indeed,        this    Court
                                                                                             "The essential elements of a cause of action to recover


                                                                                shanna kaminski
  Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                      Desc
                                                  Main Document    Page 55 of 152
                                                                                                                                                Page 4 of 5
                                   2017 N.Y. Misc. LEXIS 5195, *9; 2017 NY Slip Op 32750(11), **7


damages for breach of contract are the existence of a                                 prevailing party may not collect them from the loser
contract,    the plaintiffs performance                  pursuant to the              unless an award is authorized by agreement between
contract,    the      defendant s         breach        of its    contractual         the parties, statute or court rule" (Hooper Assoc. v. AGS
obligations, and damages resulting from the breach"                                   Computers. Inc.. 74 NY2d 487. 491. 548 N.E.2d 903.
(Investment Retrievers. Inc. v. Fox, 150 AD3d 1090, 52                                549 N,Y,S.2d 365 119891 [internal citations omitted]).
N.Y.S.3d 662 f2nd Dept. 20171: see also, Gawrvch v.                                   Here,    the   parties'    contract      specifically     provided         for
Astoria Fed. Sav. & Loan. 148 AD3d 681, 48 N.Y.S.3d                                   reasonable      attorney's       fees.   Therefore,       that    part     of
450 [2nd Dept. 20171: Mever v. North Shore—Long Is.                                   plaintiff's motion which seeks summary judgment on its
Jewish      Health     Svs..   Inc..      137 AD3d            878.      879.    27    reasonable attorneys' fees is also granted.
N.Y.S.3d 77 12 Deot. 20161: Carione v.                           Hickev.       133
AD3d 811.         20 N.Y.S.3d 157 I2nd Dept.                      20151). As          Notably, in opposition, the defendants have failed to

stated above, [*10]         there is no issue of fact that the                        produce     any      evidentiary    proof,    let    alone       [**9]      in

parties entered into a contract for the plaintiff to pay an                           admissible form, sufficient to establish the existence of a

up front sum to purchase the defendant's receivables,                                 material issue of fact requiring a trial.

that the plaintiff performed its obligations by paying for
                                                                                      Therefore,     the     plaintiffs   application,      for    an      Order,
the receivables, and that the defendant breached this
                                                                                      pursuant to       CPLR § 3211(a)(1) and £71, dismissing
agreement by failing to turn over the receivables to the
                                                                                      defendants' [*12]            affirmative            defenses             and
plaintiff and      otherwise       breached the            covenants and
                                                                                      counterclaims, and pursuant to CPLR 5 3212, granting
warranties made in the contract.
                                                                                      summary        judgment      and     directing      the     entry     of    a

Similarly, the law surrounding the plaintiff's claim for a                            judgment against defendants, jointly and severally, is

breach of a guaranty is clear.                  [**8]     Execution of an             granted in its entirety.

unqualified guaranty, such as in the care at bar, supra,
                                                                                      The issue of the amount of plaintiffs judgment and the
makes the guarantor personally liable for the obligations
                                                                                      reasonable attorney's fees is respectfully referred to the
of an obligor under a contract to the same extent as the
                                                                                      Calendar Control Part (CCP) for hearing.
obligor ( Desiderio v. Devani, 24 AD3d 495, 497, 806
N.Y.S.2d        240    [2nd      Dept.      2005]).       A      prima        facie   Subject to the approval of the Justice there presiding,
entitlement to judgment as a matter of law on claims to
                                                                                      and provided that a note of issue has been filed at least
recover damages by reason of a breach under the terms
                                                                                      ten days prior thereto, this matter shall appear on the
of a    written       guaranty     is    made      upon       proof of the            calendar of CCP for February 27, 2018 at 9:30 a.m.
existence of a primary obligation under a contract, the
guarantee of such obligations by a guarantor and a                                    A copy of this Order shall be served on the calendar
default on the part of the obligor and the guarantor                                  clerk and accompany the note of issue when filed. The
(Vallev Natl. Bank v. INI Holding, LLC. 95 AD3d 1108.                                 failure to file a note of issue or appear as directed may
945    N.Y.S.2d        97   f2nd        Dept.   20121).       A waiver           of   be deemed an abandonment of the claims giving rise to
defenses in a guarantee is enforceable as it does not                                 the hearing.
violate public policy (RMP Capital. Corp. v. Victor Jet
LLC.    2013 NY Slip Op.                308751U1 fSuo.            Ct.    Suffolk      The directive with respect to a hearing is subject to the
20131).                                                                               right of the Justice presiding in CCP to refer the matter
                                                                                      to   a   Justice,     Judicial    Hearing     Officer       or   a   Court
Here, there is no issue of fact of a primary obligation                               Attorney/Referee as he or she deems appropriate,
under     the      contract,     the      guarantee [*11]               by     the
guarantor of performance of all the representations,                                  To the extent that requested relief has not been granted,
warranties and covenants made by the obligor in the                                   it is expressly denied,
contract,    and      the   breach        of the        contract        and    the
                                                                                      This constitutes the Decision and Order of the Court.
guarantees. In addition, the guarantor agreed to waive
defenses,       presenting     an       insurmountable           obstacle to
                                                                                      Dated: Mineola, New York
overcome plaintiffs claims. Therefore, it is plain to this
Court that the plaintiff is entitled to summary judgment                              December 11, 2017
on its breach of guaranty claims.
                                                                                      ENTER:
Similarly, this Court recognizes that "[ujnder the general
rule, attorney's fees are incidents of litigation and a                               Isl Jerome [*1 3] C. Murphy



                                                                         shanna kaminski
  Case 8:19-ap-01050-SC       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                              Main Document    Page 56 of 152
                                                                                     Page 5 of 5
                    2017 N.Y. Misc. LEXIS 5195, *13; 2017 NY Slip Op 32750(U), **9


JEROME C. MURPHY


J.S.C.




  End of Document




                                           shanna kaminski
  Case 8:19-ap-01050-SC                          Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                  Desc
                                                 Main Document    Page 57 of 152


No Shepard's Signal™
As of: May 10, 2018 7:01 PM Z



                                     LG Funding, LLC v Branson Getaways, Inc.

                                             Supreme Court of New York, Nassau County

                                                       November 13, 2017, Decided

                                                                     603695/17

Reporter
2017 N.Y. Misc. LEXIS 4381 *; 2017 NY Slip Op 32387(U) "
                                                                                    Purchased Amount,               plus all fees due under the
                                                                                    Agreement would be due and payable in full to LG.
[**1] LG FUNDING, LLC, Plaintiff, -against- BRANSON                                 Defendant        John         Wallen       [Wallen]        executed     a
GETAWAYS, INC., d/b/a BRANSON GETAWAYS,                                             Guarantee of the terms and conditions by Branson
JOHN WALLEN a/k/a JOHN LAWRENCE WALLEN II,                                          in the Agreement. On February 2, 2017, LG paid
and MICHELE WALLEN, Defendants. Index No.                                           Branson     the    Purchase           Price    [$50,690.00],         The
603695/17                                                                           complaint alleges that Branson defaulted on the
                                                                                    Agreement         by    failing      to [*2]    direct       Branson's
Notice: THIS OPINION IS UNCORRECTED AND WILL                                        payments to LG,               by blocking      LG's access to a
NOT BE      PUBLISHED            IN    THE   PRINTED        OFFICIAL                designated       bank         account      [Designated        Account]
REPORTS.                                                                            from     which    Branson            agreed    to     permit    LG     to
                                                                                    withdraw receivables,                and    by failing to      deposit
Core Terms                                                                          receivables        into       the    Designated        Account.        LG
                                                                                    declared Branson in breach of the Agreement on
Merchant, receivables, pages, default                                               March 20, 2017.


Judges: [*1] Present: Hon. Sharon M.J. Gianelli, J.S.C.                      [**2] The verified complaint pleads the existence of the
                                                                             parties' contract, plaintiffs performance by paying the
Opinion by: Sharon M.J. Gianelli                                             purchase price, the obligor's breath by failing to pay the
                                                                             specified percentage of the receivable to the Plaintiff
                                                                             and resulting damages. The Plaintiff established a prima
Opinion
                                                                             facie entitlement to summary judgment.


                                                                             Relief under CPLR § 5015(a) is available where the
Motion by the attorney for the               Defendants        Branson       defendant can demonstrate a reasonable excuse for the
Getaways,       Inc.    d/b/a    Branson     Getaways       and    John      failure    to   appear,       and     a     showing    of a        meritorious
Lawrence Wallen II for an order pursuant to CPLR 5                           defense. See: PiLorenzo v. Dutton Lbr, Co., 67 N.Y. 2d
5015(a) vacating the default judgment is DENIED.                             138.      492   N.E.2d        116,    501     N.Y.S.2d       8:    Szilaski   v.
                                                                             Aphrodite Construction, 247 A.D.2d 532, 669 N.Y.S.2d
The facts are set forth in this Court's short form order                     297.
dated July 19, 2017, entered by the Office of Nassau
County Clerk on July 25, 2017.                                               The Defendants have made a reasonable excuse for the
                                                                             failure to appear.
    Plaintiff    LG      Funding,      LLC   [LG]    entered      into   a
    Merchant Agreement [Agreement] dated January                             The Court will next consider whether the Defendants
    27,    2017,        whereby        Branson      Getaways         Inc.    have raised a meritorious defense.
    [Branson]          sold     LG    $68,431.50     [the   purchase
    amount]       of    Branson's      accounts,     contracts,      and     In support of the motion to vacate the default judgment

    other obligations           arising   from    or relating     to the     the attorney for Defendants argue that Wallen never

    payment of monies from Branson's customers and                           signed six (6) of the pages of the Agreement. Defendant

    other third party payors for the sum of $50,690.00                       asserts that signatures on pages 12, 14, 15, 16,17, and

    to    be paid to LG from              15% of Branson's daily             18 of the Agreement are not that of Wallen [*3]                             and

    revenue. In the event of default, the full uncollected                   must have        been forged               by someone        else.    Further,


                                                                shanna kaminski
  Case 8:19-ap-01050-SC                                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                      Desc
                                                            Main Document    Page 58 of 152
                                                                                                                                                       Page 2 of 3
                                          2017 N.Y. Misc. LEXIS 4381, *3; 2017 NY Slip Op 32387(U), **2


Defendant asserts Wallen never signed the Guaranty.                                       The merchant cash advance [MCA] that is the subject of
                                                                                          this action is a legal transaction for the purchase of
"It is standard contract doctrine that when a benefit is                                  receivables that is not a loan and is not usurious. An
offered subject to stated conditions, and the offeree                                     MCA      is   a    specialized form         of factoring          in   which       a
makes a decision to take the benefit with knowledge of                                    merchant sells its future receivables for a discounted
the   terms         of    the     offer,     the       taking        constitutes     an   amount        paid       upfront.     The   advantage        to        an        MCA
acceptance of the terms, which accordingly become                                         transaction is that it typically provides merchants such
binding on the offeree." Register.com, Inc. v. Verio. Inc..                               as Wallen access to funds much faster than applying for
356 F.3d 393. 403 (2d Cir. 2004)                             [**3] . The rule is          a traditional loan from a lending institution. The MCA
given   in     the       Second          Restatement           of     Contracts      as   agreement is complete, clear and unambiguous on its
follows: "(1 ) Where an offeree fails to reply to an offer,                               face and is entitled to enforcement according to the
his silence and inaction operate as an acceptance... (a)                                  plain meaning of its terms.
Where an offeree takes the benefit of offered services
with reasonable opportunity to reject them and reason to                                  Many trial courts have examined similar agreements in

know that they were offered with the expectation of                                       the last several years, and have largely determined that
compensation." Restatement (Second) of Contracts §                                        most are not loans, but purchases of receivables. See:

69 (1981). A comment explains that "The resulting duty                                    Merchant Cash & Capital, LLC v. Yehowa Med. Servs.,
is not merely a duty to pay fair value, but a duty to...                                  Inc.. 2016 N.Y. Misc. LEXIS 3065. 2016 WL 4458806 at

perform according to the terms of the offer." Id. cmt. b.                                 *5 (Sup. Ct. Nassau Co. July 29. 2016) f*61 ("Under the
                                                                                          terms    of the      subject Agreement,            if Seller/Defendant
Defendants had the opportunity to review all pages of                                     produces no daily revenue, no payments are required,
the Agreement. This is evidenced by the fact that its fax                                 and there is no absolute obligation of repayment. While
timestamp was printed on top of every page of the                                         the terms of payment provided for in the Agreement
Agreement. Each page of the Agreement listed the page                                     may      be   onerous,        they     do   not    involve        a    loan       or
number       and         total     number         of    pages.         There    is   a    forbearance of money, and are unaffected by civil or
notice [*4]         immediately             preceding           the      signatures       criminal usury."):          [**5] Professional Merchant Advance
section of the Agreement advising the reader that the                                     Capital, LLC v.            Your Trading Room, LLC, 2012 N.Y.
remaining      pages are incorporated by reference, and                                   Misc. LEXIS 6757. 2012 WL 12284924 (Sup. Ct. Suff.
Defendants admit that the signature on the first page is                                  Co. Nov. 23, 2012) ("Upon review of the record adduced
genuine. Wallen is bound by all pages of the document                                     on this motion, the court finds that Waryn failed to
because        he        admits         signing    the       first    page,    which      establish that the subject agreement to purchase credit
incorporates the other pages by reference. Wallen is                                      card receivables was a loan and not an agreement to
bound by the guarantee because he admits signing the                                      purchase future receivables for a lump sum discounted
tenth [10th] page of the Agreement acknowledging the                                      purchase price payable in advance by the plaintiff in
guarantee. Defendants were aware of the terms of the                                      exchange for a contingent return.").
contract and accepted its benefits by taking $50,690.00
from the Plaintiff and then repaying Plaintiff from the                                   The facts in the within action can be distinguished from

receivables.             Defendants'          forgery           claim     facts      to   those     cited      by     Defendants'      attorney        in        Merchant
                                                                                          Funding Services LCC v. Volunteer Pharmacy, Inc., 55
demonstrate a meritorious, See: Nirvana Int'l Inc. v. APT
Sec. Service. 881 F.Suoo.2d 556 fS.D.N.Y. 20121.                                          Misc. 3d 316,        44 N.Y.S.3d 876.             Unlike in Merchants
                                                                                          Funding       Services       (Id),    the Agreement      in the within
Without citing any legal authority or provision in the                                    action    does       not    fall     under the    exception            of    being
Guaranty, the attorney for Wallen makes the conclusory                                    disguised         loan     because the      payment      to        Plaintiff is
statement that since the Guaranty is silent as to the                                     based on the receivables earned by the merchant. If
method of           [**4]        service permitted,             the Court lacks           the merchant would not make any money, then Plaintiff
jurisdiction    over the            individual         defendants.         The first      would not be entitled to any money. And if the merchant
sentence       of    the     Guaranty         sates          "The      undersigned        would only make a small amount of money, then Plaintiff
[Wallen]       hereby             guarantees            to      LG       Merchant's       would only be entitled to a small amount of money
performance of all of the representations, warrantees,                                    based     on the         specified     percentage     set forth             in   the
covenants       made         by         Merchant       in    this     Agreement..."       Merchant Agreement. Here, Branson had receivables
Therefore,      Wallen             is    bound         by     any [*5]        service     of $41,43.94 from February 2, 2017 to February 9,
provisions set forth in the Agreement.                                                    2017, and Plaintiff was entitled to $6,215.99 based on
                                                                                          the specified percentage of fifteen percent [15%] [*7]



                                                                              shanna kaminski
  Case 8:19-ap-01050-SC                    Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33          Desc
                                           Main Document    Page 59 of 152
                                                                                                 Page 3 of 3
                                 2017 N.Y. Misc. LEXIS 4381, *7; 2017 NY Slip Op 32387(U), **5


but only took $1,940.00 on February 9, 2017. Branson
subsequently       had      receivables    of    $31,066.28        from
February 10, 2017 to February 16, 2017, and Plaintiff
was entitled to $4,659.94 but again took only $1,940.00
on February 16, 2017.


The     claimed     defense      of    usury    is   without      merit.
Defendants have not established a meritorious defense
to this action. The motion to vacate the default judgment
and permit Defendants to litigate the claims is in all
respects DENIED. See: [**6]              Merch. Cash & Capital
LLC v. Edaewood Group , LLC. 2015 U.S. Dist. LEXIS
94018:      2015      WL     4451057     fS.D.N.Y.        20151    also
Merchant Cash         <S    Capital.   LLC v.    G&E Asian Am.
Enter.. Inc.. 2016 N.Y. Slip On. 31592fUl: 2016 N.Y.
Misc. LEXIS 3067.


This matter is referred to the Calendar Control Part
(CCP) for a hearing on the issue of attorney's fees to the
Plaintiff, to be held on December 6, 2017. The Plaintiff
shall file and serve a Note of Issue, together with a copy
of this Order, on all parties and shall serve copies of
same,      together   with    receipt   of payment,        upon     the
Calendar Clerk of this Court within ten (10) days of the
date of this       Order.    The directive with       respect to a
hearing is subject to the right of the Justice presiding in
CCP to refer the matter to a Justice, Judicial Hearing
Officer,   or a    Court Attorney/Referee,           as   he   or she
deems appropriate.


This Decision is the Order of the Court.


ENTER: November 13, 2017


Mineola, New York [*8]


Is/ Sharon M.J. Gianelli


Hon. Sharon M.J. Gianelli,


Justice of the Supreme Court




  End of Document




                                                               shanna kaminski
  Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                           Desc
                                      Main Document    Page 60 of 152



     Positive
As of: May 10, 2018 4:38 PM 2


                           Rapid Capital Fin., LLC v Natures Mkt Corp

                                    Supreme Court of New York, Westchester County

                                                October 11, 2017, Decided

                                                           54646/2017


Reporter
                                                                                                    ****
57 Misc. 3d 979 *; 66 N.Y.S.3d 797 **; 2017 N.Y. Misc. LEXIS 3978       ; 2017 NY Slip Op 27340
                                                                  November 30, 2016, plaintiff and defendants entered
                                                                  into an agreement denominated a Merchant Agreement,
[****1] Rapid Capital Finance, LLC, Plaintiff, against            which provided for plaintiff's purchase from defendant
Natures Market Corp and Gobran Nagi, Defendants.                  Natures Market Corp. of future receivables with a face
                                                                  value of $38,100, for the purchase price of $30,000. In
Notice: THE        LEXIS     PAGINATION         OF         THIS   exchange for plaintiff's payment of the purchase price,
DOCUMENT        IS SUBJECT TO        CHANGE       PENDING         Natures    Market    would    turn       over      to    plaintiff future
RELEASE OF THE FINAL PUBLISHED VERSION.                           receivables,    through    daily debits             of $152.00 from
THIS OPINION IS UNCORRECTED AND SUBJECT                           Natures Market's bank account, which, according to the
TO      REVISION     BEFORE     PUBLICATION          IN    THE    agreement,     amounted      to    9.1%       of    Natures     Market's
PRINTED OFFICIAL REPORTS.                                         average daily sales. The agreement defines events of
                                                                  default, and provides that if a defined default occurs, the
Prior History: Rapid Capital Fin, v. Natures Mkt. Corp.,          full uncollected purchase amount would be immediately
2017 NYLJ LEXIS 3036 (Oct. 11. 2017)                              due and      payable to    plaintiff, along with costs and
                                                                  attorneys fees. Individual defendant Gobran Nagi [***2]
Core Terms                                                        personally guaranteed the obligation.


                                                                  Plaintiffs complaint alleges that defendants defaulted by
merchant, receivables, reconciliation, repayment,
                                                                  blocking collection of further receivables, leaving a
purchase agreement, counterclaim, defendants',
debited, monthly
                                                                  balance due of $30,288, along with interest, costs, and
                                                                  attorney's fees.     It sues for breach                 of contract and
                                                                  guarantee,     unjust   enrichment,           and       attorney's   fees.
Judges: [***1] HON. TERRY JANE RUDERMAN,
                                                                  Defendants'    answer asserts            as   a     defense     that the
J.S.C
                                                                  Merchant Agreement is unenforceable                       because it is

Opinion by: TERRY JANE RUDERMAN                                   actually a loan agreement rather than an agreement to
                                                                  purchase receivables,         and as such,               it is criminally
                                                                  usurious       because       calculations           based       on    the
Opinion
                                                                  agreement's repayment provisions establishes that the
                                                                  agreement actually imposes an annual interest rate of
                                                                  127%. The counterclaim, on the same grounds, seeks a
EDITOR'S NOTE: This document reflects the format of
                                                                  declaratory judgment so stating.
the Official New York Appellate Division Reports.

                                                                  Plaintiff now moves pursuant to CPLR 3211 to dismiss
 [**798] [*980]    Terry J. Ruderman, J.
                                                                  the    affirmative   defenses       claiming         usury     and     the
                                                                  counterclaim to the      [**799]     same effect, and pursuant
The following papers were considered in connection
                                                                  to CPLR 3024(b) to strike allegedly scandalous and
with plaintiff's motion pursuant to CPLR 3211 to dismiss
                                                                  irrelevant allegations from defendants' answer.
certain    affirmative   defenses   and   the   counterclaim
asserted by defendants, and pursuant to CPLR 3024(b)
to strike scandalous and irrelevant allegations from
                                                                  Analysis
defendants' answer and counterclaim:

                                                                  Initially, the branch of plaintiff's motion seeking to strike
Plaintiff Rapid Capital Finance, LLC is a Florida LLC. On

                                                          shanna kaminski
     Case 8:19-ap-01050-SC                         Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                         Desc
                                                   Main Document    Page 61 of 152
                                                                                                                                       Page 2 of 4

 57 Misc. 3d 979, *980; 66 N.Y.S.3d 797, **799; 2017 N.Y. Misc. LEXIS 3978, ***2; 2017 NY Slip Op 27340, ****1


scandalous and irrelevant allegations from defendants'                          N.Y.S.3d 397 (Sup          Ct    Westchester County 20161).

answer      pursuant to        CPLR         3024(b)    is   denied.     The     Since it is legally possible that a purported agreement to
contention     that     the    master           agreement    is   a     loan    purchase receivables may in fact be a loan, the
disguised as a purchase [***3]                   agreement, and, as a           absence of a promissory note does not preclude the
loan, is usurious, is a legitimate legal position; it is                        possibility that a merchant agreement is a loan.

neither scandalous nor irrelevant.
                                                                                [*982] "Purchases and sales of future receivables and
[*981]      In moving to dismiss, CPLR 3211(a)(1) and                           sales proceeds are common commercial transactions
(a)(7)   may     be      used        to     seek     dismissal     of    the    expressly contemplated           by the     Uniform     Commercial
counterclaim, while a party may move to dismiss a                               Code" (IBIS Capital Group, LLC v Four Paws Orlando
defense pursuant to CPLR 3211(b) "on the ground that                            LLC. 2017 NY Slip Oo 30477fUl. 2017 NY Misc. LEXIS
a defense is not stated or has no merit." "In reviewing a                       884 [Sup Ct. Nassau County 20171). A number of trial-
motion to dismiss an affirmative defense, the court must                        level decisions have considered and rejected arguments
liberally construe the pleadings in favor of the party                          that [***5]   agreements to purchase receivables were
asserting the defense and give that party the benefit of                        loans (see e.g. IBIS Capital Group, [**8001 LLC v Four
every reasonable inference" (Bank of NY v Penalver,                             Paws Orlando LLC. 2017 NY Slip Op 30477IUI [Sup Ct.
125 AD3d 796. 797.             1 N.Y.S.3d 825 f2d Dent 20151                    Nassau County, 2017V, Merchant Cash & Capital, LLC v
[internal   quotation        marks        and    citations omitted]).     "If   Yehowa Med. Servs.. Inc., 2016 NY Slip Op 31590011
there is any doubt as to the availability of a defense, it                      at *5 [Sup Ct, Nassau County, 20161: Merchant Cash &
should not be dismissed" (id.). Dismissal may be                                Capital, LLC v Ethnicity Inc.. 2016 NY Slip Op. 32593IU1
warranted under CPLR 3211(a)(1) "if the documentary                             at *3-4, 2016 WL 7655827 at 2, 2016 NY Misc LEXIS
evidence submitted conclusively establishes a defense                           4856 at *3-4 fSup Ct,           [****21    Nassau County 20161:
to the asserted claims as a matter of law" (Leon v                              Professional Merchant Advance Capital, LLC v Your
Martinez. 84 NY2d 83. 88. 638 N.E.2d 511. 614                                   Trading Room. LLC. 2012 NY Slip Op 33785fUi. at *6
N.Y.S.2d 972 (19941). The question is whether the terms                         fSup Ct, Suffolk County, 2012]).
of the Merchant Agreement conclusively establishes the
invalidity of the claim that the transaction was actually a                     Other decisions have held those merchants' arguments
loan, on terms that were criminally usurious.                                   to be valid, or at least possibly viable (see e.g. Merchant
                                                                                Funding Servs., LLC v Volunteer Pharm., Inc.. 55 Misc
Plaintiff relies, for its conclusive documentary evidence,                      3d 316, 44 N.Y.S.3d 876 fSup Ct, Westchester County
on the merchant agreement itself, arguing that by its                           20161). In Professional Merch. Advance Capital. LLC v
terms the agreement establishes as a matter of law that                         C Care Servs.. LLC (2015 US Dist LEXIS 92035, *11,
the transaction [***4] was not a loan, and therefore is                         201 5 WL 4392081 fSD NY 20151), the Court "reserve[d]
not subject to the usury loans. "Usury laws apply only                          ruling on damages pending a supplemental submission
to    loans   or forbearances,              not    investments.       If the    from Plaintiff as to whether the Agreement — though
transaction    is not a loan,              there can be no usury,               nominally structured as a sale of accounts receivable —
however unconscionable the contract may be" (Seidel v                           in fact violate[d] New York's criminal usury law." It noted
18 East 17th St. Owners. Inc., 79 NY2d 735, 744, 598                            that "[l]ooking beyond the form of [the] transaction and
N.E.2d 7. 586 N.Y.S.2d 240 f19921 [internal citations                           examining] its substance, it could be argued that the
and quotation marks omitted]).                                                  Agreement,      which   obligates         Defendants to        make a
                                                                                minimum       weekly    payment         irrespective   of C     Care's
It is not dispositive that the agreement is not called a                        accounts      receivable      and    subjects      Plaintiff    to   no
loan, and that it affirmatively states that it is not a loan.                   downside      whatsoever        aside     from   the   risk that the
In Oualis Care, L.P. v Everglades Regional Med. Ctr..                           borrower will fail to make the required payments, is in
Inc.. (232 AD2d 323. 324. 648 N.Y.S.2d 580 f1st Deot                            fact a loan." (id. at *13).
19961), the Court held that there was a question of fact
as to whether an "agreement to 'purchase' defendant's                           A useful and thorough analysis was recently provided by
accounts receivable was in fact a loan, disguised as a                          Justice Linda Jamison in K9 Bytes, Inc. v Arch Capital
purchase."      By      calling       a     transaction     a     merchant      Funding, LLC (56 Misc 3d 807. 816. 57 N.Y.S.3d 625
agreement, a plaintiff "does not shield it from a judicial                      fSup Ct, Westchester County 20171). That discussion
determination         that    such        agreement     contemplates       a
                                                                                explains that "[i]n determining whether a transaction is a
criminally usurious transaction" (see Pearl Capital Rivis                       loan or not, the court must examine whether or not
Ventures, LLC v RDN Constr., Inc., 54 Misc 3d 470. 41                           defendant is absolutely entitled to repayment under all


                                                                      shanna kaminski
     Case 8:19-ap-01050-SC                         Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                                Desc
                                                   Main Document    Page 62 of 152
                                                                                                                                                           Page 3 of 4
                                                                                                                                                                    ****
    57 Misc. 3d 979, *982; 66 N.Y.S.3d 797, **800; 2017 N.Y. Misc. LEXIS 3978, ***5; 2017 NY Slip Op 27340,                                                                  2



circumstances. 'For a true loan it is essential to [*983]                         to reconcile defendant's account so that the amount
provide for repayment absolutely and at all events or                             debited     per month [***8]                    would      equal the specified
that [***6]        the principal in some way be secured as                        percentage; the only proviso on that obligation is that it
distinguished from being put in hazard'" (K9 Bytes, 56                            only continues as long as defendant continues to supply
Misc 3d at 816. quoting Rubenstein v Small. 273 Add                               its monthly bank statements as contemplated in the
Div 102. 104, 75 N. Y.S.2d 483 [1st Dent 19471.)                                  agreement.             Therefore,          if     the      merchant's            receipts
                                                                                  decreased, after the monthly reconciliation defendant
"[Tjhere are certain factors that a court should look for to                      would be entitled to a downward adjustment, so that the
see if repayment is absolute or contingent. The first, and                        amount plaintiff ultimately debited would be limited to
the one cited by each and every court that found that                             9.1% of the merchant's receipts.
the transaction was not a loan, is whether or not there is
a     reconciliation      provision       in     the    agreement.        The     Defendants             protest          that     other      provisions           of        the
reconciliation provisions allow the merchant to seek an                           agreement ensured that plaintiff would                                   never adjust
adjustment          of the      amounts        being    taken     out   of its    down its monthly debited sum, in that the agreement
account based on its cash flow (or lack thereof). If a                            gives plaintiff the ability to investigate the merchant's
merchant is doing poorly, the merchant will pay less,                             finances in           the event its             monthly receipts                are    low.
and will       receive a refund of anything taken                       by the    However, these protective mechanisms do not negate
company exceeding the specified percentage (which                                 the     reconciliation             mechanism;             they     merely         protect

often can also be adjusted downward). If the merchant                             plaintiff from the types of trickery illustrated by examples
is doing well, it will pay more than the daily amount to                          offered        in     defendants'              submissions,          such        as        the
reach the specified percentage" (id.).                                            possibility that the merchant could hide its receipts by
                                                                                  depositing them elsewhere.
Here,        the     parties'     agreement            contains     such     a
reconciliation provision, which provides that                                     Another consideration in distinguishing between loans
                                                                                  and purchases of receivables is that a loan has a finite
"RCF will debit the Specific Amount each period and                                         with        a    definite       point      at    which         repayment             is
                                                                                  term,
upon receipt of the merchant's monthly bank statements                                                                      the         period             over         which
                                                                                  required,             whereas
to reconcile the merchant's account by either crediting                                                                     be     made       for      a    receivables
                                                                                  repayment [***9]                 will
or debiting the difference from or back to the merchant's
                                                                                  purchase agreement is indeterminate (see K9 Bytes,
bank         account     so     that     the     amount        debited     per
                                                                                  Inc. v Arch Capital Funding, LLC, 56 Misc 3d at 817).
month [***7]         equals the Specified               Percentage.       It is
                                                                                  Under a receivables purchase, the time in which the
solely the merchant's responsibility to send all of their                                                      percentage              of the      merchant's           sales
                                                                                  collection          of a
bank statements and a missed                     [**801]      month forfeits
                                                                                  proceeds            will    be     complete          is   contingent            upon       the
all future reconciliations" (Plaintiffs Exhibit A p. 1)
                                                                                  merchant generating sales and those sales resulting in
                                                                                  the collection of revenue (id., citing IBIS Capital Group,
Defendant argues that although the parties' agreement
                                                                                  LLC v. Four Paws Orlando LLC, 2017 NY Slip On 3047
includes       the     foregoing       reconciliation        provision,    that
                                                                                  IU1 ISud Ct Nassau County 20171).
provision          may   not     be    relied    on     to   establish     that
repayment is contingent rather than absolute, because
                                                                                  Defendants also point to their execution of a security
defendant had no control or ability to enforce plaintiffs                                               giving       plaintiff     a    security       interest         in    all
                                                                                  agreement
compliance with the reconciliation procedure. That is,
                                                                                  Natures Market's accounts, to argue that the transaction
unlike in K9 Bytes, the reconciliation provision here did                         must be a loan since "[fjor a true loan it is essential to
not "allow the merchant to seek an adjustment of the
                                                                                  provide for repayment absolutely and at all events or
amounts being taken out of its account based on its                                        the        principal       in     some           way     be      secured           as
                                                                                  that
cash flow (or lack thereof) [i]f [it] is doing poorly" ( see id.
                                                                                  distinguished from being put in hazard" (K9 Bytes, Inc. v
[emphasis          added]).      Indeed,        defendant       suggests,    a
                                                                                  Arch Capital Funding, LLC, 56 Misc 3d at 816, quoting
request by defendant for reconciliation would violate the
                                                                                  Rubenstein v Small, 273 Ado Div 102, 104, 75 N.Y.S.2d
material       adverse          change     covenant,          which      would
                                                                                  483 f1st Deot 19471 [internal quotation marks omitted]
constitute a default.                                                                                                 [*985]       However, this protection of
                                                                                  [emphasis added]).
                                                                                  plaintiffs ultimate ability to collect its full entitlement is
    [*984]     Defendants'       argument         must fail.      While     the
                                                                                  insufficient,             alone,     to    establish          that       this    nominal
reconciliation provision here may not have specifically
                                                                                  purchase agreement is, instead, actually a loan.
provided a mechanism for defendant to affirmatively
seek an adjustment, it imposes on plaintiff an obligation


                                                                        shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33              Desc
                                         Main Document    Page 63 of 152
                                                                                                 Page 4 of 4
                                                                                                           ****

 57 Misc. 3d 979, *985; 66 N.Y.S.3d 797, **801; 2017 N.Y. Misc. LEXIS 3978, ***9; 2017 NY Slip Op 27340,          2



Because    review   of   the    terms     of   the    agreement
establishes as a matter of law           [**802]     that it is a
purchase agreement rather than a loan, defendants'
usury defense has no merit, and must be dismissed
pursuant to CPLR 3211(b). The counterclaim seeking a
declaratory judgment [***10] on the same ground must
be dismissed for the same reason.


Based upon the foregoing, it is hereby,


ORDERED that plaintiffs motion is granted to the extent
that the defense and counterclaim based on the claim of
usury are dismissed, and it is further


ORDERED that the parties are directed to appear on
Monday,   November 13, 2017,            at 9:30 a.m.,     in the
Preliminary   Conference       Part,    Westchester       County
Supreme Court, 111 Dr. Martin Luther King Boulevard,
White Plains, New York.


This constitutes the Decision and Order of the Court.

Dated: October 1 1, 2017


White Plains, New York


HON. TERRY JANE RUDERMAN, J.S.C



  End of Document




                                                          shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                      Desc
                                         Main Document    Page 64 of 152


^ Positive
As of: May 10, 2018 7:20 PM Z



                  Champion Auto Sales. LLC v. Pearl Beta Funding, LLC

                                     Supreme Court of New York, New York County

                                                     June 15, 2017, Decided

                                                     Index No. 158692/2016

Reporter
2017 N.Y. Misc. LEXIS 5355 *
                                                                   Plaintiffs allege that the terms of the Agreement are
CHAMPION AUTO SALES, LLC AND CHAMPION
                                                                   usurious, void against Gonzalez and they request other
MOTORSPORTS LI AND CHAMPION AUTO SALES
                                                                   relief.
LLC DBA CHAMPION MOTORSPORTS LI AND
MICHAEL GONZALEZ v. PEARL BETA FUNDING, LLC                        Defendant moves to dismiss the complaint based on
                                                                   documentary evidence and argues in substance that the
Notice: NOT       APPROVED          BY     REPORTER           OF
                                                                   Agreement is not usurious as a matter of law because
DECISIONS FOR REPORTING IN STATE REPORTS.
                                                                   it is not a loan and usury only applies to loans: that
                                                                   many courts have upheld this type of agreement and
Subsequent History: Affirmed by Champion Auto
                                                                   determined that it is not a loan: that corporations and
Sales, LLC v. Pearl Beta Funding, LLC, 2018 N.Y. Add.
                                                                   their guarantors cannot assert usury claims; that the
Div. LEXIS 1648 (N.Y. Add. Div. 1st Dep't, Mar. 15,
                                                                   confession of judgment is valid; that [*2] this court does
2018)
                                                                   not   have   the      authority     to   vacate   a   confession    of
                                                                   judgment entered in Suffolk County; and Defendant is
Core Terms                                                         entitled to attorney's fees.


confession of judgment, documentary evidence, motion               Dismissal is warranted only where the documentary
to dismiss, matter of law, usurious, vacate, costs                 evidence utterly refutes plaintiffs factual allegations,
                                                                   conclusively establishing a defense as a matter of law
Judges: [*1] Erika M. Edwards, J.S.C.                              (CPLR 3211 fa1[1 i: Leon v Martinez, 84 NY2d 83, 88,
                                                                   638 N.E,2d 511. 614 N.Y.S.2d 972 119941). Dismissal is
Opinion by: Erika M. Edwards
                                                                   proper where the documents relied upon definitively
                                                                   disposed     of   a    plaintiffs    claim   (Bronxville   Knolls   v
Opinion                                                            Webster Town Ctr. Pshp.. 221 A.D.2d 248. 634 NYS2d
                                                                   62. 63 119951).


                                                                   Based on the documentary evidence presented and the
Upon the foregoing papers, it is ordered that this
                                                                   relevant caselaw, the court agrees with Defendant's
motion is
                                                                   arguments and grants Defendant's motion to dismiss
GRANTED with prejudice and without costs.                          Plaintiffs' complaint. As such, it is hereby


Plaintiffs Champion Auto Sales, LLC, Champion                      ORDERED that Defendant Pearl Beta Funding, LLC's
Motorsports LI and Champion Auto Sales LLC dba                     motion to dismiss Plaintiffs' complaint is granted with
Champion Motorsports LI (collectively "Champion") and              prejudice and without costs; the complaint is dismissed
Michael Gonzalez ("Gonzalez") brought this plenary                 against Defendant and the Clerk is directed to enter
action against Defendant Pearl Beta Funding, LLC                   judgment in favor of Defendant as against Plaintiffs.
("Defendant") to vacate a Suffolk County confession of
                                                                   Date: 6/15/2017
judgment     to    enforce      a   Merchant        Agreement
("Agreement") made by Champion and guaranteed by
                                                                   Isl Erika M. Edwards, J.S.C.
Gonzalez.    Defendant       purchased     a    percentage    of
Champion's    future   receivables       for   an   advance   of
$57,063, minus fees, to be paid back at $680/day.                     End of Document



                                                        shanna kaminski
  Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                             Desc
                                            Main Document    Page 65 of 152



© Cited
As of: May 10, 2018 7:18 PM Z



                        Merchant Cash & Capital, LLC v Avtar Trucking, Inc.

                                           Supreme Court of New York, Nassau County

                                                           May 22, 2017, Decided

                                                                 608476-2016


Reporter
2017 N.Y. Misc. LEXIS 2038 *; 2017 NY Slip Op 31 123(U) "


                                                                          On September 12, 2016, Merchant and Avtar entered

[**1] MERCHANT CASH & CAPITAL, LLC d/b/a BIZFI                            into an agreement whereby Avtar sold $26,035 of its

FUNDING, Plaintiffs, -against- AVTAR TRUCKING,                            future sales and receivables to Merchant for the sum of
                                                                          $20,500      [hereinafter             the        Agreement]           (see     Murray
INC. d/b/a AVTAR TRUCKING and RAVINDER SINGH,
                                                                          Affirmation        in       Support         at    Exh.     A).   In     accordance
Defendants. INDEX NO. 608476-2016
                                                                          therewith, Merchant would receive daily payments of

Notice: THIS OPINION IS UNCORRECTED AND WILL                              $154.97       until         the      full    amount         of    $26,035         was

NOT      BE   PUBLISHED        IN    THE   PRINTED         OFFICIAL       satisfied [*2] with such payments to be deposited into a
REPORTS.                                                                  specific bank account authorized                            by    Merchant (see
                                                                          Singh Affidavit at Exh. B). The Agreement included a
                                                                          personal guarantee from Ravinder Singh, President of
Core Terms
                                                                          Avtar, and further provided that "[Merchant, Avtar and
                                                                          Singh] acknowledge and agree that if [**2] [Avtar] has
defendants', counterclaim, Affirmation, interposed,
                                                                          not violated the terms of this Agreement, the fact that it
affirmative defense
                                                                          goes bankrupt or out of business shall                                   not (a) be

Judges: [*1] HONNORABLE GEORGE R. PECK,                                   considered a Breach, or (b) obligate [Singh] to pay the
                                                                          Purchase          Amount              to         [Merchant]"          ( see    Murray
J.S.C.
                                                                          Affirmation at Exh. A; Singh Affidavit at fl1).
Opinion by: GEORGE R. PECK
                                                                          On or about November 2, 2016, Merchant commenced
                                                                          the underlying action seeking damages resulting from
Opinion                                                                                                                                    by     closing      the
                                                                          Avtar's     breach            of    the     Agreement
                                                                          designated bank account into which the daily payments
                                                                          were to be deposited, as well as from Ravinder Singh's
Upon the foregoing papers, it is hereby Ordered that [1]                  breach of the personal guaranty (see Murray Affirmation
the application interposed by plaintiff, Merchant Cash &                  in Support at Exh. A at ffl[7, 8> 10-23). On or about
Capital, LLC d/b/a Bizfi Funding [hereinafter Merchant],                  December          7,        2016,     the        defendants       interposed         an

which seeks an order pursuant to CPLR §§321 1(a)(7).                      answer       containing               an         affirmative      defense         and
              and    3024(b)   striking    the    scandalous      and     counterclaim, both of which are predicated upon usury
irrelevant material set forth in the defendants' answer                   (id.   at   Exh.        B    at fflJ1-95). The             parties' applications
and   dismissing       the counterclaim         alleged   therein,   is   referenced above thereafter ensued.
hereby GRANTED as set forth below (Sequence #002);
                                                                          In     moving      herein,          Merchant contends                 that the [*3]
[2]   Merchant's       application      which    seeks     an    order
                                                                          defendants' counterclaim and affirmative defense must
pursuant to         CPLR §3126(3) striking the defendants'
                                                                          be dismissed inasmuch as usury, in essence, is not a
answer,       is    hereby    GRANTED       as     provided     below
                                                                          claim to be asserted but rather an affirmative defense
(Sequence #004), and; [3] the cross motion interposed
                                                                          which is legally unavailable! to both Avtar and Singh
by the defendants, Avtar Trucking,                Inc.    d/b/a Avtar
                                                                Singh,
                                                                          (see Plaintiffs Memorandum of Law at pp. 3-4, 9).
Trucking       [hereinafter    Avtar]     and     Ravinder
                                                                          Merchant further asserts that those paragraphs in the
seeking an order granting a judgment by default on the
                                                                          defendants' answer denominated 1 through 95 must be
counterclaim, is hereby DENIED as moot (Sequence
                                                                          stricken     as         the        allegations       set    forth       therein      are
#003).


                                                                shanna kaminski
  Case 8:19-ap-01050-SC                        Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                       Desc
                                               Main Document    Page 66 of 152
                                                                                                                                 Page 2 of 3
                                   2017 N.Y. Misc. LEXIS 2038, *3; 2017 NY Slip Op 31123(U), **2


confusing, irrelevant and scandalous (id. at pp. 4-9).                         preliminary   conference      at   which   time    defendants'
                                                                               attorney refused to submit to any depositions (see
The       defendants     oppose            Merchant's        dismissal,        Murray Affirmation at ffl[6-9, 12; Exh. 5). As a result, this
application arguing that the Agreement was a usurious                          Court granted Merchant leave to move [*5] for an order
loan and simultaneously cross move for a judgment by                           striking the defendants' answer (see Murray Affirmation
default on the counterclaim contending that the plaintiff                      at1J9; Exh. 5). In opposition, the defendants counter that
has failed to interpose a Reply thereto (see Defendants'                           plaintiffs application is inappropriate as all discovery
Memorandum of Law at pp. 2-16).                                                js automatically stayed pursuant to CPLR 8321 4[bl (see
                                                                               Yosef Affirmation in Opposition at pp. 1-2).
"[Ujsury is an affirmative defense, and a heavy burden
rests upon the party seeking to impeach a transaction                          "A court may strike an answer as a sanction if a
based" thereon (Hochman v LaRea, 14 AD3d 653. 654,                             defendant 'refuses to obey an order for disclosure or
789 N.Y.S.2d 300 [2d Pent 20051). "To successfully                             wilfully fails to disclose information which the court finds
raise the defense of usury, a debtor must allege and                           ought to have been disclosed" (Hoi Wah Lai v Mack. 89
prove by clear and convincing evidence that a loan or                          AD3d 990.     991.    933 N.Y.S.2d 712 [2d Deot 20111
forbearance of money, requiring interest in violation of a                     quoting CPLR 83126: Shah v Oral Cancer Prevention
usury statute, was charged by the holder or payee with                         Intl.. Inc.. 138 AD3d 722. 724. 30 N.Y.S.3d 154 12d Deot
the intent to take interest in excess of the legal rate"                       20161).   However,     "[pjublic policy strongly favors the
(Blue Wolf Capital Fund II. L.P. v American Stevedoring.                       resolution of actions on the merits whenever possible"
105 AD3d 178. 183. 961 N.Y.S.2d 86 (1st Dept 20131).                           (Amino v F.J.F. & Sons Elec. Co., Inc.. 102 AD3d 201,
Thus, in the absence of [*4] a loan, there can be no                           210. 959 N.Y.S.2d 74 f2d Dept 20121). and "[t]he drastic
usury (Seidel v 18 E. 17th St. Owners, 79 NY2d 735.                            remedy of striking a pleading is not appropriate absent a
744. 598 N.E.2d 7. 586 N.Y.S.2d 240 11 9921: Donatelli v                       clear showing that the failure to comply with discovery
Siskind. 170 AD2d 433. 434. 565 N.Y.S.2d 224 (2d Deot                          demands is willful and contumacious" (Shah v Oral
19911). To constitute a loan, the transaction                  [**3]     in    Cancer Prevention Intl., Inc., supra at 724\              Singer v
issue must "provide for repayment absolutely and at all                        Riskin. 137 AD3d 999. 1001. 27 N.Y.S.3d 209 12d Dept
events or that the principal in some way be secured as                         20161).
distinguished from being put in hazard" (Rubenstein v
Small. 273 AD 102. 104.              75 N.Y.S.2d 483 f1st Deot                 [**4]     "The scope    of discovery in a civil       action    is
19471).                                                                        governed by CPLR 3101 (a), which provides, in relevant
                                                                               part, that '[tjhere shall be full disclosure of all matter
Here, the terms of the Agreement do not in any regard                          material and necessary in the prosecution or defense of
provide for repayment and                 rather expressly require             an action, regardless of the burden of proof" (Friel v
Merchant to assume the risk of nonpayment in the event                         Papa. 87 AD3d 1108. 1110. 930 N.Y.S.2d 39 (2d Dent
of either business failure or bankruptcy on the part of                        20111). Accordingly, Merchant is well within its right to
Avtar (id.). Given the foregoing, the Court finds that the                     depose the defendants (id.). Moreover, the Preliminary
Agreement is not a loan and                  usury is accordingly              Conference Order clearly states that "Pursuant to CPLR
inapplicable    thereby        warranting       dismissal      of      the     3214(b). service of a notice of motion under rule 3211.
defendants'     affirmative         defense,    as    well     as      the     3212 or 3213 shall NOT stay disclosure pending the
improperly cast and meritless counterclaim (id.; Seidel v                      determination [*6] of that motion."
18 E. 17th St. Owners, supra at 744: Donatelli v Siskind.
suora at 434: CPLR 83211(a)(7):                 CPLR 63211 (bl).               Based upon the foregoing, it is hereby

Moreover, even assuming the Agreement was a loan.
neither Avtar,    as     a    corporation,     nor Singh,       as       its   ORDERED,       that    Merchant's    application     is    hereby

individual guarantor, may assert the defense of usury                          GRANTED       and     the   defendants'    counterclaim       and
                                                                               affirmative defense, both of which are premised upon
(Tower Funding v Berry Realty, 302 AD2d 513, 514, 755
N.Y.S.2d 413 [2d Dept 2003]; Schneider v Phelps. 41                            usury, are dismissed pursuant to CPLR §§321 1(a)(7)

NY2d 238. 242. 359 N.E.2d 1361. 391 N.Y.S.2d 568                               and 3211(b) (Sequence #002); and it is further

(19771).
                                                                               ORDERED, that the application interposed by Merchant,
As to Merchant's application interposed pursuant to                            which seeks an        order pursuant to CPLR 83126(3)
CPLR §3126(3), the record establishes that on March                            striking the defendants' answer, is hereby GRANTED
20,   2017,    counsel       for    the   parties    appeared       at    a    unless the defendants appear for a deposition within



                                                                shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                                     Main Document    Page 67 of 152
                                                                                           Page 3 of 3
                          2017 N.Y. Misc. LEXIS 2038, *6; 2017 NY Slip Op 31 123(U), **4


thirty (30) days of the date of this Order. In the event of
the defendants' failure to appear as ordered,        upon
receipt by the Court of an affirmation from Merchant's
counsel attesting thereto, counsel is directed to settle
judgment on notice (Sequence #004); and it is further


ORDERED, that the cross motion interposed by Avtar
and Ravinder Singh, which seeks an order pursuant to
CPLR §3215 granting a judgment by default on the
counterclaim, is hereby DENIED as moot (Sequence
#003).


This shall constitute the decision and order of this court.
All matters not specifically addressed are herein denied.

Dated: May 22, 2017

Mineola, NY


ENTER:


/s/ George R. Peck

HONORABLE GEORGE R. PECK, J.S.C.



  End of Document




                                                    shanna kaminski
  Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                     Desc
                                      Main Document    Page 68 of 152



^ Positive
As of: May 10, 2018 5:07 PM Z



                            K9 Bytes, Inc. v Arch Capital Funding, LLC

                                   Supreme Court of New York, Westchester County

                                                    May 4, 2017, Decided

                                                               54755/16


Reporter
56 Misc. 3d 807 *; 57 N.Y.S.3d 625 **; 2017 N.Y. Misc. LEXIS 1903 ***; 2017 NY Slip Op 27166


                                                                      [**628]   [*810] Linda S. Jamieson, J.

[****1] K9 Bytes, Inc., EPAZZ, INC., STRANTIN, INC.,
                                                                     There are two motions to dismiss before the Court, one
MS HEALTH INC., and SHAUN PASSLEY, Plaintiffs,
                                                                     filed by each defendant. Although the defendants are
against Arch Capital Funding, LLC, CAP CALL, LLC,
                                                                     similarly-situated,     in      that     each    is     a    company         that
JOHN DOES 1-10, and JANE DOES 1-10, Defendants.
                                                                     provides working capital to businesses, using contracts
                                                                     that   expressly        state          that     they        are      "Merchant
Notice: THE         LEXIS    PAGINATION            OF         THIS
                                                                     Agreements"       and      not     loans,       the    forms        that    each
DOCUMENT       IS    SUBJECT TO CHANGE              PENDING
                                                                     company uses are different in one main respect, as will
RELEASE OF THE FINAL PUBLISHED VERSION.
                                                                     be discussed below.
THIS OPINION IS UNCORRECTED AND SUBJECT
TO    REVISION       BEFORE     PUBLICATION             IN     THE
PRINTED OFFICIAL REPORTS.
                                                                     Background

Prior History: K9 Bytes, Inc. v. Arch Capital Funding,
                                                                     A brief summary of the relevant facts is necessary.
LLC. 2017 N.Y. Misc. LEXIS 1743 (N.Y. Sup. CL May
                                                                     Certain    of the     plaintiffs       entered       into three        different
4. 2017>
                                                                     agreements with Arch Capital Funding, LLC ("Arch")
                                                                     during 2015 and 2016. Pursuant to these agreements,
Core Terms                                                           Arch gave plaintiffs $166,000, and plaintiffs gave Arch
                                                                     future receivables worth $241,334. Each of these three
merchant, cause of action, loans, damages,                           agreements provided that Arch could take no more than
misrepresentations, reconciliation, plaintiffs',                     13-15% of that day's receivables, or a set daily amount.
receivables, pattern of racketeering activity, collection,           The agreements state that payments made to Arch
contingent, provides, prima facie tort, unconscionability,           "shall be conditioned upon Merchant's sale of products
repayment, Services, making loans, individuals,                      and    services     and      the    payment           therefore [***2]         by
confession, vacate                                                   Merchant's     customers."              The     agreements             had     no
                                                                     termination   date,       but      provided      for    an        automatically
Counsel: [***1] For Plaintiffs: Jonathan M. Proman,
                                                                     renewable one-year term (the "evergreen provision").
Esq., New York, NY.
                                                                     The    agreements         all    provide      that     Arch        shall,    upon
For Arch: Guiliano McDonnell et al., Mineola, NY.
                                                                     plaintiffs' request, "reconcile the Merchant's account by
For Cap Call: Proskauer Rose LLP, New York, NY.                      either crediting or debiting the difference between the
                                                                     amount debited and the Specified Percentage, from or
Judges: HON. LINDA S. JAMIESON, Justice of the                       back to the Merchant's bank account so that the amount
Supreme Court.                                                       debited each month equals the Specified Percentage."
                                                                     This is the "reconciliation provision." The agreements
Opinion by: LINDA S. JAMIESON
                                                                     also allow plaintiffs to request that the estimated daily
                                                                     amount be changed.
Opinion
                                                                      [*811]    Plaintiff Epazz, Inc. ("Epazz") and defendant




                                                             shanna kaminski
  Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                           Desc
                                                  Main Document    Page 69 of 152
                                                                                                                                                      Page 2 of 6
 56 Misc. 3d 807, *811; 57 N.Y.S.3d 625, **628; 2017 N.Y. Misc. LEXIS 1903, ***2; 2017 NY Slip Op 27166, ****1

                                                                              1    under New York law. Beginning with the first, to vacate
Cap Call, LLC ("Cap Call") entered into an agreement
dated February 2016 in which Cap Call gave Epazz                                   the confessions of judgment because of usury, the

$120,000      in     exchange         for    future      receivables         of    Court cannot agree with Arch that there is no such

$179,880. The agreement provides, similarly to the Arch                            cause of action. Rather, all of the cases cited by Arch
agreements, for Cap Call to take no more than 15% of                               allow for such relief upon a plenary action — which
the daily receipts, or a fixed daily amount of $1 ,635. The                        plaintiffs    have      commenced.                 See,    e.g.,     Malhado       v.
agreement provides that the receipts                    [**629]      shall be      Cordani.      153 AD2d 673. 544 N.Y.S.2d 674. 675 (2d
"from settlement amounts which would otherwise be due                              Dept. 1989) ("A person seeking to vacate a confession
to Merchant from electronic check transaction or other                             of   judgment         and      judgment            entered      thereon          must

payment processing transactions." The agreement also                               commence a plenary action for that relief."); L.R. Dean,
had an evergreen provision, [***3]                    just as the Arch             Inc. v. Int'l Energy Res., Inc., 213 AD2d 455. 456, 623
agreements         did.     Although    Cap      Call    argues that its           N.Y.S.2d 624. 625 (2d Dept. 1995) ("The general rule is
agreement [****2] contains a reconciliation provision, a                           that   a     party    seeking          to    set    aside      an    affidavit     of

review of the language that it points to does not support                          confession       of judgment                and    to     vacate     a judgment

this. As Cap Call states in its memorandum of law, the                             entered thereon must commence a plenary action for
provision only provides that Cap Call can "view Epazz's                            that relief."). The first cause of action cannot thus be

bank account          'in    order to       calculate    the   amount of           dismissed        on     this        basis.     However,         this     claim      is

[Epazz's] daily payment."' Unlike the Arch agreements, it                          addressed in detail below.
does not state that Epazz can seek to have the amount
                                                                                   Next, the ninth cause of action seeks recission based on
changed.      Nor      does     it   state     that     any    overage       or
                                                                                   misrepresentations or unilateral mistake. Putting [***5]
underpayment will be repaid to plaintiffs or taken from
                                                                                   aside whether recission can be pled as a claim or not,
plaintiffs.
                                                                                   there are no facts alleged that would support a claim

Plaintiffs breached the agreements on or about March 1 ,                           based      on    misrepresentations                 or     unilateral       mistake.

2016, and commenced this action soon after.                                        Plaintiffs      claim        that      defendants           misled       them      by
                                                                                   representing          that     they         were     entering        into    "loans
                                                                                   governed by           [****3]       usury laws," but instead caused
Analysis                                                                           them "to enter into 'merchant agreements.'"2 They state
                                                                                   that   they     would         not      have        knowingly        entered       into
The amended           complaint contains twelve                    causes     of   merchant agreements, because what they really wanted
action. Three concern usury, and four concern RICO,                                were loans. Indeed, plaintiffs                     [**630]     allege that "the
18 U.S.C. § 1962. In sum, the claims are: (1) to vacate                            word 'purchase' or 'sale' would have caused Passley to
the judgments by confession because of usury "and                                  decline a transaction with [defendants] because a loan
other wrongful            conduct;"     (2) to    obtain       a    judgment       — the product Passley wanted to obtain — is not a
against defendants because of usury, and to vacate the                             purchase or sale."
agreements;        (3) to obtain a judgment based on the
overcharge of interest; (4) damages for the violation of                           A review of the contracts in this action shows that not
the Licensed Lender Law, NY Banking Law § 340: (5)                                 only do they all clearly state that they involve purchases
damages       arising        under     RICO,      subsection         (a);    (6)   or sales, but they all expressly state that they are not
damages       arising        under     RICO,      subsection         (b)\    (7)   loans.       Even       if    someone             were     confused         by    the
damages arising under RICO, subsection (c)\ [***4]                           (8)   contracts, or did not understand the obligation or the
damages arising under RICO, subsection (d)\ (9) to                                 process, by reading the documents, one would grasp
obtain    a judgment           rescinding      the      agreements;         (10)   immediately that they certainly were not straightforward
damages for fraudulent inducement; (11) damages for                                loans.       The      very     first      heading         on   the     page      was

unconscionability; and (12) damages for prima facie tort.                          "Merchant Agreement," and the second heading says
                                                                                   "Purchase        and         Sale    of     Future       Receivables." [***6]
Arch argues that certain of the claims — the first,                                (This is the third heading on the Cap Call agreement,
second, ninth and eleventh — all must be dismissed out
of hand because             [*812] they are not actionable claims
                                                                                   2 Plaintiffs fail to identify specifically how every one of these
                                                                                   alleged      misrepresentations              can     be     attributed      to   each

1 The agreement is nearly illegible. Cap Call should have at                       defendant. Instead, plaintiffs allege, without any detail, that the
least attached a blank exact duplicate so that the Court could                     person     making      the alleged           misrepresentation         is somehow

have read it more easily.                                                          "affiliated" with a defendant.


                                                                      shanna kaminski
  Case 8:19-ap-01050-SC                        Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                               Main Document    Page 70 of 152
                                                                                                                                     Page 3 of 6
 56 Misc. 3d 807, *812; 57 N.Y.S.3d 625, **630; 2017 N.Y. Misc. LEXIS 1903, ***6; 2017 NY Slip Op 27166, ****3


with the second reading "Merchant Information.")                                 justification, by an act or a series of acts [***8]        which
                                                                                 would otherwise be lawful. The requisite elements of a
[*813]       For plaintiffs to state that they would not have                    cause of action for prima facie tort are (1) the intentional
entered into a purchase or sale if they had known that                           infliction of harm, (2) which results in special damages,
that is what they were doing is utterly undermined by the                        (3) without any excuse or justification, (4) by an act or
documents themselves. As the Second Department has                               [**631] series of acts which would otherwise be lawful."
held, in Karsanow v. Kuehlewein, 232 AD2d 458. 459,                              Freihofer v. Hearst Corp., 65 NY2d 135. 142-43. 480
648 N.Y. S. 2d 465, 466 (2d Dent, 1996), "the subject                            N.E.2d 349, 490 N.Y.S.2d 735 (1985). Indeed, "there is
provision was clearly set out in the . . . agreements, and                       no recovery in prima facie tort unless malevolence is the
where a        party has the means available to him                         of   sole motive for defendant's otherwise lawful act or, in
knowing by the exercise of ordinary intelligence the truth                       Justice   Holmes'     characteristically    colorful   language,
or real quality of the subject of the representation, he                         unless defendant acts from 'disinterested malevolence'."
must make use of those means or he will not be heard                             Burns Jackson Miller Summit & Soitzer v. Lindner. 59
to complain that he was induced to enter into the                                NY2d 314. 333.        451 N.E.2d 459, 464 N.Y.S.2d 712
transaction      by    misrepresentations."              So    too       here,   (1983) (emphasis added).
plaintiffs    had     the   means      to     understand          that    the
agreements set forth that they were not loans. As it has                         Here, it is quite clear, from reviewing all of plaintiffs'
long been settled that a party is bound by that which it                         papers, that defendants' sole motivation was profit (or
signs, the Court finds that the ninth cause of action, for                       greed,    as   plaintiffs   would    have   it.).   According     to
recission based on misrepresentation or mistake, and                             plaintiffs' papers, defendants did not care one whit about
the tenth cause of action, for fraudulent inducement                             plaintiffs, other than to view them as "cash cows." There
based on misrepresentation, must be dismissed as a                               is no "disinterested malevolence," the basis for a claim
matter of law. Pimpinello v. Swift & Co., 253 NY 159,                            of prima facie tort and, accordingly, the twelfth cause of
162-63, 170 N.E. 530 (1930) ("the signer of a deed or                            action is dismissed.
other     instrument,       expressive        of     a    jural    act,     is
conclusively bound [***7] thereby. That his mind never                           The fourth cause of action seeks damages based on

gave assent to the terms expressed is not material. If                           defendants' alleged violation of Licensed Lender Law £

the signer could read the instrument, not to have read it                        340. 3 A [****4] review of this statute shows that it only
was gross negligence; if he could not read it, not to                            applies to loans made to individuals. Even assuming
procure it to be read was equally negligent; in either                           that the transactions       [*815]   here were [***9]      loans,

case the writing binds him.").                                                   none were made to individuals. Plaintiffs' reliance on the
                                                                                 section of the statute that states that it covers loans "in
As    for the     eleventh     cause    of action,         which      seeks      a principal amount of fifty thousand dollars or less for
judgment voiding the merchant agreements because of                              business and commercial loans" ignores the second
unconscionability,           defendants              state,          without     paragraph, which limits the applicability to companies
contradiction, that unconscionability is not a claim, but a
defense.        The    Court     agrees.           "The       concept       of
unconscionability . . . does not create a new cause of                           3 This section provides, in relevant part, that "No person or
                                                                                 other entity shall engage in the business of making loans in
action to recover damages . . . but, rather, provides a
                                                                                 the principal amount of twenty-five thousand dollars or less for
defense for a party opposing enforcement of a contract
                                                                                 any loan to an individual . . . and in a principal amount of fifty
or a cause of action for rescission of a contract. Thus,
                                                                                 thousand dollars or less for business and commercial loans.
the     plaintiffs'    causes     of        action       founded         upon
                                                                                 and charge ... a greater rate of interest than the lender would
unconscionability do not set forth cognizable claims and
                                                                                 be permitted by law to charge if he were not a licensee. . . .
should have been dismissed." Bevilacaue v. Ford Motor
Co., 125 AD2d 516, 519, 509 N.Y.S.2d 595, 599 (2d                                For the purposes of this section, a person or entity shall be
Dept. 1986). See also Lewis v. Hertz Corp., 181 AD2d                             considered as engaging in the business of making loans in
493. 495. 581 N.Y.S.2d 305. 307 (2d Dept. 1992). The                             New York ... if it solicits loans in the amounts prescribed by
eleventh cause of action is thus dismissed.                                      this section within this state and, in connection with such
                                                                                 solicitation, makes loans to individuals then resident in this
                                                                                 state, except that no person or entity shall be considered as
The twelfth cause of action seeks damages for prima
                                                                                 engaging in the business of making loans in this state on the
facie tort as an "alternative" cause of action.                      [*814]
                                                                                 basis of isolated, incidental or occasional transactions which
"Prima facie tort affords a remedy for the infliction of
                                                                                 otherwise meet the requirements of this section." (Emphasis
intentional harm, resulting in damage, without excuse or
                                                                                 added).


                                                                     shanna kaminski
  Case 8:19-ap-01050-SC                                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                              Desc
                                                         Main Document    Page 71 of 152
                                                                                                                                                                 Page 4 of 6
 56 Misc. 3d 807, *815; 57 N.Y.S.3d 625, **631; 2017 N.Y. Misc. LEXIS 1903, ***9; 2017 NY Slip Op 27166, ****4


that   engage        in        the     business       of    making          loans        to   however unconscionable the contract may be." Seidel v.
individuals.     As           plaintiffs    have     failed          to    allege    that     18 E. 17th St. Owners. Inc.. 79 NY2d 735. 744. 598
defendants are in the business of making loans to                                             N.E.2d 7. 586 N.Y.S.2d 240 (1992).
individuals, this cause of action must be dismissed.
                                                                                              In New York, there is a presumption that a transaction is
Turning next to the usury claims, the second cause of                                         not usurious. As a result, [***1 1] claims of usury must
action seeks judgment against defendants based on                                             be proven by clear and convincing evidence, a much
usury. It has long been settled in this state that criminal                                   higher standard than the usual preponderance. Giventer
usury may          only         be     asserted       as        a    defense        by    a   v. Arnow. 37 NY2d 305. 309. 333 N.E.2d 366. 372
corporation, and never as a means to seek affirmative                                         N.Y.S.2d       63         (1975).        In        determining        whether     a
relief.4                                                                                      transaction is a loan or not, the Court must examine
                                                                                              whether       or   not     defendant               is    absolutely    entitled   to
       While   the         statute         expressly       prohibits         only    the
                                                                                              repayment under all circumstances. "For a true loan it is
       interposition of usury as a defense, this court has
                                                                                              essential to provide for repayment absolutely and at all
       employed           the     principle       that     a        party    may     not
                                                                                              events or that the principal in some way be secured as
       accomplish by indirection what is directly forbidden                                   distinguished from being put in hazard. " Rubenstein v.
       to it and has accorded the rule a broader scope.
                                                                                              Small. 273 Add. Div. 102. 104. 75 N.Y.S.2d 483 (1st
       Thus, it is well established that the statute generally                                Dept. 1947).
       proscribes a corporation from using the usury laws
       either as          a    defense       to    payment of [***1 0]                   an   Many trial courts have examined similar agreements in
       obligation         or,        affirmatively,        to       set     aside        an   the last several years, and have largely determined that
       agreement and recover the usurious premium. The                                        most     of    them        are     not        loans,        but    purchases      of
       statutory      exception             for    interest          exceeding           25   receivables. See, e.g.,                  Merchant Cash and Capital,
       percent per annum is strictly an affirmative defense                                   LLC v. Yehowa Medical Services. Inc., 2016 N.Y. Misc.
       to an action seeking repayment of a loan and may                                       LEXIS 3065, 2016 WL 4478805 at *5 (Sup. Ct. Nassau
       not, as attempted here, be employed as a means                                         Co. July 29. 2016) ("Under the terms of the subject
       [**632]       to        effect      recovery        by        the     corporate        Agreement,          if    Seller/Defendant                 produces      no    daily
       borrower.                                                                              revenue, no payments are required, and there is no
                                                                                              absolute obligation of repayment. While the terms of
Intima-Eiahteen, Inc. v. A.H. Schreiber Co.                                 172 AD2d          payment        provided          for    in     the        Agreement      may      be
456. 457-58. 568 N.Y.S.2d 802. 804 ( 1st Dept. 1991).                                         onerous, they do not involve a loan or forbearance of
The Court must thus                     dismiss the second                   cause       of   money, and are unaffected by civil or criminal usury
action.                                                                                       status."); Professional Merchant Advance Capital, LLC
                                                                                              v.    Your Trading Room, LLC, 2012 N.Y. Misc. LEXIS
The third cause of action, which seeks judgment "based
                                                                                              6757. 2012 WL 12284924 (Suo . Ct. Suff. Co. Nov. 28.
on an      [****5]        overcharge of interest" and to void the.
                                                                                              2012) ("Upon review of the record adduced on this
agreements,          is       nothing       more    than            another way          of
                                                                                              motion, the court finds that Waryn failed to establish that
pleading usury as a form of affirmative relief. Plaintiffs
                                                                                              the    subject           agreement            to        purchase      credit   card
actually acknowledge this, stating that "a usury claim
                                                                                              receivables was              a    loan and               not an    agreement to
falls within the meaning of overcharge of interest." Thus,
                                                                                              purchase future [***12]                 receivables for a lump sum
this claim must also be dismissed.
                                                                                              discounted purchase price payable in advance by the
                                                                                              plaintiff in exchange for a contingent return.").
The first cause of action, and the RICO claims, turn on
whether or not the agreements are usurious. In order to                                       The very recent case of IBIS Capital Group, LLC v. Four
 [*816]    determine that, the Court must first determine                                     Paws Orlando LLC. 2017 N.Y. Misc. LEXIS 884. 2017
whether the contracts are loans or not. "Usury laws                                           WL 1065071 (Suo. Ct. Nassau Co. March 10. 2017).
apply only to loans or forbearances, not investments. If                                      reviewed many of these cases. Reading through all of
the transaction is not a loan, there can be no usury.                                         them, it is clear that there are certain factors that a court
                                                                                              should    look for to            see     if repayment is absolute or
                                                                                              contingent. The first, and the one cited by each and
4 The Court is puzzled by plaintiffs' assertion, at Section VII of                            every court that found                 [****6]          that the transaction was
their memorandum of law, that usury is an affirmative claim                                   not a loan, is whether or not there is a reconciliation
since it is black letter law in this state that corporations may                              provision in the agreement.                        [*817]     The reconciliation
not use it affirmatively.


                                                                               shanna kaminski
    Case 8:19-ap-01050-SC                                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                               Desc
                                                          Main Document    Page 72 of 152
                                                                                                                                                               Page 5 of 6
 56 Misc. 3d 807, *817; 57 N.Y.S.3d 625, "632; 2017 N.Y. Misc. LEXIS 1903, *"12; 2017 NY Slip Op 27166, "**6


provisions allow the merchant to seek an adjustment of                                     Misc. LEXIS 3065. 2016 WL 4478805 at *4 ("the period
the amounts being taken out of its account based on its                                    over     which     such       payment            would       take           place    was
cash flow (or lack thereof). If a merchant is doing poorly,                                indeterminate.");            Chartrock           v.     National             Bank          of
the merchant will pay less, and will receive a refund of                                   California. Index No. 708688/2016 at 2. 2017 N.Y. Misc.
[**633]      anything taken by the company exceeding the                                   LEXIS 673 (Sup. Ct. Queens Co. Jan. 17, 2017) (same);
specified percentage (which often can also be adjusted                                     Platinum Rapid Funding Group Ltd. v. VIP Limousine
downward). If the merchant is doing well, it will pay                                      Services. Inc.. 2016 N.Y. Misc. LEXIS 3068 f*7HSuo. Ct.
more than the daily amount to reach the specified                                          Nassau Co. June 8, 2016). All of the agreements here
percentage.         See,     e.g.,      Retail Capital,           LLC v.      Spice        have this provision.
Intentions Inc.. 2016 N.Y. Misc. LEXIS 4883. 2017 WL
123374 at *2 (Sup. Ct. Queens Co. Jan. 3, 2017) (not a                                     The final factor, cited in Ibis, is whether the defendant

loan when "The agreement provided a reconciliation on                                      has      any     recourse          should        the     merchant                 declare

demand       provision whereby the                        parties   [were         each]    bankruptcy. The Ibis agreement provides that if the

permitted to demand the monthly reconciliation of funds                                    merchant declares bankruptcy, it will not be a breach,

from    the        other         to     ensure           that     neither         entity   nor will it obligate the guarantors to pay. This is a much

collected [***13]          more or less of the sales proceeds                              more forgiving provision,                  not present in any of the

than they were contractually entitled to collect from the                                  agreements in the instant action. It is virtually impossible

designated bank account.").                                                                to read the Cap Call agreement, but it does appear that
                                                                                           Section     3.1     states     that        bankruptcy          is       a    basis     for
If there is no reconciliation provision, the agreement                                     declaring a default. The Arch agreement does not state
may be considered a loan. See Professional Merchant                                        that bankruptcy is a basis for a default, but it does state
Advance Capital, LLC v. C Care Services, LLC, 2015                                         that     should    the       merchant        file      for    bankruptcy,              the
U.S. Dist. LEXIS 92035. 201 5 WL 4392081 at *4 (SDNY                                       personal guaranty may be enforced, and Arch may

July 15, 2015) (agreement obligated merchant "to make                                      file [***15] the confession of judgment. This factor thus
a     minimum           weekly        payment            irrespective       of      the    weighs against defendants.

accounts receivable," such that it was a loan)-, Merch.
Funding Servs.. LLC v. Volunteer Pharmacy Inc., 55                                         Having weighed all of the factors, the Court finds that

Misc 3d 316. 318. 44 N.Y.S.3d 876. 878 (Suo. Ct. West.                                     the Arch agreements are sufficiently risky such that they

Co.    2016).      In     this action, the Arch                  agreements all            cannot be considered loans, as a matter of law. Under

provide for reconciliation. The Cap Call agreement, in                                     no circumstances could Arch be assured of repayment,

contrast,      does        not,       as      discussed          above       in     the    because its        [**634]         agreements are contingent on a

Background section.                                                                        merchant's         success,          and     the        term        is       indefinite.
                                                                                           Accordingly,       the       Court    dismisses          the        usury claims

The next provision that is deemed quintessential                                      is   against Arch in their entirety. Not only does this dismiss

whether the agreement has a finite term or not. If the                                     the first cause of action as to Arch, but it also dismisses
term    is    indefinite,         then       it    "is    consistent     with       the    the fifth, sixth, seventh and eighth causes of action, the

contingent nature of each and every collection of future                                   RICO claims, as to Arch. The Court notes that RICO

sales proceeds under the contract." IBIS Capital Group,                                    claims     have       "a      heightened              pleading           requirement
LLC v. Four Paws Orlando LLC. 2017 N.Y. Misc. LEXIS                                        because        such    assertion           has    been       found           to   be       an

884. 2017 WL              1065071 at *5 (Suo.                    Ct. Nassau Co.            unusually potent weapon — the litigation equivalent of a
March        10,        2017).        This        is     because     defendants'           thermonuclear device." Besicom Ltd. v. Kahn, 290 AD2d
"collection        of    sales        proceeds            is    contingent        upon     147. 151. 736 N.Y.S.2d 708, 712 (3d Dept. 2002).
[plaintiffs'] actually generating sales and those sales
actually     resulting       in       the    collection         of revenue."         Id.   Each of these RICO claims requires that a defendant do

Indeed,      "neither party could                      have known when the                 one of two things: either (1 ) have collected an unlawful

Agreement might end because [plaintiffs'] collection of                                    debt; or (2) engaged in a pattern of racketeering activity.

sales proceeds was wholly contingent upon the outside                                      See 18 U.S.C.A. § 1962(a) ("It shall be unlawful for any

factor of customers actually . . . paying for products and                                 person who has received any income derived, directly or

services. The existence of this uncertainty [***14] in the                                 indirectly, from         a    pattern       of racketeering                 activity or

length of the Agreement is an express recognition by                                       through        collection     of     an    unlawful          [*819]           debt     .    .
                                                                                            [***16]           Since the         Court       has    already             determined
the parties of the wholly contingent                            [*818]   nature of
this Agreement." 2017 N.Y. Misc. LEXIS 884. fWLi at 5                                      that Arch did not collect an unlawful debt, it can only be

6. See also Merchant Cash and Capital, 2016 N.Y.                                           liable    under       RICO      if    it   engaged           in     a       pattern        of


                                                                             shanna kaminski
  Case 8:19-ap-01050-SC                              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33   Desc
                                                     Main Document    Page 73 of 152
                                                                                                   Page 6 of 6
 56 Misc. 3d 807, *819; 57 N.Y.S.3d 625, **634; 2017 N.Y. Misc. LEXIS 1903, ***16; 2017 NY Slip Op 27166, ****6


racketeering activity. According to plaintiffs, in order to
constitute a pattern of racketeering activity, there must
be activity of a continuing nature. Indeed, "In order to
sustain a civil RICO claim, a party is required to allege
that the       multiple     predicates         constitute       a   pattern    of
racketeering         activity.    Further, to allege a              pattern    of
racketeering         activity,    a        party   must     show     that     the
racketeering         predicates        are     related,     and     that    they
amount     to    or     pose      a    threat      of continued       criminal
activity." NY Morta. Servicing Corp. v. Pake, 179 AD2d
1007. 1007. 579 N.Y.S.2d 276. 277 (4th Dept. 1992).


Plaintiffs allege that this activity consisted of Arch and
Cap Call, "through its [sic] representatives, engaged in
more     than        two    loan       misrepresentations,            whether
through loan-only emails or verbally." The Court has
already        found       that       there        were     no      actionable
misrepresentations, as set forth above at pages 5-7. Nor
are there any other allegations that can constitute a
"pattern of racketeering." The Court thus dismisses all of
the RICO claims as to Arch, and all of the RICO claims
alleging a "pattern of racketeering activity" as to Cap
Call. [***17]


However,        the same finding               of "non-loan"        does      not
necessarily hold true for the Cap Call agreement. The
Cap Call agreement appears to remove much of the risk
from     the    calculation,          by    omitting      the    reconciliation
provision from the agreement. The Court thus cannot
find, as a matter of law, that the Cap Call transaction is
not a loan. As a result, the Court cannot grant Cap
Call's motion to dismiss the first cause of action.


To the extent that the fifth, sixth, seventh and eighth
causes of action seek damages based on the alleged
collection of an "unlawful debt," they are not dismissed
because        the     Court      has        not   determined        that     the
transaction was not a loan. Should the Court ultimately
determine that the Cap Call transaction was, in fact, a
loan and was usurious, these claims may be valid.


The foregoing constitutes the decision and order of the
Court.


Dated: May 4, 2017


White Plains, New York


HON. LINDAS. JAMIESON


Justice of the Supreme Court



  End of Document




                                                                       shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                            Desc
                                     Main Document    Page 74 of 152



© Neutral
As of: May 10, 2018 7:24 PM Z


                      Merchant Cash & Capital, LLC v Wett Plumbing, LLC

                                     Supreme Court of New York, Nassau County

                                                April 19, 2017, Decided

                                                       609467/16


Reporter
2017 N.Y. Misc. LEXIS 1990 *; 2017 NY Slip Op 50669(U) **; 55 Misc. 3d 1220(A); 57 N.Y.S.3d 675


                                                               Randy Sue Marber, J.

[**1] Merchant Cash and Capital, LLC, Plaintiff, against
                                                               Upon the foregoing papers, the motion (Mot. Seq. 01)
Wett Plumbing, LLC, d/b/a Wett Plumbing and Walter
                                                               by the Defendants seeking an Order                       [**2]    changing
DeRouen, Defendants.
                                                               venue and the motion (Mot. Seq. 02) by the Plaintiff,
                                                               MERCHANT            CASH      AND    CAPITAL,            LLC     (hereafter
Notice: THIS OPINION IS UNCORRECTED AND WILL
            PUBLISHED      IN THE    PRINTED    OFFICIAL       "MCC") seeking          an    Order dismissing the affirmative
NOT BE
REPORTS.                                                       defenses and counterclaims asserted by the Defendants
                                                               pursuant to CPLR $ 3211 (b) and striking scandalous
PUBLISHED IN TABLE FORMAT IN THE NEW YORK                      and prejudicial content from the Defendants' Answer
SUPPLEMENT.                                                    pursuant      to     CPLR     3024       (b),    are     determined       as
                                                               hereinafter provided.
Prior History: Merchant Cash & Capital, LLC v. WETT
Plumbing. LLC. 2017 N.Y. Misc. LEXIS 1616 (N.Y, Sup.           On May 6, 2016, the parties executed an Agreement

Ct.. Apr. 19. 2017)                                            which    provided      that    the   Plaintiff,    MCC,          as    buyer,
                                                               purchased      from     the    seller,     the    Defendant,           WETT
                                                               PLUMBING, LLC (hereinafter "WETT"), twelve (12%)
Core Terms
                                                               percent of the proceeds of future sales of WETT in the
                                                               amount of $23,460 for a purchase price of $17,000 (See
venue, affirmative defense, counterclaim, proceeds
                                                               the Agreement attached to the Defendants' Notice of
                                                               Motion as Exhibit "D").
Headnotes/Syllabus
                                                               The Defendants now move (Mot. Seq. 01) to change
                                                               venue, arguing that Nassau County, designated by the
Head notes
                                                               Plaintiff,   is not    proper.    Counsel for the              Defendants
                                                               contends that         New York County             is the [*2]          proper
Trial—Place    of     Trial—Forum   Selection   Clause    in
                                                               venue since the Plaintiff resides in New York County
Contract. Usury—Availability of Defense.
                                                               and the Defendant, WETT, is a foreign corporation. In
                                                               opposition,        counsel for the        Plaintiff argues that the
Counsel: [*1] For the Plaintiff: Giuliano, McDonnell &
                                                               Agreement between the parties herein contains a fully
Perrone, Mineola, NY.
                                                               enforceable venue selection clause which permits the
For the Defendant: Law Office of Amos Weinberg, Great          Plaintiff to commence            its action in         Nassau         County.
Neck, NY.                                                      Counsel for the Plaintiff cites to section 5.6 (b) which
                                                               states, in pertinent part, that "all judicial proceedings...
Judges: Hon. Randy Sue Marber, J.S.C.                          shall   be    brought    in    any   state       court    of     competent
                                                               jurisdiction in the State of New York..." Further, counsel
Opinion by: Randy Sue Marber                                   for the Plaintiff contends that the Defendants waived
                                                               any claim that this action is brought in an inconvenient
Opinion                                                        forum, referencing section 5.6 (c) of the Agreement.


                                                               It is well settled that a contractual forum selection clause



                                                    shanna kaminski
     Case 8:19-ap-01050-SC                               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                      Desc
                                                         Main Document    Page 75 of 152
                                                                                                                                                        Page 2 of 2
                                        2017 N.Y. Misc. LEXIS 1990, *2; 2017 NY Slip Op 50669(U), **2


is prima facie valid and enforceable unless it is shown                                         New York State Law (See the Answer attached to the
by the challenging party to be 'unreasonable, unjust, in                                        Defendants' Notice of Motion as Exhibit "B").
contravention of public policy, invalid due to fraud or
overreaching, or it is shown that a trial in the selected                                       In opposition, counsel for the Plaintiff contends that the

forum would be so gravely difficult that the challenging                                        Agreement         provides that WETT's            payments     of the

party would, for all practical purposes, be deprived of its                                     purchased receivables and future sale proceeds were

                                                                                  LLC     v.    contingent        upon    WETT        actually        generating     the
day in      court'       (See    KMK Safety Consulting.
Jeffrey     M.     Brown Assoc..              Inc.,      72 AD3d             650,       897     purchased receivables and future sale proceeds. The

N. Y.S.2d 649 f2d Dept. 20101 quoting LSPA Enter., Inc.                                         Agreement does not provide for a fixed payment term as
                                                                                                the Plaintiff was only entitled to a percentage of WETT's
v. Jani—Kina of NY. Inc., 31 AD3d 394. 817 N.Y.S.2d
657 [2d Dept. 20061: see also Casale v. Sheepshead                                              future sale proceeds and receivables. Counsel for the
                                                                                                Plaintiff   argues       that   the    Agreement         in   no   way
Nursing      &     Rehabilitation            Ctr.,     131      AD3d             436.    13
N.Y.S.3d 904 [2d Dept. 20151; Molino y. Sagamore. 105                                           contemplates a loan of any money and that MCC has

AD3d 922. 963 N.Y.S.2d 355 [2d Dept. 20131).                                                    no recourse in the event the sale proceeds are not
                                                                                                generated.
Here, the        Defendants have failed to show [*3]                                    that
                                                                                                The    Defendants'       contention       that   the   Agreement      is
enforcement of the venue selection clause would be
unreasonable,            unjust,      or     in    contravention             of    public       usurious is without merit. A corporation is prohibited

policy, or that the inclusion of the forum selection clause                                     from asserting a defense of civil usury. Additionally, an

in    the    agreement               was      the      result         of     fraud       or     individual [*5]     guarantor of a corporate obligation is

                                                                             failed       to    also   precluded      from      raising   such    a    defense     ( See
overreaching.            Moreover,          the       Defendants
demonstrate that               litigation     of this         action        in    Nassau        Arbuzova v. Skalet, 92AD3d 816, 938 N.Y.S.2d811 f2d

County, as opposed to New York County, would be so                                              Dept. 20121). Based upon a review of the Agreement,

gravely     difficult that,           for all      practical          purposes,         the     the terms of the Agreement do not constitute a loan

Defendants would be deprived of their day in court.                                             within the meaning of the usury laws ( See Kaufman v.

                                       has        been        proffered           by    the     Horowitz, 178 AD2d 632, 577 N.Y.S.2d 879 [2d Dept.
Lastly,     no      argument
Defendants that would suggest that the venue selection                                          1991]).

clause in the Agreement is not binding on the parties.
                                                                                                Accordingly, it is hereby

This Court will now address the Plaintiffs motion (Mot.
                                                                                                ORDERED, that the Defendants' motion (Mot. Seq. 01 )
Seq. 02), seeking an Order dismissing the affirmative
                                                                                                seeking an Order changing venue, is DENIED.
defenses and counterclaim asserted by the Defendants
pursuant to CPLR 8 3211 (b ) and striking scandalous                                            ORDERED, that the Plaintiffs motion (Mot. Seq. 02) to
and prejudicial content from the Defendants' Answer                                             dismiss     the    Defendants'        affirmative      defenses     and
pursuant to CPLR 3024 (b).                                                                      counterclaim pursuant to CPLR § 3211 (b) and strike
                                                                                                scandalous and prejudicial content from the Defendants'
The     Defendants             have    interposed             several       affirmative
                                                                                                Answer pursuant to CPLR 3024 (b), is GRANTED.
defenses and a counterclaim. While the Defendants'
Answer is convoluted                   and        not easily discernable,                  it   This constitutes the Decision and Order of the Court.
appears       that       all    of    the    defenses           and          [**3]      the
counterclaim asserted therein consist of only one (1)                                           All applications not specifically addressed herein are

claim,      that     the       interest       rate       is     usurious.1              The     DENIED.

Defendants [*4]                allege        that      the       Agreement                is
                                                                                                DATED: April 19, 2017
unenforceable            on     the    grounds         that      it    is    an      illegal
agreement for the lending of money in exchange of a
                                                                                                Mineola, New York
secured interest in the receivables of the Defendant,
WETT, at a usurious rate of interest. The Defendants                                            Hon. Randy Sue Marber, J.S.C.
contend that the payments due to the Plaintiff are based
upon an interest rate that is in excess of that allowed by
                                                                                                  End of Document


1 Considering this Court's ruling on the Defendants' motion
(Mot.     Seq.     01)    to    change       venue,       the     Defendants'           first
affirmative defense in their Answer is dismissed.


                                                                                  shanna kaminski
  Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                   Desc
                                      Main Document    Page 76 of 152



     Positive
As of: May 10, 2018 5:30 PM Z


                     IBIS Capital Group. LLC v Four Paws Orlando LLC

                                     Supreme Court of New York, Nassau County

                                  March 10, 2017, Decided; March 16, 2017, Entered

                                                        608586/16


Reporter
2017 N.Y. Misc. LEXIS 884 *; 2017 NY Slip Op 30477(11) **

                                                                This is an action for breach of a purchase and sales
                                                                agreement, dated March 18, 2016. Plaintiff, IBIS Capital
[**1] IBIS CAPITAL GROUP, LLC, Plaintiff, -against-
                                                                Group, LLC (IBIS) purchased future sales proceeds and
FOUR PAWS ORLANDO LLC d/b/a 4PA WSORLANDO
                                                                receivables from defendant Four Paws Orlando LLC
COM, and JAMES F. PELLEY, Defendants. Index No.:
                                                                d/b/a 4pawsorlando.com (Four Paws) pursuant to a
608586/16
                                                                contract dated March 18, 2016 (Agreement or Contract).

Notice: THIS OPINION IS UNCORRECTED AND WILL                    Plaintiff alleges Four Paws breached the Agreement by
                                                                unlawfully    withholding    the     purchased     future    sales
NOT BE PUBLISHED           IN THE    PRINTED OFFICIAL
REPORTS.                                                        'proceeds despite the fact that [**2] sales proceeds
                                                                were actually generated and collected by Four Paws.

Subsequent History: Related proceeding at LG                    IBIS also seeks damages from defendant James F.

Funding, LLC v. Four Paws Orlando LLC, 2017 N.Y.                Pelley (Pelley) for breaching certain representations and

Misc. LEXIS 4406 (N.Y. Sup. Ct„ Nov. 9. 2017)                   warranties made in connection with the Agreement.


                                                                To   succeed      on    a   motion    to     dismiss   based    on
Core Terms
                                                                documentary evidence pursuant to CPLR 3211(a)(1).
                                                                the documentary [*2]  evidence   must refute the
proceeds, future sale, Seller, parties, Defendants',
                                                                defendant's factual allegations as a matter of law ( Gould
Buyer, contingent, sales proceeds, Merchant,
                                                                v Decolator, 121 AD3d 845. 994 N.Y.S.2d 368: Goshen
repayment, usurious, interest rate, receivables.
                                                                v Mutual Life Insurance Co. of N.Y. , 98 N.Y.2d 314, 774
collection, calculate, purchase and sale
                                                                N.E.2d 1190, 746 N.Y.S.2d 858: Leon v Martinez. 84
                                                                NY2d 83. 88. 638 NE2d 511. 614 NYS2d 972).
Judges: [*1] PRESENT: HON. ROBERTA. BRUNO,
J.S.C.
                                                                Section   190.40       of New     York's Penal Law prohibits
                                                                persons from knowingly charging interest on a note or
Opinion by: ROBERTA. BRUNO
                                                                loan at a rate which exceeds 25% per annum. The
                                                                defense      afforded   by this    statute    imposes   a    heavy
Opinion
                                                                burden on the party raising the defense to establish that
                                                                the lender knowingly charged, took or received annual
                                                                interest exceeding 25% on a loan or forbearance (see
                                                                Uiueta v Euro-Quest Corp.. 29 AD3d 895. 814 N.Y.S.2d
DECISION & ORDER
                                                                551). The rudimentary element of usury is the existence
                                                                of a loan or forbearance of money and where there is
Motion by the attorney for the plaintiff for an order
                                                                no loan there can be no usury (Feinbero v Old Vestal
pursuant to CPLR 3211(a)(1) dismissing the defendants'
                                                                Rd Assoc.. Inc.. 157 AD2d 1002. 550 N.Y.S.2d 482). In
affirmative defenses of usury for failure to state a cause
                                                                determining whether a transaction is usurious, the law
of action based upon documentary evidence, dismissing
                                                                looks not to its form,        but to its substance,         or real
the counterclaim alleging the subject agreement is void
                                                                character (see Min Capital Corp. Retirement Trust v
for   usury,   and   striking   scandalous   and   irrelevant
                                                                Pavlin. 88 AD3d 666. 930 N.Y.S.2d 475: O'Donovan v
content from defendants' answer pursuant to            CPLR
                                                                Galinski, 62 AD3d at 769).
 §3024(b) is granted.



                                                       shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                               Desc
                                              Main Document    Page 77 of 152
                                                                                                                                                      Page 2 of 4

                                 2017 N.Y. Misc. LEXIS 884, *2; 2017 NY Slip Op 30477(U), "2


Unless    a   principal        sum      advanced            is    repayable               Accordingly, Seller hereby authorizes Buyer to File
absolutely,   the        transaction     is     not     a        loan     (see            one or more financing statements evidencing the
Rubenstein v Small. 273 AD 102. 75 N.Y. S. 2d 483).                                       sale    of the           Purchased Amount of Future                       Sale

Where payment or enforcement rests on a contingency,                                      Proceeds hereunder. . . .
the contract is valid even though it provides for a return
in excess of the legal rate of interest ( see Obermaver                            New York Courts have held that a contract such as the

Rebmann Maxwell & Hippel LLP v West. 2015 U.S. Dist.                               within Agreement are not loans and are not subject to

LEXIS 172922 (W.D. Pa. Dec. 30. 2015 ) 2015 U.S. Dist.                             usury laws.              In    Merchants Advance,                LLC,    the    court

LEXIS 172922 citing Kelly, Grossman & Flanagan, LLP                                found     an       agreement           for        the     purchase       of    future

v Quick Cash, Inc., 35 Misc 3d 1205[A], 950 NYS2d                                  receivables and sales proceeds lacked "the necessary

723, 2012 NY Slip Op 50560[U] [Sup. Ct. Suffolk Cty.                               elements of a loan transaction" and was not subject to

2012]).                                                                            usury laws (Merchants Advance. LLC v Tera K LLC,
                                                                                   T/A    Tribeca       Frank Carabetta,                   2008 NY Misc LEXIS
The Agreement provided for the Purchase and Sale of                                10889. fSuo. Ct. N.Y. Ctv. 20081). "A primary indicia of
Future Receivables:                                                                usury is       repayment of the                    principal sum         advanced
                                                                                   absolutely. Yet in the underlying                             agreement in this
    [IBIS], (together with its successors and/or assigns,
                                                                                   lawsuit the advance will only assuredly by [sic] repaid if
    the "Buyer") hereby purchases from the merchant                                the defendant defaults. Moreover, plaintiff surrendered
    set forth above (the "Seller"), a percentage, as
                                                                                   control of repayment." (Id. at *4)). In determining that the
    specified below [*3]         (the "Purchased Percentage"),
                                                                                   agreement was a true purchase and sale, as opposed to
     of the   proceeds         of each future          sale       by     Seller
                                                                                   a usurious loan, the court considered the structure of
    whether the proceeds are paid by cash, check,
                                                                                   the transaction and the language used by the parties in
    ACFI, credit card, debit card, bank card, charge
                                                                                   the agreement. (Id. at *5). The agreement in Merchants
     card and/or and other means (collectively "Future
                                                                                   Advance, [*5] LLC was substantively the same as the
     Sale Proceeds") until the Buyer has received the
                                                                                   subject [**4] Agreement. In Transmedia Rest. Co. v 33
     [**3]    amount        specified    below        (the       "Purchased                                                                                 dismissed
                                                                                   E.     61st        St.        Rest.    Corp.            the     court
    Amount") for the purchase price ("Purchase Price")                                                           and   affirmative         defenses        of    criminal
                                                                                   counterclaims
     set forth below.                                                              usury where the agreement was a purchase of future
                                                                                   sales     proceeds              for   an      upfront          discounted        price
In the contract the parties expressly stated their mutual
                                                                                   (Transmedia Rest. Co. v 33 E. 61st St. Rest. Corp., 184
intent to enter into a purchase and sale of future sales
                                                                                   Misc 2d 706. 712. 710 N.Y.S.2d 756 fSuo. Ct. N.Y. Ctv.
proceeds      agreement          governed        by         the         Uniform
                                                                                   20001).       An    agreement for the                    sale    of future      sales
Commercial Code. The parties set forth their intent in
                                                                                   proceeds        that          are   due    and      payable        to    the    buyer
the Agreement:
                                                                                   contingent         upon         the   seller's sales            proceeds       cannot

     Section 4.1         Sale of Future Sale Proceeds. The                         constitute a loan because "[ejxcept in the case of a

     Seller and the Buyer acknowledge and agree that                               default or breach of the April Agreement, Transmedia

     the Purchase Price paid by the Buyer in exchange                              bears the risk of not being repaid the advanced funds."

     for the Purchased Amount of Future Sale Proceeds                              (Id. at 711).

     in a sale of the Purchased Amount is not intended
                                                                                   In Professional Merchant Advance Capital, LLC v Your
     to be, nor shall it be construed as, a loan from the
                                                                                   Trading Room, LLC, the court reviewed a transaction
     Buyer to the Seller. The Buyer is the owner of the
                                                                                   that    was         also        similar      to     the       within    Agreement
     Future   Sale       Proceeds purchased              by the Buyer
                                        Future        Sale          Proceeds       (Professional Merchant Advance Capital, LLC v Your
     hereunder,          and    the
                                                                                   Trading Room. LLC, 2012 NY Slip Op 337851U1 (*12-13
     purchased by the Buyer hereunder represents a
                                                                                   fSuo. Ct. Suffolk Ctv. 20121). The court analyzed the
     bona fide sale by the Seller to a customer. . . .
                                                                                   form of the transaction in addition to the language of the
     Section 5.5(a) Seller acknowledges that the sale of                           parties' agreement. (2012 NY Slip Op 33785fUI at 13).
     the Purchased Amount of Seller's Future Sale [*4]                             The agreement provided that the buyer had purchased
     Proceeds       is    governed      by the        Article       9    of the    a fixed amount of the seller's future sales proceeds
     Uniform Commercial Code, which provides, among                                which were deliverable to the buyer from 45% of seller's
     other things, that a purchaser is authorized to file a                        daily sales proceeds. (2012 NY Slip Op 33785IU1 at 4).
     financing statement against a seller of receivables                           The court held that the defendants' usury defense was
     in   order     [sic]      give    notice     to        third       parties.   "unavailing" because the subject agreement was "an


                                                                         shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                         Desc
                                              Main Document    Page 78 of 152
                                                                                                                                               Page 3 of 4

                                2017 N.Y. Misc. LEXIS 884, *5; 2017 NY Slip Op 30477(U), **4


agreement to purchase future [*6]               receivables for a           delivery anything to               IBIS.       The Agreement expressly

lump    sum    discounted       purchase        price     payable      in   contemplates           that,      if    Four       Paws      cannot       generate

advance by the plaintiff in exchange for a contingent                       sufficient revenue to continue operating and must cease
return." (2012 NY Slip Op 33785M at 14).                                    operating or file bankruptcy, neither defendant will be
                                                                            liable     for    anything              to      IBIS.      "[IBIS],       [Business
In Merchant Cash & Capital, LLC v Yehowa Med Servs.,                        Defendant], [*8]            and        Guarantor(s) acknowledge                   and
Inc.. 2016 N.Y. Misc LEXIS 3065 f(Sup. Ct. Nassau Ctv.                      agree that if Seller has not violated the terms of this
20161). the court reviewed usury arguments that are                         Agreement, the fact that [Four Paws] goes bankrupt or
identical to defendants' arguments in this action, and                      out of business shall not (a) be considered a Breach, or
held that defendants' contention that the agreements                        (b) obligate Guarantor(s) to pay. . . ." The Agreement
are civilly and criminally usurious is without merit. The                   includes express provisions to ensure that IBIS will not
court   held   that    "[u]nder      the    terms    of   the    subject    receive     any       money            other than         IBIS'    share    of the
Agreement,      if    Seller/Defendant        produces      no     daily    purchased        future sales               proceeds that have              actually
revenue, no payments are required, and there is no                          come to fruition (Section                     1.1). "In exchange for the
absolute obligation of repayment. While the terms of                        purchase of the Purchased Percentage of the Seller's
payment    provided       for   in    the    Agreement          may   be    Future Sale Proceeds, the Seller hereby agrees (i) to
onerous, they do not involve a loan or forbearance of                       deposit all Future Sales Proceeds into the Bank Account
money, and are unaffected by civil or criminal usury                        . . . and (iii) not to deposit any funds into the Bank
status" (Merchant Cash, supra).                                             Account other than Future Sale Proceeds, or if any such
                                                                            deposits        are        made        to     notify     Seller    as     soon     as
Purchases and sales of future receivables and sales                         practicable."         In    order to          ensure      that     IBIS    will   not
proceeds       are     common         commercial          transactions      inadvertently          receive          any        money      other       than    the
expressly contemplated            by the     Uniform      Commercial        purchased         future       sales          proceeds,          the    Agreement
Code     (Merchants       Capital      Access.       LLC    v     Shore
                                                                            provides a reconciliation mechanism by which IBIS will
Motorsoorts, LLC, 2011 NY Slip Op 32300rUi (Sup. Ct.                        return to Four Paws anything that does not represent
Nassau Ctv. 20111: Merch. Cash & Capital v Jang Hwan                        future sales proceeds. Moreover, the Agreement's lack
Ko. 2015 U.S. Dist. LEXIS 80151 fSDNY 20151: Prof.I                         of   a    specific         ending           date    is   consistent       with    the
Merch. Advance Capital v McEachern, 2015 U.S. Dist.                         contingent nature of each and every collection of future
LEXIS 166429 fEDNY 20151). Defendants argue that                            sales proceeds [*9]               under the contract. Because IBIS'
there is a set and finite fixed daily payment provided for                  collection of sales proceeds is contingent upon Four
in the Agreement [**5]          and that due to the purported               Paws actually generating sales and those sales actually
fixed daily payment, they are able to calculate interest.                   resulting in the collection of revenue, neither party could
The defendants are unable to cite to any section of the                     have known when the Agreement might end because
Agreement or addendum that indicates there is a fixed                       IBIS' collection of sales proceeds was wholly contingent
daily payment. [*7]       Rather, there are more than four                  upon the outside factor of customers actually shopping
pages of the Agreement dedicated to providing the                           at   Four       Paws       and         paying      for   [**6]     products       and
mechanisms for the parties to ensure the percentage of                      services. The existence of this uncertainty in the length
sales proceeds collected by IBIS remains true to Four                       of the Agreement is an express recognition                                  by the
Paws' actual sales proceeds over the course of the                          parties     of    the        wholly           contingent         nature     of    this
Agreement. Even if the Agreement were interpreted as                        Agreement. The distinguishing hallmark of a loan is the
having a fixed daily payment, with no adjustments or                        lender's absolute right to repayment of the principal (see
reconciliations, defendants' usury defense would still                      MonevForLawsuits V LP v Rowe. 2012 U.S. Dist. LEXIS
fail because the Agreement provided no liability in the                     43558. 2012 WL 1068171 fE.D. MICH. 20121). This is a
event that the seller's business failed because it could                    strict inflexible requirement (see Zoo Holdings. LLC v
not generate sufficient revenue to continue operating.                      Clinton. 11 Misc 3d 105UAL 814 N.Y.S.2d 893. 2006
                                                                            NY Slip Op 50167IUI at *4 [Sup. Ct. N.Y. Ctv. 200060.
Defendants argue that there were no contingencies
                                                                            "For a true loan it is essential to provide for repayment
upon which delivery of IBIS' portion of the purchased
                                                                            absolutely and at all events. . . ." ( 2006 NY Slip Op
sales proceeds would not be due. Defendants' argument
                                                                            50167[U] at *5, quoting Rubenstein v Small. 273 AD
does not rely upon the language of the contract but on                                       75 N.Y.S.2d 483 f 1st Dept 19471 see also
                                                                            102.     104.
unsubstantiated        and      conclusory          assertions.       The
                                                                            Transmedia, supra at 7111 [the court held there can be
Agreement expressly sets forth                contingencies under                                                                                               is
                                                                            no       usury    unless          the        principal     sum         advanced
which none of the defendants would be obligated to
                                                                            repayable absolutely]). "Where payment or enforcement


                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                                            Main Document    Page 79 of 152
                                                                                                                                                 Page 4 of 4
                                       2017 N.Y. Misc. LEXIS 884, *9; 2017 NY Slip Op 30477(U), "6


rests upon a contingency, the agreement is valid even                                  Defendants' opposition papers only address the motion
though it provides for a return in excess of the legal rate                            to dismiss the usury defense. There is no opposition to
of interest" (Professional Merchant Advance                               Capital,     the application by "plaintiff to dismiss paragraphs 32-44
LLC v Your Trading Room, LLC, 2012 NY Slip Op                                          of the "Separate Defenses" section of the Answer. The
33785fUl 2012 N.Y. Misc. LEXIS 6757 [Sup. Ct. Suffolk                                  defenses contained in paragraphs 32-44 of Defendants'
Ctv. 20121).                                                                           Answer are dismissed as being scandalous, irrelevant,
                                                                                       and      nothing      more   than      meritless     and     prejudicial
Even if the court disregarded the existence of the other                               claims [*12]       that IBIS is a criminal and/or engaged in
contingencies, [*10]             IBIS could never have possessed                       fraudulent conduct.
usurious intent             because        it was           impossible for the
parties to know when, if ever, IBIS might collect the full                             A Preliminary Conference (see 22 NYCRR 202.12)
purchased amount, or whether IBIS would even be                                        shall,    be   held    at the       Preliminary     Conference     Part,
entitled      to     collect         the       full     purchased         amount.      located at the Nassau County Supreme Court on the
Defendants' calculation asks the court to divide the                                   23rd day of March, 2017 at 9:30 AM. This directive, with
estimated amount for the first two-week period by the                                  respect to the date of the Conference, is subject to the
total    purchased amount and ignore the rest of the                                   right of the        Clerk to    fix    an     alternate    date   should
contract. Such an approach ignores the fact that both                                  scheduling require. The attorneys for the plaintiff shall
Four Paws and IBIS each had a right to have the                                        serve     a    copy     of   this     order    on    the    Preliminary
estimated amount adjusted every two weeks to reflect                                   Conference Clerk and the attorneys for, the defendant.
the Business Defendant's changing collection of sales
                                                                                       All matters not decided herein are denied.
proceeds. It asks the court to treat variables that were
subject to change many times over the course of the
                                                                                       This constitutes the Decision and Order of this Court.
agreement as constants. Since IBIS' right to collect its
portion of sales proceeds was variable, it is impossible                               Dated: March 10, 2017
for a party to have calculated the equivalent rate of
interest without the result being expressed in terms of a                              Mineola, New York
variable. Defendants' argued interest rate calculations
are nothing more than mere speculation based upon                                      ENTER:

assumptions          and     hypotheses               regarding       what     might
                                                                                       /s/ Robert A. Bruno
have       occurred         under          a         very     specific    set     of
circumstances. The               parties will never know if those
                                                                                       Hon. Robert A. Bruno, J.S.C.
circumstances [*11]                  would            occur       because        the
defendants allegedly breached the contract after having
performed          for only      a    short          period    of time.       It was     End of Document
fundamentally          impossible              for    the      parties   to    have
usurious           intent    because             it     was      mathematically
impossible for the parties to calculate the equivalent to
an      interest    rate    at   the time they                 entered    into the
Agreement.          The     only      time       the        parties   could    have
possessed sufficient data to calculate the comparable
equivalent to an interest rate, would have been too late
for IBIS to have possessed usurious intent.


 [**7]     Defendants' usury defense and counterclaims
are dismissed          as a          matter of law.             Plaintiff did    not
possess the requisite intent to enter to a usurious loan
agreement. The parties entered a Purchase and Sale
transaction, rather than a loan (see Section 4.1 and
Section 5.5[a] of the Agreement [supra]). (See Freitas v
Geddes S&L Assn.. 63 NY2d 254. 262. 471 N.E.2d 437.
481 N.Y.S.2d 665: Feinberg v Old Vestal Rd. Assoc.
Inc., 157 AD2d 1002, 550 N.Y.S.2d 482).




                                                                              shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                     Desc
                                         Main Document    Page 80 of 152



^5** Positive
As of: May 10, 2018 5:49 PM Z


                          Merchant Cash & Capital, LLC v Sogomonyan

                                         Supreme Court of New York, Nassau County

                                                   March 2, 2017, Decided

                                                             601496/16


Reporter
2017 N.Y. Misc. LEXIS 1983 *; 2017 NY Slip Op 31111(U) **
                                                                   account; and restraining plaintiff from any further liens or
                                                                   restraints" pending the entry of judgment (Motion Seq.
[**1] MERCHANT CASH AND CAPITAL, LLC,                              No. 3).
Decision and Order, Plaintiff, -against- OLGA
SOGOMONYAN d/b/a ST. OLGA TRANSPORTATION,
and OLGA SOGOMONYAN, Defendants. INDEX                             Background
NO.:601496/16.
                                                                   The      Plaintiff,       Merchant       Cash      and          Capital,        LLC

Notice: THIS OPINION IS UNCORRECTED AND WILL                       ("Merchant") is engaged in the purchase and sale of

NOT BE PUBLISHED           IN THE        PRINTED OFFICIAL          future      receivables           and     sale     proceeds               between

REPORTS.                                                           commercial entities, often referred to as a "merchant
                                                                   cash advance." Defendant Olga Sogomonyan d/b/a St.
                                                                   Olga        Transportation             ("Company")              is        a     sole
Core Terms
                                                                   proprietorship        owned        by    individual       Defendant             Olga
                                                                   Sogomonyan (collectively referred to as "Defendants").
Merchant, Buyer, proceeds, bank account, Defendants',
credit card, future sale, affirmative defense, summary
                                                                   On December 15, 2015, Merchant and the Company
judgment, cause of action, receivables, collected,
                                                                   entered      into     an       agreement     ("Agreement")                whereby
attorneys', guaranty, obligations, electronic, injunction,
                                                                   Merchant purchased $99,750 of the Company's future
credit card receipt, purchase price, sales proceeds,
                                                                   sales     proceeds         for    a     purchase        price        of    $75,000
business day, Indemnified, hereunder, processor,
                                                                   (Ex. [*2]     "C" [Motion Seq. No.                1]).    Pursuant to the
remedies, usurious. Amounts, debit
                                                                   Agreement,          the    Company        agreed         to    pay        Merchant
                                                                   $99,750 by ensuring that all of its sales proceeds and
Judges: [*1] Present: HON. VITO M. DESTEFANO
                                                                   receivables           were       deposited       into     one         designated
Justice.
                                                                   deposit       account            and      permitting           Merchant            to
                                                                   electronically debit from that account 1 1 % percent of the
Opinion by: VITO M. DESTEFANO
                                                                   Compaq's        daily      sales      proceeds     until       such        time    as
                                                                   Merchant       collected         the     contracted           for    amount        of
Opinion
                                                                   $99,750.

                                                                   The Agreement contained the following unconditional
                                                                   personal guaranty by Olga Sogomonyan ("Guarantor"):
Decision and Order
                                                                          IN CONSIDERATION OF THE BUYER ENTERING
 [**2]   In an action to recover damages for, inter alia,                 INTO     THIS           AGREEMENT,          AND          TO         INDUCE
breach of contract and breach of a guaranty, the Plaintiff                BUYER        TO         ENTER     INTO THIS AGREEMENT,
moves for an order pursuant to: CPLR 3211 dismissing                      THE UNDERSIGNED PRINCIPAL(S) OF SELLER
the Defendants' affirmative defenses (Motion Seq. No.                     ("GUARANTOR(S)")                   HEREBY               PERSONALLY
1);   and   CPLR    3212 granting    it summary judgment                  GUARANTEE                 TO     BUYER           THAT:             (1)     ALL
against     the   Defendants   (Motion    Seq.   No.   2).   The          INFORMATION [**3]                 PROVIDED BY SELLER TO
Defendants move for an order "vacating the plaintiffs                     BUYER              IN      CONNECTION                    WITH            THE
pendent lite lien and restraint on defendants' PayPal                     TRANSACTION                 CONTEMPLATED                       BY        THIS



                                                        shanna kaminski
 Case 8:19-ap-01050-SC                                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                         Desc
                                                       Main Document    Page 81 of 152
                                                                                                                                                            Page 2 of 6
                                        2017 N.Y. Misc. LEXIS 1983, *2; 2017 NY Slip Op 31 1 1 1(U), "3


    AGREEMENT                     IS        TRUE,       CORRECT             AND           Section 4.4 Remedies.                        In the event of (a) any
    COMPLETE, (2) SELLER SHALL NOT REPLACE                                                breach or default in the performance by Seller of
    THE CREDIT CARD                          PROCESSOR APPROVED                           any          covenant      or      agreement             contained      in    this

    BY     BUYER             OR         ENGAGE          AN      ADDITIONAL                Agreement . . . , the Buyer [**4] shall be entitled to
    CREDIT CARD PROCESSOR, IN EACH CASE,                                                  all remedies available hereunder, under Article 9 of
    PRIOR         TO     THE            TIME       THAT        BUYER        HAS           the Uniform Commercial Code or other applicable
    RECEIVED THE ENTIRE PURCHASED AMOUNT;                                                 law. In the event that Buyer cannot access the
    AND (3) SELLER SHALL NOT BREACH, OR DO                                                Bank Account because of a Breach, then, without
    ANY OF THE ACTS PROHIBITED BY, SECTION                                                limiting Buyer's other rights and remedies, Buyer
    3.1 OF THIS AGREEMENT. This guarantee shall                                           will be entitled to collect from Seller an estimated
    be the continuing, irrevocable, unconditional and                                     daily        payment        that      represents            the    "Purchased
    joint and several obligations of the Guarantors [*3]                                  Percentage" of Seller's Future Sales Proceeds for
    and    the     Guarantors                hereby    waive      demand        of        each business day Buyer does not have access to
    payment, notice of presentment, and any and all                                       the          Bank     Account          .     .     .    Buyer,     Seller     and
    requirements             of    notice,       defenses,        offsets      and        Guarantor(s) acknowledge and agree that if Seller
    counterclaims and any other act or omission of                                        has not violated the terms of this Agreement, the
    Buyer which changes the scope of the Guarantor's                                      fact that [*5]           it goes bankrupt or out of business
    risk, and Guarantors further agree that Buyer may                                     shall not (a) be considered a Breach, or (b) obligate
    proceed directly against the Guarantors without first                                 Guarantor(s)             to pay the                Purchased Amount to
    proceeding          against              Seller.    Guarantor        further          Seller (emphasis added).
                                                                                          *   *   *
    guarantees the payment of and agrees to pay all
    indemnified amounts (as defined in section 5.7 of
                                       By    signing     below     Guarantors             Section 5.7 Indemnified Amounts. In the event of a
    the    Agreement).
    agree to this Guarantee and each representation,                                      Breach, except as otherwise provided in Section

    warranty and covenant set forth is section 3 and 4.1                                  5.10, Seller and Guarantor(s), jointly and severally,

                       Agreement,               which        representations,             shall assume liability for and do hereby agree to
    of     this
    warranties         and         covenants           shall      survive      the        indemnify, protect, save and keep harmless Buyer

                        of    this          Agreement      as     provided      in        and its agents and servants, from and against any
    termination
                                                                                          and          all    liabilities,      claims,           losses,     obligations,
    Section 5.8 hereof (emphasis in original).
                                                                                          damages,               penalties,            actions,       and       suits     of
Other relevant provisions of the Agreement include:                                       whatsoever kind and nature imposed on, incurred
                                                                                          by or asserted against Buyer or its agents and
    Section 4.1         Sale of Future Sale Proceeds.                          The        servants, in any way relating to or growing out of
    Seller    [Company]                 and      the     Buyer      [Merchant]            such Breach (collectively, "Indemnified Amounts"),
    acknowledge and agree that the Purchase Price                                         including, without limitation, the payment of all costs
    paid by the Buyer in exchange for the Purchased                                       and expenses of every kind of enforcement of
    Amount of Future Sale Proceeds is a sale of the                                       Buyer's rights and remedies hereunder and/or the
    Purchased Amount and is not intended to be, nor                                       collection          of amounts due to                     Buyer hereunder,
    shall it be construed as, a loan from the Buyer to                                    including attorneys' fees and costs in any trial court
    the Seller. The Buyer is the owner of the Future                                      or appellate court proceeding, any administrative
    Sale     Proceeds              purchased [*4]            by    the      Buyer         proceeding,            any arbitration or mediation, or any
    hereunder,          and            the     Future      Sale      Proceeds             negotiations or consultations in connection with any
    purchased by the Buyer hereunder represents a                                         Breach.            Such     Indemnified                Amounts      shall     bear
    bona fide sale by the Seller to a customer ....                                       interest at the highest [*6] rate of interest allowed
                                                                                          by applicable law until paid (emphasis added).
    Section 4.3 Collection of Receivables. As provided
    herein, the Purchased Percentage of each Future                                  A   letter        addendum         ("Addendum"),                which     was      also
    Sale Proceeds due to the Seller shall be paid to                                 executed the same day as the Agreement, allowed each
    Buyer by the credit card processor approved by                                   party        to   recalculate        the        daily       payments      every    two
    Buyer,        or   shall           be    collected    by      Buyer      from    weeks. Specifically, the Addendum provided:
    electronic check               or ACH          payments        initiated    by
    Buyer or its agents from the Bank Account ....                                        Pursuant to the Merchant Agreement, Buyer has
                                                                                          agreed to make a cash advance to Seller in the



                                                                         shanna kaminski
Case 8:19-ap-01050-SC                                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                    Desc
                                                          Main Document    Page 82 of 152
                                                                                                                                                         Page 3 of 6
                                      2017 N.Y. Misc. LEXIS 1983, *6; 2017 NY Slip Op31111(U), **4


 amount          of       the     "Purchase               Price"        in     order        to        than the Purchased Percentage of all Credit card
 purchase the "Purchased Amount" of either (a) the                                                    receipts or all revenues ... of Seller during such
 Seller's future credit card, debit card, bank card                                                   Calculation Period, or (2) decreased if the amounts
 and/or other charge card (collectively, "credit card")                                               collected by Buyer from Seller during the most
 receivables              due     to     Seller from              its        credit      card         recently ended Calculation Period were more than
 processor, or (b) the proceeds of future sales by                                                    the   Purchased           Percentage    of   all    Credit     Card
 Seller whether the proceeds are paid                                          by cash,               receipts or all revenues ... of Seller during such
 check, credit card and/or and other means. The                                                       Calculation Period. The new Daily Payment Amount
 Merchant Agreement specifies whether Buyer has                                                       shall be equal to the product of (a) the Purchased
 purchased a specified percentage of future credit                                                    Percentage times (b) . . . daily average revenues . .
 card      receipts         (the "Credit Card                    Program") or a                       . of Seller during the most recent Calculation. The
 specified percentage of future revenues of                                              [**5]        intent of the foregoing adjustments shall be for
 Seller (the "Total Revenue Program").                                                                Buyer to receive the Purchased Percentage of all
                                                                                                      Credit Card receipts or all revenues, as applicable,
 Seller desires to participate in Buyer's "Adjustable                                                 of Seller until Buyer has received an amount equal
 ACH Program" pursuant to which, in lieu of Seller's                                                  to the Purchased Amount (emphasis added).
 credit card processor making payments directly to
                                                                                                                 *   *
 Buyer          of    a    portion        of        all    future        credit          card         [**6] *
 receivables. Buyer or its agents [*7]                                       will initiate
                                                                                                      H. In the event that Buyer cannot access the Bank
 daily electronic check or automated clearinghouse
 (ACH) payments from Seller's bank account on                                                         Account or in the event that an electronic check or
                                                                                                      ACH payment initiated by Buyer from [*9] the Bank
 each business day until the Buyer has received an
 amount equal to the Purchased Amount.                                                                Account is not paid in full based upon insufficient
 *    *                                                                                               funds in the Bank Account or otherwise, then to the

 B. Buyer shall initiate, on a daily basis on each                                                    extent not prohibited by applicable law and without

 business day, electronic check or ACH payments                                                       duplication, Buyer will be entitled to collect a $35
                                 account            identified          in     the       ACH          fee (or, if less, the maximum amount allowed to be
 from      the        bank
 Authorization . . . maintained with the bank holding                                                 charged under applicable law) for each business
                                                                                                      day Buyer does              not have   access to the           Bank
 the      Bank Account                  (the     "Bank"),          in        an    amount
 determined               by     Buyer         in    accordance                   with     the        Account and for each electronic check or ACH

 provisions           of       this     letter      which         represents               the        payment that is not paid in full, which shall be in
                                                                                                      addition       to   the     Daily   Payment        Amounts     that
 "Purchased Percentage" of Seller's daily average
 credit card receipts (in the case of the Credit Card                                                 otherwise became due. In addition, in the event that

 Program) or daily average revenues (in the case of                                                   Buyer does not have access to the Bank Account
                                                                                                      because of a Breach, then, without limiting Buyer's
 the Total Revenue Program), as specified in the
                                                 (the           "Daily            Payment             other rights and remedies, Buyer will be entitled to
 Merchant              Agreement
 Amount").
                                                                                                      collect from Seller the greater of the then-current

                                Daily     Payment Amount                          shall     be        Daily Payment Amount or the initial Daily Payment
 C.       The    initial
                                                                                                      amount for each business day Buyer does not have
 $593.75 per day. The Daily Payment Amount is
 subject to adjustment as set forth in Paragraphs D                                                   access to the Bank Account.

 and E below.
                                                                                                 On   December            18,   2015,     Merchant       deposited    the
                                                                                                 purchase       price      into    the    Company's        account     at
 D. Every two (2) weeks after the funding of the
                                                                                                 JPMorgan       Chase       Bank ("Bank").     Merchant collected
 Purchase Price to Seller (each such time period, a
 "Calculation             Period"), either Buyer or Seller (the                                  $8,906.25 of the purchased future sales proceeds until
                                                                    notice to the                January 20, 2016, after which Merchant tried, but was
 "notifying          party") may give written
                                                                                                 unable to collect, any more of the future sales. The
 other (the "receiving party") requesting an increase
                                                    Daily       Payment Amount                   Company "specifically [*10] instructed" the Bank "not to
 or decrease               in the [*8]
 based upon .... daily average revenues . . . during                                             honor [Merchant's] debits of its 1 1 % from the designated

                                                                                         Daily   revenue deposit account" (Affidavit in Support at TI 12
 the       preceding             Calculation               Period.           The
                     Amount           may      be         (1)   increased             if the     [Motion Seq. No. 2]). The balance of future proceeds
 Payment
 amounts collected by Buyer from Seller during the
                                                                                                 owing to Merchant is $90,843.75 (Complaint at U 12;
                                                                                                 Affidavit in Support at 1 1 19 [Motion Seq. No. 2]).
 most recently ended Calculation Period were less


                                                                                    shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                             Desc
                                              Main Document    Page 83 of 152
                                                                                                                                      Page 4 of 6
                               2017 N.Y. Misc. LEXIS 1983, *10; 2017 NY Slip Op 31111(11), **6


On March 7, 2016, Merchant commenced the instant                           [**8] hallmark of a loan" which is the "lender's absolute
action alleging causes of action for, inter alia, breach of                right    to    repayment         of the    principal"     (Affirmation    in
contract and breach of a guaranty.                                         Support atUU 17, 19; Memorandum of Law in Support at
                                                                           pp 9-12 [Motion Seq. No. 1]).
Defendants' answer, which contains general admissions
and denials, also asserts, inter [**7] alia, usury as an                   In opposing Merchant's motion, Defendants argue that
affirmative defense.1                                                      the subject transaction was a loan, that it was not for
                                                                           the purchase of receivables, and it did not eliminate all
Merchant now moves for an order pursuant to: CPLR                          risk or contingency of Merchant getting paid.
3211(b)    dismissing       Defendants       affirmative defenses;
and     CPLR 3212 granting it summary judgment with                        A defendant raising the defense of criminal usury must
respect to the causes of action for breach of contract,                    allege and prove that the lender: 1) knowingly charged,
breach of guaranty, and attorneys' fees.                                   took or received; 2) annual interest exceeding 25%; 3)
                                                                           on a loan or forbearance (Penal Law $ 190. 40). 2
Defendants also moved, by order to show cause, for an
order    "vacating    the    plaintiffs    pendent lite       lien   and   The fundamental element of usury is the existence of a
restraint on defendants' PayPal account; and restraining                   loan or forbearance of money and thus, where there is
plaintiff from any further liens or restraints" pending the                no loan or forbearance, there [*12]                 can be no usury
entry of judgment (Motion Seq. No. 3).                                     (Seidel v 18 E.          17th St. Owners. Inc.. 79 NY2d 735.
                                                                           744. 598 N.E.2d 7. 586 N.Y.S.2d 240 f19921:(Donatelli v
For the reasons that follow, the motions of Merchant are                                                        565 N.Y.S.2d 224 f2d Dent
                                                                           Siskind 170 AD2d 433.
granted and the motion of the Defendants is denied.
                                                                           19911 Feinbera v Old Vestal Rd. Assoc.. Inc.. 157 AD2d
                                                                           1002.         550     N.Y.S.2d      482     (3rd    Dent      19901).     In
                                                                           determining whether a transaction is usurious, the law
The Court's Determination
                                                                           looks not to its form, but its substance, or real character
                                                                           (see Min Capital Corp. Retirement Trust v Pavlin, 88
                                                                           AD3d          666.    930    N.Y.S.2d       475     12d     Dent      20111:
Merchant's Motion [*11] to Dismiss Affirmative
                                                                           O'Donovan v Galinski. 62 AD3d 769. 878 N.Y.S.2d 443
Defenses
                                                                           12d Deot 20091).

In support of its motion to dismiss Defendants' usury
                                                                           "There is a strong presumption against the finding of
defense, Merchant submits an attorney affirmation, the
                                                                           usury" (Giventer v Arnow.                  37 NY2d 305. 309.             333
pleadings, a copy of the Agreement, and numerous
                                                                           N.E.2d 366.           372 N.Y.S.2d 63 (19751) and a "heavy
judicial orders by various judges dismissing defenses
                                                                           burden        rests    upon the party seeking to impeach a
predicated upon usury in similar transactions.
                                                                           transaction based upon usury. Thus, usury must be

According        to    Merchant,          there    were        multiple    proved by clear and convincing evidence as to all its

contingencies (under which the Defendants would not                        elements and usury will not be presumed" ( Hochman v
                                                                           LaRea. 14 AD3d 653. 789 N.Y.S.2d 300 f2d Deot 2005V.
be obligated to deliver anything to Merchant) which run
counter to the "distinguishing                                             Freitas v Geddes Sav. & Loan Ass'n, 63 NY2d 254, 471
                                                                           N.E.2d        437,     481   N.Y.S.2d       665    (19841:    Lehman       v
                                                                           Roseanne             Investors    Corp.,     106    AD2d       617,      483
                                                                           N.Y. S. 2d 106 f2d Deot 19841).

1 Defendant's    usury affirmative        defense alleges that:      the
                                                                            [**9]    Unless a principal sum advanced is repayable
transaction at bar is a "usurious loan": that Merchant may not
                                                                           absolutely, the transaction is not a loan (Rubenstein v
recover either interest or principal; and that pursuant to the
                                                                           Small. 273 AD 102. 75 N.Y.S.2d 483 f1st Dent 19471).
Agreement,      Defendant's    had   been     paying   $594    per day
                                                                           Where payment or enforcement rests on a contingency,
towards a total of $99,750 after having received proceeds of
only $75,000, and therefore were charged annual interest of                the contract is valid even though it provides for a return
50% (Answer at        38, 40, 43). Defendants also assert in their
answer that: Merchant, in seeking "to enforce a barred debt",
damaged the Defendants' business; payment "was made of                     2 The first element requires proof of the general intent to
any valid obligations": and any "default" or "blocked account"             charge a rate in excess of the legal rate rather than the
fees "are an unenforceable penalty and not any reasonable                  specific intent to violate the usury statute (Anaelo y Brenner.
liquidated damage" (Answer at         38, 40, 43-46).                      90 AD2d 131. 457 N.Y.S.2d 630 !3d Dept 19821).


                                                                shanna kaminski
  Case 8:19-ap-01050-SC                      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                  Desc
                                             Main Document    Page 84 of 152
                                                                                                                                        Page 5 of 6
                             2017 N.Y. Misc. LEXIS 1983, *12; 2017 NY Slip Op 31111(11), **9


in excess of the legal rate of interest (Kelly, Grossman &          breach     of   contract,       breach            of     the       guaranty,    and
                                                                                         4
Flanagan, LLP v Quick Cash, Inc., 35 Misc 3d 1025[A],               attorneys' fees.
950 N.Y.S.2d 723, 2012 NY Slip Op 50560[U] [Sup Ct
Suffolk County 201 2]\ Professional Merchant Advance                Merchant's submissions, including the pleadings, the
Capital, LLC v Your Trading Room, LLC, 2012 N.Y.                    Merchant Agreement, and the affidavit of Robert Knox,
Misc. LEXIS 6757. 2012 WL 12284924. at *5 fSup Ct.                  Vice-President of Retention at Merchant; indicating an
Suffolk County 20121: see: also Lehman v Roseanne                   outstanding       amount             of    $90,843.75,               prima     facie
Investors Corp., 106 AD2d at 617. supra f"loan is not               establish [*14]      its entitlement to judgment as a matter
usurious merely because there is a possibility that the             of law with respect to the breach of contract claims (see
lender will receive more than the legal rate of interest"]).        Palmetto Partners v AJW Qualified Partners. 83 AD3d
                                                                    804. 921 N.Y.S.2d 260 [2d Pent 2011V. Furia v Furia.
Here, Merchant has demonstrated that the Agreement                  116 AD2d 694. 498 NY.S.2d 12 [2d Deot 1986I).5 The
was not a loan and, thus, the affirmative defense                   Company has failed to raise a triable issue of fact in
alleging    that   the   transaction    was    based   upon    a    opposition.     In       addition,    the        court     grants        Merchant's
usurious loan is without merit (CPLR 3211fbT). In this              motion for summary judgment on its third cause of
regard, the court notes the following: the Agreement                action for breach of guaranty.
allowed for the debit from the Company's designated
bank     account    of    11%   of     the    Company's     daily   In   the fourth      cause of action,                  Merchant seeks            the

receivables up until Merchant, as buyer, [*13] received             recovery of costs, disbursements, and attorneys' fees
the purchased amount of $99,750; each party had the                 based upon the express language of the Agreement

mutual     right to adjust the daily payment amount in              which provides that the Company and the Guarantor

accordance with the daily revenues generated by the                 agree to pay all costs associated with a breach and

Company3; because the sale proceeds generated by                    enforcement of the Agreement ( see Ex. "B" at § 5.7

the Company was a variable, the parties could                 not   [Motion Seq. No. 2j).

determine how long it would ultimately take for the
                                                                    Inasmuch as Merchant is entitled to summary judgment
Company to fully perform; any bankruptcy or cessation
                                                                    on the first, second, and third                  [**11]        causes of action,
of business by the Company would not be considered a
                                                                    the court also grants the branch of Merchant's motion
breach by the Company or obligate the Guarantor to
                                                                    seeking attorneys' fees pursuant to the Agreement and
pay the     purchased     amount;      and   Merchant and     the
                                                                    Guaranty in the amount of $3,620.00.6
Company expressly agreed that the transaction entered
into was not intended to be construed as a loan (see
Greenfield v Phillies Records. 98 NY2d 562, 780 N.E.2d
                                                                    Defendants ' Motion for a Preliminary Injunction
166. 750 N.Y.S.2d 565 f2002l [best evidence of what
parties to a written agreement intend is what they say in
their writing]).                                                    4 Notably, Merchant does not seek summary judgment on its
                                                                    fifth cause of action sounding in conversion.
[**10] Accordingly, the affirmative defense of usury is
dismissed (CPLR 3211fbh.                                            5 The affidavit of Merchant's Vice-President,                        Robert Knox,
                                                                    establishes that the parties entered into the Agreement and
Merchant's Motion for Summary Judgment                              that Merchant fulfilled its obligation under the terms thereof.
                                                                    Knox stated in his affidavit that on January 20, 2016, the
Merchant moves for summary judgment against the                     Defendants      denied       Merchant        access         to     the   Company's
Defendants with      respect to the causes of action for            account at the Bank and, consequently, deprived Merchant of
                                                                    its daily sales proceeds and, further, that all of Merchant's
                                                                    attempts to debit 1 1 % of sales proceeds from the Company's
                                                                    account were rejected.           Furthermore, the                Defendants have
3 In this regard, section "D" of the addendum provides that the
                                                                    failed to deliver the purchased sales proceeds to Merchant by
intent of such adjustment, which maybe recalculated every two
                                                                    any other means. Merchant has collected only $8,906.25 of
weeks, is for Merchant to receive the purchased percentage of
                                                                    the purchased receivables, leaving an outstanding balance of
11% of the Company's revenues until Merchant has received
                                                                    $90,843.75 (Affidavit in Support at ffl[ 10-13, 19 [Motion Seq.
an amount equal to the'purchased amount. If the Company's
                                                                    No. 2]).
revenues dropped, the Company could request a decrease in
the daily payment amount which would, in turn, extend the           6 In support of its application for attorneys' fees,                         counsel
time in which Merchant would recover the amount equal to the        submits    an   affirmation      as       well    as     billing    statements    for
purchased amount.                                                   services rendered in the instant action.


                                                          shanna kaminski
  Case 8:19-ap-01050-SC                        Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                   Desc
                                               Main Document    Page 85 of 152
                                                                                                              Page 6 of 6
                              2017 N.Y. Misc. LEXIS 1983, *14; 2017 NY Slip Op 31111(11), **11


The Defendants' motion seeking to: enjoin Merchant                           Dated: March 2, 2017
from imposing any liens or restraints on Defendants'
                                                                lien   and   Isl Vito M. DeStefano
accounts;     and to vacate the "pendent lite
restraint   on"   Defendants'     Paypal        account      is   denied
                                                                             Hon. Vito M. DeStefano, J.S.C.
inasmuch as Defendants have failed to satisfy their
burden of demonstrating, by clear [*15] and convincing
evidence, a likelihood of ultimate success on the merits,
                                                                               End of Document
irreparable injury if the injunction were not granted, and
a balancing of equities in favor of granting the injunction
(Familv-Friendlv       Media.    Inc.     v   Recorder       Television
Network.      74 AD3d     738.   903 N.Y.S.2d 80 f2d Pent
20101).


In this regard, the court notes that the granting of
summary judgment in favor of Merchant, as well as
dismissal of Defendants' affirmative defense of usury
herein negates Defendants' "likelihood of success on
the merits." Furthermore, Defendants have failed to set
forth   that it will    suffer irreparable           harm   absent the
granting of an injunction (see 306 Rutledae, LLC v City
of New York. 90 AD3d 1026. 935 N.Y.S.2d 619 i2d Deot
20111 [where the movant can be fully compensated by a
monetary award,         an   injunction       will    not be      granted
because no irreparable harm will be sustained in the
absence of injunctive relief ]; Liotta v Mattone, 71 AD3d
741. 900 N.Y.S. 2d 62 I2d Deot 2010k Ginsburo v Ock-
A-Bock Community 7\ss 'n. Inc., 34 AD3d 637,                           825
N.Y.S. 2d 119 [2d Dept 20061).




Conclusion


Based on the foregoing, it is hereby

Ordered that the motion of the Plaintiff for an order
pursuant to CPLR 3211(b) is granted                    [**12]     and the
affirmative    defense       interposed       in     the    Defendants'
answer alleging that the transaction at bar is based
upon a usurious loan is dismissed; and it is further


Ordered that the motion of the Plaintiff for an order
pursuant to CPLR 3212 on the first, second, third and
fourth causes of action is granted and Plaintiff is granted
judgment      against    Defendants [*16]             for the     amount
demanded in the complaint; and it is further


Ordered that the Plaintiff is awarded attorneys' fees in
the amount of $3,620.00,                plus interest,      costs,     and
disbursements, and it is further


Ordered that the motion of the Defendants is denied.


This constitutes the decision and order of the court.




                                                                   shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                            Desc
                                              Main Document    Page 86 of 152



© Cited
As of: May 10, 2018 5:34 PM Z



                                    Chartock v National Bank of California

                                             Supreme Court of New York, Queens County

                                                         January 17, 2017, Decided

                                                                    708688/16


Reporter
2017 N.Y. Misc. LEXIS 673 *; 2017 NY Slip Op 30357(U) **
                                                                            basis. The agreement also authorized Global to debit a
                                                                            specified daily amount each day of $1,162.92, which
[**1] DANIEL CHARTOCK, Plaintiff, -against-                                 would be reconciled monthly such that the ultimate
NATIONAL BANK OF CALIFORNIA, 1 GLOBAL                                       amount paid would reflect the agreed-upon portion of
CAPITAL, LLC., Defendants. Index No. 708688/16                              the deposits of future receivables [*2]                to be paid to
                                                                            Global. The $207,000 purchased amount was to be paid
Notice: THIS OPINION IS UNCORRECTED AND WILL                                over   an    indeterminate       amount        of    time.   Attitude's
NOT      BE PUBLISHED           IN THE PRINTED             OFFICIAL         payment of the purchased amount was contingent on
REPORTS.                                                                    Attitude's actually generating future receivables. The
                                                                            amount of time it would take for Global to obtain the

Core Terms                                                                  purchased amount was contingent upon the amount of
                                                                            proceeds generated by Attitude. Global bore the risk

cause of action, allegations, receivables, usurious                         that Attitude might pay the purchased amount over a
                                                                            very long period of time. Moreover, if Attitude did not
Judges: [*1] PRESENT: HON. TIMOTHY J. DUFFICY,                              generate future proceeds from its business, Global had
J.S.C.                                                                      no recourse against Attitude.


Opinion by: TIMOTHY J. DUFFICY                                              On a motion to dismiss a complaint for failure to state a
                                                                            cause of action, all factual allegations must be accepted

Opinion                                                                     as truthful, the complaint must be construed in the light
                                                                            most favorable to plaintiffs, and plaintiffs must be given
                                                                            the benefit of all reasonable inferences. (See Allianz
                                                                            Underwriters Ins.     Co.    v Landmark Ins. Co.,            13 AD3d
 [**2]   Upon the foregoing papers, it is ordered that the
                                                                            172. 174. 787 N.Y.S.2d 15 11st Dept. 20041). The Court
motion is granted.
                                                                            determines only whether the facts as alleged fit within
                                                                            any cognizable legal theory. (See Leon v. Martinez. 84
This action involves the purchase of receivables by 1
                                                 a    non-party,    The     NY2d 83. 87-88. 638 N.E.2d 511. 614 N.Y.S.2d 972
Global     Capital   LLC      (Global)     and
                                                                            [1994]). The court must deny a motion to dismiss, "if,
Attitude Group Inc. (Attitude). Plaintiff pro se claims,
                                                                            from the pleading's four corners, factual allegations are
inter alia , that the transaction was a usurious loan.
                                                                            discerned which, taken together, manifest any cause of
Movant     California    allegedly       initiated    usurious      loan
                                                                            action cognizable at law." (511               West 232nd Owners
debits and credits via ACH on behalf of Global to and
                                                                            Corp. v Jennifer Realty Co., 98 NY2d 144.                    152, 773
from customer accounts such as Attitude. Under the
                                                                            N.E.2d 496. 746 N.Y.S.2d 131 12002D.
agreement, Attitude agreed to sell $207,000 of future
receivables      for     an     up-front    discounted      price      of
                                                                            "[Nevertheless,      allegations       consisting      of bare      legal
$150,000.     Attitude     further agreed        to   deposit      future
                                                                            conclusions,    as    well [*3]        as    factual   claims    either
receivables into a bank account and authorize Global
                                                                            inherently   incredible or contradicted              by documentary
to obtain a specified percentage of the deposits of future
                                                                            evidence,    are     not    entitled    to    such     consideration."
receivables until such time as Global receive the full
                                                                            (Quatrochi v Citibank.         N.A..    210 AD2d 53.          53,    618
$207,000       purchased          amount.        The       agreement
                                                                            N.Y.S.2d 820 11st Dent 19941) (Internal citation omitted).
authorized     Global      to   debit    such    portion    of     future
receivables from Attitude's bank account on a daily                         The first and second causes of action of the plaintiffs


                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                          Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                 Desc
                                                 Main Document    Page 87 of 152
                                                                                                                                           Page 2 of 3
                                   2017 N.Y. Misc. LEXIS 673, *3; 2017 NY Slip Op 30357(11), **2


complaint       allege     criminal   usury as       against     movant      Queens Co. [2016; this Court]) and other courts facing
California. The third cause of action contains allegations                   this issue.
based on an improper usurious loan. The fourth cause
of action was intended to assert a cause of action for                       Even further assuming that the agreement was a loan.
aiding and abetting civil usury. The fifth cause of action                   usury is an           affirmative    defense, [*5]         and      a    heavy

alleges that California aided and abetted the allegedly                      burden     rests      upon the party seeking to impeach a
usurious lenders violation of New York's criminal usury                      transaction based upon usury ( see Hochman v. LaRea,
law. The sixth cause of action alleges that California                       14 AD3d 653. 654. 789 N.Y.S.2d 300; Gandv Mach. v
was unjustly enriched by virtue of wrongfully retaining                      Poaue,      106    AD2d       684.        483    N.Y.S.2d       744).      The

transaction fees. The seventh cause of action alleges                        maximum         per    annum        interest     rate    for   a     loan    or

that California engaged in deceptive business practices.                     forbearance of money is 16%, under New York's civil
The eighth cause of action alleges that California should                    usury statute, and 25% under the state's criminal usury

be enjoined from serving as an originating depository                        statutes (see General Obligations Law § 5-501 [civil
financial    institution     for   allegedly     usurious       lenders.     usury]. Penal Law $5 190.40.                    190.42 [criminal]). It is

Hence,      the thrust of all eight causes of action are                     well settled, however, that where a loan is made to a
allegations of usury. The complaint, albeit inartfully,                      corporation,       the      corporation          and     the        individual

seeks to represent a class.                                                  guarantors of a corporate obligation are prohibited by
                                                                             statute from       interposing the defense of usury (see
The Court initially notes that the signatory to the subject                  General Obligations Law <? 5-521 ; Schneider v Phelps,
agreement was [*4]             the corporation with which              the   41 NY2d 238.           359 N.E.2d 1361.               391 N.Y.S.2d 568:
plaintiff was affiliated, rather than the individual plaintiff.              Webar. Inc. v Caora. 212AD2d 594. 595. 622 N.Y.S.2d
Although the plaintiff may have been Attitude's sole                         585 f1st Dept. 19951). An exception to the general rule
officer and shareholder, a corporation has a separate                        is recognized, however, "'where the corporate form is
legal existence from its shareholders even where the                         used to conceal a usurious loan to an individual to
corporation is wholly owned by a single individual (see                      discharge his personal obligations, and not to further a
Harris v Stony Clove Lake Acres, 202 AD2d 745, 747.                          corporate enterprise'" (Webar. Inc. v Caora. supra, at
608 N,Y.S.2d 584 !3d Dept. 19941: New Castle Siding                          595 quoting Sanders & Assocs. v Friedman. 137 AD2d
Co. v Wolfson. 97 AD2d 501. 502. 468 NYS2d 20 !2d                            677,     524 N.Y.S.2d 768: see eg Donenfeld v Brilliant
Deot. 19831. affd 63 NY2d 782. 470 N.E.2d 868. 481                           Tech. Corp., 2011 NY Misc. LEXIS 934, *11. 2011 NY
N.Y.S.2d 70 f19841) . "[C]ourts are loathe to disregard                      Slip Op 3055401). 10 fSuo Ct. NY Co. 20111 ). The
the corporate form for the benefit of those who have                         applicability      of      this     exception           has     not        been

chosen that form to conduct business"                      (Baccash v.       demonstrated.
Saveoh. 53 AD3d 636. 639. 862 N.Y.S.2d 564 I2d Dept.
20081 citing Harris v Stony Clove Lake Acres, supra at                       To successfully raise the defense of usury, a debtor
747). Accordingly, the plaintiff lacks standing, and his                     must allege and prove by clear and convincing evidence
complaint is dismissible on that basis.                                      that a loan or forbearance of money, requiring interest
                                                                             in violation of a usury statute, was charged by the
However, even assuming that standing were conferred,                         holder or payee with the intent to take interest in excess
the agreement between the parties is unquestionably a                        of the legal rate (see Giventer v Arnow, 37 NY2d 305,
purchase of receivables, and hence, not a loan, to                           309, 333 N.E.2d 366. 372 N.Y.S.2d 63). If usury can be
which the laws of usury apply. This was established in                       gleaned from' the face of an instrument, intent will be
Merchant Cash & Capital v Edaewood Group.                          LLC,      implied [*6] and usury will be found as a matter of law
2015     U.S.      Dist.   LEXIS      94018.     2015    WL     4451057      (see Fared v Rain's Intl..                187 AD2d 481.             482.    589
(U.S.D.C.. S.D.N.Y. Koeltl. J.). [**4]             Merchant Cash &           N.Y.S.2d 579).          Usury must be proved by clear and
Capital     LLC v Yehowa Med.              Servs.,      Inc.,   2016 NY      convincing evidence as to all its elements and usury will
Misc. LEXIS 3065 *.2016 NY Slip Oo 31590IU) [Sup Ct.                         not be presumed (see Freitas v Geddes Say. & Loan
Nassau       Co.    2016;     Murphy,    J.]);   Merchant Cash          &    Assn..     63    NY2d      254.     261.        471    N.E.2d       437.    481
Capital. LLC v Liberation Land Co., LLC, 2016 NY Misc.                       N.Y.S.2d 665).
LEXIS 4854.          2016 NY Slip         Op     32589 (U)      [Sup   Ct.
                                                                              [**5]     Here,        Attitude     is     precluded          by       General
Nassau Co. 2016; Mahon, J.]; Retail Capital, LLC, d/b/a
Credibly v Spice Intentions Inc. d/b/a Currv Heights, and                    Obligations Law §5-521(1) from interposing the defense

AK M Karim, Index No. 713376/15, 2016 N.Y. Misc.                             of civil usury, and cannot assert criminal usury as a

LEXIS 4883.          2016 NY Slip        Op 32614IU),           Sup.   Ct.   cause of action, rather than as an affirmative defense.


                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33    Desc
                                              Main Document    Page 88 of 152
                                                                                             Page 3 of 3
                              2017 N.Y. Misc. LEXIS 673, *6; 2017 NY Slip Op 30357(U), **5


Finally, the pro se plaintiff has fallen woefully-short of
establishing that he can represent a putative class for
several reasons. First, he has not demonstrated that he
is aggrieved by the complained - of conduct, since he
was not a party to the agreement. Second, he has not
demonstrated       class   definition    and    numerosity   (see
Colbert v Rank Am.. Inc.. 1 AD3d 393, 768 N.Y.S.2d 13
12d Dept. 20031: CPLR 901 fal. Next, he is appearing pro
se,   has     no   counsel,   and       has    not   demonstrated
adequacy of representation; that is, that he has the
experience and skills necessary to undertake this type
of litigation. Fourth, he fails to demonstrate that "a class
action is superior to other available methods for the fair
and efficient adjudication of the controversy" (CPLR
901 fal[50.   Finally, the parties' agreement contains a
waiver of class actions, which would preclude such
class action, in any event.


Accordingly, for all of the foregoing reasons, it is hereby,


ORDERED [*7] , that motion by defendant NATIONAL
BANK OF CALIFORNIA for an order pursuant to CPLR
3211(a)(7) dismissing the instant action for failure to
state a cause of action is granted in all respects; and it
is further,


ORDERED, that all other applications not specifically
addressed herein are denied in all respects.

Dated: January 17, 2017

Is/ Timothy J. Dufficy


TIMOTHY J. DUFFICY, J.S.C.




  End of Document




                                                           shanna kaminski
  Case 8:19-ap-01050-SC                    Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                     Desc
                                           Main Document    Page 89 of 152


No Shepard's Signal™
As of: May 10, 2018 5:24 PM Z



                     Merchant Cash & Capital, LLC v Frederick & Cole, LLC

                                          Supreme Court of New York, Nassau County

                                   December 21, 2016, Decided; January 9, 2017, Entered

                                                                603517/16


Reporter
2016 N.Y. Misc. LEXIS 5084 *; 2016 NY Slip Op 32730(U) "
                                                                       [**2] Background


                                                                       The        Plaintiff,     Merchant           Cash        and      Capital       LLC
[**1] MERCHANT CASH AND CAPITAL, LLC, Plaintiff,
                                                                       ("Merchant") is engaged in the purchase and sale of
-against- FREDERICK & COLE, LLC d/b/a BRICK CITY
                                                                       future       receivables             and      sale       proceeds         between
PIZZA, ASHLEY D. FREDERICK, and DAVID COLE,
                                                                       commercial entities, often referred to as a "merchant
Defendant. INDEX NO.: 603517/16
                                                                       cash advance." Defendant Frederick & Cole, LLC d/b/a
                                                                       Brick       City    Pizza       ("Company")            is   a   limited     liability
Notice: THIS OPINION IS UNCORRECTED AND WILL
NOT BE       PUBLISHED      IN THE        PRINTED       OFFICIAL       company which is owned and operated by individual

REPORTS.                                                               Defendants              Ashley       D.     Frederick       and     David       Cole
                                                                       (collectively referred to as "Defendants").

Core Terms                                                             According          to     Merchant,          on       October     27,     2015,     it
                                                                       Merchant and the Company entered into an agreement
Merchant, Buyer, proceeds, credit card, purchase price,
                                                                       whereby            Merchant           purchased             $34,720       of      the
Funding, bank account, future sale, receivables, card,
                                                                       Company's future sales proceeds for a purchase price
affirmative defense, Defendants', electronic, collected,
                                                                       of $28,000 (Affidavit in Opposition to Cross Motion at U
repayment, credit card receipt, sales proceeds,                              1
                                                                       7).
usurious loan, business day, cross motion,
contingencies, processor, debit                                        On        February [*2]         5,    2016,       a    letter agreement was
                                                                       executed           by    the     Defendants            which      set   forth     the
Judges: [*1] Present: HON. VITO M. DESTEFANO,                          following terms:
J.S.C.
                                                                                 We refer to the merchant advance agreement dated
                                                                                 February         5,        2016         (the"Existing         Merchant
Opinion by: VITO M. DESTEFANO
                                                                                 Agreement") between you and Merchant Cash and
                                                                                 Capital, LLC d/b/a Bizfi Funding ("Bizfi Funding").
Opinion
                                                                                 This wili confirm our telephone conversation                             of
                                                                                 today's date wherein we agreed that Bizfi Funding
                                                                                 would make an additional purchase of a percentage
Interlocutory Order                                                              of each future credit card, debit card, bank card
                                                                                 and/or    other       charge        card      (collectively,      "Credit
In an action, inter alia , to recover damages for breach of                      Card") receivables due to you from you[r] Credit
contract, the Plaintiff moves for an order pursuant to                           Card processor.
CPLR       3211(b)    dismissing        Defendants'     affirmative
                                                                                 In connection with such additional purchases, we
defense of usury (Motion Sequence Number 1). The                                 will enter into a new merchant advance agreement
Defendants cross-move, inter alia , for an order pursuant                        between you and Bizfi Funding (the "New Merchant
to CPLR 3212(a) granting them summary judgment                                   Agreement").          Pursuant          to    the     New     Merchant
dismissing    the    complaint     on    the   ground    that    the                               Bizfi         Funding      (the     "New    Merchant
                                                                                 Agreement,
transaction at bar constituted a usurious loan (Motion
Sequence Number 2).

                                                                       1 The court notes that the October 27, 2015 agreement is not
                                                                       in the record before the court.


                                                           shanna kaminski
 Case 8:19-ap-01050-SC                                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                                     Desc
                                                           Main Document    Page 90 of 152
                                                                                                                                                                            Page 2 of 7

                                         2016 N.Y. Misc. LEXIS 5084, *2; 2016 NY Slip Op 32730(U), **2


    Agreement").                Pursuant           to      the     New          Merchant                 by Seller whether the proceeds are paid by cash,
    Agreement, Bizfi Funding will purchase from you a                                                    check, ACH, credit card, debit card, bank card,
    percentage,            as      specified            below      (the        "Purchase                     charge card and/or and other means (collectively
    Percentage"), of each future Credit Card receivable                                                  "Future        Sale        Proceeds")               until    the     Buyer        has

    due to you from your Credit Card processor until                                                         received        the        amount            specified          below         (the

    Bizfi   Funding              has        received         a    total        amount      of                "Purchased        Amount")                for    the     purchase            price

    $58,080.00 (the "Purchased Amount") for a total                                                          ("Purchase Price") set forth below.
    purchase price of $44,000.00 ("Purchase Price").
                                                                                                             BbGo to tablel
    [**3]     A [*3]        portion of the Purchase Price under
    the New Merchant Agreement, in the amount of                                                     [**4]      Pursuant           to    the       Merchant           Agreement,           the
    $17,635.28, will                   be withheld from                 today's         cash         Company agreed to pay Merchant $58,080 by ensuring
    advance and applied to the "Purchased Amount"                                                that all of its sales proceeds and receivables were
    under the Existing Merchant Agreement following                                                  deposited into one designated deposit account and
    which      Bizfi        Funding           will      be       deemed          to     have         permitting Merchant to electronically debit from that
    received the entire "Purchased Amount" under the                                                 account 10%             percent of the Company's daily sales
    Existing        Merchant Agreement                           and      the     Existing           proceeds until such time as Merchant collected the
    Merchant Agreement will be terminated except for                                                 contracted       for     amount              of    $58,080.        The     Merchant
    those          provisions                which           expressly            survive        Agreement [*5]               contained personal guaranties by both
    termination thereof.                                                                             of the individual Defendants.
    You acknowledge that following application of such
    amount from today's cash advance and funding of                                                  Other provisions in the Agreement provide, in relevant
    the     Purchase              Price       under        the      New         Merchant             part:
    Agreement, the aggregate total of the Purchase
                                                                                                             Section 4.1       Sale of Future Sale Proceeds.                               The
    Price paid is equal to $72,000.00 and the aggregate
                                                                                                             Seller   /Company]                and        the        Buyer     [Merchant]
    total     of    the          Purchased              Amount            is    equal      to
                                                                                                             acknowledge and agree that the Purchase Price
    $92,800.00.
                                                                                                             paid by the Buyer in exchange for the Purchased
    A $500.00 processing fee will be deducted from the
                                                                                                             Amount of Future Sale Proceeds is a sale of the
    Purchase Price leaving a net funded amount of
                                                                                                             Purchased Amount and is not intended to be, nor
    $25,864.72 that will be deposited to your account.
                                wilt    confirm          that       the        "Purchase                     shall it be construed as, a loan from the Buyer to
    Lastly,        this
                                                                                                             the Seller. The Buyer is the owner of the Future
    Percentage" under the New Merchant Agreement
                                                                                                             Sale Proceeds purchased by the Buyer hereunder,
    will be 10%.
                                                                                                             and the Future Sale Proceeds purchased by the
That same day, February 5, 2016, Merchant, as Buyer,                                                         Buyer hereunder represents a bona tide sale by the
and Company, as Seller, entered into another merchant                                            .           Seller to a customer ....
agreement          pursuant            to    which         the      Company              sold
                                                                                 proceeds                    Section 4.3 Collection of Receivables. As provided
additional future receivables and sales [*4]
                                                                                                             herein, the Purchased Percentage of each Future
with a value of $58,080 to Merchant for a lump-sum
                                                                                                             Sale Proceeds due to the Seller shall be paid to
payment of $44,000 ("Merchant Agreement").2 The
                                                                                                             Buyer by the credit card processor approved by
Merchant Agreement states:
                                                                                                             Buyer,     or    shall          be        collected      by     Buyer        from
    Merchant           Cash            and     Capital,          LLC,          d/b/a     Bizfi
                                                                                                             electronic check or ACH                         payments         initiated      by
    Funding          (together              with     its     successors                and/or
                                                                                                             Buyer or its agents from the Bank Account ....
    assigns, the "Buyer") hereby purchases from the
    merchant           set         forth       above             (the      "Seller"),       a
                                                                                                             Section 4.4 Remedies.                       In the event of (a) any
    percentage,            as specified              below (the "Purchased
                                                                                                             breach or default in the performance by Seller of
    Percentage"), of the proceeds of each future sale
                                                                                                             any   covenant             or   agreement               contained       in    this
                                                                                                             Agreement .... or (b) any breach or inaccuracy of
                                                                                                             any representation or warranty [*6] made by Seller

                                               purchased           amount of future
                                                                                                             in this Agreement . . . , the Buyer shall be entitled to
2 Thereby   bringing            the total
receivables and sales proceeds to $92,800 for an upfront                                                     all remedies available hereunder, under Article 9 of
sum of $72,000 (Complaint at U 9; Affidavit in Opposition to                                                 the Uniform Commercial Code or other applicable
Cross Motion at           8).


                                                                                      shanna kaminski
    Case 8:19-ap-01050-SC                            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                       Desc
                                                     Main Document    Page 91 of 152
                                                                                                                                                       Page 3 of 7

                                      2016 N.Y. Misc. LEXIS 5084, *6; 2016 NY Slip Op 32730(U), **4


     law. In the event that Buyer cannot access the                                       provisions         of    this    letter       which      represents       the

     Bank Account because of a Breach, then, without                                      "Purchased Percentage" of Seller's daily average
     limiting Buyer's other rights and remedies, Buyer                                    credit card receipts (in the case of the Credit Card
     will be entitled to collect from Seller an estimated                                 Program) or daily average revenues (in the case of
     daily    payment          that    represents        the        "Purchased            the Total Revenue Program), as specified in the
     Percentage" of Seller's Future Sales Proceeds for                                    Merchant            Agreement               (the       "Daily     Payment
     each business day Buyer does not have access to                                      Amount").
     the     Bank    Account           ....          Buyer,         Seller        and     C.      The    initial   Daily        Payment          Amount     shall    be
     Guarantor(s) acknowledge and agree that if Seller                                    $230.48 per day. The Daily Payment Amount is
     [**5] has not violated the terms of this Agreement,                                  subject to adjustment as set forth in Paragraphs D
     the fact that it goes bankrupt or out of business                                    and E below.
     shall not (a) be considered a Breach, or (b) obligate
                                               Purchased Amount                     to     [**6]       D. Every two (2) weeks after the funding of
     Guarantor(s)         to pay the
                                                                                          the         Purchase     Price        to    Seller (each         such     time
     Seller (emphasis added).
                                                                                          period,        a   "Calculation            Period"),    either    Buyer or

A   letter   addendum           ("Addendum"),           which           was       also    Seller (the "notifying party") may give written notice
executed the same day as the Merchant Agreement,                                          to the other (the "receiving party") requesting an
allowed each party to recalculate the daily payments                                      increase or decrease in the Daily Payment Amount
every two weeks. Specifically, the Addendum provided:                                     based upon .... daily average revenues . . . during
                                                                                          the         preceding      Calculation             Period.      The     Daily
     Pursuant to the Merchant Agreement, Buyer has                                        Payment Amount                  may         be   (1)   increased        if the
     agreed to make a cash advance to Seller in the                                       amounts collected by Buyer from Seller during the
     amount     of       the    "Purchase            Price"        in    order      to    most recently ended Calculation Period were less
     purchase the "Purchased Amount" of either (a) the                                    than the Purchased Percentage of all Credit card
     Seller's future credit card, [*7]                  debit card,               bank    receipts or all revenues ... of Seller during such
     card and/or other charge card (collectively, "credit                                 Calculation Period, or (2) decreased if the amounts
     card") receivables due to Seller from its credit card                                collected by Buyer from Seller during the most
     processor, or (b) the proceeds of future sales by                                    recently ended [*9]              Calculation Period were more
     Seller whether the               proceeds are paid                  by cash,         than the Purchased Percentage of all Credit Card
     check, credit card and/or and other means. The                                       receipts or all revenues ... of Seller during such
     Merchant Agreement specifies whether Buyer has                                       Calculation Period. The new Daily Payment Amount
     purchased a specified percentage of future credit                                    shall be equal to the product of (a) the Purchased
     card    receipts      (the       "Credit Card       Program") or a                   Percentage times (b) . . . daily average revenues . .
     specified percentage of future revenues of Seller                                    . of Seller during the most recent Calculation. The
     (the "Total Revenue Program").                                                       intent of the foregoing adjustments shall be for
                                                                                          Buyer to receive the Purchased Percentage of all
     Seller desires to participate in Buyer's "Adjustable
                                                                                          Credit Card receipts or all revenues, as applicable,
     ACH Program" pursuant to which, in lieu of Seller's
                                                                                          of Seller until Buyer has received an amount equal
     credit card processor making payments directly to
                                                                                          to the Purchased Amount (emphasis added).
     Buyer     of    a    portion        of    all    future        credit        card    *   *   *



     receivables. Buyer or its agents will initiate daily
     electronic check or automated clearinghouse (ACH)                                    H. In the event that Buyer cannot access the Bank
     payments        from       Seller's      bank     account               on   each    Account or in the event that an electronic check or
     business       day     until     the     Buyer has            received         an    ACH          payment initiated by Buyer from the Bank
     amount equal to the Purchased Amount.                                                Account is not paid in full based upon insufficient
                                                                                          funds in the Bank Account or otherwise, then to the
                                                                                          extent not prohibited by applicable law and without
      B. Buyer shall initiate, on a daily basis on each
                                                                                          duplication, Buyer will be entitled to collect a $35
      business day, electronic check or ACH payments
                                                                                          fee (or, if less, the maximum amount allowed to be
     from     the    bank       account        identified          in    the      ACH
                                                                                          charged under applicable law) for each business
     Authorization . . . maintained with the bank holding
                                                                                          day         Buyer does          not    have        access to the         Bank
     the     Bank Account              (the   "Bank"),        in        an    amount
                                                                                          Account and for each electronic check or ACH
      determined by Buyer in accordance with [*8]                                  the
                                                                                          payment that is not paid in full, which shall be in


                                                                              shanna kaminski
  Case 8:19-ap-01050-SC                                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                       Desc
                                                       Main Document    Page 92 of 152
                                                                                                                                                      Page 4 of 7
                                     2016 N.Y. Misc. LEXIS 5084, *9; 2016 NY Slip Op 32730(U), "6


     addition to the Daily [*10]                     Payment Amounts that              [**8]     According        to    Merchant,       there       were         multiple

     otherwise became due. In addition, in the event that                              contingencies under which the Defendants would not be
     Buyer does not have access to the Bank Account                                    obligated to deliver anything to Merchant. One such
     because of a Breach, then, without limiting Buyer's                               contingency is Merchant's right to collect sales proceeds
     other rights and remedies, Buyer will be entitled to                              which     was       wholly      contingent      upon      the       Company's
     collect from Seller the greater of the then-current                               successful          generation       of    future      sales         proceeds.
     Daily Payment Amount or the initial Daily Payment                                 Moreover, if the Company could not generate sufficient
     amount for each business day Buyer does not have                                  revenue        to    continue      operating      and        had     to    cease
     access to the Bank Account.                                                       operating or file bankruptcy, then Merchant would never
                                                                                       collect the full purchased amount and there would be no
On      February          10,     2016,       Merchant          deposited      the     liability to the Company or the individual guarantors.
purchase       price       into    the       Company's          bank    account.       These contingencies, Merchant argues, run counter to
Merchant collected $45,277.60 of the purchased future                                  the "distinguishing hallmark of a loan" which is the
sales proceeds until April 7, 2016, after which Merchant                               "lender's absolute right to repayment of the principal"
tried, but was unable to collect any more of the future                                (Memorandum of Law in Support at pp 5-8).
sales.    The       balance        of     future       proceeds        owing     to
Merchant       is    $47,277.60              (Complaint      at          14,    I5!    Defendants          opposed       Merchant's        motion         and     cross-
Affidavit    in     Opposition          at    Iffi    20-24).     According      to    moved for an order granting them summary judgment
Merchant, on April 20, 2016, Defendant Cole "made a                                    dismissing          the   complaint       on    the    ground          that    the
[**7]    blanket refusal to cooperate in any capacity and                              transaction at bar constituted a usurious loan.5
demanded that [Merchant] file suit against him" (Affidavit
in Opposition at 24).                                                                  For the reasons that follow, [*13] the motion is granted
                                                                                       and the cross motion is denied.
On May 17, 2016, Merchant commenced the instant
action alleging causes of action for, inter alia , breach of
contract and breach of a guaranty.                                                     The Court's Determination


Defendants' answer, which contains general admissions                                  A defendant raising the defense of criminal usury must
and denials, [*11] also asserts, inter alia, usury as an                               allege and prove that the lender: 1 ) knowingly charged,
affirmative defense.3
                                                                                       Justice Murphy:
Thereafter, Merchant moved for an order pursuant to
CPLR 3211(b) dismissing the affirmative defense of                                          [essentially, usury laws are applicable only to loans or
usury.                                                                                      forbearances, and if the transaction is not a loan, there
                                                                                            can       be    no   usury.     As      onerous      as    a     repayment
In support of its motion, Merchant submits an attorney                                       requirement may be, it is not usurious if it does not
affirmation,        the    pleadings,         a      copy   of the     Merchant             constitute a loan or forbearance. The Agreement was for
Agreement, and a decision and order dated June 8,                                           the purchase of future receivables in return for an up

2016 (Murphy, J.).4                                                                         front     payment.      The     repayment        was      based      upon   a
                                                                                             percentage of daily receipts, and the period over which
                                                                                            such      payment       would    take     place   was      indeterminate.
                                                                                             Plaintiff took the risk that there could be no daily receipts,
3 Defendant's       usury affirmative             defense    alleges that:      the                                                                 if receipts      were
                                                                                             and      defendants       took the     risk that,
transaction at bar is a "usurious loan": that Merchant may not                               substantially greater than anticipated, repayment of the
recover either interest or principal; and that pursuant to the                               obligation could occur over an abbreviated period, with
Agreement,        Defendant's       "had       been     paying     a   fixed   daily
                                                                                            the sum over and above the amount advanced being
amount      per day towards             a total      repayment amount after                                                       request     for     the     Court     to
                                                                                               more    than      25%.     The
having received certain proceeds and therefore were charged                                  convert [*12]       the Agreement to a loan, with interest in
annual interest for exceeding 25% per annum" (Answer at Ufl                                  excess of 25% would require unwarranted speculation,
38, 40, 43).                                                                                 and would contradict the explicit terms of the sale of
                                                                                             future    receivables in        accordance       with     the    Merchant
4 In Platinum Rapid Funding Group Ltd.                       v VIP Limousine
                                                                                            Agreement.
Services,    Inc.    and Joseph Cotton (Index No. 604163-15),
Judge Murphy dismissed defendants' affirmative defense that                            5 Defendant's cross motion also seeks to "deem [ ] defendants'
the agreement therein, which was similar to the agreement at                           answer amended to include the allegations in defendants'
issue herein, was civilly and criminally usurious. According to                        affidavit".


                                                                          shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                           Desc
                                              Main Document    Page 93 of 152
                                                                                                                                  Page 5 of 7

                               2016 N.Y. Misc. LEXIS 5084, *12; 2016 NY Slip Op 32730(U), **8


took or received; 2) annual interest exceeding 25%; 3)                     Agreement was not a loan and thus,                     the   law with

on a loan or forbearance (Penal Law $ 190.40).6                            respect to usury does not apply and the affirmative
                                                                           defense alleging that the transaction was based upon a
The fundamental element of usury is the existence of a                     usurious loan is without merit (CPLR 3211fbD. In this
loan or forbearance of money. Where there is no loan                       regard,      the court notes the following: the              Merchant

there can be no usury (Seidel v 18 E. 17th St. Owners,                     Agreement allowed for the debit from the Company's
Inc.. 79 NY2d 735. 598 N.E.2d 7. 586 N.Y.S.2d 240.                         designated bank account of 10% of the Company's daily
744 [19921:      [**9] Fein berg v Old Vestal Rd. Assoc.,                  receivables up until Merchant, as buyer, received the
Inc..   157 AD2d      1002.    550 N.Y.S.2d 482 [3"'               Dept    purchased         amount of $58,080; each             party had the
1990]).   In    determining         whether     a     transaction    is    mutual right to adjust the daily [**10] payment amount
usurious,      the   law    looks    not   to   its   form,   but    its   in accordance with the daily revenues generated by the
substance,     or real character (see Min Capital Corp.                    Company7;           Merchant and the Company expressly
Retirement Trust v Pavlin. 88 AD3d 666. 930 N.Y.S.2d                       agreed       that    the    transaction    entered    into   was    not
475 f2d Deot 2011V. O'Donovan v Galinski. 62 AD3d                          intended to be construed as a loan (see Greenfield v
769. 878 N. Y.S.2d 443 [2d Dent 20091).                                    Phillies Records. 98 NY2d 562. 780 N.E.2d 166. 750
                                                                           N.Y.S.2d 565 120021 [best evidence of what parties to a
"There is a strong presumption against the finding of                      written   agreement intend           is what they say in their
usury" (Giventer v Arnow, 37 NY2d 305, 309. 333                            writing]);    and     that    any   bankruptcy   or    cessation     of
N.E.2d 366. 372 N.Y.S.2d 63 f19751) and a "heavy                           business by the Company would not be considered a
burden rests upon the party seeking to impeach a                           breach       by     the    Company    or   obligate   either of the
transaction based upon usury. Thus, usury must be                          guarantors to pay the purchased amount.
proved by clear and convincing evidence as to all its
elements and usury will not be presumed" (Hochman v                        Defendants' cross motion is denied inasmuch as the
LaRea. 14 AD3d 653, 789 N.Y.S.2d 300 [2d Dept 20051.                       court has granted Merchant's motion dismissing [*15]
Freitas v Geddes Sav. & Loan Ass 'n, 63 NY2d 254,                          the affirmative defense of usury.

471 N.E.2d 437, 481 N.Y.S.2d 665 [19841: Lehman v
Roseanne       Investors      Corp.,    106     A.D.2d      617.    483
N.Y.S.2d 106 [2d Dent 19841).                                              Conclusion


Unless    a     principal     sum      advanced        is   repayable      Based on the foregoing, it is hereby

absolutely, the transaction is not a loan ( Rubenstein v
                                                                           Ordered that the motion of the Plaintiff is granted and
Small. 273 AD 102. 75 N.Y.S.2d 483 [V Dept 1947]).
                                                                           the affirmative defense interposed in the Defendants'
Where payment or enforcement rests on a contingency,
                                                                           answer alleging that the transaction at bar is based
the contract is valid even though it provides for a return
                                                                           upon a usurious loan is dismissed; and it is further
in excess of the legal rate of interest (Kelly, Grossman &
Flanagan, LLP v Quick Cash, Inc., 35 Misc 3d 1205[A],
                                                                            [**11]      Ordered that the motion of the Defendants is
950 N.Y.S.2d 723, 2012 NY Slip Op 50560[U] [Sup Ct
                                                                           denied in its entirety.
Suffolk County 20'12]\ Professional Merchant Advance
Capital, LLC v Your Trading Room, LLC, 2012 N.Y.                           This constitutes the decision and order of the court.
Misc. LEXIS 6757. 2012 WL 12284924. at *5 [Suo Ct.
Suffolk County 20121; see also Lehman v Roseanne                           Dated: December 21 , 2016
Investors Corp., 106 AD2d at 617. supra f" loan is not
                                            there is a possibility         Isl Vito M. DeStefano
usurious merely because [*14]
that the lender will receive more than the legal rate of
interest"]).
                                                                           7 In this regard, section "D" of the addendum provides that the
Here, Merchant has demonstrated that the Merchant                          intent of such adjustment, which maybe recalculated every two
                                                                           weeks, is for Merchant to receive the purchased percentage of
                                                                           10% of the Company's revenues until Merchant has received
                                                                           an amount equal to the purchased amount. If the Company's
6 The first element requires proof of the general intent to                revenues dropped, the Company could request a decrease in

charge a rate in excess of the legal rate rather than the                  the daily payment amount which would, in turn, extend the

specific intent to violate the usury statute (Anaelo v Brenner.            time in which Merchant would recover the amount equal to the
90 AD2d 131. 457 N.Y.S.2d 630 [3d Deot 19821).                             purchased amount.


                                                               shanna kaminski
 Case 8:19-ap-01050-SC    Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33             Desc
                          Main Document    Page 94 of 152
                                                                                   Page 6 of 7
                2016 N.Y. Misc. LEXIS 5084, *15; 2016 NY Slip Op 32730(U), **1 1


Hon.   Vito    M.      DeStefano,       J.S.C.




                                        shanna kaminski
  Case 8:19-ap-01050-SC             Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                                    Main Document    Page 95 of 152
                                                                                           Page 7 of 7
                        2016 N.Y. Misc. LEXIS 5084, *15; 2016 NY Slip Op 32730(11), **11


Tablel ( Return to related document text)
                       Purchase Price       Purchased Percentage     Purchased Amount

                       $44,000.00           10% Purchase             $58,080.00

Tablel (Return to related document text)



  Encl of Document




                                                  shanna kaminski
  Case 8:19-ap-01050-SC                          Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                  Desc
                                                 Main Document    Page 96 of 152



© Cited
As of: May 10, 2018 7:26 PM Z


                                    Retail Capital, LLC v Spice Intentions Inc.

                                                 Supreme Court of New York, Queens County

                                           December 9, 2016, Decided; January 3, 2017, Filed

                                                                      713376/15

Reporter
2016 N.Y. Misc. LEXIS 4883 *; 2016 NY Slip Op 32614(U) "
                                                                            continue       operating         and      rendering          the     purchased
                                                                            accounts and sales proceeds uncollectible to the plaintiff
[**1] RETAIL CAPITAL, LLC d/b/a CREDIBLY,                                   and defendants. The agreement explicitly stated that the
Plaintiff, -against- SPICE INTENTIONS INC. d/b/a                            parties     agreed        that    the    purchase           price    under the
CURRY HEIGHTS, and AK M KARIM, Defendants.                                  agreement is in exchange for the purchased amount
Index No.: 713376/15                                                        and that the purchase price is not intended to be, nor
                                                                            shall it be construed as a loan from the plaintiff to the
Notice: THIS OPINION IS UNCORRECTED AND WILL                                defendants.         The     defendants [*2]            were         required    to
NOT BE PUBLISHED                  IN THE PRINTED OFFICIAL                   deposit       all   sales        proceeds        and        revenue     into    a
REPORTS.                                                                    designated bank account, from which the plaintiff and
                                                                            defendants would each collect their respective portion of
Core Terms                                                                  the purchased sales proceeds. The agreement provided
                                                                            a    reconciliation       on     demand         provision       whereby the
sales proceeds, affirmative defense, defendants',                           parties will reach permitted to demand the monthly
receivables, parties, cause of action, allegations,                         reconciliation of funds from the other to ensure that
collecting                                                                  neither entity         collected        more     or    less    of the     sales
                                                                            proceeds than they were contractually entitled to collect
Judges: [*1] PRESENT: HON. TIMOTHY J. DUFFICY,                              from the designated bank account. The agreement does
J.S.C.                                                                      not provide for a fixed payment term and provides for
                                                                            the plaintiffs collection of sales proceeds to fluctuate
Opinion by: TIMOTHY J. DUFFICY                                              with the actual revenue of the defendants' business.
                                                                            Thus at the time the agreement was entered into, it was
Opinion                                                                     impossible for the parties to determine when, if ever, the
                                                                            plaintiff   would         receive       the    full   purchased         amount
                                                                            because the defendants future revenue was variable,
                                                                            and outside the control of the plaintiff. The agreement
Upon the foregoing papers, it is ordered that the motion
                                                                            does not provide the plaintiff with any recourse in the
is determined as follows.
                                                                            event that the sales proceeds are not generated by the

Plaintiff Retail Capital, LLC. d/b/a Credibly (Credibly) is                 defendants          unless        the     defendants           took     specific

engaged      in     the      business       of    purchasing      future    enumerated acts that were calculated to prevent the

receivables and sales proceeds from other commercial                        plaintiff [*3]      from collecting the purchased receivables

entities   for an      up    front payment.          Defendant Spice        in    contravention        of the       defendants'          representations,

                                     Heights        entered    into    an   warranties,         and    covenants,          and     in     breach     of    the
Intentions    d/b/a         Curry
agreement with the plaintiff on or about July 13, 2015.                     agreements express terms. As part of the agreement,

Credibly     purchased           hundred    and      $43,028    of    the   the defendants retained                 no rights to the purchased

defendants' future sales proceeds and receivables for                       receivables and sales proceeds, and plaintiff became

an up front payment of $104,400.                     Pursuant to the        the    sale      and      exclusive       owner        of    the     purchased

agreement,         Credibly      would     collect    14.14%    of    the   receivables and sales proceeds.

defendants' daily revenue until such time as the plaintiff
                                                                            On July 14, 2015, the plaintiff paid the purchase price
received     the    full    purchased       [**2]     amount    or    the
                                                                            less any agreed-upon amounts to the defendants into
defendants     failed       to   generate    sufficient   revenue      to
                                                                            an account designated by the defendants pursuant to


                                                                shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                    Desc
                                         Main Document    Page 97 of 152
                                                                                                                                   Page 2 of 3
                             2016 N.Y. Misc. LEXIS 4883, *3; 2016 NY Slip Op 32614(11), **2


the agreement. On or about October 23, 2015, the                       complaint's previously            interposed        breach      of contract
plaintiff claims that the defendants and             its principal     claim (A. Montilli Plumbing & Heating Com, v Valentino,
began interfering with the plaintiffs collection of the                90 AD3d 961 , 962. 935 N.Y.S.2d 647). Hence these
purchased receivables and sales proceeds so as to                      defenses must be dismissed,
deprive the plaintiff of the benefit bargained for in the
agreement. The plaintiff also claims that the defendants               Moreover, these affirmative defenses, as well as that of
continue to generate receivables and collect sales                     misrepresentation,           falter     since       the    circumstances
proceeds while continuing to actively prevent the plaintiff            constituting the wrong are not stated in detail, as
from collecting its portion of the purchased receivables,              required by CPLR 3016fbl "A cause of action to recover
                                                                       damages for fraud requires allegations of (1) a false
[**3] A party may move to dismiss a defense "on the                    representation of fact, (2) knowledge of falsity, (3) intent
ground that a defense is not stated or has no merit"                   to    induce     reliance,    (4)     justifiable      reliance,      and     (5)
(CPLR 3211 fbl). When moving to dismiss or strike an                   damages" (Green berg v Blake.                    117 AD3d 683,               985
affirmative defense, the plaintiff [*4] bears the burden of            N.Y.S.2d 279 quoting Stein v Doukas, 98 AD3d 1024.
demonstrating that the affirmative defense is "'without                1025, 951 N.Y.S.2d 173. "Pursuant to CPLR 3016(b). a
merit as a matter of law'" (Galasso, Lanoione & Batter,                cause of action alleging              [**4]    fraud must be pleaded
LLP v. Liotti, 81 AD3d 880.          882, 917 N,Y.S.2d 664             with particularity so as to inform the defendant of the
quoting,    Greco v Christoffersen.      70 AD3d 769.         896      alleged     wrongful      conduct        and     give      notice      of    the
N.Y.S.2d 363 quoting Vita v New York Waste Servs.,                     allegations the plaintiff intends to prove" (Greenberg v
LLC, 34 AD3d 559. 824 N.Y.S.2d 177). "In reviewing a                   Blake, supra quoling McDonnell v Bradley,                           109 AD3d
motion to dismiss an affirmative defense, the court must               592.      593.    970    N.Y.S.2d        612J.      "Although        there     is
liberally construe the pleadings in favor of the party                 certainly no requirement of 'unassailable proof at the
asserting the defense and give that party the benefit of               pleading stage under              CPLR 3016(b),            'the     complaint
every reasonable inference" (Fireman's Fund Ins. Co. v                 must'allege the basic facts to establish the elements of
Farrell,   57 AD3d 721,      723,    869 N.Y.S.2d 597]; see            the cause of action'" (Eurvcleia Partners, LP v Seward &
Courthouse Corporate Ctr. LLC v Schulman, 74 AD3d                      Kissel. LLP, 12 NY3d 553 at 559, 910 N.E.2d 976, 883
725. 727. 902 N.Y.S.2d 160). "If there is any doubt as to              N.Y.S.2d         147    quoting       from     Pludeman         v    Northern
the availability of a defense, it should not be dismissed"             Leasing Svs„ Inc.. 10 NY3d 486. 491-492, 890 N.E.2d
(Federici v Metropolis Night Club, Inc., 48 AD3d 741,                  184.      860 N,Y.S.2d 422). "CPLR 3016(b) is satisfied
853 N.Y. S, 2d 160)                                                    when the facts suffice to permit a 'reasonable inference'
                                                                       of the alleged misconduct." (Eurvcleia Partners. LP v
The affirmative defenses and counterclaims for fraud                   Seward <S Kissel. LLP, supra : see Pace v Raisman &
and conversion are hereby dismissed. It is settled that                Assoc.. Esgs., LLP, 95 AD3d 1185. 945 N.Y.S.2d 118
"[njeither fraud nor conversion can be predicated upon                 f2d Deot 20121). The misrepresentation and [*6]                             fraud
breach of contract" (Parekh v Cain, 96 AD3d 812, 948 , defense fail to satisfy the requirements of CPLR 3016
N.Y.S.2d 72\ Gym Door Repairs, Inc. v Astoria Gen,                     (b)    because they contain only bare and conclusory
Contr.     Corn.,   2016 N.Y. App.     Div.   LEXIS 7889).        In   allegations against the movants without any supporting
substance, "a cause of action will be found to sound in                detail.     Hence        dismissal        of     the      defenses           and
tort rather than in contract only when the legal relations             counterclaims          as to frauds and          misrepresentation             is
binding the parties are created by the utterance of a                  warranted,
falsehood, with fraudulent intent and reliance thereon,
and the      cause of action    is   entirely    independent of        The affirmative defenses of illegality and usury are also

contractual     relations   between    the      parties"   (Lee    v   dismissed. Usury is an affirmative defense, and a heavy

Matarrese, 17 AD3d 539, 793 N.Y.S.2d 457). Here, the                   burden      rests      upon the       party seeking to impeach                  a

defendants' fraud allegations are predicated upon, and                 transaction based upon usury ( see Hochman v. LaRea,

arise out of, the same operative facts relied upon in                  14 A.D.3d 653. 654. 789 N.Y.S.2d 300; Gandv Mach. v

connection with the plaintiffs breach of contract cause                Pogue.       106    A.D.2d     684.      483     N.Y.S.2d           744).    The

of action (Refreshment Mgt. Servs., Corp. v Complete                   maximum          per    annum       interest     rate     for   a     loan     or

Off Supply Warehouse Corp., 89 AD3d 913, 914-915,                      forbearance of money is 16%, under New York's civil

933 N.Y.S.2d 312). These allegations do not establish                  usury statute, and 25% under the state's criminal usury

the existence of a duty collateral [*5]         or extraneous to       statutes     (see      General      Obligations Law§            5-501       [civil

that created by the parties' alleged contract; rather, they            usury]. Penal Law 5$ 190.40, 190.42 [criminal]). With

merely recast, as "an alternative theory of liability," the            some exceptions that do not apply here, a corporation


                                                           shanna kaminski
  Case 8:19-ap-01050-SC                            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33      Desc
                                                   Main Document    Page 98 of 152
                                                                                                     Page 3 of 3
                                      2016 N.Y. Misc. LEXIS 4883, *6; 2016 NY Slip Op 32614(U), "4


may assert criminal usury as a defense where the
amount     of the        loan    or     forbearance         is   more     than
$250,000.00 and less than $2,500,000.00 (see General
Obligations Law § 5-521 13I\ Blue Wolf Capital Fund II
L.P. v American Stevedoring Inc.. 105 AD3d 178. 961
N.Y.S.2d 86). To successfully raise the defense of
usury, a debtor must allege and prove by clear and
convincing      evidence that a loan or forbearance of
money, requiring interest in violation of a usury statute,
was charged by the holder or payee with the intent to
take interest in excess of the legal rate (see Giventer v
Arnow.     37    NY2d 305,            309.     333      N.E.2d 366.       372
N.Y.S.2d 63). If usury can be gleaned from the [*7]
face of an instrument, intent will be implied and usury
will be found as a matter of law (see Fareri v Rain's Int'l,
Ltd..   187 AD2d 481, 482. 589 N.Y.S.2d 579). Usury
must be proved by clear and convincing evidence as to
all its elements and usury will not be presumed (see
Freitas v Geddes Sav. & Loan Assn., 63 NY2d 254.
261. 471 N.E.2d 437. 481 N.Y.S.2d 665). Not only do
the     [**5]    defendants           fail   to    properly      allege    the
existence       of   a   loan,        but    the   clear    terms    of    the
agreement state explicitly that the transaction between
the parties was not a loan. Receivables purchasing is
an accepted form of business transaction, and is not a
loan.


Defendants'          breach      of     contract     counterclaim         and
defense is improperly plead. Moreover, the defendants
have failed to allege that it sustained any damages from
the plaintiffs breach of contract. Hence, it is dismissed.

Accordingly, for all of the foregoing reasons, it is hereby,


ORDERED, that the plaintiffs motion seeking to dismiss
the defendants' affirmative defenses is granted, and the
10th    14th 19th and 23rd affirmative defenses in the
defendants' answer are dismissed; and it is further,

ORDERED, that the defendants' cross-motion to enter a
default as against the plaintiff on its affirmative defenses
and     counterclaims           is     denied      as      academic,       and
otherwise without legal basis; and it is further,

ORDERED,             that [*8]        all    other      applications       not
specifically addressed herein are denied in all respects.

Dated: December 9, 2016

Isl Timothy J. Dufficy

TIMOTHY J. DUFFICY, J.S.C.



   End of Document



                                                                     shanna kaminski
  Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                              Desc
                                                  Main Document    Page 99 of 152


No Shepard's Signal™
As of: May 10, 2018 7:26 PM Z



           MERCHANT CASH AND CAPITAL LLC, Plaintiff, v. HOBBYHORSE
                   WELDING, INC., and ROBBIE JO CARPENTER, Defendants.

                                                  Supreme Court of New York, Nassau County

                                       December 21, 2016, Decided; December 21, 2016, Entered

                                                                Index No. 605357/15

Reporter
2016 N.Y. Misc. LEXIS 4894 *
                                                                                of Hobby Horse in the amount of $86,250 for a purchase
MERCHANT CASH AND CAPITAL, LLC, Plaintiff, v.
                                                                                price    of    $62,500.    The     Plaintiff    contends       that    the
HOBBY HORSE WELDING, INC., and ROBBIE JO
                                                                                Agreement provides that Hobby Horse's payments of
CARPENTER, Defendants.
                                                                                the purchased receivables and future sale proceeds
                                                                                were contingent upon Hobby Horse actually generating
Notice: NOT          APPROVED                BY      REPORTER             OF
                                                                                the purchased receivables and future sale proceeds.
DECISIONS FOR REPORTING IN STATE REPORTS.
                                                                                The Agreement does not provide for a fixed payment
                                                                                term as the Plaintiff was only entitled to a percentage of
Core Terms
                                                                                Hobby Horse's future sale proceeds and receivables.
                                                                                Counsel for the Plaintiff contends that the Agreement in
affirmative defense, proceeds, future sale, receivables.
                                                                                no way contemplates a loan of any money and that
motion to dismiss, illegality, interposed, discovery,
                                                                                MCC      has    no [*2]    recourse     in     the   event     the    sale
contends, parties, argues
                                                                                proceeds are not generated.

Judges:      [*1] Present: Hon. Randy Sue Marber, J.S.C.
                                                                                The     Defendants        have   interposed      a   9th     affirmative
                                                                                defense alleging that the Agreement is unenforceable
Opinion by: Randy Sue Marber
                                                                                on the grounds of "illegality" of contract and a                      10th
                                                                                affirmative defenses alleging that the payments due the
Opinion                                                                         Plaintiff "are based        upon    an interest rate that is in
                                                                                excess of that allowed by New York State Law" (the
                                                                                usury affirmative defense). (See Answer attached to the
                                                                                Notice of Motion as Exhibit "B")
Upon the foregoing papers, the motion by the attorneys
for the Plaintiff, MERCHANT CASH AND CAPITAL, LLC
                                                                                The     Plaintiffs    counsel    argues      that the    9th    and     10
(hereafter "MCC")            seeking    an     order dismissing           the
                                                                                affirmative defenses are meritless and duplicative of one
affirmative defenses1           asserted          by the Defendants,
                                                                                another. He argues that the Agreement between the
HOBBY       HORSE         WELDING,           INC.,   and    ROBBIE        JO
                                                                                parties was not a loan or forbearance of money. As
CARPENTER              (hereafter            "Hobby        Horse"         and
                                                                                such, the usury claim must fail.
"Carpenter") pursuant to CPLR §3211 (b) is determined
as hereinafter provided.                                                        In opposition, the Defendants' counsel submits that the
                                                                                Plaintiffs motion is premature as discovery has not yet
On       October    18,      2013,     the     parties     executed        an
                                                                                been completed. He maintains that the dismissal of the
Agreement which provided that the Plaintiff, MCC, as
                                                                                two     affirmative    defenses      cannot      occur       until    after
buyer, purchased from the seller, the Defendant, Hobby
                                                                                discovery is complete.
Horse, six (6%) percent of the proceeds of future sales

                                                                                "CPLR $ 3211 (b ) authorizes a plaintiff to move, at any
                                                                                time, to dismiss a defendant's affirmative defense on the
1 1n a So-Ordered Stipulation dated September 28, 2016, the                     ground that it 'has no merit'" (Greco v. Christoffersen, 70
Defendants agreed         to withdraw their affirmative          defenses       A.D.3d 769.       896 N.Y.S.2d 363 12d Dept.                 20101).     In
regarding jurisdiction, venue, statute of limitations, waiver and               moving to dismiss an affirmative defense, "the plaintiff
fraud.    The   Plaintiffs    motion    is    therefore    limited   to   the   bears the burden of demonstrating that the affirmative
affirmative defenses of illegality and usury.


                                                                     shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33   Desc
                                     Main Document   Page 100 of 152
                                                                                   Page 2 of 2
                                               2016 N.Y. Misc. LEXIS 4894, *2


defense [*3]   is 'without merit as a matter of law'". (Id.,
quoting Vita v. New York Waste Servs., LLC. 34 A.D.3d
559. 824 N.Y.S. 2d 177 12d Dept. 20061: see Bank of
Am.. N.A. v. 414 Midland Ave. Assoc.. LLC, 78 A.D.3d
746. 911 N.Y.S. 2d 157 [2d Dept. 20101)


The   Defendants'    contention   that   the   Agreement   is
usurious is without merit. A corporation is prohibited
from asserting a defense of civil usury. Additionally, an
individual guarantor of a corporate obligation is also
precluded from raising such a defense. (See Arbuzova
v. Skalet 92 A.D.3d 816. 938 N.Y.S. 2d 811 [2d Dept.
20121) The terms of the Agreement do not constitute a
loan within    the   meaning    of the   usury laws.    ( See
Kaufman v. Horowitz,        178 A.D.2d 632, 577 N.Y.S. 2d
879 [2d Dept. 1991])


Accordingly, it is hereby


ORDERED, that the Plaintiffs motion to dismiss the
ninth and tenth affirmative defenses, interposed by the
Defendants, is GRANTED.


This constitutes the Decision and Order of the Court.


All applications not specifically addressed herein are
DENIED.


DATED: Mineola, New York


December 13, 2016


Isl Randy Sue Marber


Hon. Randy Sue Marber, J.S.C.




  End of Document




                                                      shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                     Desc
                                         Main Document   Page 101 of 152


No Shepard's Signal™
As of: May 10, 2018 7:23 PM Z



             Merchant Cash & Capital, LLC v Fire Suppression Servs,, Inc.

                                         Supreme Court of New York, Nassau County

                                   December 16, 2016, Decided; December 21, 2016, Filed

                                                             603413/16

Reporter
2016 N.Y. Misc. LEXIS 4855 *; 2016 NY Slip Op 32590(U) **
                                                                    price of $50,000.00. The Plaintiff contends that the
                                                                    Agreement      provides     that   Fire's     payments      of     the
[**1] MERCHANT CASH AND CAPITAL, LLC, Plaintiff,                    purchased receivables and future sale proceeds were
-against- FIRE SUPPRESSION SERVICES, INC., and                      contingent upon Fire actually generating the purchased
CAREY PICKETT, Defendants. Index No. 603413/16                      receivables and future sale proceeds. The Agreement
                                                                    does   not provide for a fixed          payment term        as the
Notice: THIS OPINION IS UNCORRECTED AND WILL                        Plaintiff was only entitled to a percentage of Fire's future
NOT BE      PUBLISHED        IN   THE    PRINTED        OFFICIAL    sale proceeds and receivables. Counsel for the Plaintiff
REPORTS.                                                            contends that the Agreement in no way contemplates a
                                                                    loan of any money and that MCC has no recourse in the
Core Terms                                                          event the sale [*2] proceeds are not generated.


                                                                    The    Defendants    have     interposed      several    affirmative
affirmative defense, proceeds, future sale, receivables.
                                                                    defenses alleging that the Agreement is unenforceable
usurious, motion to dismiss, interposed, contends,
parties, argues
                                                                    on the grounds that it is an illegal agreement for the
                                                                    lending of money in exchange of a secured interest in

Judges:     [*1] Present: HON. RANDY SUE MARBER,                    the receivables of the Defendant at a usurious rate of

JUSTICE.                                                            interest. (See Answer attached to the Notice of Motion
                                                                    as Exhibit "B")
Opinion by: RANDY SUE MARBER
                                                                    The    Plaintiffs   counsel    argues       that   the   affirmative
                                                                    defenses are meritless. He argues that the Agreement
Opinion
                                                                    between the parties was not a loan or forbearance of
                                                                    money. As such, the usury claim must fail.


Upon the foregoing papers, the motion by the attorneys              "CPLR 5 3211(b) authorizes a plaintiff to move, at any

for the Plaintiff,   MERCHANT CASH AND                  CAPITAL,    time, to dismiss a defendant's affirmative defense on the

LLC, (hereafter "MCC") seeking an order dismissing the              ground that it 'has no merit'" ( Greco v. Christoffersen. 70

affirmative defense1 asserted by the Defendants, FIRE               A.D.3d 769. 896 N.Y.S.2d 363 [2d Dept.                   20101).    In
SUPPRESSION           SERVICES,         INC.,     and    CAREY      moving to dismiss an affirmative defense, "the plaintiff

PICKETT, (hereafter "Fire" and "Pickett") pursuant to               bears the burden of demonstrating that the affirmative

CPLR § 3211(b). is determined as hereinafter provided.              defense is [**3]    'without merit as a matter of law'". (Id.,
                                                                    quoting Vita v. New York Waste Servs., LLC, 34 A.D.3d
On    September      1,2015,      the   parties   executed    an    559. 824 N.Y.S.2d 177 !2d Dept. 20061: see Bank of
Agreement which provided that [**2] the Plaintiff, MCC,             Am., NA. v. 414 Midland Ave. Assoc.. LLC, 78 A.D.3d
as buyer, purchased from the seller, the Defendant,                 746. 911 N.Y.S.2d 157 [2d Dept. 20101)
Fire, twelve (12%) percent of the proceeds of future
sales of Fire in the amount of $67,500.00 for a purchase            The    Defendants'    contention    that     the   Agreement        is
                                                                    usurious is without merit. A corporation is prohibited
                                                                    from asserting a defense of civil usury. Additionally, an

1 1t appears that all of the defenses listing in the Defendants'    individual guarantor of a corporate obligation is also

Answer comprise of only one (1 ) claim, that the interest rate is   precluded from raising such a defense. (See Arbuzova
usurious.                                                           v. Skalet. 92 A.D.3d 816. 938 N.Y.S.2d 811 f2d Dept.


                                                          shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33           Desc
                                     Main Document   Page 102 of 152
                                                                                            Page 2 of 2
                             2016 N.Y. Misc. LEXIS 4855, *2; 2016 NY Slip Op 32590(U), "3


20121) The terms of the Agreement do not constitute a
loan within [*3]    the meaning of the usury laws. ( See
Kaufman v. Horowitz,        178 A.D.2d 632, 577 N.Y.S.2d
879 [2d Dept. 1991])


Accordingly, it is hereby


ORDERED, that the Plaintiffs motion to dismiss the
affirmative defenses, interposed by the Defendants, is
GRANTED.


This constitutes the Decision and Order of the Court.


All applications not specifically addressed herein are
DENIED.


DATED: Mineola, New York


December 16, 2016


Isl Randy Sue Marber


Hon. Randy Sue Marber, J.S.C.



  End of Document




                                                   shanna kaminski
  Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                        Desc
                                      Main Document   Page 103 of 152



© Cited
As of: May 10, 2018 5:43 PM Z


               Merchant Cash & Capital, LLC v Liberation Land Co.. LLC

                                      Supreme Court of New York, Nassau County

                                 December 12, 2016, Decided; December 21, 2016, Filed

                                                         603342/16


Reporter
2016 N.Y. Misc. LEXIS 4854 *; 2016 NY Slip Op 32589(U) **
                                                               usury for failure to state         a cause         of action,          upon
                                                               documentary evidence, and because defendants' usury
[**1] MERCHANT CASH and CAPITAL, LLC,                          defense is meritless. Opposition to this application has
Plaintiff(s), - against - LIBERATION LAND COMPANY,             been submitted by defendants.
LLC d/b/a WHISPERING WINDS APARTMENTS and
THOMAS FISH, Defendant(s). INDEX NO. 603342/16                 In Sequence No. 002, defendants bring this application
                                                               for an order for summary judgment [**2] dismissing the
Notice: THIS OPINION IS UNCORRECTED AND WILL                   action under CPLR § 3212(a) and, in the alternative,
NOT BE PUBLISHED          IN THE PRINTED OFFICIAL              defendants seek to replead the answer to include [*2]
REPORTS.                                                       the proof of a criminally usurious loan as established
                                                               by this motion. Opposition to this application has been
                                                               submitted by plaintiff.
Core Terms
                                                               BACKGROUND
defendants', receivables, receipts, affirmative defense,
cause of action, forbearance, repayment                        This    action    seeks    to   recover        monetary        damages
                                                               sustained by plaintiff as a result of an alleged breach of
Judges: [*1] Present: HON. ROY S. MAHON, Justice.              a     Merchant's     Agreement      (Revenue            Program)            by
                                                               defendants. The Agreement, dated May 2, 2015, Exh.
Opinion by: ROY S. MAHON                                       "C" to Motion, called for plaintiff to deposit with Yehowa
                                                               Medical Services, Inc., d/b/a Florence Medical Clinic
Opinion                                                        ("Yehowa")        $56,806.00,    and      to     receive      in      return
                                                               $81,232.58, in payments of 10% of the daily receipts of
                                                               Yehowa on five business days per week, until the sum
                                                               of $81 ,232.58 was paid.
Upon the foregoing papers, the motion by plaintiff for an
Order to dismiss all of defendants' affirmative defenses       The      Agreement        specifically     provided           that          the
for failure to state a cause of action, upon documentary       arrangement was not intended to be a loan . but a sale
evidence,   and   because       defendants'   defenses   are   of future sale proceeds. The Buyer, Merchant Cash and
meritless and strike scandalous and irrelevant content         Capital, LLC, was stated to be the owner of future sale
from defendants' Answer pursuant to CPLR 3024(b) and           proceeds purchased by them, and that this represents a
3, is determined as hereinafter provided:                      bona fide sale by Seller to a customer. The payment of
                                                               a percentage of receivables was contingent upon the
The Court initially observes that the plaintiff cites to the
                                                               generation of sales proceeds, and the term over which
holding of the Court in Merchant Cash and Capital, LLC
                                                               payments would be made were indeterminable, since
v Yehowa    Medical Services,      d/b/a Florence   Medical
                                                               the    daily    payment    depended       upon        the     receipt        of
Clinic and Thomas N. Tweh, Jr., Index No. 602039/16
                                                               revenue by defendant.
(Sup Ct., Nassau County). In its entirety, Justice Murphy
stated:                                                        Plaintiff      commenced [*3]      this        action    by        filing    a

"PRELIMINARY STATEMENT
                                                               Summons and Complaint on March 25, 2016 (Exh. "A").
                                                               The    Complaint alleges the parties entered                       into the
In Sequence No. 001, plaintiff brings this application for     Agreement, and that defendant Thomas N. Tweh. Jr.,
an order dismissing defendants' affirmative defense of         personally       guaranteed     payment.        The     parties        have


                                                    shanna kaminski
     Case 8:19-ap-01050-SC                                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                           Desc
                                                           Main Document   Page 104 of 152
                                                                                                                                                                Page 2 of 3
                                            2016 N.Y. Misc. LEXIS 4854, *3; 2016 NY Slip Op 32589(11), "2


consented to the jurisdiction of the Courts of New York                                   General Obligation Law S 5-501 [11 and Banking Law S
in accordance with the terms of the Agreement.                                            14-af1l.      and      are    civilly and           criminally         usurious         is
                                                                                          without merit. A corporation is prohibited from asserting
Plaintiff   alleges            that    it   paid      the    purchase      price    of    a defense of civil usury (Arbuzova v. Skalet. 92 A.D.3d
$56,806.00           to        defendant,          but     that    defendant       has    816, 938 N.Y.S.2d 811 f2d Dept. 20121). An individual
breached       its        obligations         to    forward       receivables       to    guarantor of a corporate obligation is also precluded
plaintiff. While defendant made some payments totaling                                    from     raising such a defense (Id.).                         Defendants have
$44,331.88,          there           remains        an      unpaid     balance      of    failed to adequately allege a defense of criminal usury
$36,900.70 from February 8, 2016. Plaintiff alleges two                                   in violation of Penal Law 8 190.40, in that they failed to
Cause of Action against the business defendant, one                                       allege       that the        lender     knowingly              charged,     took        or
Cause of Action against the personal guarantor, and                                       received annual interest exceeding 25% on a loan or
one     Cause        of        Action       jointly      against     the   business       forbearance of money.
defendant and the individual guarantor.
                                                                                          Defendant            hypothesizes            that        the     terms          of     the
Defendants interposed an Answer dated May 9, 2016. It                                     Agreement            could     result        in     payment           of   criminally
contains admissions and denials of specific allegations                                   excessive interest, but this is clearly insufficient under
of the      Complaint,               and,     while        denominated      as      an    the pleading requirements.
Affirmative Defense, asserts at                             J 38 - 40 that the
transaction upon which the action purports to be based                                    Essentially, usury laws are applicable only to loans or
is a usurious                                                                             forbearances, and if the transaction is not a loan, there
                                                                                          can be no usury (Kaufman v. Horowitz, 178 A.D.2d
loan as to defendants; that the transaction was for an                                    632, 577 N.Y.S.2d 879 [2d Dept. 1991]). As onerous as
amount less than $2,500,000.00 and provides [*4]                                   for    a repayment requirement may be, it is not usurious if it
an interest rate which violates Penal Law 8 190.40. in                                    does not constitute a loan or forbearance.
that it calls for daily payments of $322.36, resulting in an
interest rate of 43%, with no contingency under which                                     The      Agreement           was      for         the    purchase          of    future
principal would not be paid back.                                                         receivables in return for an up front payment. The
                                                                                          repayment was                based     upon         a     percentage        of daily
Plaintiff moves to dismiss the claim of usury, on the                                     receipts, and the period over which such payment would
ground that the Agreement under which payment is                                          take place was indeterminate. Plaintiff took the risk that
sought is not a loan or forebearance, and is not subject                                  there could be no [*6]                daily receipts, and defendants
to    the   laws          of    usury.        Defendants           controvert      this   took the risk that, if receipts were substantially greater
position, asserting, that the Agreement did not constitute                                than     anticipated,         repayment            of the       obligation           could
a bona fide business investment; rather, it was a loan of                                 occur over an abbreviated period, with the sum over and
$56,806.00, to be repaid in the amount of $81,233.00                                      above the amount advanced being more than 25%. The
with daily payments five days per week of $322.26.                                        request for the Court to convert the Agreement to a
Defendants claim that there was no provision in the                                       loan, with interest in excess of 25%, would require
Agreement which would permit Yehowa to pay less than                                      unwarranted           speculation,           and        would        contradict        the
$322.36 per day.                                                                          explicit terms          of the       sale         of future      receivables            in
                                                                                          accordance with the Merchant Agreement.
In    Reply,    plaintiff         points       to     the    Agreement,      which
specifies the daily payment to be                             10% of the daily            In Merchant Cash & Capital v. Edoewood Group, LLC,
receipts. As the daily receipts were an unknown quantity                                  2015     U.S.        Dist.   LEXIS      94018.            2015        WL    4451057
at the time of contracting, by letter dated May 28, 2015,                                 (U.S.D.C., S.D.N.Y, Koeltl, J.), the Court adopted the
plaintiff   advised              defendant            of    the    provisions      for    Report       and      Recommendation                    of     Magistrate        Judge
modification          of       the    daily        payment         amount    based        Freeman,        2015 U.S.            Dist.        LEXIS 94162.             2015        WL
upon [**3]           a         two-week             Calculation       Period       for    4430643. Magistrate Freeman undertook an extensive
determining the average daily receipts required to be                                     examination of the enforceability of an Agreement of
paid.                                                                                     June      21,      2013,      whereby              Edgewood            Group          sold
                                                                                          $163,726.00 of its business receivables!revenue to
DISCUSSION
                                                                                          plaintiff,     for     an     upfront        payment            of    $115,300.00.
Motion Sequence No. 1                                                                     Edgewood              Group        agreed               that     the       "business
                                                                                          receivables!revenue" would be paid from a percentage
Defendants' contention [*5] that the Agreements violate


                                                                            shanna kaminski
     Case 8:19-ap-01050-SC                              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                           Desc
                                                        Main Document   Page 105 of 152
                                                                                                                                            Page 3 of 3

                                      2016 N.Y. Misc. LEXIS 4854, *6; 2016 NY Slip Op 32589(U), "3


of its daily revenue, but no percentage was set forth in                                 Agreement may be onerous, they do not involve a loan
the agreement.                                                                           or forbearance of money, and are unaffected by civil or
                                                                                         criminal usury statutes.
After defendant failed to appear,                         plaintiff moved for
default      judgment.        The     Agreement                contained      terms      The motion by plaintiff to strike the affirmative defense
consistent with the Agreement presently before this                                      of usury, to the extent that it is pleaded in the Answer,
Court. It provided that defendant would pay Edgewood                                     is granted.
$930.26 per day on each business day until such time
as Edgewood had [*7]                       paid plaintiff $163,726.00.                   Motion Sequence No. 2
Edgewood agreed not to change the designated bank
                                                                                         Defendant moves for summary judgment dismissing the
account from which automated deductions would be
                                                                                         Complaint,    or,   alternatively,   for   leave   to    serve    an
made, and not to permit necessary licenses or permits
                                                                                         Amended [*9]        Answer   setting   forth   the      defense    of
to lapse, and the proprietor of Edgewood agreed to be
                                                                                         Criminal Usury in violation of Penal Law §190.40. For
personally liable for the obligations of Edgewood.
                                                                                         the reasons set forth with respect to Motion Sequence

At fn. 5, Magistrate Judge Freeman stated that "(i)t is                                  No. 1 , that the Agreement between the parties did not

not entirely clear to this Court what differentiates this                                constitute a loan, and is unaffected by usury statutes,

arrangement from a loan, to which lending laws (such                                     this motion by defendants is denied.

as usury caps) would apply, She further noted that the
                                                                                         To the extent requested relief has not been granted, it is
absence        of    a   percentage              of    daily    receipts     to     be
                                                                                         denied.
deducted on a daily basis resulted [**4] in an obligation
on the part of Edgewood to make payments over an                                         This constitutes the Decision and Order of the Court."
eight month period, including 42% more than it received.
As she stated "(t)his arrangement looks substantially                                    The   Court   upon    review of the foregoing finds the
like a loan (as opposed to Plaintiffs acquisition of a                                   rationale set forth therein applicable to the plaintiff's
portion of Edgewood's farther receivables), but with an                                  instant application, as such, the plaintiff's motion for an
effective interest rate of over 50% per year."                                           Order to dismiss all of defendants' affirmative defenses
                                                                                         for failure to state a cause of action, upon documentary
She     nevertheless          concluded that               the      Court    cannot      evidence,     and    because    defendants'        defenses       are
conclude, as a matter of law, that the transaction at                                    meritless and strike scandalous and irrelevant content
issue was a loan, citing Express Working Capital, LLC                                    from defendants' Answer pursuant to CPLR 3024(b) and
v. Starving Students. Inc. 28 F. Supp.3d 660, 669 (N.D.                                  3, is granted
Tex. 2014). In analyzing the contractual language, and
noting that usury was an affirmative defense which can                                   SO ORDERED.
be     waived,       based         upon         defendant's          default,      the
Court [*8]         accepted        plaintiffs         characterization       of the      DATED: 12/12/2016

agreement as a sale of receivables, rather than a loan.
                                                                                         Is/ Roy S. Mahon

This case does not involve a default, and defendants
                                                                                         J.S.C.
have actively opposed the motion to strike their claims
of usury. Aside from the fact that the clear language of
the    Agreement         is    that        it    involves       a   purchase        of
                                                                                           End of Document
receivables, and is not intended to constitute a loan.
and     is    unaffected       by      laws           regarding      usury.        The
essence of a loan or forbearance is a lender's absolute
right to repayment, and at all events, or that the principal
in some way be secured as distinguished from being put
in    hazard       (Rubenstein        v.        Small.    273 A.D.          102.    75
N.Y.S.2d 483 [1st Dept. 19471). Under the terms of the
subject Agreement,             if Seller/Defendant                  produces        no
daily revenue, no payments are required, and there is
no absolute obligation of repayment.


While        the    terms     of    payment             provided      for    in    the


                                                                             shanna kaminski
  Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                       Main Document   Page 106 of 152



© Neutral
As of: May 10, 2018 7:17 PM Z


               Merchant Cash & Capital, LLC v South Jersey Speed LLC

                                       Supreme Court of New York, Nassau County

                                               December 13, 2016, Decided

                                                         604673/16


Reporter
2016 N.Y. Misc. LEXIS 4852 *; 2016 NY Slip Op 32591(U) "
                                                                 summons      and     complaint     on      June    23,       2016.   The
                                                                 complaint alleges that on or about September 3, 2015
[**1] MERCHANT CASH AND CAPITAL, LLC, Plaintiff,                 and November 11, 2015, the plaintiff entered into two
- against - SOUTH JERSEY SPEED LLC d/b/a CAR                     agreements ("the Agreements") with defendant, South
AND AUDIO OF SOUTH JERSEY and RONALD                             jersey Speed LLC d/b/a Car and Audio of South Jersey
MAKINO, Defendants. Index No. 604673/16                          ("the Corporate Defendant"), by which the Corporate
                                                                 Defendant     sold [**2]      $25,344,00          of     its    business
Notice: THIS OPINION IS UNCORRECTED AND WILL                     receivables!reven ue to the plaintiff, to be paid to the
NOT BE PUBLISHED            IN THE     PRINTED OFFICIAL          plaintiff from a percentage of the Corporate Defendant's
REPORTS.                                                         daily revenue, for an up-front sum of $19,800.00 paid to
                                                                 the Corporate Defendant by the plaintiff. The defendant,
Subsequent History: Summary judgment granted by                  Ronald Makino, signed the Agreements as guarantor for
Merchant Cash & Capital, LLC v. South Jersey Speed               the Corporate Defendant. The Complaint further alleges
LLC. 2018 N.Y. Misc. LEXIS 819 (N.Y. Sup. Ct.. Jan.              that the Corporate Defendant made payments totaling
31. 2018 )                                                       $17,458.44, but that the defendants [*2] have breached
                                                                 the    Agreements      by   failing   to    pay the          balance      of
Core Terms                                                       $7,885.56 due to the plaintiff under the Agreements.


affirmative defense, defendants', terms of the                   The defendants filed an answer on July 25, 2016. The

agreement, repayment, alleges, motion to dismiss,                answer includes the affirmative defense of usury. The

guarantor, decrease, defenses, provides, usurious ,              plaintiff moves to strike all of the defendants' affirmative

Jersey, goes                                                     defenses for failure to state a cause of action, upon
                                                                 documentary evidence and because the defendants'
Counsel: [*1] For Plaintiff: Giuliano McDonnell &                defenses are meritless.

Porrone, LLP; Merchant Cash and Capital, LLC,
Christopher R. Murray, Esq., Mineola, New York.                  CPLR 3211(b) provides that a party may move for
                                                                 judgment dismissing one or more defenses, on the
For Defendant: Amos Weinberg, Great Neck, NY.                    ground that a defense is not stated or has no merit. A
                                                                 plaintiff moving to dismiss an affirmative defense bears
Judges: PRESENT: Honorable Anna R. Anzalone,
                                                                 the burden of proving that the affirmative defense is
Justice of the Supreme Court.
                                                                 without merit as a matter of law. On such a motion to
                                                                 dismiss, the Court must liberally construe the pleadings
Opinion by: Anna R. Anzalone
                                                                 in    favor of the     defendant      asserting        the     affirmative
                                                                 defenses and give that defendant the benefit of every
Opinion                                                          favorable inference (Gonzalez v Winaate at Beacon.
                                                                 137 AD3d 747. 26 N.Y.S.3d 562 f2d Deot 20161).

                                                                 Defendants' answer alleges that the transaction upon
Motion by the plaintiff for an order, pursuant to CPLR
                                                                 which    this action    purports [**3]       to    be     based      is   a
3211 ,   dismissing   all   of the   defendants'   affirmative
                                                                 usurious     loan which       violates Penal           Law       $ 190.40,
defenses, is granted.
                                                                 Section 190.40 of the Penal Law provides, in relevant

This action was commenced by the electronic filing of a          part, that a person is guilty of criminal usury if he


                                                      shanna kaminski
  Case 8:19-ap-01050-SC                         Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33             Desc
                                                Main Document   Page 107 of 152
                                                                                                         Page 2 of 2
                                    201 6 N.Y. Misc. LEXIS 4852, *2; 201 6 NY Slip Op 32591 (U), **3


knowingly charges interest in excess of 25% on a loan.                      ENTER:


Essentially, usury laws are [*3]                  applicable only to        /s/ Anna R. Anzalone
loans or forbearances, and if the transaction is not a
                                                                            Hon. Anna R. Anzalone, JSC
loan, there can be no usury (Donatelli v Siskind. 170
AD2d 433. 565 N.Y.S.2d 224 [2d Deot 19911: Kaufman
v Horowitz, 178 AD2d 632, 577 N.Y.S.2d 879 [2d Dept
                                                                              End of Document
1991]). Unless the principal sum advanced is repayable
absolutely,        there    can     be     no    usury     (Transmedia
Restaurant Co. v 33 East 61st St. Restaurant Corp.. 184
Misc 2d 706.         710 N.Y.S.2d 756 fSuo Ct.               New York
County 20001: Pearl Capital Rivis Ventures. LLC v RDN
Constr., Inc.          Misc 3d        , 41 NYS3d 397. 2016 NY
Slip Op 26344. 2016 WL 6245103 [Sun Ct. Westchester
County 20161).


The terms of the Agreements specifically provide that
the purchase price paid by the plaintiff "is not intended
to be, nor shall it be construed as, a loan" from the
plaintiff to the Corporate Defendant (Agreements, §4.1).
While this language is not determinative in and of itself,
the Agreements further provide that the plaintiff's right to
repayment is not absolute because the Agreements
specify that if the Corporate Defendant has not violated
the terms of the Agreements, the fact that it goes
bankrupt      or     goes    out     of    business      shall   not   be
considered a breach or obligate the guarantor to pay
(Agreements, §4.4). Since payment is conditional, not
absolute, the Agreements [**4] do not constitute a loan
and therefore cannot be usurious.


Moreover, while the defendants hypothesize that the
terms of the Agreements could result in payment of
criminally excessive interest, this is based upon mere
speculation. The plaintiff set an initial daily payment
amount,       but    that    amount        may     be     increased    or
decreased based upon the [*4] daily average revenues,
and therefore the duration of the repayment period may
also   increase       or    decrease.      Since    the    Agreements
cannot be said to constitute a loan and since there is no
proof that the plaintiff intended to charge impermissible
interest, the defendants' affirmative defense of usury
must fail.


Accordingly, the motion by the plaintiff to dismiss the
affirmative     defenses       in    the    defendants'      answer    is
granted.


This constitutes the decision and order of this Court.


DATED: December 13, 2016


Mineola, New York




                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                         Main Document   Page 108 of 152


0 Cited
As of: May 10, 2018 7:31 PM Z



                              Merch. Cash & Capital, LLC v. Ethnicity Inc.

                                         Supreme Court of New York, Nassau County

                                                    December 8, 2016, Decided

                                                              603262/16

Reporter
2016 N.Y. Misc. LEXIS 4856 *; 2016 NY Slip Op 32593(U) "
                                                                      control. The plaintiff avers it could not have knowingly
                                                                      taken or charged interest at a rate above 25% on a loan
[**1] MERCHANT CASH and CAPITAL, LLC, Plaintiff,                      or forbearance of money because it was and remains
- against - ETHNICITY INC., and LASHAWNNA                             mathematically impossible to calculate a rate of interest
STANLEY, Defendants. Index No. 603262/16                              about 25% on the subject transaction, and because the
                                                                      parties expressly did not intend to enter into a loan
Notice: THIS OPINION IS UNCORRECTED AND WILL                          transaction.     The plaintiff maintains the Court should
NOT BE      PUBLISHED         IN THE     PRINTED      OFFICIAL        strike paragraphs one through and including eight of the
REPORTS.                                                              defendants'        "separate      defenses"        as    scandalous,
                                                                      irrelevant and prejudicial claims.
Core Terms
                                                                      In   opposition,     the    defendants     contend       the    parties'

affirmative defense, defendants', scandalous,
                                                                      transaction      was       not   one     for     the    purchase      of

documentary evidence, parties, asserts, cause of action,
                                                                      receivables, [*2] but was a loan. The defense asserts

matter of law, allegations, prejudicial, determines,
                                                                      the provisions in the agreement under which the fixed
                                                                      daily   payment was         due   regardless of whether any
refutes, utterly, fail to state a cause of action,
                                                                      revenue was received that day. The defense maintains
forbearance of money, favorable inference, motion to
                                                                      the provisions in the agreement purportedly allowing an
dismiss, written agreement, separate defense, legal
theory, purportedly, cognizable, provisions, guarantor,
                                                                      adjustment to the daily payment are unenforceable.

provides, stricken, moves
                                                                      In reply, the plaintiff reiterates the usury defense fails
                                                                      for threshold reasons and should be dismissed. The
Judges:     [*1] Present: ANTONIO I. BRANDVEEN,
                                                                      plaintiff asserts the defense arguments are unsupported
J.S.C.
                                                                      and conclusory.

Opinion by: ANTONIO I. BRANDVEEN
                                                                      "In considering a motion to dismiss for failure to stale a
                                                                      cause of action pursuant to CPLR 3211(a)(7). the court
Opinion
                                                                      must accept the facts as alleged in the complaint as
                                                                      true,   accord     plaintiffs the      benefit of every        possible
                                                                      favorable inference, and determine only whether the
The plaintiff moves pursuant to CPLR 3211 for an order                facts as alleged fit within any cognizable legal theory."
to dismiss all of the defendants' affirmative defenses for            "A motion to dismiss a cause of action pursuant to
failure to state a cause of action, and upon documentary              CPLR 3211 (a) (1) may be granted only if 'documentary
evidence because the defenses are without merit. The                  [**3]    evidence utterly refutes [the]            plaintiffs factual
plaintiff also moves pursuant to CPLR 3024(b) to strike               allegations, thereby conclusively establishing a defense
scandalous and irrelevant content from the defendants'                as a matter of law'" [citations omitted] Bivona v Danna
answer.                                                               & Assoc. P.C.. 123 A.D.3d 956. 957. 999 N.Y.S.2d 490
                                                                      {2d Dept. 20141.
The plaintiff asserts the affirmative defense of usury
should be dismissed because the subject agreement                     The Court accepts the facts as alleged in the answer as
was   not   a   loan,     and the   plaintiffs   right to   collect   true,   accords     the    defendants      the    benefit      of every
payment was       [**2]    contingent on factors outside its          possible favorable inference, and determines only that


                                                            shanna kaminski
     Case 8:19-ap-01050-SC                                   Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                           Desc
                                                             Main Document   Page 109 of 152
                                                                                                                                                  Page 2 of 2
                                             2016 N.Y. Misc. LEXIS 4856, *2; 2016 NY Slip Op 32593(U), "3


the facts [*3]         as alleged by the defendants fit within                                relevant. In opposition, the defendants fail to show the
cognizable        legal       theories,               and      not      whether         the   paragraphs numbered one through and including eight
defendants have affirmative defenses (CPLR 321 1fal(7l\                                       are necessary to the viability of the answer and would
see Bokhour v GTI Retail Holdings, Inc., 94 A.D.3d                                            cause undue prejudice to the defendants should those
682. 941 N.Y.S. 2d 675 (2d Dept. 20121). However, the                                         items be stricken from the answer.
Court determines the plaintiff satisfies the burden to
dismiss all of the defendants' affirmative defenses upon                                      ORDERED that the branch of the plaintiff's motion is

documentary evidence (CPLR 3211[alf1T). The plaintiff                                         GRANTED to dismiss all of the defendants' affirmative

provides the agreement dated November 30, 2015,                                               defenses upon documentary evidence, and it is also,

executed by the corporate defendant, through its chief
                                                                                              [**5] ORDERED that the branch of the plaintiffs motion
executive     officer         and            the       natural       defendant,         as
                                                                                              is    DENIED     to    dismiss   ail   of   the   defendants' [*5]
guarantor of payment; the advance agreement dated
                                                                                              affirmative defenses for failure to state a cause of
November 24,             2015,           between            the    same        corporate
                                                                                              action, and it is further,
parties as seller and buyer with the natural defendant,
as guarantor of payment. The documentary evidence                                             ORDERED that the branch of the plaintiffs motion is
supplied    by the          plaintiff utterly refutes the defense                             GRANTED to strike scandalous and irrelevant content
affirmative defenses as a matter of law. The written                                          from the defendants' answer.
agreement among the parties is complete, clear and
unambiguous            on     its     face,           and     must       be     enforced      This will constitute the decision and order of the Court.
according to the plain meaning of the contract's terms
(Obstfeld     v        Thermo            Niton           Analyzers,           LLC,     112    So ordered.

A.D. 3d 895. 977 N.Y.S.2d 371 (2d Dept. 20131).
                                                                                              Dated: December 8, 2016

In    opposition,       the     defendant                   contends      the    written
                                                                                              ENTER:
agreement         concerns               a        loan      among        the     parties.
However, there is no promissory note upon which the                                           Isl Antonio I. Brandveen
defendant      [**4]        contentions depend (see generally
Hort v Devine, 1 A.D.3d 266, 769 N.Y.S.2d 376 [2d                                             J.S.C.
Dept. 2003]). Contrary to the defense assertions, the
evidence      proffered             by       the      plaintiffs      utterly    refutes
the [*4]   affirmative defense of a loan. As a matter of                                           End of Document

law, there is no usury in the absence of a loan or
forbearance of money (see generally Fareri v Rain's
Intl..   187 A.D. 2d 481,                    589       N.Y.S.2d 579[2d                Dept.
19921).


CPLR 3024(b) provides that "[a] party may move to
strike     any          scandalous                    or      prejudicial         matter
unnecessarily          inserted          in       a    pleading."        This    rule    is
applicable to bills of particulars as well (see Aronis v.
TLC      Vision     Ctrs..          Inc..         49 A.D. 3d 576,              578.    853
N,Y,S,2d 621). In reviewing a motion pursuant to CPLR
3024(b).     "the        inquiry             is    whether         the     purportedly
scandalous or prejudicial allegations are relevant to a
cause of action" (Irving v Four Seasons Nursing &
Rehabilitation Ctr., 121 A.D. 3d 1046, 1047-1048, 995
N.Y.S. 2d 184 (2d Dept. 20141).


The Court determines the paragraphs numbered one
through     and        including         eight         in    the     answer entitled
"separate     defenses              should            be     stricken     pursuant to
CPLR       3024(b).         The          plaintiff          shows        the    defense
allegations       of    criminal             usury          are    scandalous          and


                                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                      Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                           Desc
                                             Main Document   Page 110 of 152


     Neutral
As of: May 10, 2018 7:21 PM Z


                                         Tate v National Bank of California

                                             Supreme Court of New York, Nassau County

                                      November 28, 2016, Decided; December 6, 2016, Filed

                                                                  606106/2016


Reporter
2016 N.Y. Misc. LEXIS 4514 *; 2016 NY Slip Op 32396(U) "




[**1] EUGENE TATE, Plaintiff -against- NATIONAL                           Relevant Background
BANK OF CALIFORNIA, Defendant. Index No.:
606106/2016                                                               This   action     was       brought    by   Plaintiff,   Eugene    Tate
                                                                          (hereinafter referred to as "Tate"), as an individual and
Notice: THIS OPINION IS UNCORRECTED AND WILL                              pro se, to recover damages and other relief available at
NOT BE PUBLISHED               IN    THE     PRINTED OFFICIAL             law and in equity on behalf of [**2]               himself as well as

REPORTS.                                                                  on behalf of his sole proprietor business, Royal Tate,
                                                                          LLC d/b/a Grazing              Here   (hereinafter referred to as
Prior History: Merchant Cash & Capital v. Roval Tate,                     "Royal Tate").
LLC. 2016 N.Y. Misc. LEXIS 4522 (N.Y. Suo. Ct.. Nov.
                                                                          In his Complaint, Tate sets forth allegations [*2] related
1. 2016)
                                                                          to a financial transaction between Merchant Cash and
                                                                          Capital, LLC (hereinafter referred to as "MCC") and
Core Terms
                                                                          Royal Tate. Pursuant to a contract dated November 23,
                                                                          2015, Royal Tate sold $105,000.00 of its business sales
cause of action
                                                                          receivables/revenue to MCC, to be paid to Plaintiff from
                                                                          a   percentage         of    Royal    Tate's    daily    revenue/bank
Judges: [*1] PRESENT: HON. EDWARD A. MARON,
                                                                          deposits, for an upfront sum of $75,000.00 from MCC.
J.S.C.
                                                                          The Complaint asserts allegations against Defendant
                                                                          that it, as an Originating Depository Financial Institution
Opinion by: EDWARD A. MARON
                                                                          ("ODFI"), initiated alleged usurious loan debits and
                                                                          credits     in   the    Automatic       Clearing     House     ("ACH")
Opinion
                                                                          Network for entities such as MCC (or other third party
                                                                          senders acting on its behalf) to and from customer
                                                                          accounts such as Royal Tate,                   LLC. The Complaint
Defendant moves by Notice of Motion, dated September                      further makes references to a class action suit, and
12,   2016,    seeking    an    order      pursuant    to    C.P.L.R.     characterizes the contract dated November 23, 2015 as
§3211(a)(7)     dismissing      the    Plaintiffs    Complaint      as    a   usurious transaction.             NBC is not a party to the
against      Defendant,    National          Bank     of    California    contract.
(hereinafter referred to as           "NBC").    Plaintiff has not
submitted an Affidavit in opposition to the application,                  NBC argues that Tate lacks standing to bring this action

but rather a Memorandum of Law. In the Memorandum                         as he was not a party to the loan. Tate does not refute

of Law, Plaintiff states he has "moved to this court with                 that the contract was between MCC and Royal Tate, but

its Memorandum of Law in Support of its Complaint and                     he argues instead that he is "a sole proprietor, although

in Support of its Motion seeking the transfer of this                     his company        is       incorporated. Accordingly,       all   debts

matter to a NACHA Complaint Department." Plaintiff has                    accrued by [*3]         'Royal Tate, LLC d/b/a Grazing Here'

not properly moved for such relief and the Court will not                 are effectively Plaintiff's personal debts, an upon which

consider the      arguments         or allegations    contained      in   [Tate] is inherently personably liable. There being no

Plaintiffs    Memorandum        of     Law    pertaining     to   such    legal separation between Plaintiff [Tate],                and [Royal

purported application to transfer.                                        Tate], the monies given to Plaintiff [Tate] as such, is


                                                              shanna kaminski
  Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                       Desc
                                              Main Document   Page 111 of 152
                                                                                                                              Page 2 of 2
                                  2016 N.Y. Misc. LEXIS 4514, *3; 2016 NY Slip Op 32396(U), **2


considered a consumer debt, rather than commercial                              Royal Tate, the Complaint fails to state even a single
debt." Plaintiff's argument is simply legally unfounded.                        cause of action for any claims lying [*5] in usury.


                                                                                It is not refuted or disputed that all of the causes of

Decision and Order                                                              action pleaded by Tate in the Complaint sound in usury.
                                                                                It is clear that General Obligations Law §5-501 applies
"Generally, corporations have an existence separate                             to loans or forebearances of any money, goods, other

and distinct from that of their shareholders, and an                            things in action, and "[although the usury statute in
individual    shareholder         cannot      secure     a     personal         issue   (General Obligations Law,      §   5-511,   subd.   1)

recovery for an alleged wrong done to a corporation                             speaks of 'money, goods or other things in action,' a

(New Castle Siding Co. v. Wolfson, 97 A.D.2d 501. 502,                          necessary element of [a] statutory cause of action in

468 N.Y.S.2d 20 12nd Dept. 19831). affd, 63 N.Y. 2d 782.                        usury is the existence of a loan of money (DeSimon v.

470     N.E.2d     868.     481   N.Y.S.2d     70   119841     [internal        Qgden Associates. 88 A.D.2d 472. 477. 454 N.Y.S.2d

citations omitted]). "The fact that an individual closely                       721. 725 [19821 [internal citations omitted])". The Court

affiliated with a corporation (for example, a principal                         has reviewed the documents annexed to the Complaint

shareholder, or even a sole shareholder), is incidentally                       and funds that the contract at issue here is clearly and

injured by an injury to the corporation does not confer                         unequivocally   structured   as   a   purchase      and   sale

on the injured individual standing to sue on the basis of                       agreement - not a loan. Accordingly, it also for this

either that indirect injury or the direct injury to the                         reason that the Complaint must be dismissed in its

corporation"       (Id.).    Here,    Royal    Tate,     as     a        duly   entirety.

incorporated entity, entered into the purchase and sale
                                                                                In consideration of the foregoing, it is hereby
agreement with MCC, a contract to which Tate was not
a party. Tate therefore lacks standing to bring this action
                                                                                ORDERED that Plaintiff's Complaint is dismissed in its
thereby warranting dismissal of [*4]                the action.          But,
                                                                                entirety.
even if, arguendo , Tate brought this action on behalf of
Royal Tate, the action must even so be dismissed since                          All matters not decided or requests for relief not granted
a limited liability company cannot appear pro se but                            herein are hereby DENIED.
[**3]    must      appear     by and     be    represented          by    an
attorney (see C.P.L.R. §321).                                                   This constitutes the decision and order of this Court.


C.P.L.R. §321 1(a)(7) states that "a party may move for                         Dated: November 28, 2016
judgment dismissing one or more causes of actions
                                                                                Mineola, New York
asserted against him on the ground that the pleading
fails to state a cause of action". When seeking dismissal
                                                                                ENTER:
pursuant      to     C.P.L.R.        §3211(a)(7).      the     standard
generally is whether the pleading states a cause of                             Isl Edward A. Maron
action, not whether the proponent of the pleading has a
cause of action" ( D'Amico v. Arnold Chevrolet, LLC, 31                         Edward A. Maron, J.S.C.
Misc. 3d 1201 [A], 926 N.Y.S.2d 343, 2011 NY Slip Op
50457[U] [Sup. Ct. Suff. Cty. 2011]).
                                                                                  End of Document

The court must accept the facts as alleged                          in the
complaint as true, accord plaintiff the benefit of every
possible inference and determine only whether the facts
as alleged fit into any cognizable theory (Id., Nonnon v.
City of New York. 9 N.Y.3d 825. 874 N.E.2d 720, 842
N.Y.S.2d 756 120071). However, allegations consisting
of    bare   legal    conclusions       are   not   entitled    to        the
consideration of every favorable inference and should
be disregarded by the court (Beattie v. Brown & Wood,
243 A.D.2d 395, 663 N.Y.S.2d 199 [1st Dept. 1997]).
Here, even if the Court found that Tate had standing to
bring this action on his own behalf or even on behalf of


                                                                shanna kaminski
  Case 8:19-ap-01050-SC                  Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                  Desc
                                         Main Document   Page 112 of 152


© Neutral
As of: May 10, 2018 7:14 PM Z


                            Merchant Cash & Capital v Royal Tate, LLC

                                         Supreme Court of New York, Nassau County

                                 November 7, 2016, Decided; November 16, 2016, Entered

                                                        602162/2016


Reporter
2016 N.Y. Misc. LEXIS 4522 *; 2016 NY Slip Op 32394(U) **
                                                                 may not represent the corporate co-defendant in this
                                                                 action, that the corporation must appear by counsel, and
[**1] MERCHANT CASH AND CAPITAL, Plaintiff, -                    that the corporation's failure to properly              appear by
against- ROYAL TATE, LLC D/B/A GRAZING HERE                      counsel can result in the corporate defendant being held
and EUGENE TATE, Defendants. Index No.                           in default. In its prior Decision and Order, this Court
602162/2016                                                      concluded   that,   "the pro       se     answer    interposed    by
                                                                 Eugene    Tate    serves     as    his    answer    only,   and    is
Notice: THIS OPINION IS UNCORRECTED AND WILL                     determined not to have been served on behalf of the
NOT    BE   PUBLISHED       IN   THE     PRINTED   OFFICIAL      corporate co-defendant."          [**2]   Plaintiff has not made
REPORTS.                                                         any application to this Court for a default judgment
                                                                 against the corporate defendant {*2] in this matter.
Subsequent History: Related proceeding at Tate v.
National Bank of California. 2016 N.Y. Misc. LEXIS               Having   determined     that      the pro     se   answer   is    not
4514 (N.Y, Sup. Ct.. Nov. 28. 2016)                              interposed on behalf of the corporate defendant in this
                                                                 matter, summary judgment against the corporation may
Core Terms                                                       not issue. CPLR 5 3212 fa) provides in pertinent part
                                                                 that, "[ajny party may move for summary judgment in

corporate defendant, Proceeds, summary judgment,                 any action, after issue has been joined. . ." Where issue

receivables, future sale, counterclaims, summary                 has not been joined,         a court is powerless to         grant

judgment motion, card                                            summary judgment ( Chakir v. Dime Savings Bank of
                                                                 New York, 234 AD2d 577, 651 N.Y.S.2d 622 [2d Dept
Judges: [*1] PRESENT: Honorable Karen V. Murphy,                 1996]), and a summary judgment motion made under
Justice of the Supreme Court.                                    those circumstances is properly denied as premature
                                                                 (Enriguez v.     Home Lawn Care and Landscaping,
Opinion by: Karen V. Murphy                                      Inc., 49 AD3d 496. 854 N.Y.S.2d 410 [2d Dept 20081).
                                                                 Accordingly,     that   branch       of    plaintiffs   motion    for

Opinion                                                          summary judgment against the corporate defendant,
                                                                 Royal Tate d/b/a Grazing Here, is denied.


                                                                 In   support of its summary judgment motion against
Plaintiff   moves   this   Court   for   an   Order   granting
                                                                 Eugene Tate, plaintiff submits, inter alia, Tate's verified
summary judgment against both defendants in the sum              answer, and the affidavit of plaintiffs vice president,
of $66,000.78, together with pre judgment interest at 9%         annexed to which is a copy of the agreement that forms
from March 28, 2016 to the date of entry of judgment,            the basis for this action.
and post-judgment interest at the statutory rate, plus
costs, disbursements, and attorneys' fees. Plaintiff also        It is well recognized that summary judgment is a drastic
seeks dismissal of all counterclaims. Defendant Eugene           remedy and as such should only be granted                    in the
Tate opposes the requested relief.                               limited circumstances where there are no triable issues
                                                                 of fact. (Andre v Pomerov, 35 NY2d 361, 320 N.E.2d
At the outset, the Court is compelled to reiterate its           853.   362 N.Y.S.2d 131           11974!).   Summary judgment
determination made in its Decision and Order dated               should only be granted where the Court finds as a
August 3, 2016 that Eugene Tate, appearing pro se,               matter of law that there is no genuine issue as to any


                                                       shanna kaminski
     Case 8:19-ap-01050-SC                         Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                         Desc
                                                   Main Document   Page 113 of 152
                                                                                                                                                    Page 2 of 3
                                       2016 N.Y. Misc. LEXIS 4522, *2; 2016 NY Slip Op 32394(11), **2


material fact. (Cauthers v Brite Ideas, LLC, 41 AD3d                                   and personally.
755, 837 N.Y.S.2d 594 (2d Dept 20071). The Court's
analysis [*3] of the evidence must be viewed in the light                              Section 3.9 of the Agreement specifically states that,

most favorable to            the      non-moving         party,    herein the          "[t]he     Seller        [corporate      defendant]          agrees         and
                                                                                       acknowledges that it is               not    a debtor of the              Buyer
defendants         ( Makaj       v    Metropolitan          Transportation
                                                                                       [plaintiff] as of the date of this Agreement." [*5]
Authority, 18 AD3d 625, 796 N.Y.S.2d 621 [2d Dept
2005]).
                                                                                       Section 4.1 of the Agreement provides in pertinent part
                                                                                       that, "[t]he Seller and the Buyer acknowledge and agree
With respect to its breach of contract claim, plaintiff
                                                                                       that the Purchase Price paid by the Buyer in exchange
must establish its prima facie entitlement to summary
                                                                                       for the Purchased Amount of Future Sale Proceeds is a
judgment by providing evidence in admissible form of
                                                                                       sale of the Purchased Amount and is not intended to be,
the    existence       of    a       contract   between           the     parties,
                                                                                       nor shall it be construed as, a loan from the Buyer to
plaintiffs performance and defendant's alleged breach.
                                                                                       the Seller. The Buyer is the owner of the Future Sale
(Furia v Furia.         116 AD2d 694, 498 N.Y.S.2d 12 \2d
                                                                                       Proceeds purchased by the Buyer hereunder, and the
Dept 19861).
                                                                                       Future      Sale     Proceeds          purchased        by      the       Buyer

This      action     seeks       to    recover        monetary          damages        hereunder represents a bona fide sale by the Seller to a

sustained by plaintiff as the result of an alleged breach                              customer."

of    the    Merchant's          Agreement            executed          by     both
                                                                                       In the event of a breach of the Agreement, Section 4.4
defendants on          November 23, 2015. The Agreement
                                                                                       provides that the plaintiff is entitled to, inter alia, collect
provides      that    Royal        Tate    d/b/a      Grazing       Flere       (the
                                                                                       from the defendants an estimated daily payment that
corporate          defendant)          agreed       to     sell     its      future
                                                                                       represents the "Purchased                Percentage" (9%) of the
receivables with a face value of $105,000.00 to plaintiff
                                                                                       corporate defendant's Future Sales Proceeds for each
for an upfront, discounted price of $75,000.00. The
receivables were purchased by plaintiff as a business day that the plaintiff does not have access to
                                                                                       the      designated        bank       account     of      the       corporate
percentage (9%) of the proceeds of each future sale by
                                                                                       defendant.
the corporate defendant, whether the proceeds were
paid by cash, check, ACFI (automatic clearing house),
                                                                                       The affidavit of plaintiffs vice president, Robert Knox,
credit card, debit card, bank card, charge card and/or
                                                                                       establishes not only that the parties entered into the
any    other       means.     On       that same         date,     the       parties
                                                                                       Agreements as outlined,                but that plaintiff fulfilled            its
executed a separate agreement related to the manner in
                                                                                       obligation under the terms thereof.                    Mr.    Knox further
which plaintiff was to receive payment of the percentage
                                                                                       states     that,    in     total,    plaintiff   has      collected         only
of [*4]     daily average credit card [**3]                receipts or daily
                                                                                       $38,999.22 of the purchased [*6] receivables, leaving
average revenues, until such time as plaintiff received                                                                                              Knox further
                                                                                       an outstanding           balance of $66,000.78.
the    $75,000.00           purchase        price        advanced         to    the
                                                                                       alleges that, on or about March 28, 2016, Tate and the
corporate defendant. In sum, the corporate defendant
                                                                                       corporate       defendant        began      interfering      with     plaintiffs
was obligated to deposit all of its receivables into a
                                                                                       ability   to    collect    the      purchased     sales       proceeds         by
particular bank account to which the plaintiff would have
                                                                                       placing a stop payment order on the designated bank
access,       in    order     to      extract    the      daily     payments.
                                                                                       account. Furthermore, the defendants have failed to
Adjustment of the daily payments, up or down, could be
                                                                                       deliver the purchased sales proceeds to                       [**4]      plaintiff
accomplished pursuant to the terms, upon written notice
                                                                                       by any other means. According to Knox, this constitutes
to the other. According to the terms, the initial daily
                                                                                       defendants' breach of the terms of the Agreement.
payment amount was set at $416.67; however, every
two weeks was designated as a "Calculation Period,"                                    Defendant Tate's answer contains a general denial of
and the daily payment could be increased or decreased,                                 plaintiffs claims,         asserts eight perfunctory defenses,
depending          upon the daily revenue of the corporate                             and      alleges    four counterclaims           sounding           in   usury,
defendant.                                                                             criminal usury/declaration that the loan is void ab initio,
                                                                                       civil usury, and illegal pay day loan.
In    consideration         of     the    plaintiff      entering       into    the
Agreement,         and to induce plaintiff to enter into the                           As to the counterclaims for usury, "there can be no
Agreement, defendant Eugene Tate (Tate) personally                                     usury in the absence of a loan or forbearance of
guaranteed the obligations of the corporate defendant.                                 money"         (Donatelli v.        Siskind.     170 AD2d 433,               565
Tate signed the Agreement in his capacity as "owner,"                                  N.Y.S.2d 224 f2d Pent 19911). "In order for a transaction


                                                                          shanna kaminski
  Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                               Desc
                                            Main Document   Page 114 of 152
                                                                                                                                    Page 3 of 3

                               2016 N.Y. Misc. LEXIS 4522, *6; 2016 NY Slip Op 32394(U), **4


to constitute a loan, there must be a borrower and a                     not evidence.      The        opposition    papers,      as such,       are
lender; and it must appear that the real purpose of the                  insufficient to raise a triable issue of fact sufficient to
transaction was, on the one side, to lend money at                       defeat plaintiffs summary judgment as to Tate, and the
usurious interest reserved in some form by the contract                  counterclaims have been dismissed.
and, on the other side, to borrow upon the usurious
                                                                         Plaintiffs summary judgment motion is granted as to
terms dictated by the lender" (Id.).
                                                                         defendant Eugene Tate.
Here, the [*7]        intention of the parties is made clear
                                                                         Submit a judgment,             on   notice,   accompanied          by an
pursuant to the written terms of the agreement itself. As
                                                                         affirmation as to reasonable attorneys' fees and a bill of
discussed, the terms of the agreement state that the
                                                                         costs.
transaction is not a loan, and that the purchase of the
receivables "is not intended to be,                nor shall it be
                                                                         The foregoing constitutes the Order of this Court.
construed as, a loan from the Buyer to the Seller. The
Buyer    is   the    owner   of   the    Future    Sale   Proceeds
                                                                         Dated: November 7, 2016
purchased by the Buyer hereunder, and the Future Sale
Proceeds purchased by the Buyer hereunder represents                     Mineola, NY
a bona fide sale by the Seller to a customer."
                                                                         Isl Karen V. Murphy
Moreover, neither of the defendants is obliged to repay
                                                                         J.S.C
the amount absolutely under the              agreement,      unless
there is a breach that triggers plaintiffs remedy to collect
the undelivered future receivables as damages. Also,
                                                                           End of Document
not only were the payments made contingent upon the
corporate     defendant's     daily     revenue,    and   could    be
adjusted      accordingly,    but     the   payments      were    not
secured by any form of collateral,                and there is no
deadline by which to pay the receivables. As such, the
monies advanced by the plaintiff were put at risk; thus,
the transaction at issue is not a loan, and defendant
Tate's counterclaims for usury must be dismissed (see
Frev     v.     Malrath       Real       Estate     Development
Corporation t*81 . 199 AD2d 713. 605 N.Y.S.2d 451 [3d
Dept.    1993Y. Rubenstein v. Small, 273 AD 102.                   75
N.Y.S.2d 483 fist Deot. 19471).


For the same reasons, the counterclaim sounding in an
illegal payday loan is also dismissed. Not only has this
Court determined that the transaction was not a loan,
but the fact that Tate executed the guarantee does
transport this transform this commercial transaction into
a consumer debt. The cash advance was obtained for
Tate's business.


Accordingly,        plaintiff has established      its prima     facie
entitlement to summary judgment as a matter of law as
to the receivables due and owing from defendant Tate.

                                                                         Court. The "verification" is purportedly signed by an individual
 [**5]   In opposition to the instant summary judgment
                                                                         named "Jordan A. Christiansen," who claims that he is a
motion, Tate submits1 a memorandum of law, which is                                                          paralegal      under    my    business
                                                                         "Supervising     non-attorney
                                                                         Seneca BPO and I assist the plaintiff herein." This purported
                                                                         verification is utterly meaningless, as is Christiansen's claim
1 1t is questionable as to whether Tate himself actually e-filed         that    he   believes   the    submission     to    be   true,   upon    his

the opposition papers. Document 66 is entitled "Legal Process            information and belief. Christiansen is not an attorney, and this
Outsourcing Verification," the meaning of which escapes this             document is unsworn.


                                                            shanna kaminski
  Case 8:19-ap-01050-SC                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                   Desc
                                        Main Document   Page 115 of 152


No Shepard's Signal™
As of: May 10, 2018 7:00 PM Z



                Merchant Cash & Capital, LLC v. Cramer E. Construction

                                        Supreme Court of New York, Nassau County

                          November 2, 2016, Decided; November 4, 2016, Filed and Entered

                                                   Index No. 603503/16


Reporter
2016 N.Y. Misc. LEXIS 4647 *
                                                               proceeds and receivables to MCC for an upfront sum of
MERCHANT CASH AND CAPITAL, LLC, Plaintiff v.
                                                               $47,500.00.     The    Agreement       provided     for     MCC      to
CRAMER E. CONSTRUCTION LLC, and JOHN E.
                                                               receive   the   "purchased      amount"      in   daily    payments
CRAMER, Defendants.
                                                               representing a percentage of the Business Defendant's
                                                               daily revenue, until the payments reached the total sum
Notice: NOT      APPROVED          BY     REPORTER      OF
                                                               of $60,325.00. The Agreement included a [*2] personal
DECISIONS FOR REPORTING IN STATE REPORTS.
                                                               guarantee of the Business Defendant's performance by
                                                               the Guarantor Defendant. The Complaint alleges that
Core Terms                                                                                   under    the   Agreement         as    of
                                                               defendants      defaulted
                                                               September 10, 2015, and that there is presently a
defendants', interest rate, affirmative defense,
                                                               balance due and owing of $26,548.80.
receivables, asserting

                                                               In their Answer filed on or about June 21, 2016 [Mot.
Judges: [*1] PRESENT: Hon. Robert A. Bruno, J.S.C.             Exh. B], defendants assert the affirmative defense of
                                                               usury.    Essentially,        Defendants      allege       that     the
Opinion by: Robert A. Bruno
                                                               transaction characterized by Plaintiff as purchase and
                                                               sale was, in reality, a loan in the amount of $47,500.00,
Opinion                                                        for which Defendants were obligated to pay $60,325.00.
                                                               Based upon the calculations set forth in the Answer,
                                                               defendants allege that the loan contemplates an annual
                                                               interest rate of over 40%, which violates New York
DECISION & ORDER                                               Penal Law §190.40 and voids the loan.

Upon the foregoing       papers,   plaintiff's motion for an   Plaintiff now moves to dismiss defendants' affirmative
Order (i) dismissing defendants' affirmative defenses          defenses for failure to state a cause of action, upon
pursuant to CPLR 53211 : and (ii) striking scandalous          documentary       evidence,      and     because          defendants'
and irrelevant content from defendants' answer pursuant        defenses are meritless. Plaintiff argues: (1) that the
to CPLR 53024(b): is determined as set forth below.            subject Agreement was not a loan — MCC's right to
                                                               payment was       not absolute,        but was     contingent       on
                                                               factors   outside      of   MCC's      control     (the     Business
BACKGROUND                                                     Defendant's receipt of revenue): (ii) that the Agreement
                                                               was not usurious — insofar as the length of time [*3] it
This is an action alleging breach of an agreement for the
                                                               would take for the purchased amount to be paid in full
purchase and sale of receivables. In the Complaint,                                                         Defendant's          daily
                                                               depended        upon    the    Business
dated May 16, 2016 [Mot Exh. A], plaintiff MERCHANT
                                                               revenues, the term of the purported loan, and thus, the
CASH AND CAPITAL, LLC ("MCC" or "plaintiff") alleges           purported interest rate, could not be determined at the
that on or about February 9, 2015 and February 18,             outset: (iii) that there was no usurious intent — the
2015, MCC entered into the subject purchase and sales
                                                               Agreement expressly stated that the transaction was not
agreements (collectively, the "Agreement" [Mot. Exh. Cj)       intended as a loan, but as a sale of future receivables.
with defendants CRAMER E. CONSTRUCTION LLC
                                                               Plaintiff also seeks to strike paragraphs 37-46 of the
(the "Business Defendant") and JOHN E. CRAMER (the             Answer on the ground that the allegations of criminal
"Guarantor Defendant"). Pursuant to the Agreement, the
                                                               conduct are meritless, irrelevant and prejudicial.
Business Defendant sold $60,325.00 of its future sales

                                                     shanna kaminski
    Case 8:19-ap-01050-SC                       Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                Desc
                                                Main Document   Page 116 of 152
                                                                                                                                       Page 2 of 3
                                                       2016 N.Y. Misc. LEXIS 4647, *3


In opposition, defendants argue that the true nature of
the Agreement was a loan. CRAMER asserts that "[t]his                        DISCUSSION
Agreement was sold to me as a low interest loan to pay
off prior debts, primarily, the amount due to MCC under                      A    corporation,     and      the    individual     guarantor        of    a
a prior agreement (CRAMER Aff., 1J2). According to                           corporate    obligation,        are     barred     from     asserting       a

CRAMER, the proposition that the daily payments were                         defense of civil usury (Arbuzova v Skalet. 92 AD3d 816,
linked to the Business Defendant's daily revenues is                         938    N.Y.S,2d      811    (2d       Dept.   2012Y.        see    General
belied by the provisions of the letter addendum to the                       Obligations Law 85-521). Thus, defendants are limited
Agreement ( CRAMER Aff, Exh. A). The letter addendum                         to allegations of criminal            usury (see Penal Law §8
specifies the initial daily payment amount as $358.28,                       190.40.    190.42). Contrary to plaintiffs argument, the
subject to adjustment as set forth in paragraphs D and E                     Court does not find clear authority for the proposition
of the addendum. CRAMER asserts, in essence, that                            that there is a       minimum threshold for asserting the
the   possibility    of [*4]      adjustment      based     upon      the    defense     of      criminal      usury.      Although         the     First
Business Defendants' actual revenues was illusory —                          Department in Blue Wolf f 105 AD3d at 1821 states, "a
among other things, the provision for adjustment was                         corporation may assert criminal usury as a defense
unenforceable because there was no time limit for MCC                        where the amount of the loan or forbearance is more
to respond to defendants' request for adjustment.                            than $250,000.00 and less than $2,500,000.00", that
                                                                             statement is permissive, rather than [*6]                    exclusive. It
To    demonstrate         usury.      CRAMER           calculates     the    does not imply the converse — that criminal                          usury
"interest rate" as follows: Defendants were required to                      cannot be asserted with respect to a loan of a lesser
repay $67,325.00 for loan of $47,500.00. The difference                      amount. Rather,        it implies that the $250,000.00 cap
($12,825.00),       if   payable      within     one     year,    would      applicable to the defense of civil usury does not apply
represent 27% interest. Insofar as the loan was payable                      in the case of criminal usury (see GQL §5-501 [GlfaJ).
at $358.28 per business day, however, the full amount
of the loan would be payable in 236 days or 2/3 of a                         Nonetheless, the party asserting the affirmative defense
year. An interest rate of 27% for 2/3 of a year translates                   of usury bears the burden of proof. Hochman v LaRea,
into an annual interest rate of 40% (CRAMER Aff.,                            14 AD3d 653. 789 N.Y.S.2d 300 (2d Dept. 2005). The
26-27).                                                                      burden is a heavy one. Usury must be proven by clear
                                                                             and    convincing     evidence        as to all     of its        elements.
In reply, plaintiff reiterates its argument that the subject
                                                                             Giventer v Arnow. 37 NY2d 305. 333 N.E.2d 366. 372
transaction was, as expressly stated in the Agreement,
                                                                             N.Y.S.2d 63 (1975): Hochman. 14 AD3d at 654. Usury
a     purchase      and        sale   of    receivables.         Plaintiff
                                                                             will not be presumed from facts equally consistent with a
emphasizes that MCC bore the risk that it might never
                                                                             lawful purpose. Kaufman v. Horowitz, 178 A.D.2d 632,
be entitled to collect the full purchased amount, that the
                                                                             577 N.Y.S.2d 879 (1991). See also Giventer. 37 NY2d
purchased future receivables might never be collected,
                                                                             at 309: Hochman. 14 AD3d at 654. Rather, where the
that it might take far longer than expected to collect the
                                                                             terms of the agreement are at issue and the evidence is
purchased amount (in which case, the purported interest
                                                                             conflicting, the payee is entitled to a presumption is that
rate would be far lower than that calculated [*5]                      by
                                                                             the transaction was not usurious. Giventer. 37 NY2d at
defendants), or that the Business Defendant might not
                                                                             309.
generate    sufficient         revenue     to   continue    operating.
Section 4.4 of the Agreement provides that, so long as                       To     successfully     raise     the    defense       of    usury,        the
the    defendants        did    not   violate    the    terms    of   the    defendant must allege and prove: (i) that a loan or
Agreement, the fact that the Business Defendant goes                         forbearance of money; (ii) requiring interest in violation
bankrupt or out of business would not be considered a                        of a usury statute; (iii) was charged by the payee with
breach and would not obligate either defendant to pay                        the intent to take interest in excess of the legal rate.
any balance due.                                                             Blue Wolf, 105 AD3d at 183. If usury can be gleaned
                                                                             from the face of the agreement, intent will be implied. Id.
Further, plaintiff argues that, even if viewed as a loan,
the principal amount is under $250,000.00 and thus, the                      There is no usury if the transaction is not a loan. Seidel
purported loan is too small to permit a defense of                           v 18 E 17th St. Owners, 79 NY2d 735, 598 N.E.2d 7,
criminal usury, citing Blue Wolf Capital Fund II, L.P. v                     586 N.Y.S.2d 240 11992V. Donatelli v Siskind, 170 AD2d
Am, Stevedoring Inc.. 105AD3d 178, 182, 961 N.Y.S.2d                         433.    565 N.Y.S. 2d 224             (2d Dept.      1991).       Although
86 ( 1st Dept 2013).                                                         generally a contract is interpreted in accordance [*7]


                                                                 shanna kaminski
     Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                                     Main Document   Page 117 of 152
                                                                                                                                          Page 3 of 3
                                                            2016 N.Y. Misc. LEXIS 4647, *7


with the plain meaning of its terms and the parties' intent                          such defect, the Court declines to exercise it in the
is   found   within       the     "four    corners"        of the     contract       absence of a showing sufficient to demonstrate that the
(Ellington v EMI Music. Inc.. 24 NY3d 239. 997 N. Y.S.2d                             material is scandalous or prejudicial, and not merely
339.    21   N.E.3d 1000 [20141), when the defense of                                rendered unnecessary or irrelevant [*9]              by the Court's
usury is asserted, the Court will look beyond the form of                            dismissal     of    the   usury     defense.    See      Matter    of
the agreement to the nature and substance of the                                     Emberger, 24 A.D.2d 864, 264 N.Y.S.2d 277 (2d Dept.
transaction. Seidel,             79 NY2d at 744\ Blue Wolf 105                       1965).
AD3d at 183.
                                                                                     The Court has considered the remaining contentions of
To constitute a true loan, the agreement must "provide                               the   parties      and    finds   that   they   do    not   warrant

for repayment absolutely and at all events or that the                               discussion.

principal in some way be secured as distinguished from
                                                                                     Based upon the foregoing, it is
being put in hazard." Rubenstein v Small, 273 AD 1 02,
75 N.Y.S.2d 483 (1st Dept. 19471. "Where the plaintiff
                                                                                     ORDERED, that the plaintiff's motion is granted in part,
runs the risk of losing all that he has advanced to the
                                                                                     to the extent that the affirmative defense of usury is
defendant," the transaction is not a loan. Id., at 104.
                                                                                     dismissed. In all other respects, the motion is denied,

Applying the above principles to the case at bar, the
                                                                                     All matters not decided herein are denied.
Court finds the express terms of the Agreement refute
the defense of usury as a matter of law. Under the                                   This constitutes the Decision and Order of this Court.
terms of the Agreement, plaintiff assumed the risk of
nonpayment          in     the    event        of    business       failure    or    Dated: November 2, 2016

bankruptcy. Further, the Agreement provided that the
                                                                                     Mineola, New York
amount of daily payments toward the total purchased
amount could be adjusted downward in the event that
                                                                                     ENTER:
the average daily receipts were less than anticipated,
and adjusted upward in the event that the average daily                              Is/ Robert A. Bruno
receipts were greater than anticipated. Thus, plaintiff
assumed the risk that, if the receipts were less [*8] than                           Hon. Robert A. Bruno, J.S.C.
anticipated,      the       period        of    repayment           would      be
correspondingly longer, and the investment would yield
a correspondingly lower annual return.                                                 End ofDocument



Defendants'         argument          that          the    mechanism          for
adjustment is "utterly unenforceable by the defendants
and rendered useless" (Memorandum of Law, p.10) is
not borne out by any reasonable interpretation of the
provisions     in        question     (see          Mot.   Exh.      C,     letter
addendum to Agreement, Paragraphs D and £). When a
contract does not specify a time for performance, the
law implies a reasonable time. Tedeschi v. Northland
Builders. LLC. 74 AD3d 1613. 904 N.Y.S.2d 786 (3d
Dept.    2010).          Moreover,        defendants'        calculation       of
"interest" is speculative at best, and                     rests upon the
unwarranted         presumption            that      the    daily     payment
amount is immutable. In view of the foregoing, the Court
finds no basis to re-characterize the Agreement as a
usurious loan.


Turning to that portion of the motion which seeks that to
strike paragraphs 37-46 from the Answer, the Court
notes that the request is untimely ( CPLR 3024fcT). To
the extent that the Court has discretion to disregard



                                                                          shanna kaminski
  Case 8:19-ap-01050-SC               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                            Desc
                                      Main Document   Page 118 of 152



^ Positive
As of: May 10, 2018 6:59 PM Z


                      Merchant Cash & Capital, LLC v Transfer Intl. Inc

                                      Supreme Court of New York, Nassau County

                                November 2, 2016, Decided; November 4, 2016, Entered

                                                         605136/16


Reporter
2016 N.Y. Misc. LEXIS 4515 *; 2016 NY Slip Op 32395(U) **
                                                                INTERNATIONAL INC D/B/A ANDRADE TRANSFER
                                                                (the "Business Defendant") and STEVE ANDRADE (the
[**1] MERCHANT CASH AND CAPITAL, LLC, Plaintiff,                "Guarantor       Defendant").        Pursuant        to     the       [**2]
-against- TRANSFER INTERNATIONAL INC D/B/A                      Agreement, the Business Defendant sold $115,200.00
ANDRADE TRANSFER, and STEVE ANDRADE,                            of its future sales proceeds and receivables to MCC for
Defendants. Index No.: 605136/16                                an upfront sum of $80,000.00. The Agreement provided
                                                                for MCC to receive the "purchased amount" in daily
Notice: THIS OPINION IS UNCORRECTED AND WILL                    payments        representing    a     percentage         (13%)      of the
NOT BE     PUBLISHED      IN THE      PRINTED OFFICIAL          Business Defendant's daily revenue, until the payments
REPORTS.                                                        reached the total sum of $115,200.00. The Agreement
                                                                included a personal [*2]            guarantee of the Business
Core Terms                                                      Defendant's performance by the Guarantor Defendant.
                                                                The Complaint alleges that defendants defaulted under
defendants', interest rate, affirmative defense,                the Agreement as of April 23, 2016, and that there is
receivables, asserting                                          presently a balance due and owing of $81,122.00.


Judges:    [*1] PRESENT: Hon. Robert A. Bruno, J.S.C.           In their Answer filed on August 31, 2016 [Mot. Exh. B],
                                                                defendants assert the affirmative defense of usury.
Opinion by: Robert A. Bruno                                     Essentially,     Defendants     allege      that     the        transaction
                                                                characterized by Plaintiff as purchase and sale was, in
                                                                reality, a loan in the amount of $80,000.00, for which
Opinion
                                                                Defendants were obligated to pay $115,200.00. Based
                                                                upon      the    calculations       set   forth     in    the      Answer,
                                                                defendants allege that the loan contemplates an annual
                                                                interest rate of 59%, which violates New York Penal
DECISION & ORDER
                                                                Law §190.40 and voids the loan.

Upon the foregoing     papers,    plaintiff's   motion for an
                                                                Plaintiff now moves to dismiss defendants' affirmative
Order (i) dismissing defendants' affirmative defenses
                                                                defenses for failure to state a cause of action, upon
pursuant to CPLR §3211: and (ii) striking scandalous
                                                                documentary         evidence,       and     because         defendants'
and irrelevant content from defendants' answer pursuant
                                                                defenses are meritless.         Plaintiff argues:           (i) that the
to CPLR §3024(b)\ is determined as set forth below.
                                                                subject Agreement was not a loan — MCC's right to
                                                                payment was         not absolute,         but was         contingent on
                                                                factors    outside     of   MCC's         control        (the     Business
BACKGROUND
                                                                Defendant's receipt of revenue); (ii) that the Agreement

This is an action alleging breach of an agreement for the       was not usurious — insofar as the length of time it
purchase and sale of receivables. In the Complaint,             would take for the purchased [*3] amount to be paid in
dated July 7, 2016 [Mot Exh. A], plaintiff MERCHANT             fuN depended upon the Business Defendant's daily
CASH AND CAPITAL, LLC ("MCC" or "plaintiff') alleges            revenues, the term of the purported loan, and thus, the
that on or about February 5, 2016, MCC entered into the         purported interest rate, could not be determined at the
subject    purchase      and   sales    agreement    (the       outset; (iii) that there was no usurious intent — the
"Agreement" [Mot. Exh. Cj) with defendants TRANSFER             Agreement expressly stated that the transaction was not

                                                       shanna kaminski
    Case 8:19-ap-01050-SC                              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                   Desc
                                                       Main Document   Page 119 of 152
                                                                                                                                                   Page 2 of 3
                                       2016 N.Y. Misc. LEXIS 4515, *3; 2016 NY Slip Op 32395(U), **2


intended as a loan, but as a sale of future receivables.                                 Further, plaintiff argues that, even if viewed as a loan,
Plaintiff also seeks to strike paragraphs 1-11 under the                                 the principal amount is under $250,000.00 and thus, the
heading "Separate Defenses" from the Answer on the                                       purported loan is too small to permit a defense of
ground    that the allegations                 of criminal             conduct    are    criminal usury, citing Blue Wolf Capital Fund II, LP. v
meritless, irrelevant and prejudicial.                                                   Am.      Stevedoring,      Inc.,     105    AD3d     178,       182,    961
                                                                                         N.Y.S.2d 86 (1st Dept. 2013).
In opposition, defendants argue that the true nature of
the Agreement was a loan. ANDRADE asserts that
"[tjhis Agreement was sold to me as a low interest loan                                  DISCUSSION
to pay off a prior agreement with MCC (ANDRADE Aff.,
TJ2). According to ANDRADE, the proposition that the                                     A    corporation,      and     the    individual     guarantor         of    a
daily payments were linked to the Business Defendant's                                   corporate     obligation,      are       barred    from     asserting        a
daily revenues is belied by the provisions of the letter                                 defense of civil usury (Arbuzova v Skalet, 92 AD3d 816,
addendum to the Agreement (ANDRADE Aff, Exh. A).                                         938      N.Y.S.2d    811     (2d     Dept.    2012V,      see     General
The letter addendum specifies the initial daily payment                                  Obligations Law §5-521). Thus, defendants are limited
amount as $609.00, subject to adjustment as set forth in                                 to allegations of criminal usury (see Penal Law §§
paragraphs       D     and       E    of the        addendum. ANDRADE                    190.40.     190.42).    Contrary to plaintiffs argument, the
asserts, in essence, that the possibility of adjustment                                  Court does not find clear authority for the proposition
based     upon       the     Business [*4]                 Defendants'          actual   that there is a minimum threshold for asserting the
revenues       was     illusory        —      among         other       things,   the    defense      of     criminal       usury.     Although        the       First
provision for adjustment was unenforceable because                                       Department in Blue Wolf 11 05 AD3d at 1821 states, "a
there    was    no      time         limit    for     MCC         to   respond      to   corporation may assert criminal usury as a defense
defendants' request for adjustment.                                                      where the amount of the loan or forbearance is more
                                                                                         than $250,000.00 and less than $2,500,000.00", that
[**3] To demonstrate usury, ANDRADE calculates the
                                                                                         statement is permissive, rather than exclusive. It does
"interest rate" as follows: Defendants were required to                                                                                                         usury
                                                                                         not [*6]    imply the        converse — that criminal
repay     $115,200.00            for         loan     of     $80,000.00.          The
                                                                                         cannot be asserted with respect to a loan of a lesser
difference     ($35,200.00),               if payable within one year,
                                                                                         amount. Rather, it implies that the $250,000.00 cap
would represent 44% interest. Insofar as the loan was
                                                                                         applicable to the defense of civil usury does not apply
payable at $609.00 per business day, however, the full                                   in the case of criminal usury (see GOL §5-501 [61faD.
amount of the loan would be payable in 265 days or 3/4
of a year. An interest rate of 44% for 3/4 of a year                                      [**4]    Nonetheless, the party asserting the affirmative
translates      into    an           annual         interest       rate    of     59%    defense of usury bears the burden of proof. Hochman v
(ANDRADE Aff., ff|J 27-28).                                                              LaRea,      14 AD3d 653,           789 N.Y.S.2d 300 (2d Dent.
                                                                                         2005). The burden is a heavy one.                    Usury must be
In reply, plaintiff reiterates its argument that the subject
                                                                                         proven by clear and convincing evidence as to all of its
transaction was, as expressly stated in the Agreement,
                                                                                         elements. Giventer v Arnow, 37 NY2d 305, 333 N,E.2d
a      purchase        and       sale         of     receivables.           Plaintiff
                                                                                         366, 372 N.Y.S.2d 63 (1975): Hochman,                       14 AD3d at
emphasizes that MCC bore the risk that it might never
                                                                                         654. Usury will not be presumed from facts equally
be entitled to collect the full purchased amount, that the
                                                                                         consistent with a lawful purpose. Kaufman v Horowitz,
purchased future receivables might never be collected,
                                                                                         178 A.D.2d 632, 577 N.Y.S.2d 879 (1991). See also
that it might take far longer than expected to collect the
                                                                                         Giventer. 37 NY2d at 309\ Hochman. 14 AD3d at 654.
purchased amount (in which case, the purported interest
                                                                                         Rather, where the terms of the agreement are at issue
rate    would     be       far       lower     than        that    calculated       by
                                                                                         and the evidence is conflicting, the payee is entitled to a
defendants), or that [*5] the Business Defendant might
                                                                                         presumption is that the transaction was not usurious.
not generate sufficient revenue to continue operating.
                                                                                         Giventer. 37 NY2d at 309.
Section 4.4 of the Agreement provides that, so long as
the     defendants         did       not     violate       the     terms     of    the   To    successfully      raise      the     defense     of    usury,         the
Agreement, the fact that the Business Defendant goes                                     defendant must allege and prove: (i) that a loan or
bankrupt or out of business would not be considered a                                    forbearance of money; (ii) requiring interest in violation
breach and would not obligate either defendant to pay                                    of a usury statute; (iii) was charged by the payee with
any balance due.                                                                         the intent to take interest in excess of the legal rate.
                                                                                         Blue Wolf 105 AD3d at 183. If usury can be gleaned


                                                                             shanna kaminski
  Case 8:19-ap-01050-SC                          Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                                 Main Document   Page 120 of 152
                                                                                                                                    Page 3 of 3
                                     2016 N.Y. Misc. LEXIS 4515, *6; 2016 NY Slip Op 32395(11), **4


from the face of the agreement, intent will be implied. Id.                     finds no basis to re-characterize the Agreement as a
                                                                                usurious loan.
There is no usury if the transaction is not a loan. Seidel
v 18 E 17th St. Owners. 79 NY2d 735. 598 N.E.2d 7,                              Turning to that portion of the motion which seeks that to

586 N.Y.S. 2d 240 (1992): Donatelli v Siskind, 170 AD2d                         strike paragraphs 1-11          under the heading "Separate
433.     565 N.Y.S. 2d 224            (2d Dept.        1991).    Although       Defenses" from the Answer, the Court notes that the

generally a contract is interpreted in accordance with                          request is untimely ( CPLR 3024fcD. To the extent that

the plain meaning [*7]               of its terms and the parties'              the Court has discretion to disregard such defect, the
intent is found within the "four corners" of the contract                       Court declines to exercise it in the absence of a showing

( Ellington v EMI Music. Inc., 24 NY3d 239, 997 N.Y.S.2d                        sufficient to demonstrate that the material is scandalous

339,     21   N.E.3d 1000 120141), when the defense of                          or prejudicial, and not merely rendered unnecessary or
usury is asserted, the Court will look beyond the form of                       irrelevant [*9]    by the Court's dismissal of the usury

the agreement to the nature and substance of the                                defense. See Matter of Emberger, 24 A.D.2d 864, 264
transaction. Seidel.          79 NY2d at 744\ Blue Wolf.                  105   N. Y.S.2d 277 (2d Dept. 1965).

AD3d at 183.
                                                                                The Court has considered the remaining contentions of
                                                                                the   parties     and   finds    that   they   do   not    warrant
To constitute a true loan, the agreement must "provide
                                                                                discussion.
for repayment absolutely and at all events or that the
principal in some way be secured as distinguished from
                                                                                Based upon the foregoing, it is
being put in hazard." Rubenstein v Small, 273 AD 102,
75 N.Y.S. 2d 483 (1st Dept. 1947). "Where the plaintiff                         ORDERED, that the plaintiffs motion is granted in part,
runs the risk of losing all that he has advanced to the                         to the extent that the affirmative defense of usury is
defendant," the transaction is not a loan. Id., at 104.                         dismissed. In all other respects, the motion is denied,

Applying the above principles to the case at bar, the                           All matters not decided herein are denied.
Court finds the express terms of the Agreement refute
the defense of usury as a matter of law. Under the                              This constitutes the Decision and Order of this Court.
terms of the Agreement, plaintiff assumed the risk of
nonpayment           in    the   event    of     business       failure    or   Dated: November 2, 2016

bankruptcy. Further, the Agreement provided that the
                                                                                Mineola, New York
amount of daily payments toward the total purchased
amount could be adjusted downward in the event that                             ENTER:
the average daily receipts were less than anticipated,
and adjusted upward in the event that the average daily                         Is/ Robert A. Bruno
receipts were greater than anticipated. Thus, plaintiff
assumed the risk that, if the receipts were less than                           Hon. Robert A. Bruno, J.S.C.
anticipated,    the        period [*8]    of repayment would               be
correspondingly longer, and the investment would yield
                                                                                  End of Document
a correspondingly lower annual return.

 [**5]    Defendants' argument that the mechanism for
adjustment is "utterly unenforceable by the defendants
and rendered useless" ( Memorandum of Law, p.10) is
not borne out by any reasonable interpretation of the
provisions      in        question    (see      Mot.   Exh.      C,    letter
addendum to Agreement, Paragraphs D and E). When a
contract does not specify a time for performance, the
law implies a reasonable time. Tedeschi v. Northland
Builders. LLC. 74 AD3d 1613, 904 N.Y.S.2d 786 (3d
Dept.     2010).          Moreover,    defendants'       calculation       of
"interest" is speculative at best, and rests upon the
unwarranted          presumption         that    the    daily     payment
amount is immutable. In view of the foregoing, the Court


                                                                      shanna kaminski
  Case 8:19-ap-01050-SC                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                              Desc
                                        Main Document   Page 121 of 152



^ Positive
As of: May 10, 2018 7:16 PM Z


           Platinum Rapid Funding Group Ltd. v VIP Limousine Servs.. Inc.

                                        Supreme Court of New York, Nassau County

                                 October 27, 2016, Decided; November 1, 2016, Entered

                                                               604163-15

Reporter
2016 N.Y. Misc. LEXIS 4131 *; 2016 NY Slip Op 32226(U) **
                                                                      amount of $66,964.94, plus pre judgment interest at 9%
                                                                      from the date of the defendants' breach to the date of
[**1] PLATINUM RAPID FUNDING GROUP LTD.,                              entry of judgment, post judgment interest from the date
Plaintiff, - against - VIP LIMOUSINE SERVICES, INC.                   of entry until paid, costs, disbursements, attorneys' fees,
and CHARLES COTTON, Defendants. Index No.:                            and such other, further and different relief as may be
604163-15                                                             just and proper. Opposition to this application has been
                                                                      submitted.
Notice: THIS OPINION IS UNCORRECTED AND WILL
NOT BE PUBLISHED          IN THE        PRINTED OFFICIAL              In Sequence No. 005, plaintiff brings this application: (1)
REPORTS.                                                              ordering the defendants to immediately transfer all sales
                                                                      proceeds,     revenues,        currently   in    defendant's             bank

Prior History: Platinum Rapid Funding Group Ltd. v.                   accounts up to $66,964.94 into defendants' counsel's
VIP Limousine Servs.. Inc.. 2016 N.Y. Misc. LEXIS 3068                IOLA    Trust     Account      pending     the    outcome           of    this

(N. V. Sun. Ct. June 8. 2016 )                                        litigation; (2) ordering defendant to remit 15% of its
                                                                      gross sales proceeds up to $66,964.94 into defendants'
                                                                      counsel's IOLA trust account pending the outcome of
Core Terms
                                                                      this litigation; (3) ordering defendants [*2]                 not to sell,

injunction, proceeds, damages, summary judgment,                      dispose, or encumber any future sales proceeds or

summary judgment motion, receivables, deposited,                      receivables pending the outcome of this litigation; and

Services, accounts receivable, bank account, obligated,               (4) granting plaintiff such other, future, and different

Disposal, Funding, alleges, costs                                     relief as may be just, proper, and/or equitable.


Judges: [*1] PRESENT: HON. JEROME C. MURPHY,                          In Sequence No. 006, defendants bring this application
                                                                      for an order staying this action pursuant to CPLR § 2201
J.S.C.
                                                                      or,   in the alternative,        extending defendants' time to

Opinion by: JEROME C. MURPHY                                          respond to plaintiff's motion for summary judgment; and
                                                                      vacating the Court's Temporary Restraining Order dated
                                                                      August 27, 2016. Opposition to this application                           has
Opinion
                                                                      been submitted.

                                                                      BACKGROUND


AMENDED DECISION AND ORDER                                            On    or    about      December     18,    2014,    VIP        Limousine
                                                                      Services,       Inc.     ("VIP")   entered       into     a     Merchant
PRELIMINARY STATEMENT
                                                                      Agreement with Platinum Rapid Funding Group,                              Inc.
                                                                      ("Platinum"),          whereby     Platinum       sold        its    future
The purpose of this Amended Decision is to correct a
                                                                      receivables with a face value of $28,400.00 to Platinum
typographical error which is corrected in the first full
                                                                      for an upfront discounted price of $20,000.00 ("First
paragraph at the top of page 8.
                                                                      Agreement"). Platinum deposited $20,000.00, less any
 [**2]   In   Sequence   No.     004,    plaintiff   brings    this   agreed upon amounts, into a bank account designated
application for an order granting summary judgment                    by VIP.
against the    defendants jointly       and   severally   in   the
                                                                      On     or   about      December     18,    2014,        VIP    Limousine


                                                          shanna kaminski
     Case 8:19-ap-01050-SC                            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                               Desc
                                                      Main Document   Page 122 of 152
                                                                                                                                                            Page 2 of 5

                                       2016 N.Y. Misc. LEXIS 4131, *2; 2016 NY Slip Op 32226(U), **2


Services, Inc. ("VIP") entered into a second Merchant                                       plaintiff has suffered damages, its claim is barred in
Agreement with Platinum Rapid Funding Group,                                         Inc.   whole or in part by its failure to mitigate damages; (7)
("Platinum"),           whereby            Platinum          sold         its     future    defendants deny plaintiff [*5]                  was damaged by them;
receivables with a face value [*3]                           of $71,000.00 to               (8) any damages sustained by plaintiff were incurred as
Platinum for an upfront discounted price of $50,000.00                                      a result of acts or omissions of individuals or entities
("Second Agreement"). Platinum deposited $50,000.00,                                        that defendants "did            not retain,           reserve or exercise
less any agreed upon amounts, into a bank account                                           control over, and for which Defendants are not legally
designated by VIP.                                                                          responsible"; (9) any damages suffered by plaintiff were
                                                                                            due to their own affirmative actions and/or omissions,
In      accordance            with     the        Agreements,                   Platinum    and do not give rise to any liability of defendants; (10)
purchased, and was the sole owner of $99,400.00 if                                          defendants       did    not     make           any false        or    misleading
VIP's      future       revenue            and    receivables.                  Between     representations to plaintiff; (11) plaintiff has committed
December 28, 2014 and                        March 10, 2015, VIP paid                       civil and criminal usury, and (12) defendants reserve
Platinum $32,435.06 of the future receivables. Plaintiff                                    the right to move for leave to add additional defenses as
contends that VIP breached its                        [**3]        contract on or           discovery progresses.
before March 10, 2015 by terminating Platinum's ability
to    electronically          withdraw funds           from         their       account     By Decision and Order dated June 8, 2016, this Court
through ACH, the Automated Clearing House.                                                  granted plaintiffs motion to dismiss all but the Sixth
                                                                                            Affirmative Defense, and the Counterclaim, to the extent
Plaintiff served an Amended Verified Complaint dated                                        that an Answer may be read to assert one. The Court
December 29,             2015        (Exh.      "A"). The First Cause of                    also directed compliance by defendants with some, but
Action     is     for     Breach       of       Contract          for    defendant's        not all of the outstanding                 [**4]     discovery demands of
withholding the balance of $66,964.94, plus the costs                                       plaintiff.   The   cross-motion                by    defendant        to     compel
and attorneys' fees incurred as a result of this action.                                    responses to document requests was also denied, on
                                                                                            the ground that plaintiff has submitted responses.
The      Second         Cause         of     Action     alleges           Breach       of
Representations               and    Warranties,            in    that     defendant        DISCUSSION

represented and warranted that it would "not change its
processor, add terminals, change its financial institution
or bank account(s) or take any other action that could                                      Motion Sequence No. 4

have       any      advese            effect        upon          Merchant's [*4]
                                                                                            When         presented         with        a        motion      for        summary
obligations under this Agreement . . ." without Platinum's
                                                                                            judgment, [*6]          the    function         of    a   court       is     "not    to
prior written consent.
                                                                                            determine        credibility          or       to      engage           in        issue
In the Third Cause of Action, plaintiff alleges a breach of                                 determination, but rather to determine the existence or
the     personal        guarantee          of    performance             of      Charles    nonexistence       of    material          issues      of fact."        ( Quinn      v.
Cotton. The Fourth Cause of Action alleges that,                                       in   Krumland, 179 A.D.2d 448. 449 - 450. 577 N.Y.S.2d
accordance with the Agreement, Business Defendant                                           868     [1st   Dept.          19921k        See       also,     iS.J.        Caoelin
and Defendant Cotton are obligated to pay all costs and                                     Associates. Inc.         v. Globe Mfg. Corp. 34 N.Y. 2d 338,
attorneys' fees incurred as a result of a breach of the                                     343. 313 N.E.2d 776. 357 N.Y.S.2d 478. (19741).
Agreement.
                                                                                            To grant summary judgment, it must clearly appear that
On February 5, 2016, defendants filed a Verified Answer                                     no    material     and    triable      issue         of fact     is     presented
with Affirmative Defenses and a Counterclaim                                       (Exh.    (Sillman v. Twentieth Century-Fox Film Corp., 3 N.Y. 2d
"B").    After generally             denying the            allegations           of the    395. 404. 144 N.E.2d 387. 165 N.Y.S.2d 498 H9571). It
Complaint,          the       Answer         sets      forth        the         following   is a drastic remedy, the procedural equivalent of a trial,
Affirmative Defenses: (1) failure to state a claim upon                                     and will not be granted if there is any doubt as to the
which      relief       can    be     granted;        (2)        claim    barred       by   existence of a triable issue (Moskowitz v. Garlock, 23
estoppel, unclean hands, waiver and doctrine in pari                                        A.D.2d 943,        259        N.Y.S.2d          1003      [3d   Dept.         1965]);
delicto;    (3)     defendants did               not breach             any duty or         ( Crowley's      Milk    Co.     v.    Klein,        24 A.D.2d             920,     264
obligation allegedly owed to plaintiff; (4) claims are                                      N.Y.S.2d 680 [3d Dept. 1965]). However, where a party
barred by plaintiffs failure to exercise due diligence to                                   is otherwise entitled to judgment as a matter of law, an
protect its interests and avoid injury; (5) plaintiff has                                   opposing party may not simply raise a feigned issue of
failed to satisfy all conditions precedent; (6) to the extent                               fact to defeat the claim. To be "material issue of fact" it

                                                                                  shanna kaminski
  Case 8:19-ap-01050-SC                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                            Desc
                                        Main Document   Page 123 of 152
                                                                                                                               Page 3 of 5
                             2016 N.Y. Misc. LEXIS 4131, *6; 2016 NY Slip Op 32226(11), "4


"must be genuine, bona fide and substantial to require a              the   Complaint       on   the    grounds    that    the    two      loan
trial." (Leumi Financial Corp. v. Richter. 24 A.D.2d 855,             agreements       between         the   parties     are     civilly   and
264 N.Y.S.2d 101 Hst Dept. 19651).                                    criminally usurious. Seemingly stepping back from the
                                                                      language of the earlier decision, Justice Ramos stated
But this rule will not be applied where the opposition is             that "[t]he Court will not assume that the parties entered
evasive or indirect. The opposing party is obligated to               into an unlawful agreement, and when the terms of the
come forward and bare his proof, by affidavit of an                   agreement are in isue, and the evidence is conflicting,
individual with personal knowledge, or with an attorney's             the lender is entitled to a presumption that he did not
affirmation to which appended material in admissible                  make a loan at a usurious rate, citing Giventer v.
form, and the failure to do so may lead the Court to                  Arnow.    37 N.Y. 2d 305.          309.    333 N.E.2d 366.           372
believe that there is no triable issue of fact (Zuckerman             N.Y.S.2d 63 [19751). The Court denied the motion,
v. City of New York. 49 N.Y. 2d 557. 562. 404 N.E.2d                  leaving the determination as to whether the lenders
718. 427 N.Y.S.2d 595 119801).                                        intent met the clear and convincing standard of usury to
                                                                      the trier of fact.
In its cross-motion (Motion Seqence No. 6), defendants
seek a stay of this matter pending their appeal of [*7]               This Court respectfully distinguishes the Clever findings
the prior Decision and Order which determined that the                in two material respects. The Court there stated that
Merchant Agreement did not constitute a loan, and was                 obligation to    make      payment was            unconditional,      but
not governed by the statutory prohibitions against civil              these     are        not   the     terms     of      the     Merchant
and criminal usury (General Obligation Law 5 5-501111                 Agreements [*9] in the instant case. The only source of
and Banking Law § 14-a[1D. They have submitted a                      payment is deposited receipts from future transactions.
copy of their Notice of Appeal, and assert that they are              Plaintiff assumes the risk that there will be no receipts,
obligated to perfect their appeal by December 27, 2016.               and therefore no payment. The personal guaranty is no
They   also   oppose    the    application    by    plaintiff   for   broader than the obligations under the Agreement, and
injunctive relief in the form of a direction that defendant           the requirement of payment by the Guarantor is no
transfer all sales proceeds, and revenues currently in                greater than that of the Merchant.
VIP bank accounts up to $66,964.94 into their counsel's
IOLA account pending the outcome of the litigation, and               Secondly, this Court does not take the position that the

ordering VIP to remit 15%           [**5]   of its gross sales        intention of the Funder is relevant to an interpretation of

proceeds up to $66,964.94 into their counsel's IOLA                   an Agreement which is unambiguous on its face. Since

account pending the outcome of this litigation.                       the Agreement specifically provides that it involves the
                                                                      purchase of accounts receivable, and is not a loan, and
Defendants, in their Memorandum of Law in Support of                  does not require [**6] unconditional repayment by the
their Cross-Motion, and in Opposition to the Motion for               Merchant or the Guarantor, it is not a loan, and thereby
Summary Judgment, refer to the matter of Clever Ideas                 not governed by the General Obligations or Banking
v. 999 Restaurant Corp, d/b/a Nello's Ristorante. et ai.              Law as they relate to usury.
2007 NY Slip Op. 33496U. 2007 N.Y. Misc. LEXIS 9248
 <Suo.Ct NY Co. fRamos. J.I). The matter involved an                  There are no material facts which are undetermined,
agreement for the purchase of accounts receivable,                    Plaintiff has established jurisdiction over defendants,
similar to that in this action. Defendants sought to                  ar|d has submitted an affidavit of Ali Mayar, Chief
dismiss the Complaint arguing that usury laws barred                  Executive officer of Platinum Rapid Funding Group, Ltd.,
plaintiff's action. In the course of his Decision and Order,          an individual with personal knowledge of the facts of the
Justice Ramos stated that "[tjhe transactions at issue                matter (Exh. "A"). Defendants, in response to a Notice to
 here are [*8] clearly payable absolutely, and thus                   Admit, acknowledge that they have continued to
loans." But the Court denied the motion for summary                   operate [*10] and receive payments through at least
judgment as premature, asserting that "further discovery              December 30, 2015 (Exh. "G").
is required to delve further into the parties' intent."
                                                                      Plaintiff has established its prima facie entitlement to

Justice Ramos had occasion to address the issue of                    summary judgment. Defendants have failed to raise a

summary judgment        at    the   conclusion     of   discovery     material fact, except for their claim that the Agreement

(Clever Ideas. Inc. v. 999 Rest. Corp., 2009 NY Slip On.              was barred by the usury statutes, which this Court has

30284IUI. 2009 N.Y. Misc. LEXIS 3994 [Suo.Ct.. NY                     determined in its prior decision. Plaintiffs motion for

Co.]). Defendants renewed their prior motion to dismiss               summary         judgment         against    defendants          in    the



                                                          shanna kaminski
     Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                              Desc
                                                     Main Document   Page 124 of 152
                                                                                                                                                           Page 4 of 5
                                   2016 N.Y. Misc. LEXIS 4131, *10; 2016 NY Slip Op 32226(U), **6


amount of $66,964.94, together with interest at the                                       "Irreparable injuries for the purpose of equity, [*12] has
rate of 9% from March 1 0, 201 5, together with costs                                     been held to mean any injury for which money damages
and     disbursements             is   granted.       Plaintiff            has      not   are insufficient" (Walsh v. Design Concepts, 221 A.D.2d
submitted a Statement of Costs and Disbursements,                                         454. 455, 633 N.Y.S.2d 579 (2d Dept. 1995). On the
or an Affidavit of Legal Services. The Court hereby                                       contrary, "(e)conomic loss, which is compensable by
schedules a hearing on these issues for December                                          money damages, does not constitute irreparable harm"
19, 2016, at 9:30 A.M. in this Part 19.                                                   (EdCia Corp. v. McCormack, 44 A.D.3d 991, 994, 845
                                                                                          N.Y.S.2d 104 (2d Dept. 2007). Failure to enunciate non-
                                                                                          economic          loss     constitutes   a    failure       to    demonstrate
Motion Sequence No. 5                                                                     irreparable harm so as to warrant equitable relief in the
                                                                                          form of an injunction (Automated Waste Disposal at
Plaintiff bases this application for injunctive relief on the
                                                                                          10Z3).
ground that defendant is actively marketing the sale of
their accounts            receivable to competitors of plaintiff.                         Likelihood of ultimate success on the merits does not
Plaintiff alleges          that   based       upon the terms                  of the      import a predetermination of the issues, and does not
Merchant Agreements, these receivables are owned by                                       constitute a certainty of success. The requirement is a
plaintiff, and the effort to dispose of them is an effort to                              protection against the exercise of a court's formidable
make        the     Agreement          unenforceable.                In     addition,     equity power in cases where the moving party's position,
counsel for defendants has submitted evidence and                                         no matter how emotionally compelling, is without legal
documentation             from [*11]      a    similar          case        involving     foundation (Tucker v. Toia, 54 A.D.2d 322. 326. 388
defendants in Westchester County attesting to the claim                                   N.Y.S.2d 475 f4th Dept. 19761).
that defendants are judgment proof, and that efforts by
plaintiff in this case to recover their purchased accounts                                In balancing the equities, the court must weigh the harm
receivable, will be fruitless.                                                            each side will suffer in the absence or in the face of
                                                                                          injunctive        relief    (Washington        Deluxe            Bus,     Inc.    v.
In    the     Temporary           Restraining         Order               issued     in   Sharmash Bus Corp., 47 A.D. 3d 806. 850 N.Y.S.2d 516
connection with the Order to Show Cause, this Court                                       I2d Dept. 20081). This is, by definition, a fact-sensitive
enjoined      defendants          from    selling,        disposing           of,    or
                                                                                          inquiry. Thus, for example, where a pharmaceutical
otherwise encumbering VIP's future sales proceeds, and                                    manufacturer of a non-prescription product was seeking
directed that defendants deposit the proceeds of their                                    to enforce exclusivity agreement and preliminarily enjoin
sales    in       their   possession,         up     to        the     amount        of   defendant         from      importing    and    marketing              the   same
$66,964.94, into the IOLA account of their attorney.                                      product,     the     balance      of equities         favored          defendant,
Plaintiff asserts that they have not done so, in defiance
                                                                                          since plaintiff could recover damages, while defendant
of the Order, and this has not been contradicted by
                                                                                          would have [*13]             to remove product from the shelves
counsel for defendants. Defendants apparently fail to                                     for     an    indeterminate          length          of     time        (OraSure
understand that the proceeds from the sales of services,
                                                                                          Technologies. Inc. v. Prestige Brands Holdings, Inc., 42
up to the amount of $66,964.94, do not belong to them.
                                                                                          A.D. 3d 348. 839 N.Y.S.2d 744 11st Dept. 20071).

[**7]       "To     establish      entitlement            to     a        preliminary
                                                                                          Plaintiff has established its entitlement to, and, in fact,
injunction, a movant must establish (1) a likelihood or
                                                                                          has been granted summary judgment. The likelihood of
probability of success on the merits, (2) irreparable                                     success has been established. Certainly, equity favors
harm in the absence of an injunction, and (3) a balance
                                                                                          plaintiff, who has paid for the proceeds of accounts
of the equities in favor of granting the injunction." (Pi
                                                                                          receivable, which is the subject of the action. CPLR <?
Fabio v.      Omnipoint Communications.                        Inc.,      et ai,     66
                                                                                          6301 provides that "[a] preliminary injunction may be
A.D. 3d 635.         887 N.Y.S.2d             168.   2009            WL 3210142           granted      in     any     action   where      it        appears       that     the
IN.Y.A.D. 2d Dept., 20091): citing, CPLR 6301. Doe v.
                                                                                          defendant threatens or is about to do, or is doing or
Axelrod,      73 N.Y.2d 748,           750, 532 N.E.2d 1272, 536
                                                                                          procuring or suffering to be done, an act in violation of
N.Y.S.2d 44 (1988), W.T. Grant v. Srooi. 52 N.Y. 2d 496.
                                                                                          the plaintiffs rights respecting the subject of the action,
517. 420 N.E.2d 953. 438 N.Y.S.2d 761 (1981): See
                                                                                          and tending to render the judgment ineffectual . . ."
also, Automated Waste Disposal, Inc.. v. Mid-Hudson
Waste. Inc.. 50 A.D. 3d 1072 - 1073. 857 N.Y.S.2d 648                                     [**8]    The       conduct      of the       defendants           in    depriving
(2d Dept. 2008).                                                                          plaintiff of its right to possession of its own property, and
                                                                                          the avowal that plaintiff will never be able to recover


                                                                              shanna kaminski
  Case 8:19-ap-01050-SC                             Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                               Desc
                                                    Main Document   Page 125 of 152
                                                                                                                                            Page 5 of 5
                                     2016 N.Y. Misc. LEXIS 4131, *13; 2016 NY Slip Op 32226(U), **8


their property from defendants, is precisely the type of                                   The Court also denies the application for additional
conduct for which injunctive relief is available. Plaintiff's                              time for defendants to oppose the           [**9] motion for
motion for an             injunction directing defendants to                               summary      judgment.     The    sole   basis   upon    which

immediately          deposit          into    their       counsel's             IOLA       defendants apparently rely is the claim that they are
Account,         funds     from       the     provision             of    services         entitled to claim usury, and that the Agreement is void
presently in their possession, up to the amount of                                         ab initio. This point has been clearly made by them, and
$66,694.94, and 15% of the future receipts for the                                         there is no rational basis upon which the Court can
provision [*14]           of services,            until   the       amount           of    justify denial of the relief requested by plaintiff.
$66,694.94 is deposited, is granted.
                                                                                           This constitutes the Decision and Order of the Court.


                                                                                           Dated: Mineola, New York
Motion Sequence No. 6

                                                                                           October 27, 2016       „
Defendants seek a stay of the proceeding                                   pending
appeal, or, in the alternative, extending the time for                                     ENTER:
defendants to respond to plaintiffs motion for summary
judgment,        and      for   a      vacatur       of       the        Temporary         Is/ Jerome C. Murphy
Restraining Order.
                                                                                           JEROME C. MURPHY
CPLR      § 2201       provides simply that "[ejxcept where
                                                                                           J.S.C.
otherwise prescribed by law, the court in which an
action is pending may grant a stay of proceedings in a
proper case,         upon such terms as may be just." "A
                                                                                             End of Document
determination         as to whether or not to grant a stay
pending appeal is a discretionary one 'as courts have
the     inherent      power,         and     indeed       responsibility,            so
essential      to   the    proper administration                of justice,          to
control their calendars and to supervise the course of
litigation before them ( Kobrick v. New York State Div. of
Housing and Community Renewal, 37 Misc. 3d 1224[A]
[Sup.Ct. NY Co. 2012, quoting Grisi v. Shainswit, 119
A.D.2d 418. 507 N.Y. S. 2d 155 [1st Dept. 19861).


Defendants have filed a Notice of Appeal of the prior
Order of this Court dated June 8, 2016, and have
indicated that they are required to perfect the appeal on
or before December 27, 2016. Plaintiff responds that
defendants have done no more than file the Notice of
Appeal, and that they have not been served with a
Record      on      Appeal.     While defendants                may        be   in    a
position to perfect [*15] the appeal in a timely fashion,
there     is     certainly      no     guarantee          as        to    when        a
determination of the appeal will be forthcoming.


While this Court cannot predict the determination of the
Appellate        Division,      it    is     of   the     opinion          that      its
determination of June 8, 2016 was correct, and that the
likelihood of a reversal is certainly not assured. There is
no reason for plaintiff to be denied what are perceived to
be its rights under the Merchant Agreement and the
grant of summary judgment in this Decision and Order.
The      Court       therefor        exercises          its    discretion            in
denying the motion for a stay pending appeal.



                                                                            shanna kaminski
  Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                               Desc
                                       Main Document   Page 126 of 152


No Shepard's Signal™
As of: May 10, 2018 7:03 PM Z


                   Merchant Cash & Capital, LLC v Randa's Bakery, Inc

                                       Supreme Court of New York, Nassau County

                                September 20, 2016, Decided; September 20, 2016, Entered

                                                            603446-16


Reporter
2016 N.Y. Misc. LEXIS 3342 *; 2016 NY Slip Op 31732(U) **
                                                                    toward the agreed upon purchase price of $98,670,
                                                                    leaving     an    unpaid        balance      of   [**2]        $61,525.80.
[**1] MERCHANT CASH & CAPITAL, LLC, Plaintiff, -                    Defendant        Ahmad        Abdullah       ("Abdullah")       personally
against- RANDA'S BAKERY, INC. and AHMAD                             guaranteed the Agreement.
ABDULLA, Defendants. Index No.: 603446-16
                                                                    Plaintiff commenced this action by filing a Summons

Notice: THIS OPINION IS UNCORRECTED AND WILL                        and Complaint on May 16, 2016. They made service

NOT      BE PUBLISHED       IN THE     PRINTED        OFFICIAL      upon Abdulla by service upon his wife, Diana, at 1356

REPORTS.                                                            St. Louis Avenue, Bayshore, New York on May 17,
                                                                    2016, and upon Randa's by service upon the Secretary
                                                                    of State on May 18, 2016. Additional service by mail
Core Terms
                                                                    was made to Abdulla and Randa's [*2]                           on May 23,
                                                                    2016.
receivables, default, Seller, default judgment,
assertions, Verified, alleges, damages
                                                                    The Complaint alleges that Randa has been in default
                                                                    under the terms of the Agreement since January 7,
Judges: [*1] PRESENT: HON. JEROME C. MURPHY,
                                                                    2016. The Complaint alleges Four Causes of Action:
J.S.C.
                                                                    breach of contract against Randa's; failure of Randa's to
                                                                    pay the Balance due MCC pursuant to the Agreement;
Opinion by: JEROME C. MURPHY
                                                                    against     Abdulla        as      personal       guarantor        of     the
                                                                    Agreement;        and    against      both     defendants        for    costs
Opinion                                                                                                                            Agreement,
                                                                    associated       with   the     enforcement of the
                                                                    including    court      costs,     disbursements,      and       attorney's
                                                                    fees, as provided for in § 5.7 of the Agreement.

DECISION AND ORDER                                                  Plaintiff submits        an      Affidavit   of   Robert       Knox,     Vice

PRELIMINARY STATEMENT                                               President of Collections for MCC. He asserts that MCC
                                                                    complied with its obligations under the Agreement, and

Plaintiff brings this application for an order pursuant to          that, beginning on or about January 7, 2016, Randa

CPLR $ 3215. granting plaintiffs motion on default and              began diverting funds from the business bank account,

entering judgment on sum certain damages against the                thereby interfering with payments to MCC. Since the

defendant, and for such other and further relief as the             date of the breach, defendants have comingled the

Court     deems   just    and    proper.    Defendants      have    purchased receivables with Randa's operating funds,

submitted opposition to this application.                           and     have continued to            withhold     $61,528.80           of the
                                                                    receivables which were purchased by MCC.
BACKGROUND

                                                                    Defendants oppose the motion for default judgment and
On July 15, 2015         Randa's   Bakery,     Inc.   ("Randa's")
                                                                    submit a     proposed          Verified      Answer,      in   which     they
entered into an agreement with             Merchant Cash and
                                                                    include Affirmative           Defenses of Usury and that the
Capital, Inc ("MCC") to sell $98,670 of its business sales
                                                                    Agreement does not [*3] contain the name, title or date
receivableslrewe n ue in return for an up front payment
                                                                    the Agreement was signed. Abdulla submits an Affidavit,
by Merchant of $71,500 (Exh.           "A").    MCC provided
                                                                    in which he asserts that the yield on the loan is in
$71,500 to Randa, and Randa tendered $37,144.20
                                                                    excess of 25%, and is usurious under New York law.


                                                          shanna kaminski
  Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                   Desc
                                            Main Document   Page 127 of 152
                                                                                                                                      Page 2 of 4
                                  2016 N.Y. Misc. LEXIS 3342, *3; 2016 NY Slip Op 31732(U), "2


He also contends that the Agreement (Exh.                        "A") is    an extension of time within which to appear. In order to
incomplete, as it does not identify the name of the seller,                 be relieved of this default, plaintiff is obligated to provide
the title of the person signing on its behalf, or the date.                 a justifiable excuse for failure to timely appear, as well
As such, it is claimed to be unenforceable.                                 as the existence of a meritorious defense (Blazo v.
                                                                            Wvckoff Hots. Med. Ctr., 125A.D.3d 705, 4 N.Y.S.3d 99
DISCUSSION
                                                                            12d Dept. 20151). Whether an excuse is reasonable is

The decision whether to grant a default judgment is left                    left to the sound discretion of the Court (Apladenaki y.

to sound judicial discretion (Shah v. New York State                        Greenpoint Mtae. Funding, Inc., 117 A.D.3d 975, 976,

Dep't. Of Civil Service. 168 F.3d 610. 615 f2d Cir.19991:                   986 N.Y.S.2d 588 t2d Dept. 20141).

Briarpatch    Ltd.      V.    Geisler    Roberdeau,          Inc.,   513
                                                                            Defendants do not deny having been served on May 17,
F.Supp.2d 1, 3 [S.D.N.Y. 20071). In considering whether
                                                                            and May 18, 2016, nor do they deny [**4] receipt [*5]
a default [**3] judgment is appropriate, the Court must
                                                                            of   the        subsequent    mailing      of    the     Summons        and
first consider whether service of process has been
                                                                            Complaint to         them on       May 23, 2016.               Plaintiff has
properly effectuated upon the defaulting defendant; and
                                                                            established a presumption of receipt by the affidavit of
second, whether the unchallenged facts alleged in the
                                                                            mailing them to both defendants (Residential Holding
complaint state a legitimate cause of action ( Kee v.
                                                                            Corp.      v.    Scottsdale Ins.    Co.,      286 A.D.2d 679.             729
Hastv. 2004 U.S. Dist. LEXIS 6385. 2004 WL 807071 at
                                                                            N.Y.S.2d 776 [2d Dept. 20011).
4 fS.D.N.Yl citing, 10A CHARLES ALAN WRIGHT &
ARTHUR       R.   MILLER,          FEDERAL        PRACTICE           AND
                                                                            They     claim      that   although     the     action    is    subject    to
PROCEDURE § 2688 [3d ed. 1998 ]).
                                                                            Mandatory Electronic Filing, there is no evidence that
The plaintiff must establish by affidavit of an individual                  either defendant was served by electronic filing, and,
with personal knowledge, or similarly verified complaint,                   further, the allegation that defendants were served on
facts sufficient to establish the claims alleged (Dvno v.                   May 17 and May 18, 2016 did not give them a
Rose. 260 A.D.2d 694, 687 N.Y.S.2d 497 t3d Dept.                            reasonable opportunity to interpose their Verified
 19991). Where the verified complaint is conclusory, and                    Answer. While an action is commenced by the filing of a
devoid of factual allegations, constituting the claim                       Summons and Complaint, whether or not electronically,
alleged, a motion for default judgment shall be denied                      does not alter the provisions of the CPLR with respect to
(Celnick v. Freitao. 242 A.D.2d 436. 662 N.Y.S.2d 37                        service of process. Plaintiff has submitted affidavits of
[1st Dept. 19971; Luna v. Luna, 263 A.D.2d 470, 691                         service, and defendants have not controverted such
N.Y.S.2d 913 [2d Dept. 1999]).                                              service. The time within which to appear, answer, or
                                                                            move for additional time within which to appear is
The   next   consideration [*4]         which     the     Court      must   governed by          CPLR $320 fa),             and defendants have
consider is the appropriate level of damages to be                          failed to comply,
awarded plaintiff. By defaulting, a defendant admits to
all well-pleaded allegations, except those pertaining to                    Defendants have failed to establish a justifiable excuse

damages      (Greyhound           Exhibitaroup,    Inc.    v.    E.L.U.L    for failure to appear in the action.                   In addition, their
Realty Corp.. 973 F.2d 155. 158 [2d Cir.19921; Traffic                      assertions of a meritorious defense is unsubstantiated.

Sports   USA,        Inc.    v.   Seoura.   2008        WL      4890164     They contend that the Agreement is usurious, and that

[E.D. N.Y.I). "(W)here the plaintiff has filed reasonably                   the Agreement is unenforceable since it is allegedly [*6]
detailed affidavits and a memorandum of law pertaining                      missing the name of the Seller, the title of the person
to the damages requested . . . and the defendant has                        signing on behalf of the corporation, and a date.

failed to make an appearance in the case, the Court can
                                                                            Defendants'         contention     that the       Agreements         violate
make an informed recommendation regarding damages
                                                                            General Obligation Law § 5-501[1l and Banking Law §
without an evidentiary hearing." Id. at 5.
                                                                            14-a[1l. and are civilly or criminally usurious is without
Plaintiff has made a prima facie showing of a legitimate                    merit.     A corporation      is   prohibited      from        asserting    a

cause of action, service upon defendants, and provided                      defense of civil usury (Arbuzova v. Skalet. 92 A.D.3d
an affidavit by an individual with personal knowledge of                    816. 938 N.Y.S.2d 811 f2d Dept. 20121). An individual
the facts of the action, and have itemized the basis of                     guarantor of a corporate obligation is also precluded

their claim for the unpaid balance.                                         from raising such a defense {Id.). Defendants have
                                                                            failed to adequately allege a defense of criminal usury
Defendants have not appeared, answered or moved for                         in violation of Penal Law § 190.40, in that they failed to



                                                                 shanna kaminski
  Case 8:19-ap-01050-SC                                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                    Desc
                                                        Main Document   Page 128 of 152
                                                                                                                                                     Page 3 of 4
                                         2016 N.Y. Misc. LEXIS 3342, *6; 2016 NY Slip Op 31732(11), **4


allege       that    the       lender    knowingly            charged,             took    or   which automated deductions would be made, and not to
received annual interest exceeding 25% on a loan or                                             permit necessary licenses or permits to lapse, and the
forbearance of money. Defendant hypothesizes that the                                           proprietor of Edgewood agreed to be personally liable
terms of the Agreement could                           result in payment of                     for the obligations of Edgewood.
criminally          excessive          interest,        but        this       is    clearly
insufficient under the pleading requirements.                                                   At fn. 5, Magistrate Judge Freeman stated that "(i)t is
                                                                                                not entirely clear to this Court what differentiates this
Essentially, usury laws are applicable only to loans or                                         arrangement from a loan, to which lending laws (such
forbearances, and if the transaction is not a loan, there                                       as usury caps) would apply. She further noted that the
can be no usury (Kaufman v. Horowitz, 178 A.D.2d                                                absence     of a     percentage       of daily     receipts    to   be
632, 577 N.Y.S.2d 879 [2d Dept. 1991]). As onerous as                                           deducted on a daily basis resulted in an obligation on
a repayment requirement may be, it is not usurious if it                                        the part of Edgewood to make payments over an eight
does not constitute a loan or forbearance.                                                      month period, including 42% more than it received. As
                                                                                                she stated "(t)his arrangement looks substantially like a
[**5]     The Agreement was for the purchase of future                                          loan (as opposed to Plaintiffs acquisition of a portion of
receivables in return for an up front payment. The                                              Edgewood's future receivables), but with an effective
repayment           was        based     upon      a    percentage                 of daily     interest rate of [**6] over 50% per year."
receipts, [*7]        and the period over which such payment
would take place was indeterminate. Plaintiff took the                                          She     nevertheless   concluded       that the      Court    cannot
risk    that        there      could     be     no      daily           receipts,         and   conclude, as a matter of law, that the transaction at
defendants            took      the     risk     that,        if        receipts      were      issue was a loan, citing Express Working Capital, LLC
substantially greater than anticipated, repayment of the                                        v. Starving Students. Inc. 28 F. Supp.3d 660. 669 (N.D.
obligation could occur over an abbreviated period, with                                         Tex. 2014). In analyzing the contractual [*9] language,
the sum over and above the amount advanced being                                                and noting that usury was an affirmative defense which
more than 25%. The request for the Court to convert the                                         can be waived, based upon defendant's default, the
Agreement to a loan, with interest in excess of 25%,                                            Court     accepted     plaintiffs     characterization        of    the
would        require        unwarranted          speculation,              and       would      agreement as a sale of receivables, rather than a loan.
contradict          the     explicit    terms      of       the     sale       of future
receivables               in    accordance             with         the        Merchant         The assertion that the Agreement is unenforceable for
Agreement.                                                                                      lack of the name of the Seller, the title of the person who
                                                                                                signed on behalf of the corporation, and is undated is
In Merchant Cash & Capital v. Edgewood Group, LLC,                                              insufficient. Despite these assertions, a review of Exh.
2015      U.S.       Dist.     LEXIS       94018,        2015            WL        4451057      "1" reflects a date of July 15, 2015, the identity of the
(U.S.D.C.. S.D.N.Y, Koeltl, J.), the Court adopted the                                          Seller as "Randa's Bakery, Inc." The document provides
Report        and      Recommendation                  of     Magistrate             Judge      that "[t]he person executing this Agreement on behalf of
Freeman.         2015 U.S.             Dist.    LEXIS         94162,          2015        WL    the   Seller warrants     and       represents     that    he/she    is
4430643. Magistrate Freeman undertook an extensive                                              authorized to bind the Seller to all of the terms and
examination of the enforceability of an Agreement of                                            conditions set forth on this page and on the attached
June      21,        2013,      whereby          Edgewood                 Group       sole      'Additional Terms of Agreement' . . ." In the Verified
$163,726.00 of its business receivables/revenue to                                              Answer     submitted    with    the    Affidavit    in    Opposition,
plaintiff,     for        an    upfront        payment             of    $115,300.00.           defendants do not deny the allegation of |f 4 of the
Edgewood              Group            agreed        that           the        "business        Complaint, which alleges that "[djefendant Personal
receivables/revenue" would be paid from a percentage                                            Guarantor is the owner and operator of the Business
of its daily revenue, but no percentage was set forth in                                        Defendant."
the agreement.
                                                                                                The motion by plaintiff for default judgment against
After defendant failed to appear,                           plaintiff moved for                 defendants is granted. Plaintiff Merchant Cash and
default      judgment.           The     Agreement                 contained         terms      Capital, LLC is entitled to the entry of judgment in their
consistent with the Agreement presently before this [*8]                                        favor [*10]   against Randa's Bakery, Inc. and Ahmad
Court. It provided that defendant would pay Edgewood                                            Abdulla in the amount of $61,525.80, together with
$930.26 per day on each business day until such time                                            interest at the rate of 9% from January 7, 2016, and
as Edgewood had paid plaintiff $163,726.00. Edgewood                                            costs and disbursements as taxed by the Clerk. Plaintiff
agreed not to change the designated bank account from                                           has waived its claim for entitlement to legal fees.



                                                                                    shanna kaminski
  Case 8:19-ap-01050-SC            Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33            Desc
                                   Main Document   Page 129 of 152
                                                                                           Page 4 of 4
                         2016 N.Y. Misc. LEXIS 3342, *10; 2016 NY Slip Op 31732(11), **6


This constitutes the Decision and Order of the Court.


Dated: Mineola, New York


August 26, 2016


ENTER:


Is/ Jerome C. Murphy


JEROME C. MURPHY


J.S.C.



  End of Document




                                                  shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                     Desc
                                     Main Document   Page 130 of 152


     Caution
As of: May 10, 2018 6:38 PM Z


               Merchant Cash & Capital, LLC v Yehowa Med. Servs., Inc.

                                      Supreme Court of New York, Nassau County

                                    July 29, 2016, Decided; August 2, 2016, Entered

                                                      602039-16

Reporter
2016 N.Y. Misc. LEXIS 3065 *; 2016 NY Slip Op 31590(U) **
                                                             defense is meritless. Opposition to this application has
                                                             been submitted by defendants.
[**1] MERCHANT CASH AND CAPITAL, LLC, Plaintiff,
-against- YEHOWA MEDICAL SERVICES, INC. D/B/A                In Sequence No. 002, defendants bring this application

FLORENCE MEDICAL CLINIC, and THOMAS N.                       for an order for summary judgment [**2] dismissing the

TWEH, JR., Defendants Index No.: 602039-16                   action under CPLR $ 3212(a) and, in the alternative,
                                                             defendants seek to replead the answer to include the

Notice: THIS OPINION IS UNCORRECTED AND WILL                 proof of a criminally usurious loan as established by
NOT BE PUBLISHED           IN THE    PRINTED OFFICIAL        this motion. Opposition to this application has been
REPORTS                                                      submitted by plaintiff.

                                                             BACKGROUND
Subsequent History: Motion granted by, Motion denied
by, Summary judgment denied by, Summary judgment             This    action     seeks    to    recover      monetary      damages
granted by Merchant Cash & Capital, LLC v. Yeshowa           sustained by plaintiff as a result of an alleged breach of
Medical Servs.. Inc.. 2017 N.Y. Misc. LEXIS 1086 (N.Y.       a     Merchant's     Agreement        (Revenue         Program)       by
Sup. Ct. Mar. 22, 2017)                                      defendants. The Agreement, dated May 2, 2015, Exh.
                                                             "C" to Motion, called for plaintiff to deposit with Yehowa
Appeal dismissed by Matter of Dismissal for Failure to       Medical Services, Inc., d/b/a Florence Medical Clinic
Perfect. 2017 N.Y. Ado. Div. LEXIS 5847 (N.Y. Add.           ("Yehowa")       $56,806.00,       and    to    receive     in     return
Div. 2d Dep't, July 5. 2017)                                 $81,232.58, in payments of 10% pf the daily receipts of
                                                             Yehowa on five business days                   per week,     until the
Core Terms                                                   sum [*2] of $81 ,232.58 was paid.


receivables, receipts, forbearance, repayment                The      Agreement         specifically      provided       that      the
                                                             arrangement was not intended to be a loan, but a sale
Judges: [*1] PRESENT: HON. JEROME C. MURPHY,                 of future sale proceeds. The Buyer, Merchant Cash and
J.S.C.                                                       Capital, LLC, was stated to be the owner of future sale
                                                             proceeds purchased by them, and that this represents a
Opinion by: JEROME C. MURPHY                                 bona fide sale by Seller to a customer. The payment of
                                                             a percentage of receivables was contingent upon the
Opinion                                                      generation of sales proceeds, and the term over which
                                                             payments would be made were indeterminable, since
                                                             the    daily   payment      depended        upon      the   receipt    of
                                                             revenue by defendant.
DECISION AND ORDER
                                                             Plaintiff commenced this action by filing a Summons
PRELIMINARY STATEMENT                                        and Complaint on           March 25, 2016 (Exh. "A"). The
                                                             Complaint        alleges    the    parties      entered      into     the
In Sequence No. 001, plaintiff brings this application for
                                                             Agreement, and that defendant Thomas N. Tweh, Jr.,
an order dismissing defendants' affirmative defense of
                                                             personally       guaranteed       payment.      The    parties      have
usury for failure   to   state   a cause of action,   upon
                                                             consented to the jurisdiction of the Courts of New York
documentary evidence, and because defendants' usury
                                                             in accordance with the terms of the Agreement.


                                                   shanna kaminski
     Case 8:19-ap-01050-SC                               Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                          Desc
                                                         Main Document   Page 131 of 152
                                                                                                                                                             Page 2 of 3
                                           2016 N.Y. Misc. LEXIS 3065, *2; 2016 NY Slip Op 31590(U), "2


Plaintiff   alleges            that   it   paid     the        purchase   price    of    a defense of civil usury (Arbuzova v. Skalet, 92 A.D.3d
$56,806.00           to        defendant,         but    that     defendant       has    816. 938 N.Y.S. 2d 811 I2d Dept. 20121). An individual
breached       its        obligations        to    forward        receivables      to    guarantor of a corporate obligation is also precluded
plaintiff. While defendant made some payments totaling                                   from raising such a defense (Id.).                            Defendants have
$44,331.88,          there         remains         an     unpaid     balance       of    failed to adequately allege a defense of criminal usury
$36,900.70 from February 8, 2016. [*3] Plaintiff alleges                                 in violation of Penal Law § 190.40, in that they failed to
two Cause of Action against the business defendant,                                      allege       that the        lender    knowingly             charged,         took    or
one Cause of Action against the personal guarantor,                                      received annual interest exceeding 25% on a loan or
and one Cause of Action jointly against the business                                     forbearance of money. Defendant hypothesizes that the
defendant and the individual guarantor.                                                  terms of the Agreement could                           result in     payment of
                                                                                         criminally excessive [*5]                interest,          but this     is    clearly
Defendants interposed an Answer dated May 9, 2016. It                                    insufficient under the pleading requirements.
contains admissions and denials of specific allegations
of    the   Complaint,             and,      while       denominated        as     an    Essentially, usury laws are applicable only to loans or

Affirmative Defense, asserts at                                 38 - 40 that the         forbearances, and if the transaction is not a loan, there

transaction upon which the action purports to be based                                   can be no usury (Kaufman v. Horowitz,                                 178 A.D.2d

is a usurious              [**3]      loan as to defendants; that the                    632, 577 N.Y.S. 2d 879 [2d Dept. 1991]). As onerous as

transaction was for an amount less than $2,500,000.00                                    a repayment requirement may be, it is not usurious if it

and provides for an interest rate which violates Penal                                   does not constitute a loan or forbearance.
Law $ 190,40,              in that it calls for daily payments of
                                                                                         [**4]      The Agreement was for the purchase of future
$322.36, resulting in an interest rate of 43%, with no
                                                                                         receivables in return for an                       up front payment. The
contingency under which principal would not be paid
                                                                                         repayment was                based     upon        a    percentage            of    daily
back.
                                                                                         receipts, and the period over which such payment would
Plaintiff moves to dismiss the claim of usury, on the                                    take place was indeterminate. Plaintiff took the risk that

ground that the Agreement under which payment is                                         there could be no daily receipts, and defendants took

sought is not a loan or forebearance, and is not subject                                 the risk that, if receipts were substantially greater than

to    the   laws          of    usury.       Defendants           controvert      this   anticipated,         repayment of the obligation                     could         occur

position, asserting that the Agreement did not constitute                                over an       abbreviated           period, with the sum over and

a bona fide business investment; rather, it was a loan of                                above the amount advanced being more than 25%. The
$56,806.00, to be repaid in the amount of $81,233.00                                     request for the Court to convert the Agreement to a

with daily payments five days per week of [*4] $322.26.                                  loan, with interest in excess of 25%, would require
Defendants claim that there was no provision in the                                      unwarranted           speculation,           and       would       contradict        the

Agreement which would permit Yehowa to pay less than                                     explicit     terms      of the       sale     of future        receivables             in

$322.36 per day.                                                                         accordance with the Merchant Agreement.


In    Reply,    plaintiff         points      to    the        Agreement,    which       In Merchant Cash & Capital v. Edgewood Group. LLC.
specifies the daily payment to be                               10% of the daily         2015       U.S.      Dist.    LEXIS     94018,              2015    WL    4451057

receipts. As the daily receipts were an unknown quantity                                 (U.S.D.C. , S.D.N.Y, Koeltl, J.), the Court adopted the

at the time of contracting, by letter dated May 28, 2015,                                Report        and     Recommendation                   of    Magistrate            Judge
plaintiff   advised              defendant          of    the     provisions       for   Freeman,          2015       U.S.    Dist.    LEXIS          94162.      2015        WL
modification of the daily payment amount based upon a                                    4430643. Magistrate Freeman undertook an extensive

two-week        Calculation                Period        for    determining       the    examination of the enforceability of an [*6] Agreement

average daily receipts required to be paid.                                              of June        21,     2013,        whereby        Edgewood          Group          sold
                                                                                         $163,726.00 of its              business           receivables!revenue to
DISCUSSION
                                                                                         plaintiff,     for     an     upfront        payment          of    $115,300.00.
                                                                                         Edgewood              Group          agreed         that       the       "business
                                                                                         rece/vab/es/revenue" would be paid from a percentage
Motion Sequence No. 1
                                                                                         of its daily revenue, but no percentage was set forth in
                                                                                         the agreement.
Defendants'          contention            that    the     Agreements       violate
General Obligation Law § 5-501 [11 and Banking Law <S
                                                                                         After defendant failed to appear,                           plaintiff moved for
14-af1L     and       are        civilly    and     criminally      usurious        is
                                                                                         default      judgment.         The     Agreement              contained            terms
without merit. A corporation is prohibited from asserting


                                                                            shanna kaminski
     Case 8:19-ap-01050-SC                             Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                                       Main Document   Page 132 of 152
                                                                                                                                          Page 3 of 3
                                         2016 N.Y. Misc. LEXIS 3065, *6; 2016 NY Slip Op 31590(11), **4


consistent with the Agreement presently before this                                    defense of usury, to the extent that it is pleaded in
Court. It provided that defendant would pay Edgewood                                   the Answer, is granted.
$930.26 per day on each business day until such time
as Edgewood had paid plaintiff $163,726.00. Edgewood
agreed not to change the designated bank account from                                  Motion Sequence No. 2
which automated deductions would be made, and not to
permit necessary licenses or permits to lapse, and the                                 Defendant moves for summary judgment dismissing the

proprietor of Edgewood agreed to be personally liable                                  Complaint,   or,    alternatively,   for   leave   to    serve   an

for the obligations of Edgewood.                                                       Amended Answer setting forth the defense of Criminal
                                                                                       Usury in violation       of Penal Law §        190.40.    For the
At fn. 5. Magistrate Judge Freeman stated that "(i)t is                                reasons set forth with respect to Motion Sequence
not entirely clear to this Court what differentiates this                              No. 1, that the Agreement between the parties did
arrangement from a loan, to which lending laws (such                                   not constitute a loan, and is unaffected by usury
as usury caps) would apply. She further noted that the                                 statutes, this motion by defendants is denied.
absence        of    a     percentage           of    daily    receipts     to    be
deducted on a daily basis resulted in an obligation [*7]                               [**6]    To the     extent requested       relief has    not   been

on the part of Edgewood to make payments over an                                       granted, it is denied.

eight month period, including 42% more than it received.
                                                                                       This constitutes the Decision and Order of the Court.
As she stated "(t)his arrangement looks substantially
like a loan (as opposed to Plaintiffs acquisition of a                                 Dated: Mineola, New York
portion of Edgewood's further                        (**5]    receivables), but
with an effective interest rate of over 50% per year."                                 July 29, 2016


She     nevertheless             concluded       that        the   Court    cannot     ENTER:
conclude, as a matter of law, that the transaction at
issue was a loan, citing Express Working Capital, LLC                                  Is/ Jerome C. Murphy

v. Starving Students. Inc. 28 F. Supp.3d 660, 669 (N.D.
                                                                                       JEROME C. MURPHY
Tex. 2014). In analyzing the contractual language, and
noting that usury was an affirmative defense which can
                                                                                       J.S.C.
be waived, based upon defendant's default, the Court
accepted plaintiffs characterization of the agreement as
a sale of receivables, rather than a loan.                                               End of Document


This case does not involve a default, and defendants
have actively opposed the motion to strike their claims
of usury. Aside from the fact that the clear language of
the    Agreement            is    that    it   involves        a     purchase     of
receivables, and is not intended to constitute a loan.
and     is    unaffected          by     laws        regarding       usury.      The
essence of a loan or forbearance is a lender's absolute
right to repayment, and at all events, or that the principal
in some way be secured as distinguished from being put
in    hazard       (Rubenstein           v.    Small.        273     A.D.102,     75
N.Y.S.2d 483 f1st Dept. 19471) [*8] . Under the terms of
the subject Agreement, if Seller/Defendant produces no
daily revenue, no payments are required, and there is
no absolute obligation of repayment.


While        the    terms        of    payment         provided       for   in   the
Agreement may be onerous, they do not involve a loan
or forbearance of money, and are unaffected by civil or
criminal usury statutes.


The     motion        by     plaintiff to            strike    the    affirmative


                                                                            shanna kaminski
   Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                Desc
                                             Main Document   Page 133 of 152


      Caution
 As of: May 10, 2018 6:53 PM Z



                Merchant Cash & Capital, LLC v G&E Asian Am. Enter., Inc.

                                             Supreme Court of New York, Nassau County

                                            July 29, 2016, Decided; August 2, 2016, Entered

                                                              605800-15

Reporter
2016 N.Y. Misc. LEXIS 3067 *; 2016 NY Slip Op 31592(U) "

                                                                    by filing a Summons and Verified Complaint in Supreme
                                                                    Court, Nassau County. The Complaint alleges that on or
 [**1] MERCHANT CASH & CAPITAL, LLC, Plaintiff, -                   about July 10, 2015, Merchant Cash & Capital ("MCC")
against- G&E ASIAN AMERICAN ENTERPRISE, INC.,                       entered into an Agreement with G&E Asian American
GRACE VO, and YEN EVELYN VO, Defendants. Index                       [**2]       Enterprise,      Inc.    ("G&E"),         the    performance      of
No.: 605800-15                                                      which was personally guaranteed by Grace Vo and Yen
                                                                    Evelyn yo. The Complaint claims that defendants have
Notice: THIS OPINION IS UNCORRECTED AND WILL                        consented to the jurisdiction of the Supreme Court of
NOT BE       PUBLISHED           IN   THE    PRINTED    OFFICIAL    New York pursuant to § 5.6(b) of the Agreement (Exh. 2
REPORTS                                                             to Aff. of Jonathan R. Miller, Esq.).


Subsequent History: Appeal dismissed by Matter of                   The Agreement is designated as a Merchant Agreement
Dismissal for Failure to Perfect 2017 N.Y. Add. Div.                (Revenue Program). It provides that, for $164,000.00,
LEXIS 5847 (N.Y. Add. Div. 2d Dep't. July 5. 2017)                  MCC is purchasing $242,720.00 receivables, which
                                                                    were to be paid by G&E to MCC in the form of 9% of the
Core Terms                                                          daily proceeds from the operation of the business, until
                                                                    the [*2] sum of $242, 720.00 is paid.
default, default judgment, receivables, vacate, alleges,
                                                                    According          to   the   Complaint,       G&E           made   payments
cause of action, receipts
                                                                    totaling $13,160.00 under the Agreement,                            leaving a
Judges: [*1] PRESENT: HON. JEROME C. MURPHY,                        balance of $229,560.00, and has been in default since
J.S.C.                                                              July 25, 2015. The First Cause of Action alleges breach
                                                                    of contract against G&E. The Second Cause of Action,

Opinion by: JEROME C. MURPHY                                        also against G&E, alleges failure to make payment of
                                                                    the balance. The Third Cause of Action alleges a breach
                                                                    of the       obligations      of the       personal          guarantors,      and
Opinion
                                                                    contends that they are jointly and severally liable to
                                                                    plaintiff.


                                                                    The Fourth          Cause of Action, against G&E                        and the
DECISION AND ORDER
                                                                    individual defendants, alleges that the Agreement called
PRELIMINARY STATEMENT                                               for the payment of plaintiffs expenses, including court
                                                                    costs, disbursements, and legal fees, in the event of
Defendants bring this application for an order pursuant             default. The Fifth Cause of Action against G&E alleges
to CPLR § 5015(a). vacating the default judgment that               that the company is unlawfully in possession of assets
was entered in this matter on March 15, 2016; and                   belonging to plaintiff, and has deprived plaintiff of their
pursuant to CPLR §510, transferring this matter to the              use.

County of New York. Opposition has been submitted by
plaintiff to this application.                                      Defendants          assert     that    plaintiff       entered      a    default
                                                                   judgment        against them           on    March        15,    2016     in   the
BACKGROUND
                                                                    amount        of    $243,620.30        (Exh.       3    to     Affirmation     of
                                                                    Jonathan R. Miller, Esq.). The affirmation of counsel,
Plaintiff commenced this action on September 4, 2015,


                                                          shanna kaminski
     Case 8:19-ap-01050-SC                                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                      Desc
                                                          Main Document   Page 134 of 152
                                                                                                                                                           Page 2 of 4
                                        2016 N.Y. Misc. LEXIS 3067, *2; 2016 NY Slip Op 31592(U), "2


and the affidavit of Grace Vo contend that defendants                                     court, and excused the default in answering, where it
were      victimized         by        Premier           Working       Capital [*3]       was        satisfied      that    defendant      provided        a     justifiable
"Premier",      a     loan    broker          who         agreed      to    obtain    a   excuse for their default and established a meritorious
business      loan      for       G&E,         but        instead     forged      their   defense to the action.
signatures on the MCC Agreement. They claim, as
immigrants from Vietnam, to be unknowledgeable about                                      The availability of relief from a default judgment is set
business affairs, and were improperly manipulated into                                    forth in CPLR §5015. which provides [*5] as follows:
being responsible for the payment of $242,700.00 in
                                                                                                (a)     On        motion.       The   court      which      rendered        a
return    for an       up front payment of $164,000.00 by
                                                                                                judgment or order may relieve a party from it upon
plaintiff.
                                                                                                such terms             as   may be just,         on    motion of any

Defendants contend that the default judgment should be                                          interested person with such notice as the court may

vacated       because         of       lack        of     personal      jurisdiction,           direct, upon the ground of:

because the Agreement in which consent to jurisdiction                                          1 . excusable default, if such motion is made within

was      contained      was        a        forgery.        Defendants        submit            one year after service of a copy of the judgment or

testimony and exemplars of their signatures in order to                                         order        with    written     notice    of its     entry upon          the
substantiate        their claim             that    they      did     not sign     the          moving party, or, if the moving party has entered
Agreement.                                                                                      the judgment or order, within one year after such
                                                                                                entry; or
They also contend that the default should be vacated on
the grounds of forum non [**3] conviens. They contend                                           2. newly-discovered evidence which, if introduced
that none of the parties are residents of Nassau County,                                        at     the    trial,     would    probably       have      produced        a
and that the only reason for the Nassau venue is the                                            different result and which could                      not have been
office address of counsel for plaintiff. Plaintiffs place of                                    discovered in time to move for a new trial under
business is New York County. Defendants are residents                                           section 4404 ; or
of California, have no ties to New York, and the broker
who effectuated the loan is in Florida. If the matter were                                      [**4]         3.       fraud,    misrepresentation,            or       other

to be in New York, it would be appropriately venued in                                          misconduct of an adverse party; or

New York County. [*4]                                                                           4.    lack of jurisdiction to render the judgment or
                                                                                                order; or
In    opposition,       plaintiff           submits         an      affirmation      of         5.     reversal,        modification      or    vacatur     of      a   prior
Christopher R. Murray, Esq. and an affidavit of David                                           judgment or order upon which it is based.
Zullo, an Underwriting Manager for plaintiff, as well as a
Memorandum            of Law. These documents allege that                                       (b) On stipulation. The clerk of the court may
within    two       weeks         of    the        July      2015      agreement,               vacate        a     default judgment           entered     pursuant to
defendants            began            withholding             the         purchased            section 3215 upon the filing with him of a stipulation
receivables and sales proceeds, and refused to permit                                           of consent to such vacatur by the parties personally
MCC to collect any further funds, and demanded that                                             or by their attorneys.
MCC rewrite the Agreement.
                                                                                          Plaintiff served Evelyn Vo on September 16, 2015, G&E
DISCUSSION                                                                                Asian American Enterprise, Inc. [*6] On September 18,
                                                                                          2015, and Grace Vo on October 29, 2015. Follow-up
A motion to open a default is addressed to the discretion
                                                                                          service was thereafter made by mail. Defendants do not
of the court. In order to qualify for relief from a judgment,
                                                                                          challenge service.
a party is required to establish a justifiable excuse and a
meritorious         defense            (CPLR            5015(a) :      Rugieri       v.   On February 17, 2016, plaintiff served copies of the
Bannister, 7 N.Y.3d 742, 853 N.E.2d 231, 819 N.Y.S.2d                                     proposed        default        judgment         upon      defendants,          and
861 [2006]). In Rugieri, the Court affirmed the Appellate                                 mailed pleadings to them on March 3, 2016. Flaving
Division's    vacating        of        a    judgment            of   default     and     received       no        appearance,        Answer,         or    motion        for
reinstating     the    complaint where plaintiff "proffered                          a    additional time within which to respond, plaintiff entered
reasonable excuse for default and facts indicating a                                      a Clerk's Default Judgment on March 15, 2016. It was
meritorious     cause        of action".                Similarly,    in    Mena     v.   only after service of a copy of the Judgment with Notice
Choon-Ket Kong, 269 A.D.2d 575, 703 N.Y.S.2d 923                                          of Entry that defendants sought to vacate the judgment.
(2d Dept. 2000), the Appellate Division reversed the trial



                                                                             shanna kaminski
     Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                       Desc
                                               Main Document   Page 135 of 152
                                                                                                                                                Page 3 of 4
                                   2016 N.Y. Misc. LEXIS 3067, *6; 2016 NY Slip Op 31592(U), "4


Other than the claim of lack of funds for an attorney in                         can be no          usury ( Kaufman v. Horowitz,                    178 A.D.2d
New York, defendants offer no viable explanation for                             632, 577 N.Y.S.2d 879 [2d Dept. 1991]). As onerous as
their failure to appear in the action. Defendants have not                       a repayment requirement may be, it is not usurious if it
offered a justifiable basis for their failure to appear. If                      does not constitute a loan or forbearance.
nothing else, they were in possession of $164,000.00
which was deposited in their account on July 15, 2015.                           The     Agreement           was     for    the       purchase       of     future

Within     ten    (10)    days     of   the     deposit,      defendants         receivables in return for an up front payment. The

terminated the ability of MCC to withdraw 9% of the                              repayment         was      based    upon        a    percentage       of    daily

daily from their receipts, as provided in the Agreement.                         receipts, and the period over which such payment would
                                                                                 take place was indeterminate. Plaintiff took the risk that

Defendants assert as a defense that the Agreement was                            there could be no daily receipts, and defendants took
not signed by them, but was forged by their agent,                               the risk that, if receipts were substantially greater than

Premier, whom they had retained to seek financing. [*7]                          anticipated,       repayment of the obligation could occur
It   appears     that    defendants      had    considered          multiple     over an abbreviated period, with the sum over and
financing     options     before selecting           MCC.     While      it is   above the amount advanced being more than 25%. The
certainly questionable whether the claim of unauthorized                         request for the Court to convert the Agreement [*9] to a

execution of the agreement is correct, and their names                           loan, with        interest in     excess of 25%, would                   require

were forged on the document, defendants ratified the                             unwarranted         speculation,          and       would    contradict      the
Agreement by arranging for the automatic withdrawals                             explicit    terms     of the       sale    of future        receivables        in
from their account,          and    providing        payments of $16,            accordance with the Merchant Agreement.
160.00 under the terms of the Agreement (Cashel v.
                                                                                 In Merchant Cash <S Capital v. Edgewood Group, LLC,
Cashel, 65 A.D.3d 1182. 887 N.Y.S.2d 111 [2d Dept.
                                                                                 2015       U.S.    Dist.    LEXIS     94018.         2015     WL     4451057
20091).
                                                                                 (U.S.D.C. , S.D.N.Y, Koeltl, J,), the Court adopted the
It is further significant to            note   that the       defendants         Report      and     Recommendation                  of   Magistrate        Judge

acknowledge receipt of approximately $164,000.00, but                            Freeman,          2015     U.S.   Dist.    LEXIS          94162.    2015     WL
do not come forward with any other written agreement                             4430643. Magistrate Freeman undertook an extensive
to show what the           [**5]    consideration was that they                  examination of the enforceability of an Agreement of
agreed to pay to obtain this money. Defendants, in their                         June       21,    2013,      whereby        Edgewood              Group     sold
motion to vacate, would have the Court believe that they                         $163,726.00 [**6] of its business receivables/revenue
received this money without this detail being resolved.                          to   plaintiff,    for an     upfront payment of $115,300.00.
                                                                                 Edgewood            Group         agreed         that       the     "business
Defendants        also    contend       that    the     terms       of    the    receivables/revenue" would be paid from a percentage
Agreement constitute a usurious and                         unenforceable        of its daily revenue, but no percentage was set forth in
loan.     Defendants'      contention         that    the    Agreements          the agreement.
violate General Obligation Law § 5-50im and Banking
Law§ 14-aHl. and are civilly and criminally usurious is                          After defendant failed to appear,                        plaintiff moved for
without merit. A corporation is prohibited from asserting                        default     judgment.        The    Agreement              contained       terms
a defense of civil usury (Arbuzova v. Skalet, 92 A.D.3d                          consistent with the Agreement presently                            before this
816. 938 N.Y.S. 2d 811 f2d Dept. 20121). An individual                           Court. It provided that defendant would pay Edgewood
guarantor of a corporate obligation is also precluded                            $930.26 per day on each business day until such time
from raising       such   a defense (Id.).           Defendants          have    as Edgewood had paid plaintiff $163,726.00. Edgewood
failed [*8]    to adequately allege a defense of criminal                        agreed not to change the designated bank account from
usury in violation of Penal Law $ 190.40. in that they                           which automated deductions would be made, and not to
failed to allege that the lender knowingly charged, took                         permit necessary licenses or permits to lapse, and the
or received annual interest exceeding 25% on a loan or                           proprietor of Edgewood agreed to be personally liable
forbearance of money. Defendant hypothesizes that the                            for the obligations of Edgewood.

terms of the Agreement couid                   result in      payment of
                                                                                 At fn. 5 f*1 01 . Magistrate Judge Freeman stated that
criminally       excessive    interest,        but    this     is    clearly
                                                                                 "(i)t is not entirely clear to this Court what differentiates
insufficient under the pleading requirements.
                                                                                 this arrangement from a loan, to which lending laws
Essentially, usury laws are applicable only to loans or                          (such as usury caps) would apply. She further noted
forbearances, and if the transaction is not a loan, there                        that the absence of a percentage of daily receipts to be



                                                                    shanna kaminski
     Case 8:19-ap-01050-SC                 Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33         Desc
                                           Main Document   Page 136 of 152
                                                                                                Page 4 of 4
                               2016 N.Y. Misc. LEXIS 3067, *10; 2016 NY Slip Op 31592(U), **6


deducted on a daily basis resulted in an obligation on
the part of Edgewood to make payments over an eight
month period, including 42% more than it received. As
she stated "(t)his arrangement looks substantially like a
loan (as opposed to Plaintiffs acquisition of a portion of
Edgewood's further receivables), but with an effective
interest rate of over 50% per year."


She      nevertheless    concluded    that the      Court   cannot
conclude, as a matter of law, that the transaction at
issue was a loan, citing Express Working Capital, LLC
v. Starving Students. Inc. 28 F. Supp.3d 660, 669 (N.D.
Tex. 2014). In analyzing the contractual language, and
noting that usury was an affirmative defense which can
be waived, based upon defendant's default, the Court
accepted plaintiffs characterization of the agreement as
a sale of receivables, rather than a loan.


The claimed defense of usury is without merit, and
defendants have not established a meritorious defense
to    the   action.    The   motion   to   vacate    the    default
judgment and permit defendants to [*11] litigate the
claims is in all respects denied.


This constitutes the Decision and Order of the Court.


Dated: Mineola, New York


July 29, 2016


ENTER:


Isl Jerome C. Murphy


JEROME C. MURPHY


J.S.C.



     End of Document




                                                            shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                          Desc
                                     Main Document   Page 137 of 152


© Neutral
As of: May 10, 2018 7:19 PM Z


           Platinum Rapid Funding Group Ltd. v VIP Limousine Servs., Inc.

                                      Supreme Court of New York, Nassau County

                                     June 8, 2016, Decided; June 10, 2016, Entered

                                                        604163-15

Reporter
2016 N.Y. Misc. LEXIS 3068 *; 2016 NY Slip Op 31 591 (U) **
                                                              an order dismissing defendants' affirmative defenses for
                                                              failure to state a cause of action and upon documentary
[**1] PLATINUM RAPID FUNDING GROUP LTD.,                      evidence,     and to        dismiss defendants' counterclaims
Plaintiff, - against - VIP LIMOUSINE SERVICES, INC.           insofar as defendants' answer can be construed as
and CHARLES COTTON, Defendants. Index No.:                    asserting a counterclaim. Defendants have submitted
604163-15                                                     opposition to this application.


Notice: THIS OPINION IS UNCORRECTED AND WILL                  In Sequence No. 002, plaintiff brings this application for
NOT BE      PUBLISHED      IN THE     PRINTED OFFICIAL        an order striking defendants' [**2] answer for failure to
REPORTS                                                       produce discovery,           or compelling the defendants to
                                                              produce all outstanding discovery within twenty days or
Subsequent History: Summary judgment granted by,              be precluded from offering any evidence or testimony in
Injunction granted at, Stay denied by, Request denied         support      of     defendants'      affirmative       defenses,       and
by Platinum Rapid Funding Group Ltd. v. VIP Limousine         granting plaintiff such other and further relief as the
Servs.. Inc.. 2016 N.Y. Misc. LEXIS 4131 (N.Y. Sun. Ct.       Court deems just and proper.
Oct. 21. 2016)
                                                              In Sequence No. 003, defendants bring this application
Prior History: Platinum Rapid Funding Group Ltd. v.           for an     order pursuant to          CPLR § 3124 compelling
VIP Limousine Servs.. Inc.. 2016 N.Y. Misc. LEXIS 5112        plaintiff to respond to defendants' document requests
(N.Y. Sup. Ct.. June 8. 2016)                                 within     twenty    (20)    days    and    precluding         them from
                                                              asserting     objections      thereto.     Plaintiff   has      submitted

Core Terms                                                    opposition to this application.

                                                              BACKGROUND
documents, affirmative defense, days, Merchant,
Requests, defendants', Funding, cause of action,              On    or    about     December       18,    2014,      VIP     Limousine
counterclaim, allegations, asserting, discovery,              Services,     Inc.    ("VIP") [*2]    entered       into   a     Merchant
receivables, demands, relevant information, motion to         Agreement with Platinum Rapid Funding Group, Inc.
dismiss, communications, damages, records                     ("Platinum"),        whereby        Platinum       sold        its   future
                                                              receivables with a face value of $28,400.00 to Platinum
Judges: [*1] JEROME C. MURPHY, J.S.C.                         for an upfront discounted price of $20,000.00 ("First
                                                              Agreement"). Platinum deposited $20,000.00, less any
Opinion by: JEROME C. MURPHY                                  agreed upon amounts, into a bank account designated
                                                              by VIP.
Opinion
                                                              On    or    about     December       18,    2014,      VIP     Limousine
                                                              Services, Inc. ("VIP") entered into a second Merchant
                                                              Agreement with Platinum Rapid Funding Group, Inc.

DECISION AND ORDER                                            ("Platinum"),        whereby        Platinum       sold        its   future
                                                              receivables with a face value of $71,000.00 to Platinum
PRELIMINARY STATEMENT
                                                              for an upfront discounted price of $50,000.00 ("Second
                                                              Agreement"). Platinum deposited $50,000.00, less any
In Sequence No. 001, plaintiff brings this application for
                                                              agreed upon amounts, into a bank account designated


                                                     shanna kaminski
     Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                           Desc
                                                     Main Document   Page 138 of 152
                                                                                                                                            Page 2 of 5
                                      2016 N.Y. Misc. LEXIS 3068, *2; 2016 NY Slip Op 31 591 (U), **2


by VIP.                                                                             responsible"; (9) any damages suffered by plaintiff were
                                                                                    due to their own affirmative actions and/or omissions,
In      accordance           with     the        Agreements,          Platinum      and do not give rise to any liability of defendants; (10)
purchased, and was the sole owner of $99,400.00 if                                  defendants       did    not   make     any false    or    misleading
VIP's      future         revenue         and     receivables.        Between       representations to plaintiff; (11) plaintiff has committed
December 28, 2014 and March                          10, 2015, VIP paid             civil and criminal usury, and (12) defendants reserve
Platinum $32,435.06 of the future receivables. Plaintiff                            the right to move for leave to add additional defenses as
contends that VIP breached its contract on or before                                discovery [*5] progresses.
March         10,   2015 by terminating              Platinum's ability to
                                                                                    DISCUSSION
electronically withdraw funds from their account through
ACH, the Automated Clearing House. [*3]

Plaintiff served an Amended Verified Complaint dated                                Motion Sequence No. 1
December 29, 2015 (Exh. "A"). The First Cause of
                                                                                    In Motion Sequence No. 1 , plaintiff moves to dismiss the
Action        is    for    Breach     of    Contract         for    defendant's
                                                                                    affirmative defenses and counterclaims, to the extent
withholding the balance of $66,964.94, plus the costs
                                                                                    that the Answer can            be construed        as    asserting       a
and attorneys' fees incurred as a result of this action.
                                                                                    counterclaim. There is no allegation designated as a
The      Second           Cause      of    Action     alleges        Breach   of    counterclaim contained in the Answer. Both plaintiff and
Representations             and     Warranties,        in    that    defendant      defendants submit a Memorandum of Law in support of
represented and warranted that it would "not change its                             their respective positions.
processor, add terminals, change its financial institution
or bank account(s) or take any other action that could                              CPLR § 321 1 (b) provides that "[a] party may move for

have any advese effect upon Merchant's obligations                                  judgment dismissing one or more defenses, on the

under this Agreement ..." without Platinum's prior written                          ground that a defense is not stated or has no merit." In

consent.                                                                            reviewing such a motion to dismiss affirmative defenses,
                                                                                    the court must liberally construe the pleadings in favor
[**3]      In the Third Cause of Action, plaintiff alleges a                        of the party asserting the defense and give that party
breach of the personal guarantee of performance of                                  the benefit of every doubt (Staronoli v. Aarelopo, LLC,
Charles Cotton. The Fourth Cause of Action alleges                                  136 A.D.3d 791. 24 N.Y.S.3d 722 [2d Dept. 20161).
that,    in     accordance          with    the     Agreement,        Business
Defendant and Defendant Cotton are obligated to pay                                 Affirmative defenses "1" through "10" are either general
all costs and attorneys' fees incurred as a result of a                             and unsubstantiated claims, or mere denials of the
breach of the Agreement.                                                            allegations of the Complaint. CPLR § 3211 (b) does not
                                                                                    specify the grounds [**4] upon which defenses may be
On February 5, 2016, defendants filed a Verified Answer                             dismissed, but they may be dismissed upon the grounds
with Affirmative           Defenses and a Counterclaim (Exh.                        set forth in CPLR § 321 1 (a)(7). that the pleading fails to
"B"). After generally denying                      the allegations of the           state   a      cause     of   action    (SIEGEL,        NEW    YORK
Complaint,           the    Answer          sets     forth     the    following     PRACTICE, 5th Ed., § 269).
Affirmative Defenses: [*4]                 (1) failure to state a claim
upon which relief can be granted; (2) claim barred by                               when determining a motion to dismiss for failure to state
estoppel, unclean hands, waiver and doctrine in pari                                cause of action, the pleadings must be afforded a
delicto;       (3) defendants         did       not breach any duty or              liberal [*6]     construction,       facts   as   alleged     in        the
obligation allegedly owed to plaintiff; (4) claims are                              complaint are accepted as true, and the plaintiff is
barred by plaintiffs failure to exercise due diligence to                           accorded the benefit of every favorable inference, and
protect its interests and avoid injury; (5) plaintiff has                           the court must determine only whether the facts as
failed to satisfy all conditions precedent; (6) to the extent                       alleged fit within any cognizable legal theory (Uzzle v.
plaintiff has suffered damages, its claim is barred in                              Nunzie Court Homeowners Ass'n.. Inc.. 70 A.D.3d 928.
whole or in part by its failure to mitigate damages; (7)                            895 N.Y.S.2d 203 [2d Dept. 20101). A pleading will not
defendants deny plaintiff was damaged by them; (8) any                              be   dismissed         for insufficiency merely     because        it    is
damages sustained by plaintiff were incurred as a result                            inartistically drawn; rather, such pleading is deemed to
of acts        or omissions          of individuals          or entities that       allege whatever can be implied from its statements by
defendants "did not retain, reserve or exercise control                             fair and reasonable intendment; the question is whether
over,      and       for    which     Defendants            are     not   legally   the requisite allegations of any valid cause of action


                                                                          shanna kaminski
     Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                     Desc
                                               Main Document   Page 139 of 152
                                                                                                                                                Page 3 of 5
                                    2016 N.Y. Misc. LEXIS 3068, *6; 2016 NY Slip Op 31 591 (U), "4


cognizable by the state courts can be fairly gathered                         does     not     constitute        a    loan     or        forbearance.      The
from all the averments ( Brinklev v. Casablancas,                      80     Agreement was for the purchase of future receivables
A.D.2d 428. 438 N.Y.S.2d 1004 [1st Dept. 19811).                              in return for an upfront payment. The repayment was
                                                                              based upon a percentage of daily receipts, and the
On a motion to dismiss, the court must '"accept the facts                     period over which such payment would take place was
as alleged in the complaint as true, accord plaintiffs the                    indeterminate. Plaintiff took the risk that there could be
benefit     of    every     possible   favorable      inference,      and     no daily receipts, and defendants took the risk that, if
determine only whether the facts as alleged fit within                        receipts   were        substantially greater than                  anticipated,
any cognizable legal theory"' (Braddock v. Braddock, 60                       repayment        of    the    obligation        could        occur    over    an
A.D.3d 84. 871 N.Y.S.2d 68. 2009 WL 23307 !N.Y.A.D .                          abbreviated period, with the sum over and above the
1st Dept. 20091). ( citing Leon v. Martinez. 84 N.Y. 2d 83,                   amount advanced being more than 25%. The request
87-88. 638 N.E.2d 511. 614 N.Y.S.2d 972 (19941).                              for the Court to convert the Agreement to a loan, with
                                                                              interest in excess of 25%, would require unwarranted
The first through tenth affirmative defenses, with the                        speculation, and would contradict the explicit terms of
exception of the sixth affirmative defense, do not specify                    the sale of future receivables in accordance with the
any basis for their assertions.               Defendants make          no     Merchant Agreement.
effort to set forth in what manner plaintiff had unclean
hands, contributed to its own loss, failed to exercise due                    Plaintiff's      motion       to       dismiss       all    the    Affirmative
diligence, what [*7] conditions precedent plaintiff failed                    Defenses, with the exception of the sixth affirmative
to satisfy, or what third parties caused injury to plaintiff.                 defense, and the Counterclaim, to the extent the

Defendant also             asserts that they did          not breach     a    Answer may be read to assert one, is granted.

contract     nor     did     they   make      misrepresentations        to
plaintiff. These are wholly unsubstantiated generalities,
which fail to state a defense to the action. Bare legal                       Motion Sequence No. 2

conclusion,        unsupported       by     factual   allegations,     are
                                                                              Plaintiff [*9]        seeks    an        Order       striking       defendants'
insufficient to constitute an affirmative defense (Robbins
                                                                              Answer for failure to comply with outstanding discovery.
v.   Grownev, 229 A.D.2d 356, 358, 645 N.Y.S.2d 791
                                                                              On December 30, 2015, plaintiff served its 1st Demand
11st Dent. 20091: The Carlvle. LLC v. Beekman Garage,
                                                                              for Discovery, Demand for a Verified Bill of Particulars,
LLC. 133 A.D.3d 510. 511. 19 N.Y.S.3d 520 11st Dept.
                                                                              and     a Notice to Admit. After an extension                          of time,
2Q15J1-
                                                                              responses were due by February 5, 2016. After a further
Defendants'         contention      that the    Agreements       violate      extension, on February 12, 2016, defendants allegedly
General Obligation Law 8 5-501 ill and Banking Law$                           produced       an     unverified         Bill   of    Particulars      and    an

14-af1l.    and      are     civilly and     criminally    usurious      is   unverified response to the Notice to Admit.

without merit. A corporation is prohibited from asserting
                                                                              In their response, defendants objected, and failed to
a defense of civil usury (Arbuzova v. Skalet, 92 A.D.3d
                                                                              answer, Demands 2-5. These demands requested the
816. 938 N.Y.S.2d 811 I2d Dept. 20121). An individual
                                                                              name of banks or credit unions in which VIP deposited
guarantor of a corporate obligation is also precluded
                                                                              its receipts; banks or credit unions used to hold, deposit
from raising such a defense (Id.). Defendants have
                                                                              or transfer funds for VIP Limousine; VIP Limousine's
failed to adequately allege a defense of criminal                    [**5]
                                                                              gross monthly revenues for each month from October 1,
usury in violation of Penal Law 8 190.40. in that they
                                                                              2014 to the present date; and the identity of each and
failed to allege that the lender knowingly charged, took
                                                                              every corporation, partnership, limited liability company,
or received annual interest exceeing 25% on a loan or
                                                                              or other business entities owned by defendant Charles
forbearance of money. In its bill of particulars, defendant
                                                                              Cotton.
hypothesizes that the terms of the Agreement could
result in payment of criminally excessive interest, but
                                                                              [**6]    In response to Request No. 6, defendants allege
this   is        clearly     insufficient     under       the   pleading
                                                                              that plaintiff violated 5 5-501 of the General Obligations
requirements.
                                                                              Law, 8 14-a of the Banking Law, and 5 190.40 of the

Essentially, usury laws are applicable [*8] only to                           Penal Law\ ln its resPonse to Request No. 7,
loans or forbearances, and if the transaction is not a                        defendants identified witnesses as Charles Cotton,
loan, there can be no usury,. As onerous as a                                 representatives of plaintiff, and Colonial Funding
repayment requirement may be, it is not usurious if it                        Network. In response to [*10] Requests Nos. 8 and 9,
                                                                              defendant categorizes the transaction as a loan, with


                                                                 shanna kaminski
     Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                   Desc
                                                     Main Document   Page 140 of 152
                                                                                                                                                Page 4 of 5
                                       2016 N.Y. Misc. LEXIS 3068, *10; 2016 NY Slip Op 31591(U), **6


payment of $270.48 per day for the initial transaction,                                 from which 12 percent is to be directed to Platinum. The
and $563.50 per day for the second transaction, both to                                 relevant issue        is    how much         income   defendant VIP
continue until full repayment is made, and calculates                                   Limousine       derived,      and whether they          permitted the
that the interest rate for the first transaction, payable                               agreed-upon percentage to be electronically deducted
over 147 days, is 104%, and the rate for the second                                     by plaintiff. The distribution of the funds received is not
transaction, over 175 days, produces an interest rate of                                relevant, or likely to lead to relevant information, and
88%.                                                                                    defendants are not obligated to provide the information
                                                                                        requested in Demand No. 12.
Among the provisions of the Merchant Agreement was a
representation           that     defendants          would         not    change       Requests Nos.         13 and 14 call for the production of
banking institutions from the one from which plaintiff                                  mortgage or loan agreements since December 1, 2014,
was authorized to make electronic withdrawals. To the                                   and factoring agreements entered into by VIP Limousine
extent that defendants have substituted other banking                                   from October 1, 2014. This information is not relevant to
facilities from their original designation, they would be in                            the issue of defendant VIP Limousine's income, and
violation of the Agreement. Requests Nos. 2 and 3 seek                                  their obligation to permit electronic access to 12% of
relevant information,             and defendants are directed to                        those funds. Plaintiffs motion to compel production
provide the requested information within 20 days of                                     of this    information           is also denied       as     lacking     in
service upon them with a copy of this Decision and                                      relevance,      or    likely to      lead to the       discovery of
Order with Notice of Entry.                                                             relevant information.


Request No. 4 seeks the gross monthly revenue of                                        Request No. 15 seeks documentation in the form of
defendant VIP Limousine for the months commencing                                       records    identifying        each     date    that   VIP     Limousine
October       1,    2014        onward.        The     calculation          of   the    operated since December 18, 2014. This is an overly
payments required under the Merchant Agreement is                                       broad     and    ambiguous         demand,       which [*13]       would
based       upon VIP Limousine's [*11]                   revenue.          This is      impose upon defendants an onerous task of identifying
relevant      information,         and     defendant          is     directed     to    what documents             are   required to     be   produced.         The
produce such information, also within 20 days of service                                information as to the days VIP Limousine operated is
of the Decision and Order with Notice of Entry.                                         relevant to the determination of the dates for which
                                                                                        income is to be calculated as the basis for payment, but
Request No. 5 seeks the identity of all other businesses                                the     means        of     production        requested       is   overly
operated      by        defendant       Cotton.       While        this    may    be    burdensome. The motion to compel production of
relevant in connection with supplementary proceedings                                   this information is denied.
in the event of a judgment against Mr. Cotton, the Court
does not regard this information as relevant or likely to                               The demand for "(c)opies of any document referring to
lead   to    relevant information              in    connection           with   this   Platinum in the possession of any defendant" is overly
action, and defendants are not required to respond to                                   broad and unduly burdensome. In the absence of a
this Demand.                                                                            particularized category of documents, the motion to
                                                                                        compel production of documents as set forth in
Defendant has adequately responded to Requests 6-9.                                     Request No. 16 is denied.
Requests           10    and      11     seek        copies        of     recorded
communications,             and        other   written    communications                Defendant       has        responded    to    Request        No.   17    for
between Platinum and defendants, both of which have                                     contracts and agreements between any defendant and
been objected to by defendant. Defendants are directed                                  Platinum by referring to the exhibits attached to the
to    produce       copies        of    such        recorded        and     written     Amended Complaint as Exhibit "A".
documents within 20 days of service of a copy of this
Decision and Order with Notice of Entry.                                                Request No.       18 seeks the identity of any defendant
                                                                                        which has bee dissolved, sold, assigned, or otherwise
Request No. 12 seeks records of disbursements, draws,                                   transferred     and        records of such       activity.    Defendant
payments,          and/or       salary     payments       to        any     owner,      responds "Not Applicable", which the Court interprets as
shareholder, manager, member, director, and/or officer                                  meaning that no such action has been undertaken with
of VIP Limousine from October I, 2014 to the time of the                                respect to VIP Limousine. The same applies to Request
demand.       The        Merchant        Agreement [*1 2]                 does   not    No. 19, which calls for [*14] information with respect to
provide for the [**7] deduction of any of the foregoing                                 the dissolution or transfer of assets of VIP Limousine.
to arrive at what is referred to the "settlement amount"


                                                                            shanna kaminski
  Case 8:19-ap-01050-SC                           Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                              Desc
                                                  Main Document   Page 141 of 152
                                                                                                                                          Page 5 of 5
                                     2016 N.Y. Misc. LEXIS 3068, *14; 2016 NY Slip Op 31591(U), **7


Request No. 20 calls for the production of all documents                             [**9]    In   its   Reply Affirmation,       plaintiff responds   by
upon which defendant will rely                   [**8]     in support of its         objecting     to    each    and   every one      of the   foregoing
First through Twelfth Affirmative Defenses. Defendants                               demands as being overly broad, unduly burdensome,
agreed to produce such documents, and are directed to                                and irrelevant to the issues in this action [*16]              (Exh.
comply with this request within 20 days of the receipt of                            "11"). Plaintiff has not produced anything in response to
a copy of this Decision and Order with Notice of Entry.                              the     Demand        of   defendants.   While    defendants      are
                                                                                     undoubtedly dissatisfied with plaintiffs response to their
To the extent that defendants fail to respond to any of                              Demands,        the    validity   of   the   objections   to   those
the foregoing Requests, to which a response is directed,                             demands is not presently before the Court, and the
they        will     be   precluded    from      offering      at   trial     any    Court takes no position with respect to the propriety of
documentation sought by plaintiff.                                                   the demands, or the responses by plaintiff.


                                                                                     To the extent requested relief has not been granted,
Cross-Motion Sequence No. 3                                                          it is denied.


By this motion, defendant seeks to compel plaintiff to                               This case is now being set down for a further discovery
respond to their document requests within 20 days.                                   conference in this Part I 9 on June 22, 2016 at 9:30 a.m.
Annexed as Exh. "A" to the Affirmation in Support of
Cross-motion is a copy of the requests for the following:                            This constitutes the Decision and Order of the Court.

       1.      Documents         sufficient      to      identify   Plaintiffs
                                                                                     Dated: Mineola, New York
       stockholders, officers and members of the Board of
       Directors.
                                                                                     June 8, 2016
       2. All documents constituting Plaintiffs underwriting
       manual friends smallest and/or policies.                                      ENTER:
       3. The underwriting file concerning either of the
       Defendants.                                                                   Isl Jerome C. Murphy


       4.      All       communications       between         Plaintiff       had    JEROME C. MURPHY
       Colonial           Funding     Networks            ("Colonial") [*15]
                                                                                     J.S.C.
       concerning either Defendant.
       5. Documents constituting any contract, agreement,
       understanding, etc. with Colonial.
                                                                                       End of Document
       6.          Documents        identifying       any       instructions,
       regulations          or practices      provided       by Plaintiff to
       Colonial that Colonial must abide by in connection
       with brokerage services provided by it to Plaintiff.
       7. All        communications within            Plaintiff concerning
       either Defendant.
       8. All communications with any individual or entity
       concerning either Defendant.
       9.     All    documents      reflecting    payments          by      either
       Defendant to Plaintiff and/or Colonial.
       10. All documents reflecting payments made by
       Plaintiff to        any   individual    or entity using              funds
       provided by Plaintiff.
       1 1 . Documents sufficient to identify all "merchant
       advance" brokers providing services to Plaintiff.
       12.         All    documents     constituting          manuals          for
       compliance with any federal, state or local statutes,
       regulations and rules.
       13.     Documents         sufficient to identify all          lawsuits
       commenced by Plaintiff since 2014 in connection
       with "merchant advance" transactions.



                                                                         shanna kaminski
  Case 8:19-ap-01050-SC                   Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                           Desc
                                          Main Document   Page 142 of 152


      Positive
As of: May 10, 2018 6:55 PM Z



    Professional Merchant Advance Capital, LLC v Your Trading Room. LLC

                                          Supreme Court of New York, Suffolk County

                                                  November 28, 2012, Decided

                                                             17469-12

Reporter
2012 N.Y. Misc. LEXIS 6757 *; 2012 NY Slip Op 33785(11) **
                                                                   complaint in so far as it asserts claims against him is
                                                                   considered under CPLR 3211(a)(7) and (a)(8) and is
[**1] PROFESSIONAL MERCHANT ADVANCE                                denied; and it is further
CAPITAL, LLC, Plaintiff, -against- YOUR TRADING
ROOM, LLC, LESLIE FREEMAN and RICHARD H.                           ORDERED that a preliminary conference shall be held

WARYN, Defendants. INDEX No. 17469-12                              on Friday, February 1, 2013 at 9:30 a.m. in Part 45 in
                                                                   the     courtroom       of    the       undersigned                 located           in    the
Notice: THIS OPINION IS UNCORRECTED AND WILL                       Supreme Court Annex Building at One Court Street,

NOT      BE   PUBLISHED        IN   THE   PRINTED OFFICIAL         Riverhead, New York 1 1 901 .
REPORTS.
                                                                   This    action    arises      out of the corporate defendant's
                                                                   purported     breach         of    a    September                  29,        2011     sales
Subsequent History: Affirmed by, in part Professional
                                                                   agreement        and    the       individual           defendants'              purported
Merchant Advance Capital, LLC v. Your Trading Room.
                                                                   breaches of the terms of their written guarantees of the
LLC. 123 A.D.3d 1101. 2014 N.Y. Add. Div. LEXIS 9031
                                                                   corporate        defendant's             performance                     under             such
(2014)
                                                                   agreement.        The    defendants               are       also         charged           with
                                                                   causing     damage           to   the    plaintiff            by        reason        of the
Core Terms
                                                                   defendants'       engagement                 in        acts        of        fraud     which
                                                                   purportedly       induced         the    plaintiff            to    enter        into       the
cause of action, receivables, purchase agreement,
                                                                   agreement. The material facts advanced on [*2]                                              this
amended complaint, motion to dismiss, guaranty,
                                                                   motion are outlined below.
evidentiary, inducement, unavailing, deposits, sounding,
terms
                                                                   [**2]    In 2010, the corporate defendant, Your Trading
                                                                   Room, LLC [hereinafter "YTR"] was engaged in the
Counsel: [*1] For Plaintiff: JOHN H. GIONIS, ESQ.,
                                                                   business     of    teaching            and        training              people        to     be
East Meadow, NY.
                                                                   successful traders in the foreign exchange currency
For Waryn, Defendant: TWOMEY, LATHAM, SHEA, ET                     markets ["FOREX"]. YTR's business model included an
AL, Riverhead, NY.                                                 on-line professional FOREX trading room from which
                                                                   teachers and advisors interfaced with student members
LESLIE FREEMAN & YOUR TFtADING ROOM, LLC,
                                                                   enrolled in YTR and a financial brokerage division that
Defendants, Pro se, Santa Monica, CA.
                                                                   engaged in servicing new traders at reduced brokerage
                                                                   acquisition costs. Following the 2010 opening of its first
Judges: PRESENT: Hon. THOMAS F. WHELAN,
                                                                   office in the United States in Santa Barbara, California,
Justice of the Supreme Court.
                                                                   defendant Freeman, an Australian native and a principal
                                                                   operative in YTR, met with moving defendant Waryn, a
Opinion by: THOMAS F. WHELAN
                                                                   resident    of     Colorado.            In        January               of     201 1        the
                                                                   defendants negotiated a distributor agreement whereby
Opinion
                                                                   Waryn would develop a cash flow stream from the sale
                                                                   of    YTR   business          products            in    a     six        state       territory
                                                                   consisting of Colorado,                 Utah, Arizona,                   New Mexico,
ORDERED          that   this   motion   (#002)   by   defendant,   Hawaii and Alaska. In April of 2011, Waryn agreed to
Richard H Waryn, for an order dismissing the amended               serve as CEO of YTR and to concentrate his efforts on


                                                         shanna kaminski
     Case 8:19-ap-01050-SC                                   Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                        Desc
                                                             Main Document   Page 143 of 152
                                                                                                                                                            Page 2 of 6
                                            2012 N.Y. Misc. LEXIS 6757, *2; 2012 NY Slip Op 33785(U), "2


raising private equity to be used in the expansion of                                             (see      20 of Waryn's affidavit [*5] in support).
YTR's customer base.
                                                                                                  In January of 2012, Waryn became alarmed at what he
In    June       of     2011,            Waryn      contacted            PROMAC,             a    perceived to be fraudulent and other actionable conduct
company [*3]            seemingly related to the plaintiff, both                                  on the     part of defendant Freeman                   and   others with
having      offices          in    Hauppauge,             New York.             PROMAC            respect     to     security      sales   to     dummy        shareholder
offers business financing by, among other things, the                                             accounts and other acts aimed at syphoning monies
lump       sum        cash         purchase         of       a     company's          future      from   YTR.        After   conveying     his      [**3]      concerns     to
electronic       receivables by the                       plaintiff,      LLC.       Waryn        defendant        Freeman,        Waryn    and      other      executives
completed a PRO MAC application form dated June 22,                                               resigned from YTR and                 informed     authorities     of the
2011, wherein he listed himself as an 8% owner of                                                 purportedly wrongful conduct. YTR allegedly collapsed
defendant YTR. On June 30, 2011, the plaintiff, LLC, as                                           shortly after the resignations.
Purchaser, defendant, YTR as Seller, and the individual
defendants             as         "Owners",        entered             into     a    Future       In June of 2012, the plaintiff commenced this action to

Receivables Purchase Agreement. Pursuant thereto,                                                 recover damages by reason of the defendants' failures

the     plaintiff       paid             YTR      the        discounted             sum      of   to repay the monies due under the terms of the last

$100,000.00            for         its    credit    card          and     other       future      purchase agreement. In its amended complaint, served

receivable        financing              payments         in     exchange           for    the    shortly    after    defendant        Waryn's    service      of   his   first

defendants' designation of a certain Citibank account as                                          motion to dismiss, the plaintiff added a second breach of

the sole account for the deposit of all of YTR's future                                           contract claim and a tort claim sounding in fraudulent

receivable financing payments. Under the terms of the                                             inducement against the defendants.

agreement, the plaintiff had the right to retain 38% of the
                                                                                                  By the instant motion (#002), defendant Waryn seeks
daily deposits into such account until the contract price
                                                                                                  dismissal of the plaintiffs amended complaint on several
or "specified amount" of $138,000.00 had been received
                                                                                                  grounds, including: 1) lack of personal jurisdiction; 2)
by the plaintiff.
                                                                                                  usury, 3) failure to state claims for breach of contract

On    August           17,        2011,     the     parties        entered          into    an    due to the absence of an enforceable contract and/or

Amended and Restated Future Receivables Agreement                                                 payment obligation [*6] on the part of defendant Waryn;

whereby          the     plaintiff         paid     an       additional         $100,000          and 4) failure to state cognizable claims for fraud. For

for [*4]     the purchase of additional future receivables                                        the reasons stated below, the motion is denied.

which      amount             was         added         to       the     then       existing
                                                                                                  The legal standard to be applied in evaluating a motion
$105,949.23 balance under the terms of the original
                                                                                                  to dismiss pursuant to CPLR 3211(a)(7) is whether "the
purchase         agreement.                The      retention           rate    on        such
                                                                                                  pleading     states    a cause of action,              not whether the
balance was increased from 38% to 45% of the daily
                                                                                                  proponent of the pleading has a cause of action" ( Marist
deposits into the specified Citibank bank account at a
                                                                                                  College v Chazen Envtl. Servs., Inc., 84 AD3d 1181,
branch      in    New York.               On      September 29,                2011, the
                                                                                                  923    NYS2d 695           f2d Dept      20111,    quoting        Sokol v
parties entered into a second Amended and Restated
                                                                                                  Leader. 74 AD3d 1180, 1180-1181, 904 NYS2d 153 [2d
Future Receivables Agreement whereby the plaintiff
paid an additional $207,000.00 for the purchase of                                                Dept 20101). On such a motion to dismiss, the court
                                                                                                  must accept the facts alleged in the pleading as true,
additional       future           receivables adding to the existing
                                                                                                  accord     the     plaintiff   the    benefit     of    every     possible
balance of $176,184.16 for a total of $383,184.16. The
plaintiffs retention rate under this agreement remained
                                                                                                  inference,       and determine only whether the facts as
                                                                                                  alleged     fit within     any    cognizable      legal      theory     (see
at 45% of the daily deposits into the specified account
                                                                                                  Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d at
with Citibank in New York.
                                                                                                  314. 326. 774 N.E.2d 1190. 746 NYS2d 858 f20021:
Defendant         Waryn             alleges        that      his       interaction         with   Leon v Martinez. 84 NY2d 83. 87. 638 N.E.2d 511. 614
PROMAC was rather limited after his initial discussions                                           NYS2d 972 119941). Where a party offers evidentiary
with it, all of which Waryn conducted by telephone, e                                             proof on a motion pursuant to CPLR 3211(a)(7). and
mail and fax from Colorado or California. Defendant                                               such proof is considered but the motion has not been
Waryn did, however, travel to New York at the invitation                                          converted to one for summary judgment, "the criterion is
of PROMAC who arranged a meeting with Metropolitan                                                whether the proponent of the pleading has a cause of
Equity Partners, a private equity group in Manhattan to                                           action, not whether he [or she] has stated one, and,
discuss other ways in which YTR might raise capital                                               unless it has been shown that a material fact as claimed



                                                                                     shanna kaminski
     Case 8:19-ap-01050-SC                    Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                          Desc
                                              Main Document   Page 144 of 152
                                                                                                                                                 Page 3 of 6
                                   2012 N.Y. Misc. LEXIS 6757, *6; 2012 NY Slip Op 33785(U), **3


by the pleader to be one is not a fact at all and unless it                under     the       terms      of        the     written      guaranty       is    thus
can be said that no significant dispute exists regarding it                unavailing. Likewise unavailing are Waryn's claims that
... dismissal should not eventuate" (Guggenheimer v                        the plaintiff's THIRD cause of action which sounds in
Ginzbura.       43 NY2d 268.           275.   372 N.E.2d      17.   401    breach of certain of the specific obligations imposed
NYS2d 182 (19971: see Bua v Purcell & ingrao, P.C.,                        upon the corporate defendant under Paragraph II of the
99 AD3d 843. 952 NYS2d 592 [2d Dept 20121: Jannetti                        purchase           agreement             and      upon       Waryn      under        his
v Whelan.        97 AD3d 797.          949 NYS2d 129 12d Dept              guaranty. None of the defendant's submissions included
20121): Bokhour v GTI Retail Holdings, Inc., 94 AD3d                       proof that the factual averments upon which the THIRD
682. 941 NYS2d 675 [2d Dept 20121). Upon a court's                         cause of action are based are not facts at all and that
consideration [*7]           of evidentiary material, a motion to          there is no dispute with respect thereto (see Cucco v
dismiss pursuant to CPLR 3211(a)(7) should be granted                      Chabau Cafe Corp., 99 AD3d 965, supra: Bokhour v
only when: (1) it has been shown that a material fact                      GTI Retail Holdings. Inc.. 94 AD3d 682, 941 N.Y.S.2d
alleged in the complaint is not a fact at all; and (2) there               675, supra).
is no significant dispute             regarding   it (see    Cucco v
Chabau Cafe Corp., 99 AD3d 965, 952 NYS2d 463 \2d                          Equally lacking in merit are Waryn's claims that the
Dept 20121: Norment v Interfaith Ctr. of New York, 98                      plaintiff's SECOND cause of action sounding in fraud in
AD3d 955, 951 NYS2d 531 [2d Dept 20121: Basile v                           the inducement is legally insufficient. "The elements of a
Wiggs, 98 AD3d 640. 950 NYS2d 148 12d Dept 20121).                         cause of action sounding in fraud are a [*9]                                 material
                                                                           misrepresentation              of        an     existing      fact,    made         with
The court is permitted to consider evidentiary material                    knowledge of the falsity, an intent to induce reliance
submitted by a moving defendant, and where it does so,                     thereon, justifiable reliance upon the misrepresentation,
the criterion becomes whether the plaintiff has a cause                    and damages" (Introna v Huntington Learning Ctrs.,
of    action,    not    whether       he   has    stated    one     (see   Inc..    78 AD3d 896.                   898.    911 NYS2d 442 [2d Dept
Guggenheimer v Ginzburg, 43 NY2d 268, 372 N.E.2d                           20101). Corporate officers and directors may be held
17.    401 N.Y.S.2d 182, supra). However, the burden                       individually         liable        if    they      participated        in    or     had
never shifts to the nonmoving party to rebut a defense                     knowledge of the fraud, even if they did not stand to
asserted by the moving party (see Quiroz v Zottola, 96                     gain personally (see High Tides, LLC v DeMichele, 88
AD3d 1035. 948 NYS2d 77 \2d Dept 20121: Sokol v                            AD3d 954, 931 NYS2d 377 f2d Dept 20111). The plaintiff
Leader.     74 AD3d           1180.   904 N.Y.S.2d     153.    supra).     alleges that Waryn                  fraudulently represented that he
"Thus, a plaintiff 'will not be penalized because he [or                   maintained a New York residence address and as proof
she] has not made an evidentiary showing in support of                     thereof produced a New York drivers' license bearing
his [or her] complaint'" (id. at 1181, 904 NYS2d 153.                      such an address. Such production allegedly served as
quoting Roveiio v Orofino Realty Co., 40 NY2d 633,                         an      inducement           for        the    plaintiff's    execution       of    the
635. 357 N.E.2d 970. 389 NYS2d 314 (19761). Affidavits                     purchase agreement as guaranteed by Waryn which
submitted by a defendant "will almost never warrant                        included terms by which any false representation or
dismissal       [**4]   under CPLR 3211(a)(1)              unless they     warranty would constitute a fraud against the plaintiff.
establish conclusively that the plaintiff has no cause of                  Waryn now denies that he gave PROMAC agents the
action" (Sokol v Leader. 74 AD3d 1180. 904 N.Y.S.2d                        New York license that reflected a New York residence
153, supra, quoting Lawrence v Graubard Miller. 11                         address and denies that he otherwise represented that
NY3d 588, 901 N.E.2d 1268, 873 NYS2d 517 (20081).                          such address was current. However, these denials do
                                                                           not establish that the allegations of fact advanced in the
Defendant Waryn's claims of legal                 insufficiency with       SECOND cause of action of action are not facts at all
respect to the plaintiffs FIRST cause of action sounding                   and that there is no dispute with respect thereto (see
in breach of Waryn's guaranty of corporate defendant's                     Cucco          v     Chabau              Cafe      Corp.,      99      AD3d        965.
performance of covenants under the terms [*8]                     of the   supra [*1 0] ; Bokhour v GTI Retail Holdings, Inc., 94
purchase agreement are rejected as unmeritorious. A                        AD3d 682, 941 N.Y. S. 2d 675, supra).
claim of breach of a guaranty of performance gives rise
to, among other things, a claim for damages by reason                      Waryn additionally contends that the plaintiffs fraud
of the failure to perform on the part of the obligor or its                claim     is       legally    insufficient          since      the     element        of
guarantor (see Bank of Tokyo-Mitsubishi v Kvaerner                         justifiable        reliance         is    missing.       In    support       of     this
a.s„    243 AD2d        1.    671 NYS2d 905 (Pt Dept 19981).               contention,         Waryn          points to        portions        of the        record
Waryn's claim that the plaintiff may not recover money                     evidencing the plaintiffs knowledge that Waryn was a
damages because there was no guaranty of payment                           residing in Colorado when the first purchase agreement


                                                               shanna kaminski
     Case 8:19-ap-01050-SC                        Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                    Desc
                                                  Main Document   Page 145 of 152
                                                                                                                                                Page 4 of 6
                                   2012 N.Y. Misc. LEXIS 6757, *10; 2012 NY Slip Op 33785(U), "4


was negotiated. Such evidence includes proof of the                                      dismiss a complaint pursuant to CPLR 3211(a)(1) may
plaintiffs receipt of documents which reflected Waryn's                                  be granted only if the documentary evidence that forms
residence address in Colorado. However, this claim is                                    the basis of the defense resolves all factual issues as a
unavailing        since      a     person         may         have           multiple    matter of law and conclusively disposes of the plaintiffs
residences. Waryn thus failed to establish that a factual                                claim (see AG Capital Funding Partners. L.P. v State
averment upon which the SECOND cause of action of                                        St. Bank and Trust Co.. 5 NY3d 582„ 590-591, 842
action rest is not a fact at all and that there is no dispute                            N.E.2d 471. 808 NYS2d 573 120051: Bua v Purcell &
with respect thereto ( see Cucco v Chabau Cafe Corp.,                                    Inarao. P.C. 99 AD3d 843. 952 NYS2d 592 12d Pent
99 AD3d 965. supra: Bokhour v GTI Retail Holdings.                                       2012V. Fontanetta v Doe, 73 AD3d 78. 898 NYS2d 569.
Inc.. 94 AD3d 682. 941 N.Y,S.2d 675. supra).                                             f2d Pent 20101). In contrast, evidentiary submissions
                                                                                         considered by the court on a motion to dismiss pursuant
[**5]     The moving defendant's claims that all of the                                  to    CPLR    3211(a)(7)      will   warrant       dismissal        of the
plaintiffs claims against him are subject to dismissal                                   complaint only when: (1) it has been shown that a
because      his signature         on     the     September 29,                2011      material fact alleged in the complaint is not a fact at all;
purchase agreement was not affixed thereto by him but                                    and (2) there is no significant dispute regarding it (see
instead, was the product of a forgery is also unavailing.                                Cucco v Chabau Cafe Corp., 99 AD3d 965, supra :
Forgery is a legal defense which, like other fraud based                                 Norment v Interfaith Ctr. of New York, 98 AD3d 955,
claims,      must           be    established            by        clear           and   951     N.Y.S.2d 531.     supra).      In light,    however,        of the
convincing [*11]         proof (see Simcuski v Saeli, 44 NY2d                            parties'   advancement        of     contentions      and   argument
442. 377 N.E.2d 713. 406 NYS2d 259 119781). Such a                                       regarding whether the subject purchase agreement is a
defense     is    more       properly     the     subject       of       a    CPLR       loan that is      usurious and thus unenforceable                     upon
3211(a)(1)       motion      rather than         a    3211(a)(7)             motion,     application of in Waryn's criminal usury defense1, the
since under 3211(a)(7). the burden never shifts to the                                   court shall consider them under CPLR 3211(a)(1) and
nonmoving party to rebut a defense advanced by the
                                                                                         Mil-
moving party seeking dismissal (see Quiroz v Zottola,
96 AD3d          1035.      948   N.Y.S.2d        77.    supra ;         Sokol v         [**6]    Section 190.40 of New York's Penal Law prohibits
Leader. 74 AD3d at 1181, supra). Waryn's conclusory                                      persons from knowingly charging interest on a note or
claims that he did not sign the agreement failed to                                      loan at a rate which exceeds 25% per annum. The
establish that the allegations of fact which underlie the                                defense      afforded    by   this   statute   imposes          a    heavy
plaintiffs pleaded claims for relief are not facts at all and                            burden on the party raising the defense to establish that
that    there    is    no    dispute      with    regard       thereto          (see     the lender knowingly charged, took or received annual
JPMorgan Chase Bank, N.A. v. Bauer, 92 AD3d 641,                                         interest exceeding 25% on a loan or forbearance (see
938 NYS2d 190 \2d Deot 20121: North Fork Bank Core,                                      Ujueta v Euro-Quest Corp., 29 AD3d 895, 814 NYS2d
v Graphic Forms Assoc.. 36 AD3d 676. 828 NYS2d 194                                       551 [2d Dent 20061). The rudimentary element of usury
(2d Deot         2007V      JPMorgan        Chase        Bank        v       Gamut-      is the existence of a loan or forbearance of money and
Mitchell. Inc.. 27 AD3d 622. 811 NYS2d 777 (2d Deot                                      where there is no loan there can be no usury (see
2006V     Waryn's        further    claims        that   his       lack       of    an   Fein berg v Old Vestal Rd. Assoc.. Inc.,                    157 AD2d
ownership interest in the corporate defendant at the                                     1002. 550 NYS2d 482 [3d Deot 19901). In determining
time    of the        execution    of the         contract      vitiates           any   whether a transaction is usurious, the law looks not to
personal liability on his part since only "Owners" are                                   its form, but its substance, or real character (see Min
guarantors are similarly lacking in merit and insufficient                               Capital Corp. Retirement Trust v Pavlin,                    88 AD3d
to warrant dismissal of the plaintiffs complaint (see 211                                666.    930 NYS2d 475 [2d Deot 2011V. O'Donovan v
54 Realty Corp.             v Schneider.             77 A.D3d 915,                 910
NYS2d 108 [2d Deot 20101).
                                                                                         1 Neither corporations    nor limited      liability companies         may
Defendant         Waryn's         usury          defense        is       similarly       interpose a defense of civil usury (see GOL § 5-521(11: LLC
unavailing.      Like his forgery defense, the defense of                                Law 5 1104: Arbuzova v Skalet, 92 AD3d 816. 938 NYS2d
                                                                                         811 [2d Deot 20121). "An individual guarantor of a corporate
usury is more properly asserted on a motion pursuant
                                                                                         obligation is also precluded from asserting such a defense...
to     CPLR        3211(a)(1)        to     dismiss            based           upon
                                                                                         However, [*1 3]    the   prohibition    against     asserting       such   a
documentary           evidence     rather than           on    a     motion         to
                                                                                         defense does not apply to a defense of criminal usury where
dismiss for legal insufficiency under CPLR 3211(a)(7)
                                                                                         interest in excess of 25% per annum is knowingly charged.."
due to the [*12]         differing legal standards applicable in
                                                                                         (Tower Funding, Ltd. v David Berry Realty, Inc., 302 AD2d
determining such motions. For example, a motion to                                       513, 755 NYS2d 413 [2d Dept 2003]).


                                                                             shanna kaminski
  Case 8:19-ap-01050-SC                         Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                                Desc
                                                Main Document   Page 146 of 152
                                                                                                                                                         Page 5 of 6
                                   2012 N.Y. Misc. LEXIS 6757, *13; 2012 NY Slip Op 33785(U), **6


Galinski, 62 AD3d at 769, 878 NYS2d 443 [2d Dept                                    jurisdiction over any non-domiciliary ... who in person or
20091).                                                                             through an agent ... transacts any business within the
                                                                                    state or contracts anywhere to supply goods or services
Unless        a    principal      sum    advanced              is    repayable      in the state" (id.). "CPLR 302(a) is a 'single act statute
absolutely,        the    transaction      is    not       a        loan    (see    [and]     ...     proof of        one      transaction      in       New     York    is
Rubenstein v Small. 273 AD 102, 75 NYS2d 483 [1st                                   sufficient        to        invoke     jurisdiction,       even          though     the
Dept    19471;      Lynx Strategies,            LLC    v Ferreira,            28    defendant never enters                       New York,          so    long    as the
Misc. 3d 1205[A], 957 N.Y.S.2d 636, 2010 NY Slip Op                                 defendant's activities here were purposeful and there is
51 1 59[U], 2010 WL 2674144 [Sup Ct New York Cty.                                   a substantial relationship between the transaction and
2010f, Clever Ideas. Inc. v 999 Rest. Corp., 2007 N. Y.                             the claim asserted'" (Daniel B. Katz & Assoc. Corp. v
Misc. LEXIS 9248, 2007 WL 3234747 [Sup. Ct. New                                     Midland. 90 AD3d 977. 937 NYS2d 236 f2d Dept 20111:
York Cty. 2007V. Zoo Holdings, LLC v Clinton,                                 11    quoting Kimco Exch. Place Corp. v Thomas Benz,
Misc. 3d 1051[A], 814 N.Y.S.2d 893, 2006 NY Slip Op                                 Inc..     34 AD3d 433.                 434.    824 NYS2d 353.                 quoting
50167[U], 2006 WL 297730 [Sup. Ct. New York Cty.                                    Deutsche Bank Sec., Inc. v Montana Bd. of Invs., 7
2006]', Transmedia Rest. Co., Inc. v 33 E. 61st St.                                 NY3d       65.     71.       850      N.E.2d       1140.    818       NYS2d        164
Rest. Corp..        184 Misc.2d 706. 710 NYS2d 756. 760                             [20061 [**7]            cert, denied 549 U.S.               1095,         127 S. Ct.
[Sup. Ct. New York Cty. 20001 O'Farrell v Martin. 161                               832, 166 L Ed. 2d 665 [2006]). "Purposeful activities
Misc. 353. 292 NYS 581, 583-84 [New York City Ct.                                   are those with which a defendant, through volitional
19361). Where payment or enforcement rests upon a                                   acts, 'avails itself of the privilege of conducting activities
contingency, the agreement is valid even though                                it   within the forum State, thus invoking the benefits and
provides for a return in excess of the legal                            rate of     protections of its laws'" (Fischbarg v Doucet, 9 NY3d
interest (see [*14] Kelly, Grossman & Flanagan, LLP                                 375.     380.      880 N.E.2d 22.                  849 NYS2d 501               120071:
v Quick Cash, Inc., 35 Misc3d 1205[A], 950 NYS2d                                    quoting McKee Elec. Co. v Rauland—Bora Corp., 20
723, 2012 NY Slip Op 50560[U] [Sup. Ct. Suffolk Cty.                                N.Y. 2d 377.            382.     229 N.E.2d 604,                283 NYS2d 34
2012]', First Funds, LLC v Yoshi Trading Co., LLC,                                  [196711.        Thus,        a   defendant         need    not       be    physically
[Sup    Ct.       New     York    Cty.   Index       No.       650030/2011;         present in New York to transact business there within
Edmead, J., 9/28/11]).                                                              the meaning of the first clause of section 302(a)(1) (see
                                                                                    Deutsche Bank Sec.. Inc. v Montana Bd. of Invs.. 7
Upon review of the record adduced on this motion, the
                                                                                    NY3d 65. supra).
court finds that Waryn failed to establish that the subject
agreement to purchase credit card receivables was a                                 Here, there is [*16] sufficient evidence in the record to
loan      and     not     an     agreement      to     purchase            future   conclude that defendant Waryn's activities in negotiating
receivables for a lump sum discounted purchase price                                the several purchase agreements on behalf of YTD and
payable in advance by the plaintiff in exchange for a                               Waryn's           execution           of     the    personal         guaranty        of
contingent return. Waryn thus failed to establish his                               performance were                   both      purposeful     and substantially
usury defense as a matter of law and/or that the plaintiff                          related to the claims asserted herein by the plaintiff in its
has no cognizable claim for breach of the purchase                                  amended complaint.                    Moreover, Waryn may fairly be
agreement           and        Waryn's     written         guarantee           of   considered to have availed himself of the benefits and
performance. Dismissal of the breach of contract claims                             protections            of    New      York      law     when         he    purposely
set forth in the plaintiff's complaint pursuant to either                           submitted the loan application to PROMAX in New York
CPLR 3211(a)(1) or (a)(7) is, therefore, denied.                                    on      behalf         of    YTR,      thereby        establishing           sufficient
                                                                                    minimum contacts with New York to justify personal
The moving defendant's alternate ground for dismissal                               jurisdiction        even         in    the     absence      of       a    continuing
rests upon the claim that he is not amenable to suit here                           relationship within the state (see Vaughan Co. v Global
in New York since he engaged in no acts which would                                 Bio-Fuels               Tech.,         LLC,         1:12-CV-1292,                 NYLJ
subject     him     to    the    jurisdiction   of this         court      under
                                                                                    1202578598630, at *1                       [NDNY, November 15, 2012]
traditional jurisdictional concepts or under New York's
                                                                                    citing Chloe v Queen Bee of Beverly Hills, LLC, 616
long arm statute which is codified in CPLR 302. For the
                                                                                    F.3d      158      [C.A.2d N.Y.,              20101).     Moreover,          because
reasons stated, the court finds a sufficient basis [*15]
                                                                                    Waryn's           performance              guarantee        included            YTR's
for   the     exercise     of jurisdiction       over the            defendant      performance of its obligation to deposit daily credit card
pursuant to CPLR 302(a).                                                            receivables into a specified bank account in the state of
                                                                                    New York, Waryn's conduct may fairly be characterized
Under CPLR 302(a)(1). "a court may exercise personal
                                                                                    as      falling    within        the       penumbra        of    the       "contracts


                                                                        shanna kaminski
  Case 8:19-ap-01050-SC                    Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33          Desc
                                           Main Document   Page 147 of 152
                                                                                                 Page 6 of 6
                                2012 N.Y. Misc. LEXIS 6757, *16; 2012 NY Slip Op 33785(U), **7


anywhere     to   supply good       or services      in   the    state"
provisions   of CPLR 302(a)(1) (see Summit Constr.
Servs. Group, Inc. v ACT Abatement, LLC, 34 Misc3d
823.   935    NYS2d      499     fSup.    Ct     Westchester          Ctv.
20111). [*17]     Waryn's      demand      for dismissal        of the
complaint    pursuant     to    CPLR      3211(a)(8)      due        to   a
purported lack of personal jurisdiction over him is thus
denied.


In view of the foregoing, the instant motion (#002) by
defendant Waryn for dismissal of the plaintiffs amended
complaint is denied. Counsel are directed to appear on
February     1,   2013    for    the     preliminary      conference
scheduled     above,     by     which    date,    answers       to    the
amended complaint are expected to have been served
by the defendants.


DATED: 11/28/12


Is/ Thomas F. Whelan


THOMAS F. WHELAN, J.S.C.



  End of Document




                                                                shanna kaminski
  Case 8:19-ap-01050-SC                Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                      Desc
                                       Main Document   Page 148 of 152


© Cited
As of: May 10, 2018 7:15 PM Z



MERCHANTS ADVANCE, LLC, Plaintiff, -against- TERA K, LLC T/A TRIBECA
                                      FRANK CARABETTA, Defendants.

                                       Supreme Court of New York, New York County

                                December 16, 2008, Decided; December 19, 2008, Entered

                                                     No Number in Original


Reporter
2008 N.Y. Misc. LEXIS 10889 *
                                                                            Judgment > Supporting Materials > Affidavits
MERCHANTS ADVANCE, LLC, Plaintiff, -against-
TERA K, LLC T/A TRIBECA FRANK CARABETTA,
                                                                            Civil Procedure > ... > Summary
Defendants. INDEX NO.: 004214/2008
                                                                            Judgment > Burdens of Proof > Movant Persuasion
                                                                            & Proof
Notice: THE          LEXIS   PAGINATION           OF         THIS
DOCUMENT        IS    SUBJECT     TO    CHANGE      PENDING
                                                                            Civil Procedure > ... > Summary
RELEASE OF THE FINAL PUBLISHED VERSION.
                                                                            Judgment > Burdens of Proof > Nonmovant
THIS OPINION IS UNCORRECTED AND SUBJECT
                                                                            Persuasion & Proof
TO     REVISION       BEFORE      PUBLICATION          IN     THE
PRINTED OFFICIAL REPORTS.                .
                                                                     HN1\£m] Supporting Materials, Affidavits

Core Terms                                                           Summary judgment permits a party to show, by affidavit
                                                                     or other evidence, that there is no material issue of fact
amend, summary judgment, card                                        to be tried, and that judgment may be directed as a
                                                                     matter of law. Where movant sustains its prima facie
Case Summary                                                         burden entitling it to judgment as a matter of law, the
                                                                     burden shifts to defendants to show the existence of a
                                                                     viable issue.
Overview
HOLDINGS: [1]-The first party to an agreement was
entitled to summary judgment because the transaction
                                                                            Civil Procedure > ... > Summary
at issue was not usurious where the agreement lacked
                                                                            Judgment > Burdens of Proof > Movant Persuasion
the   necessary   elements   of   a    loan   transaction,     the
                                                                            & Proof
advance contemplated by the agreement would only
assuredly by repaid if the second party defaulted, and
                                                                            Civil Procedure > ... > Summary
the parties themselves agreed that the first party paid a
                                                                            Judgment > Burdens of Proof > Nonmovant
purchase price for future credit card receivables.
                                                                            Persuasion & Proof

Outcome
                                                                     HN2\/L] Burdens of Proof, Movant Persuasion &
Motion to amend denied, motion for summary judgment
                                                                     Proof
granted, and judgment entered.

                                                                     In order to raise issues of fact sufficient to defeat a
LexisNexis® Headnotes                                                motion for summary judgment where the movant has
                                                                     presented        prima    facie   evidence   in   support   of   its
                                                                     entitlement to such relief, it is incumbent upon the party
                                                                     opposing summary judgment to raise triable issues of
                                                                     fact    based      upon     more    the   mere    conclusory     or
                                                                     unsupported assertions.
      Civil Procedure > ... > Summary



                                                            shanna kaminski
  Case 8:19-ap-01050-SC              Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                  Desc
                                     Main Document   Page 149 of 152
                                                                                                                                Page 2 of 4
                                            2008 N.Y. Misc. LEXIS 10889, *10889


    Civil Procedure > ... > Pleadings > Amendment of           HW7[&] Defenses, Usury
    Pleadings > Leave of Court
                                                               A primary indicia of usury is repayment of the principal
HN3\&] Amendment of Pleadings, Leave of Court                  sum advanced absolutely.


Under CPLR 3025(b). a party may amend a pleading at            Judges: [*1] PRESENT: HON. IRA B.
any time by leave of court. Leave to amend pleadings           WARSHAWSKY, J.S.C.
shall be freely given upon just terms.
                                                               Opinion by: IRA B. WARSHAWSKY



    Civil Procedure > Judicial
                                                               Opinion
    Officers > Judges > Discretionary Powers


    Governments > Legislation > Interpretation                 This motion by plaintiff for an order pursuant to CPLR
                                                               3212 granting summary judgment against defendant in
    Civil Procedure > ... > Pleadings > Amendment of
                                                               the principal amount of $115,145.07 with interest from
    Pleadings > Leave of Court
                                                               December 10, 2007, plus attorney fees, and the cross-
                                                               motion by defendant for leave to amend the answer are
HN41&.} Judges, Discretionary Powers
                                                               determined as follows.

CPLR 3025(b) should be liberally construed to permit           Plaintiff       commenced             this        action    to    recover        the
pleadings to be amended so as to ensure full litigation of     outstanding balance due on a "Merchat Cash Advance"
a controversy. However, the decision to grant or deny          Purchase and Sale Agreement (the Agreement). On
the motion rests in the sound discretion of the court.         November          7,        2007,     the     pares        entered      into     the
                                                               Agreement wherein plaintiff agreed to pay $100,000.00
                                                               and defendant agreed to exchange $136,000.00 worth
    Civil Procedure > ... > Pleadings > Amendment of           of     future    credit        card      receivables.            The     sum       of

    Pleadings > Leave of Court                                 $136,000.00 was to be repaid as an 18 percentage
                                                               point allocation of each future credit card receivable until

HN5[i] Amendment of Pleadings, Leave of Court                  paid in full. Defendant's performance of the Agreement
                                                               was guaranteed by defendant Frank Carabetta.
A court has no obligation to permit an amendment either
where it lacks merit or where a substantial question           The mechanism for accomplishing this payout was by

exists as to its sufficiency.                                  use of a specific processor approved by plaintiff, only.
                                                               See Section 4 of the Agreement.                            However,          plaintiff
                                                               alleges     that        defendant            on     December           10,     2007
                                                               contracted with another processor rather than the one
    Civil Procedure > ... > Pleadings > Amendment of
                                                               they    agreed         to    be   used       exclusively     for credit         card
    Pleadings > Leave of Court                                 transactions, [*2] or debits, and is therefore in breach of
                                                               contract. Plaintiff is accordingly unable to recover its
    Evidence > Burdens of Proof > Allocation
                                                               contractual      percentage           on     an ongoing          basis,      and    a
                                                               balance of $115,145.07 is outstanding.
HN6\SLi Amendment of Pleadings, Leave of Court
                                                               It is well established that HWf[+] "[sjummary judgment
Leave to amend pleadings should be denied where it
                                                               permits a par to show, by affidavit or other evidence,
results in prejudice or surprise to the non-moving party.
                                                               that there is no material issue of fact to be tried, and that
The non-moving party has the burden of showing any
                                                               judgment may be directed as a matter of law.... Brill v
such    prejudice    or   surprise   from     the   proposed
                                                               City of New York. 2 N.Y.3d 648. 651. 814 N.E.2d 431.
amendments.
                                                               781 N.Y.S.2d 261 (2004). Where movant sustains its
                                                               prima facie burden entitling it to judgment as a matter of
                                                               law, see Zuckerman v City of New York, 49 N.Y, 2d 557,
    Contracts Law > Defenses > Usury                           562. 404 N.E.2d 718. 427 N.Y.S.2d 595. the burden
                                                               shifts to defendants to show the existence of a viable


                                                     shanna kaminski
     Case 8:19-ap-01050-SC                         Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                                         Desc
                                                   Main Document   Page 150 of 152
                                                                                                                                                        Page 3 of 4
                                                          2008 N.Y. Misc. LEXIS 10889, *2


issue as to whether they are in breach of the Agreement                        Corp.,      162 A.D.2d 588,                   589,    556 N.Y.S.2d 929 (2d
to repay the sum of $136,000,000, by using plaintiff's                         Dept. 1990). H/V6[7] Leave to amend pleadings should
processor on future credit card transactions.                                  also be denied where it results in prejudice or surprise
                                                                               to the non-moving party. Fahev v. County of Ontario, 44
HN2[4t] In order to raise issues of fact sufficient to                         N.Y. 2d 934. 935. 380 N.E.2d 146. 408 N.Y.S.2d 314
defeat      a    motion        for    summary judgment          where   the    (1978).     The        non-moving              party        has    the     burden      of
movant has presented prima facie evidence in support                           showing       any       such       prejudice           or    surprise       from     the
of its entitlement to such relief, it is incumbent upon a                      proposed amendments.                      Ozen v.           Yilmaz,       181 A.D.2d
par opposing summary judgment to raise triable issues                          666. 667. 580 N.Y.S.2d 468 (2d Dept. 1992).
of   fact    based        upon        more   the   mere    conclusory     or
unsupported            assertions.      See Sun      Yau Ko      v Lincoln     As     an   initial    procedural             matter,       defendant        failed to

Savings Bank. 99 A.D.2d 943. 473 N.Y.S.2d 397. afFd,                           submit a proposed amended answer with the cross-

62 N.       Y.2d 938.          468 N.E.2d 51. 479 N.Y.S.2d 213                 motion.      Loehner          v    Simons.            224     A.D.2d        591,     639

(1984) (citing to Zuckerman v City of New York, 49 . N.Y.S.2d 700 (2d Dept. 1996).
N.Y. 2d 557. 404 N.E.2d 718. 427 N.Y.S.2d 595 (1980)).
                                                                               Addressing the usury defense, there is authority that

Although defendants' [*3]               answer consists of a general           the relationship established in the Agreement is not that

denial, in opposition to the motion defendants seek                            of borrower and lender, and therefore is not usurious.

leave to assert an amended answer asserting usury as                           Advanceme Inc. v. Avitto II. (NY Sup 2006); Transmedia

an affirmative defense. Defendants argue that they are                         Restaurant Co. v. 33 E. 61st Street Corp., 184 Misc. 2d

exempt          from     the    prohibition     against    a    corporation    706. 710 N.Y.S. 2d 756 (NY Sup 2000). HN7T?) A
interposing the defense of criminal usury pursuant to                          primary indicia of usury is repayment of the principal

G.O.L. 5-521.1. They argue the defense as described in                         sum advanced absolutely. See 72 NY Jur, Interest and

section 190.40 of the Penal Law, see G.O.L.5-521.3,                            Usury 85;        Rubenstein              v.     Small,       273 A.D.         102,    75

where the exemption applies to a loan which violates                           N.Y.S. 2d 483 (1st Dept. 1947). Yet in the underlying
the usury laws of this State. Where no rate of interest                        agreement         in    this       lawsuit           the    advance          will    only

exceeding twenty-five per centum per anum is allowed                           assuredly by repaid if the defendant defaults. Moreover,

by statute, plaintiff gained $36,000 on the $100,000                           plaintiff    surrendered                control        of     repayment.             See

payment to defendants.                                                         Transmedia v. 33 E. 61st Street, at 711 ("except in the
                                                                               case     of a    default          or    breach        of the       ...    Agreement,
Finally, defendants submit that the proper remedy in the                       Transmedia            bears       the    risk of not          being        repaid the
event that plaintiff is awarded summary judgment is                            advanced        funds.        The       ...    Agreement thus               does     not
specific performance in lieu of damages.                                       constitute a loan of money and in the absence of a loan
                                                                               there can be no usury.")
HN3\"W] Under 3025(b) of the New York Civil Practice
Law and Rules ("CPLR"), a party may amend a pleading                           Finally, [*5] it is clear from a review of the record before
at any time by leave of court. Leave to amend pleadings                        me that not only does the Agreement lack the necessary
shall be freely given upon just terms. McCaskev, Davies                        elements of a loan transaction but also the parties
and Assoc.. Inc. v. N.Y. City Health and Hospitals Corp..                      themselves agreed that plaintiff paid a purchase price
59 N.Y. 2d 755, 757, 450 N.E.2d 240. 463 N.Y.S. 2d 434                         for future credit card                  receivables.              Accordingly, the
(1983). HN4^W) The statutory provision should be                               defendants motion to amend the answer is denied, and,
liberally construed to permit pleadings to be amended                          insofar as there is no opposition raising a triable issue of
so as to ensure full litigation of a controversy. Rife v.                      fact, plaintiff's motion for summary judgment is granted.
Union College. 30 A.D.2d 504. 505. 294 N.Y.S.2d 460                            Now, therefore, it is
(3d Dept. 1968). However, the decision to grant or deny
the motion rests in the sound discretion of the court.                         ORDERED and ADJUDGED that plaintiff have judgment
                                                                               against defendants, Tera K, LLC T/A Tribeca and Fran
Cippitelli Bros. Towing and Collision. Inc. v. Rosenfeld.
171 A.D.2d             637,    639,    566 N.Y.S.2d 950          (2d Dept.     Carabetta, in the amount of $115,145.07 plus interest

1991). HN5\ "fj The court has no obligation to permit                          from     December         10,       2007,        together with             costs     and

an [*4] amendment either where it lacks merit or where                         disbursements as taxed by the Clerk, and the Clerk of
                                                                               the County of Nassau is directed to enter judgment
a    substantial        question       exists   as   to   its   sufficiency.
                                                                               accordingly.
Berardino v. Ochlan. 2 A.D.3d 556, 770 N.Y.S.2d 75 (2d
Dept. 2003): Hauptman v. N. Y. City Health and Hospital
                                                                               The issue of counsel fees shall be determined upon


                                                                    shanna kaminski
  Case 8:19-ap-01050-SC             Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33   Desc
                                    Main Document   Page 151 of 152
                                                                                  Page 4 of 4
                                             2008 N.Y. Misc. LEXIS 10889, *5


future written submissions of the parties.


Dated: December 16, 2008


Is/ Ira B. Warshawsky


J.S.C.




  End of Document




                                                    shanna kaminski
        Case 8:19-ap-01050-SC                     Doc 28 Filed 09/06/19 Entered 09/06/19 15:30:33                                      Desc
                                                  Main Document   Page 152 of 152



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Lesnick Prince & Pappas LLP, 315 W. Ninth Street, Suite 705, Los Angeles, CA 90015

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION TO DISMISS;
MEMORANDUM OF POINTS AND AUTHORITIES will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/06/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
    •   Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
    •   Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
    •   Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
    •   Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 09/06/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

        Hon. Scott C. Clarkson
        U.S. Bankruptcy Court
        411 W. Fourth St., Suite 5130
        Santa Ana, CA 929701
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  09/06/2019                     Janet A. Mack                                                   /s/Janet A. Mack
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
